19-36300-cgm           Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                      Main Document
                                                   Pg 1 of 236


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                NOTICE OF ENTRY INTO STALKING HORSE PURCHASE
         AGREEMENT AND RELATED DEADLINES UNDER THE BIDDING PROCEDURES

       On August 22, 2019, the United States Bankruptcy Court for the Southern District of New

 York (the “Court”) entered the Order (I) Approving the Bidding Procedures, (II) Scheduling the

 Bid Deadlines and the Auction, (III) Approving the Form and Notice Thereof, and (IV) Granting




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
19-36300-cgm           Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                        Main Document
                                                   Pg 2 of 236


 Related Relief [Docket No. 156] (the “Bidding Procedures Order”),2 approving procedures

 authorizing the Debtors to market the Assets and to conduct an Auction for their Sale.

       PLEASE TAKE FURTHER NOTICE that, on October 16, 2019, consistent with the

 Bidding Procedures Order and the Bidding Procedures, and in consultation with the Consultation

 Parties, the Debtors designated the Stalking Horse Bidders and entered into a Stalking Horse

 Purchase Agreement (the “Stalking Horse Purchase Agreement”). A copy of the proposed

 Stalking Horse Purchase Agreement is attached hereto as Exhibit A and the material terms of

 which are set forth in the table below.3

     Purchasers                   ABG-Barneys, LLC and B. Riley Financial, Inc.

     Acquired Assets              Substantially all of the Debtors’ assets, subject to certain exclusions set
                                  forth in the Stalking Horse Purchase Agreement (which may include
                                  certain leases).

     Purchase Price               Estimated to be approximately $271,400,000 in cash.

                                  Purchase price is equal to the sum of the DIP Obligations, the Wind
                                  Down Amount, the Prepaid Expenses Amount, the Seller Proration
                                  Amount, minus the Buyer Proration Amount, the Post-Closing Royalty
                                  Payment Amount, the Pre-Closing Royalty Payment Amount, and the
                                  Pre-Closing, Proceeds Credit.

     Wind Down Amount             $27,000,000, to be advanced by B. Riley from time to time pursuant to
                                  the Wind Down Budget.

     Bid Protections              The Break-Up Fee and Expense Reimbursement, to the extent both are
                                  payable, are equal to three percent of the Purchase Price—i.e.,
                                  $8,142,000.




 2
       All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
       Procedures Order.

 3
       Capitalized terms used in the table but not otherwise defined herein shall have the meaning set forth in the Stalking
       Horse Purchase Agreement. The descriptions set forth in the table are solely for summary purpose. In event of
       a discrepancy between the summary herein and the terms of the Stalking Horse Purchase Agreement, the terms
       of the Stalking Horse Purchase Agreement shall control in all respects.



                                                              2
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                           Pg 3 of 236


  Agency Agreement        The Debtors shall enter into an Agency Agreement pursuant to which
                          B. Riley and/or Great American may undertake store closings and
                          monetize inventory and other Acquired Assets.

  Fiduciary Out           The Debtors and their respective officers, directors, or members are
                          entitled to take any action, or to refrain from taking any action, to the
                          extent inconsistent with their fiduciary obligations. The Debtors retain
                          the right to terminate the Stalking Horse Purchase Agreement and/or
                          pursue any transaction or restructuring strategy that, in the Debtors’
                          business judgment, will maximize the value of their estates, subject to
                          the Bid Protections.


     PLEASE TAKE FURTHER NOTICE that consummation of transactions contemplated

 under the Stalking Horse Purchase Agreement is subject to Court approval and any higher or better

 offers.

     PLEASE TAKE FURTHER NOTICE that all Bids must be received no later than

 October 22, 2019, at 5:00 p.m. prevailing Eastern Time (the “Bid Deadline”). Parties interested

 in submitting Bids may contact the Debtors’ investment banker, Houlihan Lokey Capital, Inc., 245

 Park Avenue, 20th Floor, New York, New York, 10167, Attn: Steven Tishman

 (STishman@hl.com),       Saul     Burian     (SBurian@HL.com),         and      Jason     Feintuch

 (JFeintuch@HL.com).

     PLEASE TAKE FURTHER NOTICE that if the Debtors receive any additional Qualified

 Bids prior to the Bid Deadline, the Debtors may conduct an Auction no later than

 October 24, 2019, at 9:00 a.m. prevailing Eastern Time at the offices of Kirkland & Ellis LLP,

 601 Lexington Avenue, New York, NY 10022.

     PLEASE TAKE FURTHER NOTICE that the Debtors may seek approval of the Sale at the

 Sale Hearing scheduled to commence on October 31, 2019 at 10:00 a.m. prevailing Eastern Time

 (the “Sale Hearing”) before the Honorable Cecelia G. Morris, United States Bankruptcy Judge,

 United States Bankruptcy Court for the Southern District of New York, at the United States



                                                 3
19-36300-cgm      Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                              Pg 4 of 236


 Bankruptcy Court for the Southern District of New York, 355 Main Street, Poughkeepsie, New

 York 12601.

    PLEASE TAKE FURTHER NOTICE that the deadline to object to approval of the proposed

 Sale is October 29, 2019 at 12:00 p.m. prevailing Eastern Time.

    PLEASE TAKE FURTHER NOTICE that a copy of the Bidding Procedures Order may be

 obtained free of charge by visiting the website of Stretto at http://case.stretto.com/barneys. You

 may   also    obtain   copies    of   any   pleadings   by   visiting   the   Court’s   website   at

 http://www.nysb.uscourts.gov in accordance with the procedures and fees set forth therein.


 Dated: October 16, 2019                /s/ Joshua A. Sussberg, P.C.
 New York, New York                     Edward O. Sassower, P.C.
                                        Joshua A. Sussberg, P.C.
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:     (212) 446-4800
                                        Facsimile:     (212) 446-4900
                                        -and-
                                        Chad J. Husnick, P.C.
                                        W. Benjamin Winger (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200
                                        -and-
                                        Steven J. Reisman
                                        KATTEN MUCHIN ROSENMAN LLP
                                        575 Madison Avenue
                                        New York, New York 10022
                                        Telephone:    (212) 940-8800
                                        Facsimile:    (212) 940-8776

                                        Co-Counsel for the Debtors and Debtors in Possession




                                                  4
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                      Pg 5 of 236


                                   EXHIBIT A

                         Stalking Horse Purchase Agreement
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34     Main Document
                                      Pg 6 of 236
                                                                    Execution Version




                         ASSET PURCHASE AGREEMENT

                                BY AND AMONG

                          BARNEY’S NEW YORK, INC.,

                    THE OTHER SELLERS PARTY HERETO,

                              ABG-BARNEYS, LLC,

                                      AND

                           B. RILEY FINANCIAL, INC.

                                 October 16, 2019
19-36300-cgm            Doc 356         Filed 10/16/19 Entered 10/16/19 19:22:34                                       Main Document
                                                     Pg 7 of 236
                                              TABLE OF CONTENTS

                                                                                                                                        Page


 ARTICLE I DEFINITIONS .......................................................................................................... 2
           Section 1.1              Definitions............................................................................................ 2
           Section 1.2              Interpretations .................................................................................... 21
           Section 1.3              Consummation of the Agency Agreement Transactions ................... 22
 ARTICLE II PURCHASE AND SALE ...................................................................................... 22
           Section 2.1              Purchase and Sale of Assets ............................................................... 22
           Section 2.2              Assumed Liabilities ........................................................................... 22
           Section 2.3              Consideration; Deposit; Escrow Amount .......................................... 23
           Section 2.4              Closing ............................................................................................... 24
           Section 2.5              Closing Payments and Deliveries ...................................................... 24
           Section 2.6              Reserved ............................................................................................. 25
           Section 2.7              Post-Closing Purchase Price Adjustment........................................... 25
           Section 2.8              Assumption/Rejection of Certain Contracts and Leases and
                                    Designation Rights ............................................................................. 27
           Section 2.9              Allocation........................................................................................... 30
           Section 2.10             Proration............................................................................................. 31
           Section 2.11             Removal of Excluded Assets ............................................................. 32
           Section 2.12             Withholding ....................................................................................... 32
 ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES ................................. 32
           Section 3.1              Organization of Sellers; Good Standing ............................................ 32
           Section 3.2              Authorization of Transaction ............................................................. 32
           Section 3.3              Noncontravention; Government Filings ............................................ 33
           Section 3.4              Title to Assets .................................................................................... 33
           Section 3.5              Transferred Contracts......................................................................... 33
           Section 3.6              Real Property ..................................................................................... 34
           Section 3.7              Litigation; Decrees ............................................................................. 34
           Section 3.8              Data Privacy ....................................................................................... 34
           Section 3.9              Brokers’ Fees ..................................................................................... 34
           Section 3.10             Taxes .................................................................................................. 35
           Section 3.11             Tangible Personal Property ................................................................ 35
           Section 3.12             Employee Benefits ............................................................................. 35
           Section 3.13             Intellectual Property ........................................................................... 36
           Section 3.14             Compliance with Laws; Permits ........................................................ 39
           Section 3.15             Environmental Matters....................................................................... 39
           Section 3.16             Related Party Transactions ................................................................ 40
           Section 3.17             Disclaimer of Other Representations and Warranties ........................ 40
           Section 3.18             Inventory ............................................................................................ 40
           Section 3.19             File ..................................................................................................... 40
           Section 3.20             Royalties ............................................................................................ 40
 ARTICLE IV BUYER'S REPRESENTATIONS AND WARRANTIES ................................... 41
           Section 4.1              Organization of Buyer; Good Standing ............................................. 41
19-36300-cgm           Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                                     Main Document
                                                   Pg 8 of 236
                                            TABLE OF CONTENTS

                                                                                                                                   Page


          Section 4.2             Authorization of Transaction ............................................................. 41
          Section 4.3             Noncontravention ............................................................................... 41
          Section 4.4             Litigation; Decrees ............................................................................. 41
          Section 4.5             Brokers’ Fees ..................................................................................... 42
          Section 4.6             Sufficient Funds; Adequate Assurances ............................................ 42
 ARTICLE V PRE-CLOSING COVENANTS............................................................................. 42
          Section 5.1             Efforts; Cooperation........................................................................... 42
          Section 5.2             Conduct of the Business Pending the Closing ................................... 43
          Section 5.3             Bankruptcy Court Matters.................................................................. 44
          Section 5.4             Notices and Consents ......................................................................... 46
          Section 5.5             Notice of Developments .................................................................... 46
          Section 5.6             Access ................................................................................................ 46
          Section 5.7             Bulk Transfer Laws............................................................................ 47
 ARTICLE VI OTHER COVENANTS ........................................................................................ 47
          Section 6.1             Further Assurances............................................................................. 47
          Section 6.2             Access; Enforcement; Record Retention ........................................... 48
          Section 6.3             Covered Employees ........................................................................... 48
          Section 6.4             [reserved]. .......................................................................................... 50
          Section 6.5             Certain Tax Matters ........................................................................... 50
          Section 6.6             Insurance Matters ............................................................................... 52
          Section 6.7             Acknowledgements ............................................................................ 53
          Section 6.8             Press Releases and Public Announcements ....................................... 54
          Section 6.9             Personally Identifiable Information ................................................... 55
          Section 6.10            No Successor Liability ....................................................................... 56
          Section 6.11            Change of Name ................................................................................ 56
 ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE ................................................. 57
          Section 7.1             [Reserved]. ......................................................................................... 57
          Section 7.2             Conditions to Buyer’s Obligations..................................................... 57
          Section 7.3             Conditions to Sellers’ Obligations ..................................................... 57
          Section 7.4             No Frustration of Closing Conditions ................................................ 58
 ARTICLE VIII TERMINATION ................................................................................................ 58
          Section 8.1             Termination of Agreement ................................................................. 58
          Section 8.2             Effect of Termination ......................................................................... 60
 ARTICLE IX MISCELLANEOUS ............................................................................................. 61
          Section 9.1             Survival .............................................................................................. 61
          Section 9.2             Expenses ............................................................................................ 61
          Section 9.3             Entire Agreement ............................................................................... 61
          Section 9.4             Incorporation of Exhibits and Disclosure Schedule........................... 61
          Section 9.5             Amendments and Waivers ................................................................. 61
          Section 9.6             Succession and Assignment ............................................................... 62
19-36300-cgm    Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                                     Main Document
                                          Pg 9 of 236
                                   TABLE OF CONTENTS

                                                                                                                          Page


       Section 9.7       Notices ............................................................................................... 62
       Section 9.8       Governing Law .................................................................................. 64
       Section 9.9       Submission to Jurisdiction; Service of Process ................................. 64
       Section 9.10      Waiver of Jury Trial ........................................................................... 64
       Section 9.11      Specific Performance ......................................................................... 64
       Section 9.12      Severability ........................................................................................ 65
       Section 9.13      No Third Party Beneficiaries (other than Agent) ............................... 65
       Section 9.14      Non-Recourse .................................................................................... 65
       Section 9.15      Mutual Drafting ................................................................................. 66
       Section 9.16      Disclosure Schedule ........................................................................... 66
       Section 9.17      Fiduciary Obligations......................................................................... 67
       Section 9.18      Headings; Table of Contents .............................................................. 67
       Section 9.19      Counterparts; Facsimile and Electronic Signatures ........................... 67




 Exhibit A1 – Form of Bill of Sale and Assignment and Assumption Agreement for Buyer
 Acquired Assets
 Exhibit A2 – Form of Bill of Sale and Assignment and Assumption Agreement for Agent
 Acquired Assets
 Exhibit B – Form of Copyright Assignment Agreement
 Exhibit C – Form of Trademark Assignment Agreement
 Exhibit D– Form of Domain Name Assignment Agreement
 Exhibit E – Agency Agreement
 Exhibit F – Form of Consignor Bill of Sale for Purchased Consignment Goods

 Schedule A – Inbound Licenses
 Schedule B – Closing Stores
 Schedule C – Other Excluded Assets
 Schedule D – File
 Schedule E – Excluded Stores
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 10 of 236


                                ASSET PURCHASE AGREEMENT

         This Asset Purchase Agreement (this “Agreement”) is entered into as of October 16, 2019
 by and among (i) BARNEYS NEW YORK, INC., a Delaware corporation (“Barneys” or the
 “Company”), and the other direct and indirect wholly-owned Subsidiaries of Barneys that are
 signatory hereto (together with Barneys, “Sellers”), (ii) ABG-BARNEYS, LLC, a Delaware
 limited liability company (“Buyer”), and (iii) for purposes of Section 2.1, Section 2.3(b), Section
 2.7, Section 2.12, Section 5.1, Section 6.2, Section 6.5(d), Section 6.5(e), Section 9.11 and
 obligations related to the Wind Down Amount only, B. Riley Financial, Inc. (“B. Riley”). Sellers
 and Buyer are referred to collectively herein as the “Parties”.

                                           WITNESSETH

         WHEREAS, on August 6, 2019 (the “Petition Date”), Sellers filed voluntary petitions for
 relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
 States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);

         WHEREAS, Sellers engage in (a) the business of designing, marketing, licensing,
 distributing and selling apparel and accessories, (b) the operation of stores and the retail sale of
 clothing and accessories at such stores and through e-commerce platforms, and (c) the Sellers’
 international licensing business (collectively, the “Business”);

         WHEREAS, Sellers operate the retail department stores set forth in Section 3.6 of the
 Disclosure Schedule (as defined below) under the names “Barneys” or “Barneys Warehouse”
 (each a “Store” and, collectively, the “Stores”); and

         WHEREAS, Sellers desire to sell, transfer and assign to Buyer, and Buyer desires to
 purchase, acquire and assume from Sellers, certain of the Acquired Assets (as defined below) and
 assume the Assumed Liabilities (as defined below), and Sellers and Buyer desire to designate for
 sale by B. Riley (or its Affiliates) (i) the Designated Assets (as defined below) pursuant to Section
 2.1 and the Agency Agreement (as defined below), and (ii) the Closing Store Leases, all as more
 specifically provided herein; and

        WHEREAS, substantially concurrent with the closing of the transactions contemplated
 herein, Buyer intends to enter into a license agreement pursuant to which a licensee (the




                                                  1
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 11 of 236


 “Licensee”) shall license from Buyer certain intellectual property of the Sellers purchased by
 Buyer under this Agreement, for the purposes of operating certain portions of the Business.

        NOW, THEREFORE, in consideration of the mutual promises herein made, and in
 consideration of the representations, warranties and covenants herein contained, the Parties hereby
 agree as follows:

                                            ARTICLE I
                                           DEFINITIONS

                Section 1.1     Definitions. For purposes of this Agreement:

         “Acquired Assets” means, subject to Section 6.1(d), all of Sellers’ right, title and interest,
 free and clear of all Liens (other than Permitted Liens), in and to all of the properties, rights,
 interests and other tangible and intangible assets of Sellers (wherever located and whether or not
 required to be reflected on a balance sheet prepared in accordance with GAAP), including any
 assets acquired by Sellers after the date hereof but prior to the Closing; provided, however, that
 the Acquired Assets shall not include any Excluded Assets. Without limiting the generality of the
 foregoing, the Acquired Assets shall, subject to Section 6.1(d), include the following (except to
 the extent listed or otherwise included as an Excluded Asset):

               (a)     subject to Section 2.1, and clause (n) of the definition of Excluded Assets,
        the Inventory;

                (b)    subject to Section 2.1, and clauses (n) and (o) of the definition of Excluded
        Assets, the Furnishings and Equipment owned by Sellers;

                (c)    the Assumed Leases, together with (to the extent of the Sellers’ interest
        therein) the buildings, fixtures and improvements located on or attached to such real
        property, and all rights arising therefrom, and all tenements, hereditaments, appurtenances
        and other real property rights appertaining thereto, subject to the rights of the applicable
        landlord (including rights to ownership or use of such property) under such Assumed
        Leases;

                (d)     all rights under the Transferred Contracts;

                (e)     all of Sellers’ prepaid expenses relating to any of the Transferred Contracts
        (collectively, the “Prepaid Expenses”);

                (f)     subject to Section 2.1, the Store Cash Amount;

               (g)    all Intellectual Property, including all Intellectual Property related to the
        Barneys, Barneys Warehouse, Barneys New York, Barneys Shop, and Barneys Co-op
        brands as well as Sellers’ private brands, including FiveSeventyFive, Connor, Fred’s,
        Fred’s Food, Harris, Chelsea Passage, and the High End;

               (h)      to the extent transferable, all Outbound Licenses, which shall be Transferred
        Contracts;

                                                   2
19-36300-cgm     Doc 356    Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                        Pg 12 of 236


            (i)     to the extent transferable, only those certain Inbound Licenses set forth on
      Schedule A hereto, which shall be Transferred Contracts;

               (j)   to the extent transferable, all warranties related to any of the foregoing;

              (k)     all books and records, files, data, reports, computer codes and sourcing data,
      advertiser and supplier lists, cost and pricing information, business plans, and manuals,
      blueprints, research and development files, and other records of any Seller that relate in
      any way to the Business or Acquired Assets (collectively, “Books and Records”);

             (l)     all marketing, advertising and promotional materials and product samples
      and designs;

              (m)     financial, marketing and business data, pricing and cost information,
      business and marketing plans and other information, files, correspondence, records, data,
      plans, reports and recorded knowledge, historical trademark files, prosecution files of the
      Sellers in whatever media retained or stored, including computer programs and disks, in
      each case related to the Acquired Assets or the Assumed Liabilities; including files in the
      possession of Sellers;

               (n)   all goodwill associated with the Business or the Acquired Assets;

            (o)    all right of publicity and all similar rights, including, all commercial
      merchandising rights;

              (p)   product designs, design rights, tech packs, artwork, archival materials and
      advertising materials, copy, commercials, images and artwork;

              (q)     insurance proceeds received by Sellers and insurance awards received by
      Sellers with respect to any of the Acquired Assets which are not in respect of any Excluded
      Liabilities;

              (r)     all causes of action of the Sellers and their estates, including avoidance
      claims or causes of action arising under sections 544, 547, 548, 549 and 550 of the
      Bankruptcy Code and any similar state law (the “Avoidance Actions”) and commercial tort
      claims, and all other claims or causes of action under any other provision of the Bankruptcy
      Code or applicable Laws, including all actions relating to vendors and service providers
      used in the Business (collectively, the “Causes of Action”); provided, however, that,
      notwithstanding the foregoing, any Cause of Action (other than claims for actual fraud)
      against any current or former officer, director, employee, manager, contractor, agent,
      advisor, or representative of the Sellers shall be deemed an Excluded Asset;

             (s)    all customer lists, data, and information (including all lists of current and
      past customers of Seller, and any information derived from branded loyalty promotion
      programs), and any and all information relating thereto (including personal information,
      such as name, address, telephone number, email address, website and any other database
      information), and customer purchase history at a transaction level (including dollar
      amounts, dates, and items purchased, but excluding from the foregoing any credit card

                                                3
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 13 of 236


        numbers or related customer payment source, social security numbers, or other information
        prohibited by Law) relating to (i) customers of any Seller, (ii) any catalog sales, other
        online or print mailing or similar distribution channels, or (iii) any other customer lists, in
        each case, to the extent held in databases of Sellers (collectively, “Customer Lists”);
        provided, however, that Sellers may retain a copy of any such information that is stored in
        the information technology systems included in the Excluded Assets;

             (t)  payment processor receivables for sales made before, on, and after the Sale
        Commencement Date;

                (u)      royalty payments and licensing receivables generated by the Business and
        attributable to the period from and/or after the Closing;

                (v)     all Sellers’ telephone, fax numbers and email addresses;

                (w)    causes of action, lawsuits, judgments, claims and demands of any nature,
        whether arising by way of counterclaim or otherwise, in each case to the extent arising
        from the Intellectual Property owned by the Sellers, the Acquired Assets or the Assumed
        Liabilities;

               (x)   the E-Commerce Platform, including data files, source code, object code,
        application programming interfaces, and software-related specifications and
        documentation owned by the Sellers; and

               (y)     the right to enforce and to represent to third parties that Buyer is the
        successor of the Buyer Acquired Assets.

 provided, however, notwithstanding anything to the contrary set forth in this definition, the
 Acquired Assets shall not include any Excluded Assets.

        “Additional Agent Goods” has the meaning set forth in the Agency Agreement.

          “Additional Employee Severance Fund” means an escrow fund to be established by the
 Sellers in which the following amounts will be paid by Buyer to Sellers for deposit into such fund:
 (i) if net sales from the Sale equal $303,000,000, the next $2,000,000 of net sales; plus (ii) if net
 sales from the Sale equal $307,000,000, the next $2,000,000 of net sales plus (iii) if net sales from
 the Sale equal $311,000,000, the next $2,000,000 of net sales. For the avoidance of doubt, the
 maximum amount to be deposited in the Additional Employee Severance Fund is $6,000,000. For
 purposes of this definition, the term “net sales” means all net proceeds, exclusive of sales tax, of
 Merchandise and Additional Agent Goods sold through the Sale during the Sale Term.

         “Affiliate” means, with respect to any specified Person, any other Person that directly, or
 indirectly through one or more intermediaries, controls, is controlled by, or is under common
 control with, such specified Person, where “control” means the power, directly or indirectly, to
 direct or cause the direction of the management and policies of another Person, whether through
 the ownership of voting securities, by contract, or otherwise.



                                                  4
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                          Pg 14 of 236


       “Agency Agreement” means the Agency Agreement, dated as of the date hereof, by and
 among Sellers, Buyer and Agent and attached hereto as Exhibit F.

         “Agent” means B. Riley, provided that for purposes of the Agency Agreement and the Sale
 of the Designated Assets pursuant thereto, “Agent” has the meaning given thereto in the Agency
 Agreement.

        “Agent Acquired Assets” means all Acquired Assets that are not Buyer Acquired Assets.

        “Agent Designation Rights” has the meaning set forth in Section 2.8(i).

        “Agreement” has the meaning set forth in the preamble.

        “Allocation Principles” has the meaning set forth in Section 2.9.

        “Allocation Schedule” means the schedule of the delivery of Distribution Centers
 Merchandise and E-Commerce Merchandise (if any) from the Distribution Centers to the Stores
 to be mutually agreed upon by the Company, Buyer and Agent no later than three (3) Business
 Days after the date hereof, taking into account each Distribution Centers’s maximum weekly
 shipping capacity; provided, however, that if Agent operates the E-Commerce Platform as a sales
 channel, all E-Commerce Merchandise remaining after the Sale on the E-Commerce Platform is
 complete shall be delivered to the Closing Stores as promptly as possible in accordance with a
 schedule mutually agreed upon by the Company, Buyer, and Agent during the Sale Term. Agent’s
 operation of the E-Commerce Platform as a sales channel for the Sale must be completed no later
 than January 31, 2020.

        “Assumed CBA” has the meaning set forth in the definition of “Excluded Liabilities”.

         “Assumed Leases” has the meaning set forth in Section 2.8(b) and shall include, for the
 avoidance of doubt, the Designated Leases assumed and assigned to Buyer pursuant to Section
 2.8(c).

        “Assumed Liabilities” means only the following Liabilities of each of the Sellers incurred
 exclusively in the operation of the Business as of the Closing (to the extent not paid prior to the
 Closing), and to the extent set forth in the following clauses (a), (c) and (d):

               (a)     all Liabilities under the Transferred Contracts, Assumed Leases and
        Assumed CBAs to the extent such liabilities arise from and after the assumption date of
        such contract or lease;

                (b)    all amounts allocated to Buyer or Agent, as the case may be, under Section
        2.10 and all Transfer Taxes and other Taxes allocated to Buyer or Agent, as the case may
        be, pursuant to Section 6.5;

               (c)    all Liabilities relating to or arising out of the ownership or operation of the
        any Acquired Asset as of and after the Closing; provided, however, that, for the avoidance
        of doubt, ownership of the Designated Assets shall not and do not transfer to Buyer at


                                                 5
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 15 of 236


         Closing and, as such, Buyer shall not be responsible for any Liabilities associated with the
         Designated Assets after the Closing; and

                 (d)     all Cure Costs.

 provided, however, that notwithstanding anything to the contrary set forth in this definition, the
 Assumed Liabilities shall not include any Excluded Liabilities.

         “Auction” has the meaning set forth in the Bidding Procedures Order.

          “Bankruptcy Cases” means the jointly administered cases under chapter 11 of the
 Bankruptcy Code commenced by the Sellers and certain of their Affiliates on August 6, 2019, and
 continuing immediately thereafter, in the Bankruptcy Court and styled In re Barneys New York,
 Inc., et al., Case No. 19-36300 (CGM).

         “Bankruptcy Code” has the meaning set forth in the recitals.

         “Bankruptcy Court” has the meaning set forth in the recitals.

         “Barneys” has the meaning set forth in the preamble.

        “Bidding Procedures Order” means the order entered in the Bankruptcy Cases on August
 22, 2019 [Dkt. No. 156], as amended from time to time.

        “Bills of Sale and Assignment and Assumption Agreements” has the meaning set forth in
 Section 2.5(c).

         “Break-Up Fee”, means an amount equal to $8,142,000 (3.0% of the estimated Purchase
 Price) to compensate Buyer and Agent for serving as the “stalking horse” and subject this
 Agreement and the Related Agreements to higher and better offers.

         “Business” has the meaning set forth in the recitals.

         “Business Day” means any day, other than a Saturday, Sunday and any day which is a legal
 holiday under the laws of the State of New York or is a day on which banking institutions located
 in the State of New York are authorized or required by Law or other governmental action to close.

          “Buyer Acquired Assets” means the Acquired Assets set forth in the following clauses
 within the definition of Acquired Assets: (c) (to the extent assigned to Buyer), (d) (to the extent
 assigned to Buyer), (e) (to the extent relating to any Transferred Contracts assigned to Buyer), (g),
 (h), (i), (j) (to the extent relating to the Buyer Acquired Assets), (k), (l), (m), (n), (o), (p), (q) (to
 the extent relating to the Buyer Acquired Assets), (s), (u), (v), (w) (to the extent relating to the
 Buyer Acquired Assets), (x), and (y).

        “Buyer Escrow Agreement” means that certain Escrow Agreement, dated as of October 9,
 2019, by and between the Escrow Agent and the Company.

         “Buyer Proration Amount” has the meaning set forth in Section 2.10(a).

                                                     6
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 16 of 236


         “Cash Equivalents” means cash, checks, money orders, funds in time and demand deposits
 or similar accounts, marketable securities, short-term investments, and other cash equivalents and
 liquid investments.

        “Cash Purchase Price” has the meaning set forth in Section 2.3(a).

        “Claim” means any claim within the meaning of section 101(5) of the Bankruptcy Code.

        “Closing” has the meaning set forth in Section 2.4.

        “Closing Date” has the meaning set forth in Section 2.4.

         “Closing Statement” shall mean the calculations as of the Closing Date of (i) the Cash
 Purchase Price, (ii) the Prepaid Expenses Amount, (iii) the Seller Proration Amount, (iv) the Buyer
 Proration Amount, (v) the Post-Closing Royalty Payment Amount, (vi) the Pre-Closing Royalty
 Amount, and (vii) the Pre-Closing Proceeds Credit.

         “Closing Stores” means those Stores set forth on Schedule C, which Buyer hereby
 designates as Stores that will close on a Store-by-Store basis effective no later than the Sale
 Termination Date; provided, however, that, on or before the date that is one day prior to the Closing
 Date, Buyer may notify Agent in writing that Buyer desires to remove one or more Stores from
 Schedule C; provided, however, further, upon receipt of such notice, Agent shall provide Buyer in
 writing with the amount of the reduction in the portion of the Purchase Price to be paid by Agent
 at Closing and instead paid by Buyer at Closing; provided that the foregoing shall not release Buyer
 of any portion of its obligation to pay the Purchase Price.

        “Closing Store Leases” means the Leases for the Closing Stores.

        “Collected Proceeds” has the meaning set forth in Section 1.3.

        “Company” has the meaning set forth in the preamble.

        “Company Benefit Plan” has the meaning set forth in Section 3.12(a).

        “Competing Bid” has the meaning set forth in Section 5.3(a).

         “Confidentiality Agreement” means with respect to Buyer, and each holder of ownership
 interests therein, the confidentiality agreement entered into by and between Barneys and such
 holder or an Affiliate of such holder.

        “Consignor” means B. Riley Financial, Inc.

        “Consignor Bill of Sale” has the meaning set forth in Section 2.5(c).

         “Contract” means any agreement, contract, license, arrangement, commitment, promise,
 obligation, right, instrument, document or other similar understanding, which in each case is in
 writing and signed by parties intending to be bound thereby (other than any Leases).

        “Contracting Parties” has the meaning set forth in Section 9.14.
                                                  7
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                           Pg 17 of 236


       “Contract Procedures Order” means the order entered in the Bankruptcy Cases on
 September 4, 2019 [Dkt. No. 215], as amended from time to time.

         “Covered Employee” means an employee of Company or any of its Subsidiaries as of the
 date hereof whose duties relate primarily to the operation of any of the Business, including such
 employees who are on short-term disability, long-term disability or any other approved leave of
 absence as of the Closing.

         “Cure Costs” means all amounts payable in order to cure any monetary defaults required
 to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise to effectuate, pursuant
 to the Bankruptcy Code, the assumption of executory Contracts and Leases.

        “Cure Notice” has the meaning set forth in the Bidding Procedures Order.

         “Damages” means any actual losses, claims, liabilities, debts, damages, fines, penalties, or
 costs (in each case, including reasonable out-of-pocket expenses (including reasonable fees and
 expenses of counsel)).

        “Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
 undertaking, award, charge, writ, executive order, administrative order, or any other order of any
 Governmental Authority.

        “Designated Assets” has the meaning set forth in Section 2.1.

        “Designated Contract” has the meaning set forth in Section 2.8(c).

        “Designated Lease” has the meaning set forth in Section 2.8(c).

        “Designation Counterparty” has the meaning set forth in Section 2.8(c).

        “Designation Notice” has the meaning set forth in Section 2.8(c).

          “Designation Rights Period” means, with respect to any Contracts or Leases to be assumed
 and assigned or rejected pursuant to Section 2.8(c), the period from the Closing Date through the
 earlier of (i) the date on which the Bankruptcy Court enters an order confirming a reorganization
 or liquidation plan concerning the Company in the Bankruptcy Cases, (ii) the Vacate Date, and
 (iii) the Sale Termination Date; provided, that the expiration of the Designation Rights Period may
 be extended with the consent of Buyer, Sellers and the applicable Designation Counterparty.

        “DIP Agent” means GACP Finance Co., LLC, as agent under the DIP Financing
        Agreement.

        “DIP Collateral” shall have the meaning used in the DIP Order.

        “DIP Financing Agreement” means that certain Second Amended and Restated Debtor in
 Possession Secured Term Promissory Note dated September 4, 2019.

        “DIP Lenders” means the lenders under the DIP Financing Agreement.

                                                  8
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 18 of 236


        “DIP Obligations” shall have the meaning used in the DIP Order.

         “DIP Order” means that certain Final Order Authorizing Debtor and Debtor in Possession
 to Obtain Post Petition Financing dated September 5, 2019 [Dkt. No. 222], as amended from time
 to time.

        “Disclosure Schedule” has the meaning set forth in Article III.

         “Distribution Centers Merchandise” means those items of inventory identified by SKU in
 the File, that are located in the Distribution Centers as of the Sale Commencement Date and, which
 goods, to the extent not delivered to the Closing Stores prior to the Sale Commencement Date,
 shall be delivered by Merchant to the Closing Stores in accordance with the Allocation Schedule;
 provided, however, that “Distribution Centers Merchandise” excludes E-Commerce Merchandise.

        “Distribution Centers” means the distribution facilities leased by the Sellers and located at
 Distribution Center 1201 Valleybrook Avenue, Lyndhurst, NJ 07071, Barneys.com 1201
 Valleybrook Avenue, Lyndhurst, NJ 07071, and BarneysWarehouse.com 1201 Valleybrook
 Avenue, Lyndhurst, NJ 07071.

        “E-Commerce Merchandise” means all items of inventory located at the Distribution
 Centers Barneys.com 1201 Valleybrook Avenue, Lyndhurst, NJ 07071 and
 BarneysWarehouse.com 1201 Valleybrook Avenue, Lyndhurst, NJ 07071 as of the Sale
 Commencement Date.

         “E-Commerce Platform” means the series of software and hardware applications integrated
 into and used in the operation of, and through which Sellers sell inventory to consumers who place
 orders for such inventory through, the Barneys.com, and Barneyswarehouse.com (and similar
 permutations thereof) websites and related internet or “app” based sales, marketing, advertising,
 and social media channels, including the Contracts pursuant to which such software and hardware
 applications are owned or licensed by Sellers.

          “Encumbrances” means any claim, community or other marital property interest,
 condition, equitable interest, right of way, encroachment, servitude, right of first refusal or similar
 restriction, including any restriction on use, voting (in the case of any security or equity interest),
 transfer, receipt of income or exercise of any other attribute of ownership.

        “Environmental Law” means any federal, state, local or foreign law, statute, code,
 ordinance, rule or regulation relating to the protection of the environment or natural resources.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “Escrow Agent” means Citibank, N.A.

        “Escrow Amount” has the meaning set forth in Section 2.3(b).

        “Excluded Assets” means the following assets of Sellers as of the Closing, and only the
 following assets:


                                                   9
19-36300-cgm     Doc 356    Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                        Pg 19 of 236


              (a)     (A) organizational documents, qualifications to conduct business as a
      foreign corporation, arrangements with registered agents relating to foreign qualifications,
      taxpayer and other identification numbers, seals, minute books, stock transfer books, stock
      certificates, and other documents relating to Sellers’ organization, maintenance, existence,
      and operation; (B) books and records related to (1) Taxes paid or payable by Sellers or (2)
      any obligations or liabilities not included in Assumed Liabilities; and (C) any Tax refund,
      deposit, prepayment, credit, attribute, or other Tax asset or Tax receivable for Taxes that
      are the responsibility of Sellers under Section 6.5;

               (b)   capital stock of any of Barneys’ Subsidiaries;

               (c)   all insurance policies and binders;

               (d)   all of Sellers’ rights under this Agreement or any Related Agreement;

               (e)   all of Sellers’ rights under any Excluded Asset;

               (f)   any records, documents or other information relating to Sellers’ employees;

               (g)   all Contracts other than the Transferred Contracts;

               (h)   all Leases other than Assumed Leases;

             (i)     all Merchandise and other Inventory (provided that Merchandise and other
      Inventory (other than Inventory located at Excluded Stores) shall be sold by Agent subject
      to and in accordance with Section 2.1 and the terms of the Agency Agreement and the
      proceeds thereof shall constitute Agent Acquired Assets);

              (j)     all Furnishings and Equipment (provided that Furnishings and Equipment
      (other than the Furnishings and Equipment located at the Excluded Stores shall be sold by
      Agent subject to and in accordance with Section 2.1 and the terms of the Agency
      Agreement) and the proceeds thereof shall constitute Agent Acquired Assets);

              (k)    all Company Benefit Plans (including all assets, trusts, insurance policies
      and administration service contracts related thereto) and collective bargaining agreements,
      other than collective bargaining agreements related to any Store that will be continuing
      operations after the Closing Date and that is not part of the Sale, if any (an “Assumed
      CBA”);

               (l)   all Cash in the Funded Reserve Account;

               (m)   those items set forth on Schedule C; and

               (n)   Surplus Cash Amount;

      provided, however, that Agent may, in its sole discretion and at any time, notify Sellers in
      writing of its election to reclassify any Excluded Asset set forth in clauses (j) or (k) above
      as an Agent Acquired Asset effective as of the Closing Date, and upon receipt of such

                                               10
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 20 of 236


        notice, Sellers shall take all steps necessary to convey title to such Excluded Asset to Agent
        or its designee at no additional cost to Agent or Buyer.

        “Excluded Liabilities” means any Liabilities of Sellers, whether existing on the Closing
 Date or arising thereafter as a result of any act, omission or circumstances taking place prior to the
 Closing, other than the Assumed Liabilities. Without limiting the foregoing, the Buyer shall not
 be obligated to assume, and does not assume, and hereby disclaims all the Excluded Liabilities,
 including the following Liabilities of any of the Sellers or of any predecessor of any of the Sellers,
 whether incurred or accrued before or after the Closing:

               (a)     any Liability not relating to or arising out of the Business or the Acquired
        Assets, including any Liability exclusively relating to or primarily arising out of the
        Excluded Assets;

               (b)    any Liability of Sellers for Taxes (except as provided for in Section 2.9 and
        Section 6.5);

               (c)     all Liabilities of Sellers under this Agreement or any Related Agreement
        and the transactions contemplated hereby or thereby;

                (d)     any Liability associated with any and all indebtedness including any
        guarantees of third party obligations and reimbursement obligations to guarantors of
        Sellers’ obligations or under letters of credit of any Seller;

               (e)    any Liabilities in respect of any Contracts or Leases that are not Transferred
        Contracts or Assumed Leases, respectively;

                (f)     all Liabilities for fees, costs and expenses that have been incurred or that
        are incurred or owed by Sellers in connection with this Agreement or the administration of
        the Bankruptcy Case (including all fees and expenses of professionals engaged by Sellers)
        and administrative expenses and priority claims accrued through the Closing Date and
        specified post-closing administrative wind-down expenses of the bankrupt estates pursuant
        to the Bankruptcy Code (which such amounts shall be paid by Sellers from the proceeds
        collected in connection with the Excluded Assets) and all costs and expenses incurred in
        connection with (i) the negotiation, execution and consummation of the transactions
        contemplated under this Agreement and each of the other documents delivered in
        connection herewith, (ii) the negotiation, execution and consummation of the DIP
        Financing Agreement, and (iii) the consummation of the transactions contemplated by this
        Agreement, including any retention bonuses, “success” fees, change of control payments
        and any other payment obligations of Sellers payable as a result of the consummation of
        the transactions contemplated by this Agreement and the documents delivered in
        connection herewith, other than the Excess Employee Payments;

                (g)     all Liabilities (i) related to the WARN Act, to the extent applicable, with
        respect to the termination of employment of Sellers’ employees;

             (h)     all Liabilities with respect to the termination of employment of the
        Company “insiders” (as such term is defined under the Bankruptcy Code);

                                                  11
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                           Pg 21 of 236


               (i)    all Liabilities with respect to any terminated employees with respect to
        sections 601 through 608 of ERISA and section 4980B of the IRC (also known as
        “COBRA”);

                (j)     all Liabilities of Sellers to its equity holders respecting dividends,
        distributions in liquidation, redemptions of interests, option payments or otherwise, and
        any liability of Sellers pursuant to any Affiliate Agreement;

               (k)    all Liabilities arising out of or relating to any business or property formerly
        owned or operated by any of the Sellers, any Affiliate or predecessor thereof, but not
        presently owned and operated by any of the Sellers;

                 (l)     except for any Assumed Liabilities, all Liabilities relating to claims, actions,
        suits, arbitrations, litigation matters, proceedings or investigations (in each case whether
        involving private parties, Governmental Authorities, or otherwise) involving, against, or
        affecting any Acquired Asset, the Business, the Company, or any assets or properties of
        Sellers;

               (m)     except for any Assumed Liabilities, all obligations of the Sellers arising
        from or related to the Business or the Acquired Assets;

                (n)     all Liabilities arising under Environmental Laws;

                (o)     all accounts payable Liabilities;

                (p)     Liabilities to any employees;

                (q)    all Liabilities of Sellers or its predecessors arising out of any contract,
        agreement, Permit, franchise or claim that is not transferred to Buyer as part of the
        Acquired Assets or, is not transferred to Buyer because of any failure to obtain any third-
        party or governmental consent required for such transfer; and

              (r)       all Liabilities for gift cards and gift certificates, membership programs, and
        coupons.

        “Excluded Stores” means those Stores set forth on Schedule F.

        “Expense Reimbursement” means an amount equal to $1,500,000 to reimburse Buyer and
 Agent for all costs and expenses incurred in connection with due diligence and the negotiation,
 execution, approval, participation in the auction, and related matters.

        “Express Representations” has the meaning set forth in Section 6.7(b).

        “File” means the files set forth on Schedule E together with updates, if any, to such files
 received by Buyer or Agent on or prior to the Closing Date.

        “Final Purchase Price” shall mean the Purchase Price as finally determined in the Closing
 Statement pursuant to Section 2.7.

                                                   12
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 22 of 236


        “Funded Reserve Account” has the meaning set forth in the DIP Order.

          “Furnishings and Equipment” means all fixtures, trade fixtures, store models, shelving,
 racking, sample inventory, artwork, decorations, rolling stock, vehicles, and refrigeration
 equipment owned by Sellers and located at the Closing Stores, Distribution Centers, and corporate
 offices.

        “GAAP” means United States generally accepted accounting principles consistently
 applied.

        “Governmental Authority” means any federal, state, local, or foreign government or
 governmental or regulatory authority, agency, board, bureau, commission, court, department, or
 other governmental entity.

         “Inbound Licenses” means any grant to the Sellers of a right to use a third Person’s
 Intellectual Property rights.

        “Insurance Order” means the final order entered in the Bankruptcy Cases on September 4,
 2019 [Dkt. No. 210], as amended from time to time,

         “Intellectual Property” means any and all intellectual property rights or assets and other
 similar proprietary rights, in any jurisdiction in the world (whether arising under statutory or
 common law, contract, or otherwise), which includes rights or assets pertaining to or arising from:
 (a) inventions, discoveries, processes, designs, techniques, developments and related
 improvements whether or not patentable; (b) Patents, patent applications, industrial design
 registrations and applications therefor, divisions, divisionals, continuations, continuations-in-part,
 reissues, substitutes, renewals, registrations, confirmations, re-examinations, extensions and any
 provisional applications, or any such patents or patent applications, and any foreign or international
 equivalent of any of the foregoing; (c) Trademarks (whether registered, unregistered or pending),
 historical trademark files, trade dress, service marks, service names, trade names, brand names,
 product names (including private label product names), logos, domain names, internet rights
 (including, IP addresses and AS numbers), corporate names, fictitious names, other names,
 symbols (including business symbols), slogans, translations of any of the foregoing and any
 foreign or international equivalent of any of the foregoing and all goodwill associated therewith
 and (to the extent transferable by law but subject to Section 6.1(d)) any applications or registrations
 in connection with the foregoing and all advertising and marketing collateral including any of the
 foregoing; (d) work specifications, tech specifications, databases and artwork, prototypes, molds,
 models, copy, commercials, and images; (e) technical, scientific and other know-how and
 information (including promotional material and tech packs and blocks), trade secrets, confidential
 information, methods, processes, practices, formulas, product or other designs, patterns, assembly
 procedures, specifications; (f) rights associated with works of authorship including copyrights,
 moral rights, design rights, rights in databases, copyright applications, copyright registrations,
 rights existing under any copyright laws and rights to prepare derivative works; (g) work for hire;
 (h) the name “BARNEYS” or any derivation thereof; (i) customer lists and databases, websites,
 social media sites and accounts (including the content contained therein, user names and
 passwords), diagrams, drawings, domain names, and all archival materials and advertising and
 marketing materials and collateral (including all physical, digital, or electronic imagery and design

                                                   13
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 23 of 236


 files), samples, product catalogs, product designs and specifications (including tech specifications)
 vendor and merchandise supplier data and information, and archival collections of apparel,
 garments, and other accessories; (j) all algorithms, APIs, designs, net lists, data, databases, data
 collections, diagrams, know how, methods, processes, proprietary information, protocols,
 schematics, specifications, tools, systems, servers, hardware, computers, point of sale equipment,
 inventory management equipment, software and firmware, software code (in any form, including
 data files, source code and executable or object code), subroutines, techniques, user interfaces,
 URLs, web sites, works of authorship and other similar materials, including all specifications and
 documentation related to any of the foregoing, including instruction manuals, laboratory
 notebooks, prototypes, samples, studies and summaries, whether or not embodied in any tangible
 form and whether or not specifically listed herein, and all related technology, that are used in,
 incorporated in, embodied in, displayed by or relate to, or are used in connection with the
 foregoing; (k) all books and records, files, data, reports, computer codes and sourcing data,
 advertiser and supplier lists, cost and pricing information, business plans, and manuals, blueprints,
 research and development files, and other records; (l) financial, marketing and business data,
 pricing and cost information, business and marketing plans and other information, files,
 correspondence, records, data, plans, reports and recorded knowledge, historical trademark files,
 prosecution files in whatever media retained or stored, including computer programs and disks;
 (m) all tangible embodiments of, and all intangible rights in, the foregoing; (n) all goodwill related
 to the foregoing; (o) the right to sue for infringement and other remedies against infringement of
 any of the foregoing; and (p) rights to protection of interests in the foregoing under the laws of all
 jurisdictions.

           “Interest” means any interest within the meaning of section 363(f) of the Bankruptcy Code,
 including any interest of a Governmental Authority, and all other interests, pledges, security
 interests, rights of setoff, restrictions or limitations on use, successor liabilities, conditions, rights
 of first refusal, options to purchase, obligations to allow participation, agreements or rights, rights
 asserted in litigation matters, competing rights of possession, obligations to lend, matters filed of
 record that relate to, evidence or secure an obligation of the Sellers (and all created expenses and
 charges) of any type under, among other things, any document, instrument, agreement, affidavit,
 matter filed of record, cause, or state or federal law, whether known or unknown, legal or equitable,
 and all liens, rights of offset, replacement liens, adequate protection liens, charges, obligations, or
 claims granted, allowed or directed in any order.

         “Inventory” means all of Sellers’ inventory and goods now owned or hereinafter acquired,
 wherever located, relating to the Business, including all Merchandise, Returned Merchandise,
 inventory and goods that (a) are leased by Sellers as lessor, (b) are held by Sellers for sale or lease
 or to be furnished by Sellers under a Contract of service, or (c) consist of raw materials, work in
 process, finished goods, supplies, or material used or consumed in connection with the Business
 maintained or held by, stored by or on behalf of, or in transit to, any of the Sellers.

         “IRC” means the Internal Revenue Code of 1986, as amended.

         “IRS” means the Internal Revenue Service.

         “Japan Trademark Filings” has the meaning set forth in Section 5.1.


                                                    14
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 24 of 236


         “Knowledge” of Sellers or the Company (and other words of similar import) means the
 actual knowledge of Daniela Vitale, Sandro Risi and Grace Fu.

        “Law” means any constitution applicable to, and any statute, treaty, code, rule, regulation,
 ordinance, or requirement of any kind of, any Governmental Authority.

          “Leases” means all leases, subleases, licenses, concessions, options, contracts, extension
 letters, easements, reciprocal easements, assignments, termination agreements, subordination
 agreements, nondisturbance agreements, estoppel certificates and other agreements (written or
 oral), and any amendments or supplements to the foregoing, and recorded memoranda of any of
 the foregoing, pursuant to which any Seller holds any leasehold or subleasehold estates and other
 rights in respect of any Closing Store.

        “Liability” means any liability or obligation of whatever kind or nature (whether known or
 unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or
 unaccrued, whether liquidated or unliquidated and whether due or to become due) regardless of
 when arising.

        “Licensee” shall have the meaning set forth in the preamble.

         “Lien” means any lien (statutory or otherwise), Claim, Encumbrance, Interest, Liability,
 deed of trust, right of first offer, easement, servitude, transfer restriction under any shareholder or
 similar agreement, mortgage, pledge, lien, charge, security interest, option, right of first refusal,
 easement, security agreement or other encumbrance or restriction on the use or transfer of any
 property, hypothecation, license, preference, priority, covenant, right of recovery, order of any
 Governmental Authority, of any kind or nature (including (i) any conditional sale or other title
 retention agreement and any lease having substantially the same effect as any of the foregoing, (ii)
 any assignment or deposit arrangement in the nature of a security device, and (iii) any leasehold
 interest, license, or other right, in favor of a third party or a Seller, to use any portion of the
 Acquired Assets), whether secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
 unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-contingent, material
 or non-material, known or unknown; provided, however, that “Lien” shall not be deemed to
 include any license of Intellectual Property.

         “Litigation” means any action, cause of action, suit, claim, investigation, audit, demand,
 hearing or proceeding, whether civil, criminal, administrative, or arbitral, whether at law or in
 equity and whether by or before any Governmental Authority.

         “Material Adverse Effect” means any effect or change that has a material adverse effect on
 the condition of the Acquired Assets, taken as a whole, other than any effects or changes arising
 from or related to: (a) general business or economic conditions in any of the geographical areas in
 which the Closing Stores operate; (b) any condition or occurrence affecting retail clothing stores
 generally; (c) national or international political or social conditions, including the engagement by
 any country in hostilities, whether commenced before or after the date hereof and whether or not
 pursuant to the declaration of a national emergency or war, or the occurrence of any military,
 terrorist or cyber attack; (d) financial, banking, or securities markets (including any disruption
 thereof or any decline in the price of securities generally or any market or index); (e) the occurrence

                                                   15
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 25 of 236


 of any act of God or other calamity or force majeure events (whether or not declared as such),
 including any strike, labor dispute, civil disturbance, embargo, natural disaster, fire, flood,
 hurricane, tornado, or other weather event; (f) changes in Law or accounting rules; (g) the taking
 of any action contemplated by this Agreement or any Related Agreement or taken with the consent
 of the other Party (other than any action taken pursuant to Section 5.2(a)); (h) any effects or
 changes as a result of the announcement or pendency of this Agreement; (i) any filing or motion
 made under sections 1113 or 1114 of the Bankruptcy Code; (j) the closing of any stores not
 acquired by Buyer or the sale of any other assets or stores to any third parties by any Seller or any
 of its Affiliates; (k) any effects or changes arising from or related to the breach of the Agreement
 by Buyer; (l) the failure of Sellers to obtain any consent, permit, authorization, waiver or approval
 required in connection with the transactions contemplated hereby; (m) any items set forth in the
 Disclosure Schedule; or (n) any effect resulting from the filing of the Bankruptcy Cases.

         “Merchandise” shall mean (A) all finished goods inventory that is owned by the Company
 as of the Closing Date; (B) Distribution Centers Merchandise; (C) the E-Commerce Merchandise
 (D) Purchased Consignment Goods; and (E) On Order Merchandise. Notwithstanding the
 foregoing, “Merchandise” shall not include: (1) goods which belong to sublessees, licensees,
 department lessees, or concessionaires of Merchant; (2) goods held by Merchant on memo, on
 consignment (other than the Purchased Consignment Goods), or as bailee; or (3) Furnishings and
 Equipment or improvements to real property.

        “Merchant” has the meaning set forth in the Agency Agreement.
        “Non-Party Affiliates” has the meaning set forth in Section 9.14.
        “Objection Deadline” has the meaning set forth in Section 2.8(c).
        “On Order Merchandise” means goods that are on order and in transit to Distribution
 Centers as of the Sale Commencement Date.

        “Ordinary Course of Business” means the ordinary and usual course of normal day to day
 operations of the Business through the date hereof consistent with past practice and taking into
 account the commencement of the Bankruptcy Cases.

        “Outbound Licenses” means any grant to a third Person of any right to use any Intellectual
 Property owned by the Sellers.

        “Outside Date” has the meaning set forth in Section 8.1(b)(ii).

       “Owned Intellectual Property” means all Intellectual Property owned or purported to be
 owned by the Sellers.

        “Parties” has the meaning set forth in the preamble.

         “Patents” means all inventions and discoveries, whether or not patentable, and all statutory
 invention registrations, patents, patent applications, provisional patent applications, industrial
 designs and industrial models, including all reissues, divisions, continuations, continuations-in-
 part, extensions and reexaminations.


                                                  16
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 26 of 236


        “Permit” means any franchise, approval, permit, license, order, registration, certificate,
 variance or similar right obtained from any Governmental Authority.

          “Permitted Lien” means (a) Liens for utilities and Taxes not yet delinquent or which are
 being contested in good faith by appropriate proceedings and arising or incurred in the Ordinary
 Course of Business; (b) mechanic’s, workmen’s, repairmen’s, warehousemen’s, carrier’s or other
 similar Liens, including all statutory liens, arising or incurred in the Ordinary Course of Business;
 (c) with respect to leased or licensed real or personal property, the terms and conditions of the
 lease, license, sublease or other occupancy agreement applicable thereto which are customary; (d)
 with respect to real property, usual and customary zoning, building codes and other land use laws
 regulating the use or occupancy of such real property or the activities conducted thereon which are
 imposed by any Governmental Authority having jurisdiction over such real property; (e) usual and
 customary easements, covenants, conditions, restrictions and other similar matters affecting title
 to real property and other encroachments and title and survey defects provided that they do not
 materially detract from the property; and (f) for purposes of the representations and warranties set
 forth in Article III, any Liens that will be released by operation of the Sale Order.

         “Person” means an individual, a partnership, a corporation, a limited liability company, an
 association, a joint stock company, a trust, a joint venture, an unincorporated organization, or any
 other entity, including any Governmental Authority or any group of any of the foregoing.

        “Personal Information” has the meaning set forth in Section 3.8.

        “Personal Property Leases” has the meaning set forth in Section 3.11.

        “Petition Date” has the meaning set forth in the recitals.

         “Post-Closing Royalty Payment Amount” means the aggregate cash proceeds received by
 Sellers prior to the Closing Date from royalty payments and licensing receivables generated by the
 Business and attributable to the period from and/or after the Closing Date; provided that any such
 payments received by Sellers for time periods which began prior to the Closing Date and ended
 after the Closing Date, shall be allocated to pre-closing and post-closing periods pro rata based on
 the number of days in such payment period, with such pro rata portion of such payments
 attributable to the period after the Closing Date being determined based on the ratio of (i) the
 number of calendar days from the Closing Date to the end of such period, to (ii) the total number
 of days in such period.

        “Pre-Closing Period” has the meaning set forth in Section 6.5(c).

        “Pre-Closing Proceeds Credit” has the meaning set forth in Section 1.3.

         “Pre-Closing Royalty Payment Amount” means the aggregate cash proceeds received by
 Buyer after the Closing Date from royalty payments and licensing receivables generated by the
 Business and attributable to the period prior to the Closing Date; provided that any such payments
 received by Buyer for time periods which began prior to the Closing Date and ended after the
 Closing Date, shall be allocated to pre-closing and post-closing periods pro rata based on the
 number of days in such payment period, with such pro rata portion of such payments attributable
 to the period prior to the Closing Date being determined based on the ratio of (i) the number of

                                                  17
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                          Pg 27 of 236


 calendar days from the beginning of such period through the day prior to the Closing Date, to (ii)
 the total number of days in such period.

        “Prepaid Expenses” has the meaning set forth in the definition of Acquired Assets.

        “Prepaid Expenses Amount” has the meaning set forth in Section 2.3(a).

        “Proceeds” has the meaning set forth in the Agency Agreement.

         “Professional Fees Amount” means an amount equal to all fees and expenses incurred on
 or prior to the Closing Date (regardless of whether such fees and expenses have been approved by
 the Bankruptcy Court as of the Closing Date) by any professional retained by the Sellers; provided,
 however that with respect to any “success fees” or other fees that are payable based solely upon
 the consummation of the transactions contemplated hereunder, such fees shall be included in the
 Professional Fees Amount only if they have been approved by the Bankruptcy Court prior to, and
 earned as of, the Closing Date.

        “Proposed Cure Costs” has the meaning set forth in Section 2.8(a).

        “Prorated Charges” has the meaning set forth in Section 2.10(a).

        “Proration Period” has the meaning set forth in Section 6.5(b).

        “Purchase Price” has the meaning set forth in Section 2.3(a).

        “Purchase Price Allocation” has the meaning set forth in Section 2.9.

         “Purchased Consignment Goods” means those goods owned by Consignor and held by
 Sellers for sale at Closing Stores, or available for sale through the E-Commerce Platform, on a
 consignment basis.

       “Related Agreements” means the Bills of Sale, the Agency Agreement, the Assignment
 and Assumption Agreement, the Copyright Assignment Agreement, the Trademark Assignment
 Agreement, and the Domain Name Assignment Agreement.

         “Representative” means, when used with respect to a Person, the Person’s controlled and
 controlling Affiliates (including Subsidiaries) and such Person’s and any of the foregoing Persons’
 respective officers, directors, managers, members, shareholders, partners, employees, agents,
 representatives, advisors (including financial advisors, bankers, consultants, legal counsel, and
 accountants), and financing sources.

        “Requesting Party” has the meaning set forth in Section 6.2.

        “Returned Merchandise” means goods sold by Sellers prior to the Sale Commencement
 Date and returned by a customer within thirty (30) days after the Sale Commencement Date in
 compliance with Sellers’ return policy in effect immediately prior to the Sale Commencement
 Date.


                                                 18
19-36300-cgm        Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 28 of 236


          “Sale” means the transactions contemplated by the Agency Agreement.

        “Sale Commencement Date” means the date that is the Closing Date, but in no event later
 than November 1, 2019.

         “Sale Hearing” means the hearing for approval of, among other things, this Agreement and
 the transactions contemplated herein before the Bankruptcy Court.

         “Sale Order” means the sale order or orders in form and substance reasonably agreed by
 Buyer, Sellers, Agent, and the DIP Agent; provided that such sale order or orders shall provide for
 the sale proceeds to be used to make an indefeasible payment at Closing to the DIP Agent, for the
 benefit of the DIP Lenders, in cash and in full to satisfy all DIP Obligations (as defined in the DIP
 Order) as mandated in Section 2.5(b) hereunder.

          “Sale Term” has the meaning set forth in the Agency Agreement.

         “Sale Termination Date” has the meaning set forth in the Agency Agreement, but in no
 event later than February 29, 2020.

          “SEC” has the meaning set forth in Article III.

          “Seller Proration Amount” has the meaning set forth in Section 2.10(a).

          “Sellers” has the meaning set forth in the preamble.

         “Store Cash Amount” means the Sellers’ cash located at the Closing Stores as of the Sale
 Commencement Date, which cash shall be counted by the Sellers and Agent at the start of business
 on the Sale Commencement Date.

          “Store Lease Proceeds” has the meaning set forth in Section 2.8(e).

          “Stores” has the meaning set forth in the recitals.

        “Subsidiary” means, with respect to any Person, means, on any date, any Person (a) the
 accounts of which would be consolidated with and into those of the applicable Person in such
 Person’s consolidated financial statements if such financial statements were prepared in
 accordance with GAAP as of such date or (b) of which securities or other ownership interests
 representing more than fifty percent of the equity or more than fifty percent (50%) of the ordinary
 voting power or, in the case of a partnership, more than fifty percent (50%) of the general
 partnership interests or more than fifty percent of the profits or losses of which are, as of such date,
 owned, controlled or held by the applicable Person or one or more subsidiaries of such Person.

          “Successful Bidder Notice” shall have the meaning set forth in the Bidding Procedures
 Order.

         “Surplus Cash Amount” means (i) an amount equal to 50% of the amount by which the
 actual cash balance on the Closing Date exceeds the cash balance budgeted on the Closing Date as
 per the DIP Budget (as defined in the DIP Order), if any plus (ii) an amount equal to 100% of the

                                                   19
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 29 of 236


 Cash remaining in the Funded Reserve Account after payment of the Professional Fees Amount
 by the Sellers; with such Surplus Cash Amount to be used by the Sellers in their discretion,
 including to pay administrative expenses, priority claims, employee-related claims or such other
 claims as the Sellers may determine from time to time.

         “Tax” or “Taxes” means any United States federal, state, local or foreign income, gross
 receipts, license, payroll, employment, excise, stamp, occupation, premium, windfall profits,
 environmental, customs duties, capital stock, franchise, profits, withholding, social security (or
 similar), unemployment, disability, real property, personal property, sales, use, transfer,
 registration, value added, alternative or add-on minimum, estimated or other tax of any kind
 whatsoever, whether computed on a separate or consolidated, unitary or combined basis or in any
 other manner, including any interest, penalty or addition thereto, whether disputed or not.

         “Tax Return” means any return, declaration, report, claim for refund or information return
 or statement relating to Taxes, including any schedule or attachment thereto, and including any
 amendment thereof.

          “Trademarks” means all trademarks, service marks, trade dress, logos, distinguishing
 guises and indicia, trade names, corporate names, business names, domain names and social media
 accounts, and all associated goodwill, whether or not registered, including all common law rights,
 and registrations, applications for registration and renewals thereof, including all marks registered
 in the United States Patent and Trademark Office, the trademark offices of the states and territories
 of the United States of America, and the trademark offices of other nations throughout the world,
 all rights therein provided by multinational treaties, conventions or applicable Law, and all social
 media addresses and accounts.

        “Transfer Tax” has the meaning set forth in Section 6.5(a).

        “Transferred Contracts” has the meaning set forth in Section 2.8(b) and shall include, for
 the avoidance of doubt, the Designated Contracts assumed and assigned to Buyer pursuant to
 Section 2.8(c).

        “Transferred Employee” has the meaning set forth in Section 6.3(a).

        “Vacate Date” has the meaning set forth in the Agency Agreement.

        “WARN Act” means, collectively, the Worker Adjustment and Retraining Notification Act
 of 1989 and any similar state or local law.

         “Wind Down Amount” means an amount of Cash equal to $27,000,000, to be advanced by
 Agent from time to time pursuant to the Wind Down Budget; provided that Agent shall have no
 obligation to disburse any portion of the Wind Down Amount during any period that Sellers are in
 breach of this Agreement; provided, further that $2,000,000 of the Wind Down Amount plus the
 amounts in the Additional Employee Severance Fund, if any, shall be used for purposes of an
 employee severance plan to be established by the Company and approved by the Bankruptcy Court
 after the date of this Agreement. The initial funding of the Wind Down Amount shall be through
 the Cash Equivalents (excluding, for the avoidance of doubt, the Store Cash Amount), which shall
 remain in the possession of Seller at Closing plus an incremental amount of Cash necessary to

                                                  20
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                          Pg 30 of 236


 ensure $15,000,000 of the Wind Down Amount has been advanced as of the Closing Date to be
 used solely pursuant to the Wind Down Budget or to pay Expenses (as defined in the Agency
 Agreement).

         “Wind Down Budget” means a budget, in form and substance mutually acceptable to
 Sellers and Agent in its sole discretion, for the expenditures comprising the Wind Down Amount
 from the Closing Date to the Sale Termination Date at the last Store. For the avoidance of doubt,
 the expenditures set forth in the Wind Down Budget shall not include (a) any post-Closing costs
 associated with the Buyer Acquired Assets (b) any costs incurred by Sellers before the Closing
 Date or after the Sale Termination Date or (c) any costs associated with the operation of the
 Distribution Centers after the Closing except for actual, out-of-pocket costs associated with the
 operation of the Distribution Center in connection with the Sale from the Closing until November
 30, 2019.

               Section 1.2    Interpretations. Unless otherwise indicated herein to the contrary:

              (a)     When a reference is made in this Agreement to an Article, Section, Exhibit,
        Schedule, clause or subclause, such reference shall be to an Article, Section, Exhibit,
        Schedule, clause or subclause of this Agreement.

               (b)    The words “include,” “includes” or “including” and other words or phrases
        of similar import, when used in this Agreement, shall be deemed to be followed by the
        words “without limitation.”

               (c)     The words “hereof,” “herein” and “hereunder” and words of similar import,
        when used in this Agreement, refer to this Agreement as a whole and not to any particular
        provision of this Agreement.

                (d)     The word “if” and other words of similar import shall be deemed, in each
        case, to be followed by the phrase “and only if.”

               (e)     The use of “or” herein is not intended to be exclusive.

                (f)     The definitions contained in this Agreement are applicable to the singular
        as well as the plural forms of such terms. Whenever the context may require, any pronouns
        used herein shall include the corresponding masculine, feminine or neuter forms, and the
        singular form of names and pronouns shall include the plural and vice versa.

               (g)      All terms defined in this Agreement have their defined meanings when used
        in any certificate or other document made or delivered pursuant hereto, unless otherwise
        defined therein.

               (h)     References herein to a Person are also to its successors and permitted
        assigns. Any reference herein to a Governmental Authority shall be deemed to include
        reference to any successor thereto.

               (i)     Any reference herein to “Dollars” or “$” shall mean United States dollars.


                                                21
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 31 of 236


                 (j)    Buyer acknowledges and agrees that the specification of any dollar amount
        in the representations, warranties, or covenants contained in this Agreement is not intended
        to imply that such amounts or higher or lower amounts are or are not material, and Buyer
        shall not use the fact of the setting of such amounts in any dispute or controversy between
        the Parties as to whether any obligation, item, or matter is or is not material.

               (k)      References in this Agreement to materials or information “furnished to
        Buyer” and other phrases of similar import include all materials or information made
        available to Buyer or its Representatives in the data room prepared by Sellers or provided
        to Buyer or its Representatives in response to requests for materials or information.

                 Section 1.3 Consummation of the Agency Agreement Transactions. If the
 Closing Date is after the Sale Commencement Date, the Parties agree that the Agent shall
 commence the Sale at the Closing Stores on the Sale Commencement Date. During the period on
 and after the Sale Commencement Date and ending on the day immediately prior to the Closing
 Date, all Proceeds from the sale of Merchandise during such period shall be paid to Sellers on a
 daily basis for distribution to Merchant, with a subsequent reconciliation, if any, to be performed
 pursuant to the Agency Agreement (the “Collected Proceeds”). On the Closing Date at Closing,
 the Buyer shall receive a Dollar for Dollar credit in respect of the Collected Proceeds from the
 Sellers (the “Pre-Closing Proceeds Credit”), which Pre-Closing Proceeds Credit shall be applied
 by Sellers against the Purchase Price due from the Buyer. If the Closing does not take place,
 Merchant shall reimburse Agent for all Expenses (as defined in the Agency Agreement) incurred
 by Agent on or prior to the Outside Date.

                                         ARTICLE II
                                     PURCHASE AND SALE

                   Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
 conditions set forth in this Agreement, (i) effective as of the date hereof, Sellers hereby designate
 Agent to serve as their exclusive agent for purposes of selling the Merchandise, the Purchased
 Consignment Goods, the Returned Merchandise, and the Furnishings and Equipment at the
 Closing Stores, Distribution Centers, and corporate offices (the “Designated Assets”) subject to
 and in accordance with the terms and conditions of the Agency Agreement, (ii) Agent will purchase
 from Sellers, and Sellers will sell, transfer, assign, convey, and deliver to Agent at the Closing all
 of the Agent Acquired Assets (other than the Designated Assets), and (iii) Buyer will purchase
 from Sellers, and Sellers will sell, transfer, assign, convey, and deliver to Buyer at the Closing all
 of the Buyer Acquired Assets. From and after the Closing, Sellers shall hold the Designated Assets
 strictly in trust for the benefit of Agent.

                 Section 2.2 Assumed Liabilities. On the terms and subject to the conditions set
 forth in this Agreement, Buyer will assume and become responsible for the Assumed Liabilities at
 the Closing. Buyer agrees to pay, perform, honor, and discharge, or cause to be paid, performed,
 honored and discharged, all Assumed Liabilities in a timely manner in accordance with the terms




                                                  22
19-36300-cgm        Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                    Main Document
                                               Pg 32 of 236


 thereof, including paying all Cure Costs. For the avoidance of doubt, Sellers shall not be liable
 for, and shall have no obligation to pay or cause to be paid, any Cure Costs.

                  Section 2.3       Consideration; Deposit; Escrow Amount.

                  (a)    The consideration for the Acquired Assets shall be (i) an aggregate Dollar
         amount equal to the sum of (A) (i) the payoff amount for Merchant’s postpetition financing
         facility under the DIP Financing Agreement and DIP Order, plus (ii) the payoff amount for
         Merchant’s postpetition consignment facility under the DIP Financing Agreement and DIP
         Order (the “Cash Purchase Price”), 1 plus (B) the Wind Down Amount, plus (C) the amount
         of the Prepaid Expenses transferred to Buyer at Closing (the “Prepaid Expenses Amount”),
         plus (D) the Seller Proration Amount, if any, minus (E) the Buyer Proration Amount, if
         any, minus (F) the Post-Closing Royalty Payment Amount, if any plus (G) the Pre-Closing
         Royalty Payment Amount, if any minus (H) the Pre-Closing Proceeds Credit, if any (such
         sum, the “Purchase Price”), (ii) Buyer’s assumption of the Assumed Liabilities, and
         (iii) the Agency Agreement. Without limiting any of Buyer’s obligations hereunder,
         including with respect to the payment of the Purchase Price, the Parties acknowledge and
         agree that Agent is funding a portion of the Cash Purchase Price in consideration of the
         Agency Agreement. At Closing, the Professional Fees Amount escrow maintained by
         Sellers will be deposited into a professional fee escrow account designated by the Sellers
         in writing to Buyer prior to Closing. The aggregate value of the Purchase Price is estimated
         to be approximately $271.4 million.

                 (b)    Prior to or upon the execution of this Agreement, pursuant to the terms of
         the Buyer Escrow Agreement, Buyer shall immediately deposit with the Escrow Agent an
         amount equal to $48,800,000 (the “Escrow Amount”), to be released by the Escrow Agent
         and delivered to either Buyer or Sellers, in accordance with the provisions of the Buyer
         Escrow Agreement and, if applicable, this Section 2.3(b). The Escrow Account shall
         constitute DIP Collateral to secure payment of the DIP Obligations (as defined in the DIP
         Order). Pursuant to the Buyer Escrow Agreement, the Escrow Amount (together with all
         accrued investment income thereon, if any) shall be distributed as follows (and Buyer and




 1
     The Cash Purchase Price to be paid at Closing is currently estimated to be approximately $244 million as of the
     Closing Date.

                                                        23
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 33 of 236


         Sellers shall deliver any joint written instructions required to effect the distribution of such
         portion of the Escrow Amount that is held pursuant to the Buyer Escrow Agreement):

                        (i)    if the Closing shall occur, the Escrow Amount shall be transferred
                 in accordance with Section 2.5(a);

                         (ii)    if this Agreement is terminated by Sellers pursuant to Section 8.1(d),
                 the Escrow Amount, together with all accrued investment income thereon, if any,
                 shall be delivered to Sellers; or

                        (iii) if this Agreement is terminated for any reason other than by a Seller
                 pursuant to Section 8.1(d), the Escrow Amount, together with all accrued
                 investment income thereon, shall in each case be returned to Buyer.

                  Section 2.4 Closing. The closing of the transactions contemplated by this
 Agreement (the “Closing”) shall take place at the offices of Kirkland & Ellis located at 601
 Lexington Avenue, New York, New York (or such other location as shall be mutually agreed upon
 by Sellers and Buyer) commencing at 10:00 AM local time on a date (the “Closing Date”) that is
 the first (1st) Business Day following the date upon which all of the conditions to the obligations
 of Sellers and Buyer to consummate the transactions contemplated hereby set forth in Article VII
 (other than conditions that by their nature are to be satisfied at the Closing itself, but subject to the
 satisfaction or waiver of those conditions) have been satisfied or waived, or on such other date as
 shall be mutually agreed upon by Sellers and Buyer prior thereto; provided that in no event shall
 the Closing take place on a date that is later than November 1, 2019 without the prior written
 consent of Buyer and Agent.

                 Section 2.5     Closing Payments and Deliveries.

                (a)     On the Closing Date, Buyer shall (i) pay the Cash Purchase Price (less the
         Escrow Amount) to Sellers, which shall be paid by wire transfer of immediately available
         funds into an account designated by Sellers), and (ii) cause the Escrow Agent to transfer
         the Escrow Amount to the Sellers.

                 (b)     At the Closing, the Sellers shall indefeasibly pay, to the DIP Agent for the
         benefit of the DIP Lenders, proceeds in an amount sufficient to pay, in cash and in full, all
         DIP Obligations, including without limitation any unpaid principal, interest, expenses, and
         fees, including the Original Exit Fee, the Additional Exit Fee, the Additional Facility Fee,
         the Consent Fee and, to the extent payable under the DIP Financing Agreement and the
         DIP Order, any Enhancement Fee (each as defined in the DIP Order or the DIP Financing
         Agreement, as applicable).

                  (c)    At the Closing, Sellers will deliver to Buyer and Agent, as applicable: (i) a
         bill of sale and assignment and assumption agreement, substantially in the form of Exhibit
         A1, duly executed by the Sellers, conveying title to the Buyer Acquired Assets to Buyer,
         and a bill of sale and assignment and assumption agreement, substantially in the form of
         Exhibit A2, duly executed by the Sellers, conveying title to the Agent Acquired Assets to
         the Agent (collectively, the “Bills of Sale and Assignment and Assumption Agreements”);
         (ii) the Agency Agreement duly executed by the Sellers; (iii) a Copyright Assignment
                                                    24
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                         Pg 34 of 236


      Agreement, substantially in the form of Exhibit C (the “Copyright Assignment
      Agreement”) duly executed by the Sellers; (iv) a Trademark Assignment Agreement,
      substantially in the form of Exhibit D (the “Trademark Assignment Agreement”) duly
      executed by the Sellers; (v) a Domain Name Assignment Agreement, substantially in the
      form of Exhibit E (the “Domain Name Assignment Agreement”) duly executed by the
      Sellers; (vi) a duly executed certificate from an officer of each Seller to the effect that each
      of the conditions specified in Section 7.3(a) and Section 7.3(b) is satisfied; (vii) a non-
      foreign affidavit from each Seller that is organized in or under the Laws of the United
      States or any state thereof, dated as of the Closing Date, sworn under penalty of perjury
      and in form and substance required under Treasury Regulations issued pursuant to section
      1445 of the IRC; (viii) a joint written direction to the Escrow Agent directing the Escrow
      Agent to transfer the Escrow Amount to the Sellers duly executed by the Sellers and, to the
      extent necessary, the Escrow Agent, and (ix) a Consignor Bill of Sale in the form of Exhibit
      G (the “Consignor Bill of Sale”) duly executed by the Consignor and the Sellers.

               (d)    At the Closing, Buyer and Agent, as applicable, will deliver to Sellers: (i)
      the Bills of Sale and Assignment and Assumption Agreements duly executed by Buyer and
      Agent; (ii) the Copyright Assignment Agreement duly executed by Buyer; (iii) the
      Trademark Assignment Agreement duly executed by Buyer; (iv) the Domain Name
      Assignment Agreement duly executed by Buyer; (v) the Agency Agreement duly executed
      by the Buyer and the Agent; (vi) a duly executed certificate from an officer of Buyer to the
      effect that each of the conditions specified in Section 7.2(a) and Section 7.2(b) are satisfied;
      (vii) a joint written direction to the Escrow Agent directing the Escrow Agent to transfer
      the Escrow Amount to the Sellers duly executed by the Buyer and the Agent.

              (e)   No later than the Closing Date, Seller shall purchase all Purchased
      Consignment Goods from Consignor and shall have received a duly executed Consignor
      Bill of Sale.

               Section 2.6    Reserved.

               Section 2.7    Post-Closing Purchase Price Adjustment.

              (a)    Determination of Final Purchase Price After Closing. No later than sixty
      (60) calendar days after Closing, the Sellers shall deliver a draft of the Closing Statement
      to the Buyer and Agent.

               (b)    Examination and Review.

                       (i)      Examination. After receipt of the Closing Statement, the Buyer and
               Agent shall have thirty (30) days (the “Review Period”) to review the Closing
               Statement. During the Review Period, the Buyer, Agent and their accountants shall
               have reasonable access to the books and records of the Sellers, the personnel of,
               and work papers prepared by, the Sellers or the Sellers’ accountants to the extent
               that they relate to the Closing Statement and to such historical financial information
               (to the extent in the Sellers’ possession) relating to the Closing Statement as the



                                                25
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                         Pg 35 of 236


               Buyer and Agent may reasonably request for the purpose of reviewing the Closing
               Statement and to prepare a Dispute Notice (as defined below).

                       (ii)    Objection. If, on or prior to the last day of the Review Period, the
               Buyer or Agent disputes any item in the Closing Statement as delivered by the
               Sellers, the Buyer and Agent may object to the Closing Statement by delivering to
               the Sellers a written statement setting forth the Buyer’s or Agent’s objections in
               reasonable detail, indicating each disputed item or amount and what the Buyer or
               Agent believes to be the correct value of the disputed item or amount and the
               reasons for the Buyer’s or Agent’s disagreement therewith (the “Dispute Notice”).
               If the Buyer or Agent fails to deliver the Dispute Notice before the expiration of
               the Review Period, the Closing Statement as delivered by the Sellers shall become
               final and binding on the Parties.

                       (iii) Resolution of Disputes. If the Parties cannot agree on an item(s) set
               out in a Dispute Notice within twenty (20) days after the Sellers’ receipt of the
               Dispute Notice, either Party may refer the disputed item(s) to an independent
               accountant mutually agreed between Sellers, Buyer, and Agent other than Sellers’
               accountants, the Buyer’s accountants, or Agent’s accountants (“Independent
               Accountant”) who, acting as experts and not arbitrators, shall resolve the specific
               items under dispute by the Parties in accordance with the terms and conditions of
               this Agreement and make any adjustments to the Post-Closing Adjustment, as the
               case may be, and the Closing Statement. The Independent Accountant shall only
               decide the specific items under dispute by the Parties and their decision for each
               disputed amount must be within the range of values assigned to each such item in
               the Closing Statement and the Dispute Notice, respectively. The Independent
               Accountant shall decide the procedural rules in connection with its hearing of the
               Parties’ positions on the disputed item and shall ensure that a decision can be
               reached as quickly as possible. Each Party shall give the Independent Accountant
               access to all information which in the reasonable opinion of the Independent
               Accountant is necessary to decide on the disputed item and shall cause that such
               information is provided promptly. The decisions of the Independent Accountant
               shall be final and binding on the Parties and neither Sellers, Buyer, nor Agent shall
               seek further recourse through courts or other tribunals other than to enforce decision
               of the Independent Accountant.

              (c)    Purchase Price Adjustment After Closing. (i) the Agent shall pay to the
      Sellers the Prepaid Expenses Amount related to any Transferred Contracts assigned to
      Agent, and Buyer shall pay to Sellers the Prepaid Expenses Amount related to Transferred
      Contracts assigned to Buyer, the Seller Proration Amount and the Pre-Closing Royalty
      Payment Amount; and (ii) the Sellers shall pay to Agent the Pre-Closing Proceeds Credits,
      and Sellers shall pay to Buyer, the Buyer Proration Amount and the Post-Closing Royalty
      Payment Amount (the adjustments in (i) or (ii), as applicable, the “Post-Closing
      Adjustment”).

             (d)   Payments of Post-Closing Adjustment. Any payment under this Section 2.7
      shall be made within five (5) Business Days after the Final Purchase Price has been

                                                26
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                          Pg 36 of 236


        determined whether by agreement, by the Independent Accountant or by arbitration, as
        applicable. Payment shall be made in immediately available funds by wire transfer to an
        account designated by the recipient in writing. For the avoidance of doubt, the process
        provided for in this Section 2.7 shall be Buyer’s sole and exclusive recourse with respect
        to the subject matter of this Section 2.7.

                (e)     Adjustments for Tax Purposes. Any payments made pursuant to this Section
        2.7 shall be treated as an adjustment to the Purchase Price by the Parties for Tax purposes,
        unless otherwise required by Law

               Section 2.8     Assumption/Rejection of Certain Contracts and Leases and
 Designation Rights.

                (a)     Schedule 2.8(a) sets forth a list, as of the date hereof, of all executory
        Contracts and unexpired Leases to which any Seller is a party. The provisions of this
        Section 2.8 and this Agreement generally are subject to the Decree of the Bankruptcy Court
        approving the DIP Financing Agreement. Within three (3) Business Days of the date
        hereof, Sellers shall update Schedule 2.8(a) to include the proposed Cure Costs associated
        with each such Contract and unexpired Lease set forth therein (the “Proposed Cure Costs”).
        Notwithstanding the foregoing, in the event that the Cure Costs are more than the Proposed
        Cure Costs, then the Buyer shall have the right to exclude such applicable Contracts from
        the Transferred Contracts.

                (b)     From and after the date hereof until the Sale Hearing, Buyer may, (i) in its
        sole discretion, designate a Contract listed on Schedule 2.8(a) for assumption and
        assignment to Buyer, effective on and as of the Closing (such Contracts, the “Transferred
        Contracts”), (ii) in its sole discretion, designate a Lease listed on Schedule 2.8(a) for
        assumption and assignment to Buyer, effective on and as of the Closing (such Leases, the
        “Assumed Leases”), or (iii) in its reasonable discretion, designate any Contract or Lease
        listed on Schedule 2.8(a) for rejection. The Transferred Contracts and Assumed Leases as
        of the date hereof are set forth on Schedule 2.8(b) hereto, which will be supplemented as
        additional Leases and Contracts are (y) designated for assumption and assignment or
        rejection prior to the Sale Hearing as set forth in this Section 2.8(b), provided that
        additional Contracts or Leases may be designated for assumption and assignment prior to
        the Sale Hearing but after the filing of the Successful Bidder Notice only with the written
        consent of the counterparty to such Contract or Lease, or (z) assumed and assigned or
        rejected as set forth in Section 2.8(c).

                (c)     During the Designation Rights Period, the Buyer may, in its sole discretion,
        designate any Contract (a “Designated Contract”) or Lease (a “Designated Lease”) listed
        on Schedule 2.8(a) that has not previously been assumed and assigned or rejected pursuant
        to Section 2.8(b) or otherwise rejected or terminated for either (x) assumption and
        assignment to Buyer or a third party designee, or (y) rejection, in each case by providing
        written notice to Sellers (the “Designation Notice”); provided, however, that Sellers may
        request that Buyer delay the designation of a Contract for rejection or the effective date of
        rejection of a Designated Contract, subject to Section 2.8(d); provided further that Buyer
        shall determine whether any Designated Contract or Designated Lease will be assumed and

                                                 27
19-36300-cgm    Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                        Pg 37 of 236


      assigned or rejected and shall provide Sellers with a Designation Notice in respect thereof
      at least ten (10) days prior to expiration of the applicable Designation Rights Period.
      Within three (3) Business Days of Sellers’ receipt of a Designation Notice, Sellers shall
      provide written notice to the counterparty to such Designated Contract or Designated Lease
      (such counterparty, the “Designation Counterparty”) of Sellers’ intent to assume and assign
      or reject such Designated Contract or Designated Lease, which notice shall, with respect
      to any Designated Contract or Designated Lease to be assumed and assigned, include (i)
      the proposed Cure Costs associated with such Designated Contract or Designated Lease,
      (ii) information supplied by Buyer intended to provide such Designation Counterparty with
      adequate assurance of future performance, and (iii) the deadline to object to the assumption
      and assignment of such Designated Contract or Designated Lease (the “Objection
      Deadline”), which shall be no less than ten (10) calendar days from service of such notice.
      The assumption and assignment of a Designated Contract or Designated Lease shall be
      effective without further order of the Bankruptcy Court upon expiration of the applicable
      Objection Deadline unless the Designation Counterparty timely serves an objection in
      accordance with the Contract Procedures Order; provided, however, that a Designation
      Counterparty may only object to the proposed assumption and assignment of a Designated
      Contract or Designated Lease to the extent such objection relates to such Designated
      Contract Counterparty’s rights under section 365 of the Bankruptcy Code than a cure issue
      that could have been raised in an objection to the applicable Cure Notice prior to the Sale
      Hearing and pertains to matters arising after the Closing. If the Buyer, Sellers and
      Designation Counterparty are unable to resolve such objection, Sellers shall schedule the
      matter for hearing on no less than seven (7) Business Days’ notice. The rejection of any
      Designated Contract or Designated Lease shall be effective without further order of the
      Bankruptcy Court unless the Designation Counterparty timely serves an objection in
      accordance with the Contract Procedures Order. The Sellers shall file the necessary
      notice(s) and/or motion, as applicable, to reject effective nunc pro tunc to the date that is
      the date of the expiration of the Designation Rights Period, any Contract or Lease that is
      (a) not assumed and assigned before the expiration of the Designation Rights Period or (b)
      determined by the Sellers in their sole discretion to be necessary to the Sellers’ wind-down.
      For the avoidance of doubt, all Designated Contracts assumed and assigned to Buyer
      pursuant to this Section 2.8(c) shall be Transferred Contracts, and all Designated Leases
      assumed and assigned to Buyer pursuant to this Section 2.8(c) shall be Assumed Leases.

             (d)      Buyer shall be responsible for any amounts due and payable under the
      Designated Contracts and Designated Leases after Closing through the effective date of
      such Designated Contract’s or Designated Lease’s assumption and assignment or rejection
      in accordance with the Sale Order; provided, however, that if Buyer, at Sellers’ request,
      delays the designation of a Contract for rejection or the effective date of rejection of a
      Designated Contract, then Sellers shall be responsible for any amounts due and payable
      under such Contract from the date on which Buyer would have otherwise designated such
      Contract for rejection or the date on which such rejection would have been effective, as
      applicable, through the effective date of such Contract’s rejection.

             (e)    Sellers shall take all actions reasonably required to assume and assign the
      Transferred Contracts and Assumed Leases to Buyer, including taking all actions
      reasonably necessary to facilitate any negotiations with the counterparties to such Contracts

                                               28
19-36300-cgm    Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                         Pg 38 of 236


      or Leases and, if necessary, to obtain an order of the Bankruptcy Court containing a finding
      that the proposed assumption and assignment of the Contracts or Leases to Buyer satisfies
      all applicable requirements of section 365 of the Bankruptcy Code.

              (f)    Buyer shall take all actions reasonably required for Sellers to assume and
      assign the Transferred Contracts and Assumed Leases to Buyer (including the payment of
      Cure Costs, if any), including taking all actions reasonably necessary to facilitate any
      negotiations with the counterparties to such Contracts or Leases and, if necessary, to obtain
      an order of the Bankruptcy Court containing a finding that the proposed assumption and
      assignment of the Contracts or Leases to Buyer satisfies all applicable requirements of
      section 365 of the Bankruptcy Code.

              (g)    Buyer shall as promptly as reasonably practicable (but in any event within
      five (5) Business Days) pay all Cure Costs (if any) in connection with such assumption and
      assignment.

              (h)    During the Designation Rights Period, Sellers shall not reject, terminate,
      amend, supplement, modify, waive any rights under, or create any adverse interest with
      respect to any Contract or Lease, or take any affirmative action not required thereby,
      without the prior written consent of Buyer (not to be unreasonably withheld or delayed)
      unless Buyer has provided written notice to Sellers designating such Contract or Lease for
      rejection pursuant to this Section 2.8.

              (i)     Subject to Buyer’s rights in Section 2.8(c) to designate a Contract or Lease
      to the Buyer itself, Agent (or its Affiliates) shall have the exclusive right to act as Sellers’
      and Buyer’s exclusive agent for the purposes of (a) marketing and selling, assigning,
      transferring, licensing, designating, or otherwise disposing of the Closing Store Leases
      beginning as of the Sale Commencement Date and continuing through and including the
      Designation Rights Period and (b) designating the ultimate purchaser, acquirer, assignee,
      transferee, licensee, or designee (including a lessor of a Closing Store Lease) (collectively
      the “Agent Designation Rights”). Buyer and Sellers shall take such actions as may be
      reasonably required to effectuate all Agent Designation Rights. In that regard, during the
      Designation Rights Period, Buyer and Sellers agree to cooperate with Agent to arrange for
      the sale or other disposition of the Closing Store Leases (at no cost to Sellers), with such
      sales or other dispositions on such terms as Agent shall determine in consultation with
      Buyer. Without limiting the generality of the foregoing, Buyer and Sellers agree (at no
      cost to Sellers): (i) to provide Agent with all due diligence materials and information in its
      possession as Agent shall reasonably request in connection with Sellers’ pre-existing
      efforts to market and attempt to sell or otherwise dispose of the Closing Store Leases, (ii)
      cooperate with Agent and Agent’s agents or Representatives and any potential purchasers,
      acquirers, assignees, transferees, licensees, or designees of any of the Closing Store Leases,
      and (iii) provide Agent with copies of all offers or bids or expressions of interest in any
      Closing Store Leases received by Sellers or their Representatives prior to or after the Sale
      Commencement Date and, thereafter Sellers shall direct all bids or expressions of interest
      regarding any Closing Store Leases to Agent, including any bids or expressions of interest
      received by an end user or a landlord or any agent thereof. It is further agreed that Sellers
      shall cooperate with any proposed auction or private sales which Agent may, in its

                                                29
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 39 of 236


        reasonable discretion, elect to utilize in order to sell or otherwise dispose of the Closing
        Store Leases, and Agent shall have the right in its reasonable discretion to remove any
        Closing Store Leases from a public auction and to have such Closing Store Lease assigned
        to Agent or to a third party through a private sale in accordance with sections 363 and 365
        of the Bankruptcy Code, subject to Bankruptcy Court approval and Buyer’s consent rights
        as set forth herein. Buyer shall determine at least ten (10) days prior to expiration of the
        applicable Designation Rights Period whether Buyer will designate any Closing Store
        Leases for assumption and assignment to Buyer, and Buyer will as soon as reasonably
        practicable provide written notice of such determination to Agent; provided, however, that
        nothing herein shall in any way limit or restrict Buyer’s right to, in its sole discretion,
        designate any Closing Store Leases for assumption and assignment to Buyer pursuant to
        Section 2.8(c) at any time during the Designation Rights Period (subject to the time
        restrictions for determining any such designation and delivering a Designation Notice in
        respect thereof pursuant to Section 2.8(c)) at no additional cost or expense to Buyer. All
        proceeds from the sale, assignment, transfer, license, designation, or other disposition of
        the Closing Store Leases (the “Store Lease Proceeds”) shall be retained by the Agent for
        Agent’s sole and exclusive benefit (subject to the terms of the Agency Agreement or other
        written agreement relating thereto), and the Sellers shall have no right, title, or interest in
        or to the Store Lease Proceeds.

                 Section 2.9 Allocation. For U.S. federal and applicable state and local income
 Tax purposes, Buyer and Sellers agree to allocate the Purchase Price (as finally determined
 hereunder), the Assumed Liabilities treated as part of the purchase price for applicable income Tax
 purposes, and all other items required under the Code among the assets treated as acquired pursuant
 to this Agreement and the Agency Agreement for Tax purposes in accordance with section 1060
 of the IRC and the Treasury Regulations thereunder (and any similar provision of state, local, or
 non-U.S. law, as appropriate) (the “Allocation Principles”). As soon as commercially practicable,
 but no later than forty five (45) days after the date on which the Final Purchase Price is finally
 determined pursuant to Section 2.7, Buyer shall in good faith prepare and deliver to Sellers a
 proposed allocation of the Purchase Price (and other amounts treated as part of the purchase price
 for U.S. federal income Tax purposes) as of the Closing Date determined in a manner consistent
 with the Allocation Principles (the “Purchase Price Allocation”) for Sellers’ review and approval
 (such approval not to be unreasonably withheld, conditioned or delayed). Any reasonable
 comments provided by Sellers to the Buyer under this Section 2.9 shall be considered by the Buyer
 in good faith. The Purchase Price Allocation (inclusive of any reasonable comments accepted by
 the Buyer) shall be conclusive and binding on the parties unless Sellers notify Buyer in writing
 that Sellers object to one or more items reflected in the Purchase Price Allocation, and specify the
 reasonable basis for such objection, within thirty (30) days after delivery to Sellers of the Purchase
 Price Allocation. In the case of such an objection, Sellers and Buyer shall negotiate in good faith
 to resolve any disputed items. Any resolution by Sellers and Buyer shall be conclusive and binding
 on the parties once set forth in writing. If Sellers and Buyer are unable to resolve all disputed items
 within twenty (20) days after the delivery of Sellers’ written objection to Buyer, any such disputed
 items remaining in dispute shall be resolved by an impartial nationally-recognized firm of
 independent certified public accountants (the “Accounting Firm”) mutually appointed by Sellers
 and Buyer. The Accounting Firm shall render a written decision as to the disputed items, which
 decision shall be conclusive and binding on the parties. All fees and expenses relating to the work,
 if any, to be performed by the Accounting Firm shall be borne 50% by the Buyer and 50% by the
                                                   30
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 40 of 236


 Sellers. Buyer and Sellers agree (and agree to cause their respective subsidiaries and Affiliates) to
 prepare, execute, and file IRS Form 8594 and all Tax Returns on a basis consistent with the
 Purchase Price Allocation, as finally determined hereunder. None of the Parties will take any
 position inconsistent with the Purchase Price Allocation, as finally determined hereunder, on any
 Tax Return or in any audit or Tax proceeding, unless otherwise required by a final determination
 by a Governmental Authority. Notwithstanding the foregoing, the Parties recognize that certain
 allocations may be necessary prior to the above time schedule, such as in the case of any Transfer
 Tax filings, and agree to reasonably cooperate in determining the appropriate allocation in a timely
 manner. Notwithstanding any other provision of this Agreement, the terms and provisions of this
 Section 2.9 shall survive the Closing without limitation.

                Section 2.10 Proration.

                (a)     Upon the effective date of an assignment of any Assumed Lease, if any, all
        monthly payments for the month in which the assignment occurs (including base rent,
        common area maintenance fees, and utility charges) under the Leases transferred at such
        assignment (the “Prorated Charges”) shall be apportioned and prorated between Sellers and
        Buyer as of the effective date of an assignment with (i) Buyer bearing the expense of
        Buyer’s proportionate share of such Prorated Charges that shall be equal to the product
        obtained by multiplying (A) a fraction, the numerator being the amount of the Prorated
        Charges under the applicable Lease and the denominator being the total number of days in
        the lease month in which the assignment occurs, times (B) the number of days in such lease
        month following the day that immediately precedes the effective date of an assignment and
        paying such amount to Sellers to the extent payment for such Prorated Charges has been
        made by Sellers prior to the assignment, and (ii) Sellers bearing the remaining portion of
        such Prorated Charges (and paying the amounts thereof to Buyer to the extent payment for
        such Prorated Charges has not been previously made by Sellers). The net amount of all
        Prorated Charges owed to Buyer and Sellers under this shall be referred to as the “Buyer
        Proration Amount” if owed to Buyer or the “Seller Proration Amount” if owed to Sellers.
        Except as set forth in this Section 2.10 and in Section 6.5, no amounts paid or payable
        under or in respect of any Acquired Asset or group of Acquired Assets shall be apportioned
        and prorated between Sellers and Buyer.

                (b)     As to all non-monthly real estate related payments, the same shall be
        apportioned between Sellers and Buyer as of 12:01 a.m. on the effective date of an
        assignment. If any amounts are payable in installments, all installments due through the
        effective date of an assignment together with the accrued but unpaid portion of any other
        installments not yet due as of the effective date of an assignment shall be prorated based
        on the periods of time covered by such installments occurring before and after the effective
        date of an assignment (for the avoidance of doubt, with Buyer being responsible for all
        amounts for the period beginning as of 12:01 a.m. on the effective date of an assignment).

                (c)    As to real estate taxes and assessments, if the effective date of an assignment
        shall occur before a new real estate or personal property tax rate is fixed for the applicable
        property for the period in which the effective date of an assignment occurs, the
        apportionment of such taxes for such property at the effective date of an assignment shall
        be upon the basis of the old tax rate for the preceding fiscal year applied to the latest

                                                  31
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 41 of 236


        assessed valuation; provided, however, that there will be no re-apportionment or re-
        computation of such Taxes for any property following the effective date of an assignment
        as a result of any error, omission, recalculation or other change in any applicable real estate
        or personal property tax rate or otherwise.

                (d)    If any of the items subject to apportionment under the foregoing provisions
        cannot be apportioned at the effective date of an assignment because of the unavailability
        of the information necessary to compute such apportionment, or if any errors or omissions
        in computing apportionments at the effective date of an assignment are discovered
        subsequent to the effective date of an assignment, then such item shall be reapportioned
        and such errors and omissions corrected, solely pursuant to the procedures and subject to
        the terms of Section 2.7.

                 Section 2.11 Removal of Excluded Assets. As promptly as practicable following
 the Closing Date (and in any event within ten (10) Business Days), Sellers shall remove at their
 expense all of the Excluded Assets (other than those set forth in clause (m) of the definition thereof)
 that are located at the Closing Stores and, if requested by Sellers, Buyer shall arrange transportation
 of such Excluded Assets to a location designated by Sellers at Sellers’ expense.

                  Section 2.12 Withholding. Buyer and Agent shall not be entitled to deduct and
 withhold from any amounts otherwise payable pursuant to this Agreement and the Agency
 Agreement, except to the extent resulting from a change in Law after the date hereof or a Seller’s
 failure to satisfy its obligation under Section 2.5(c)(ix). Buyer, Agent, and each of the Sellers shall
 cooperate in good faith to reduce or otherwise eliminate any such withholding obligation to the
 extent permitted by applicable Law.

                                   ARTICLE III
                    SELLERS’ REPRESENTATIONS AND WARRANTIES

         Sellers represent and warrant to Buyer that the statements contained in this Article III are
 true and correct as of the date of this Agreement, except as (i) set forth in the disclosure schedule
 accompanying this Agreement (the “Disclosure Schedule”) or (ii) disclosed in any documents filed
 by or on behalf of Sellers with the United States Securities and Exchange Commission (the “SEC”)
 since December 31, 2014 to the date hereof and publicly available prior to the date of this
 Agreement (excluding any disclosures in any risk factors section, in any section related to forward-
 looking statements, and any other disclosures that are predictive or forward-looking in nature).

                Section 3.1 Organization of Sellers; Good Standing. Each Seller is a
 corporation duly organized, validly existing and in good standing under the laws of the state of its
 incorporation and has, subject to the necessary authority from the Bankruptcy Court, all requisite
 corporate power and authority to own, lease and operate its assets and to carry on its business as
 now being conducted, except where the failure to be so organized, existing, or in good standing or
 have such power and authority would not reasonably be expected to have a Material Adverse
 Effect.

                Section 3.2 Authorization of Transaction. Subject to the Bankruptcy Court’s
 entry of the Sale Order, each Seller has full power and authority (including full corporate power

                                                   32
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 42 of 236


 and authority) to execute and deliver this Agreement and all other agreements contemplated hereby
 to which it is a party and to perform its obligations hereunder and thereunder. The execution,
 delivery, and performance of this Agreement and all other agreements contemplated hereby to
 which each Seller is a party have been duly authorized by such Seller. Upon due execution hereof
 by each Seller, this Agreement (assuming due authorization and delivery by Buyer) shall
 constitute, subject to the Bankruptcy Court’s entry of the Sale Order, the valid and legally binding
 obligation of such Seller, enforceable against such Seller in accordance with its terms and
 conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar laws
 relating to creditors’ rights and general principles of equity.

                  Section 3.3 Noncontravention; Government Filings. Neither the execution and
 delivery of this Agreement, nor the consummation of the transactions contemplated hereby
 (including the assignments and assumptions referred to in Article II), will (a) conflict with or result
 in a breach of the organizational documents of any Seller, (b) subject to the entry of the Sale Order,
 violate any law or Decree to which any Seller is subject in respect of the Acquired Assets, or (c)
 subject to the entry of the Sale Order, result in a breach of, constitute a default under, result in the
 acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require
 any notice under any material Contract or Lease to which any Seller is a party or to which any of
 the Acquired Assets is subject, except, in the case of either clause (b) or (c), for such conflicts,
 violations, breaches, defaults, accelerations, rights or failures to give notice as would not,
 individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. Other
 than as required by, or pursuant to, the Bankruptcy Code, the Bidding Procedures Order, or the
 Sale Order, no Seller is required to give any notice to, make any filing with, or obtain any
 authorization, consent or approval of any Governmental Authority in order for the Parties to
 consummate the transactions contemplated by this Agreement or any Related Agreement, except
 (i) such filings as may be required by any applicable federal or state securities or “blue sky” Laws,
 or (ii) where the failure to give notice, file or obtain such authorization, consent or approval would
 not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or
 prevent or materially impair or delay any Seller’s ability to consummate the transactions
 contemplated hereby or perform its obligations hereunder on a timely basis.

                  Section 3.4 Title to Assets. At the Closing, subject to any Permitted Liens,
 Sellers will have good and valid title to, or the right to use, the tangible Acquired Assets, except
 to the extent the failure to have such title or right to use would not be expected to be material to
 the Business or the Acquired Assets. Pursuant to the Sale Order, Sellers will convey such title to
 or rights to use, all of the tangible Acquired Assets, free and clear of all Liens (other than Permitted
 Liens).

                Section 3.5     Transferred Contracts.

                (a)    True and complete copies of all Contracts and Leases set forth on Schedule
        2.8(a) have been made available to Buyer in the data room prepared by Sellers.

               (b)     The Sellers have not received any written notice of any default, notice of
        termination or intent to terminate, or notice regarding payment delinquency, and there has
        not been an event that with notice or lapse of time or both would constitute a default by


                                                   33
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 43 of 236


        Sellers under any Transferred Contract or Assumed Lease set forth on Schedule 2.8(b),
        except for defaults that would not be reasonably likely to be material to the Business.

                 Section 3.6 Real Property. Section 3.6 of the Disclosure Schedule sets forth the
 location of each Closing Store, each of which is leased to a Seller by a third party, and a list of all
 Leases. Sellers have made available to Buyer a true and complete copy of each Lease to the extent
 in their possession. With respect to each Lease, (a) assuming due authorization and delivery by
 the other party thereto, such Lease constitutes the valid and legally binding obligation of the Seller
 party thereto and, to Sellers’ Knowledge, the counterparty thereto, enforceable against such Seller
 and, to Sellers’ Knowledge, the counterparty thereto in accordance with its terms and conditions,
 subject to applicable bankruptcy, insolvency, moratorium or other similar laws relating to
 creditors’ rights and general principles of equity, and (b) neither such Seller nor, to Sellers’
 Knowledge, the counterparty thereto is in breach or default under such Lease, except (i) for those
 defaults that will be cured in accordance with the Sale Order or waived in accordance with section
 365 of the Bankruptcy Code (or that need not be cured under the Bankruptcy Code to permit the
 assumption and assignment of the Leases) or (ii) to the extent such breach or default would not
 reasonably be expected to have a Material Adverse Effect.

                Section 3.7 Litigation; Decrees. Except as set forth in Section 3.7 of the
 Disclosure Schedule and other than the Bankruptcy Case, there is no Litigation pending that (a)
 would reasonably be expected to be material to the Business or (b) challenges the validity or
 enforceability of this Agreement or seeks to enjoin or prohibit consummation of the transactions
 contemplated hereby. Other than the Bankruptcy Case, no Seller is subject to any outstanding
 Decree that would (a) reasonably be expected to be material to the Business or the Acquired Assets
 or (b) prevent or materially delay such Seller’s ability to consummate the transactions
 contemplated hereby or perform in any material respect its obligations hereunder.

                 Section 3.8 Data Privacy. In connection with its collection, storage, transfer
 (including transfer across national borders) and/or use of any personally identifiable information
 from any individuals, including any customers, prospective customers, employees and/or other
 third parties (collectively “Personal Information”), to the Knowledge of Sellers, each Seller is and,
 during the last three (3) years, has been in compliance in all material respects with all applicable
 Laws in all relevant jurisdictions. Each Seller has commercially reasonable physical, technical,
 organizational and administrative security measures in place to protect all Personal Information
 collected by it or on its behalf from and against unauthorized access, use and/or disclosure in
 accordance with applicable Law. To the Knowledge of Sellers, each Seller is and, during the last
 three (3) years, has been in compliance in all material respects with all Laws relating to data loss,
 theft and breach of security notification obligations.

                Section 3.9 Brokers’ Fees. Other than the fees and expenses payable to
 Houlihan Lokey in connection with the transactions contemplated hereby, which shall be borne by
 Sellers, no Seller has entered into any Contract to pay any fees or commissions to any broker,




                                                   34
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 44 of 236


 finder, or agent with respect to the transactions contemplated hereby for which Buyer could
 become liable or obligated to pay.

                Section 3.10 Taxes.

                (a)    Except for matters that would not be reasonably expected to result in a
        Material Adverse Effect, (i) Sellers have timely filed all Tax Returns with respect to the
        assets treated as having been acquired by Buyer or another person pursuant to this
        Agreement and the Agency Agreement required under applicable Law to be filed by the
        Sellers with the appropriate Governmental Authorities in all jurisdictions in which such
        Tax Returns are required to be filed (taking into account any extension of time to file
        granted or to be obtained by or on behalf of Sellers); and (ii) all Taxes shown as due from
        the Sellers on such Tax Returns with respect to such assets have been paid, except to the
        extent nonpayment of which is permitted or required by the Bankruptcy Code.

                (b)     Sellers are not foreign persons within the meaning of section 1445 of the
        IRC.

                Section 3.11 Tangible Personal Property. Section 3.11 of the Disclosure
 Schedule sets forth all Contracts on Schedule 2.8(a) that constitute leases of personal property
 (“Personal Property Leases”) involving annual payments in excess of $100,000 relating to personal
 property used by Sellers in the Business. To the Knowledge of Sellers, Sellers have not received
 any written notice of any default or event that with notice or lapse of time or both would constitute
 a default by Sellers under any of the Personal Property Leases.

                Section 3.12 Employee Benefits.

                (a)    Section 3.12(a) of the Disclosure Schedule lists all material Company
        Benefit Plans. Company Benefit Plans shall mean all “employee benefit plans,” as defined
        in section 3(3) of ERISA, including any multiemployer plans as defined in section 3(37)
        of ERISA, and all other employee benefit plans or arrangements (other than governmental
        plans and statutorily required benefit arrangements), including bonus or incentive plans,
        deferred compensation arrangements, severance pay, sick leave, vacation pay, disability,
        medical insurance and life insurance maintained or contributed to by Sellers and their
        Subsidiaries with respect to Covered Employees in effect as of the date hereof.

               (b)     The Company has made available to Buyer summaries of all Company
        Benefit Plans.

               (c)     Each of the Company Benefit Plans sponsored by Sellers and its
        Subsidiaries that is intended to qualify under section 401 of the IRC has received a




                                                  35
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                         Pg 45 of 236


      favorable determination letter from the IRS or may rely on a favorable opinion letter issued
      by the IRS.

             (d)      Each of the Company Benefit Plans has been maintained, in all material
      respects, in accordance with its terms and all provisions of applicable Law.

             (e)     For the avoidance of doubt, the Sellers’ obligations under the Company
      Benefit Plans shall not constitute Assumed Liabilities for any reason.

               Section 3.13 Intellectual Property.

              (a)      Except as set forth in Section 3.13(a) of the Disclosure Schedule, Sellers
      own all right, title and interest in and to the Owned Intellectual Property, free and clear of
      all Liens other than Permitted Liens. Except as set forth in Section 3.13(a) of the Disclosure
      Schedule or as otherwise contemplated by this Agreement, the Owned Intellectual Property
      (and the other Acquired Assets) constitutes all product-related Intellectual Property owned
      by any Seller and used or held for use by Sellers in the Business. Except for Contracts
      relating to Intellectual Property (i.e., that is used for the branding of a product or with
      respect to the design, features, functionality or material of a product) that is not owned by
      Sellers, but is used by Sellers in the Business, and except as set forth in Section 3.13(a)(i)
      of the Disclosure Schedule, there are no Contracts that require the payment of any money
      or giving of other consideration solely for the use of such Intellectual Property by Sellers.

               (b)    Trademarks

                       (i)    Schedule 3.13(b) of the Disclosure Schedule contains a complete
               and accurate list and summary description of all registered and applied for
               Trademarks included in the Owned Intellectual Property, including for each the
               applicable trademark or service mark, application numbers, filing dates, trademark
               registration numbers and registration dates, as applicable.

                       (ii)    Except as set forth on Schedule 3.13(b) of the Disclosure Schedule,
               all of the registered Trademarks included in the Owned Intellectual Property are
               subsisting and in full force and effect. Each of the United States registered
               Trademarks included in the Owned Intellectual Property for which filings based on
               continuous use have been made by a Seller have been in continuous use in the
               United States or had been in continuous use in the United States at the time such
               filings were made. Except as set forth on Schedule 3.13(b) of the Disclosure
               Schedule, none of the trademark registrations included in the Owned Intellectual
               Property are subject to any maintenance fees or renewal actions from the date
               hereof to December 31, 2019.

                       (iii) No Trademark included in the Owned Intellectual Property has been
               or is now the subject of in any opposition, invalidation or cancellation proceeding,
               in each case which is pending and unresolved, and, to the Knowledge of Sellers, no
               such action is threatened.



                                                36
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                         Pg 46 of 236


                      (iv)    All products and materials containing a U.S. federal Trademark bear
               the proper federal registration notice where required by Law.

               (c)    Copyrights

                       (i)     Schedule 3.13(c) of the Disclosure Schedule contains a complete
               and accurate list and summary description of all registered copyrights included in
               the Owned Intellectual Property, including title, registration number and
               registration date.

                      (ii)    All of such registered copyrights included in the Owned Intellectual
               Property are in full force and effect.

                       (iii) All works encompassed by the registered copyrights included in the
               Owned Intellectual Property have been marked with the copyright notice to the
               extent required by applicable Law.

               (d)    Patents

                      (i)     Schedule 3.13(d) of the Disclosure Schedule contains a complete
               and accurate list and summary description of all issued Patents included in the
               Owned Intellectual Property, including name, patent number and issuance date.

                       (ii)   To the Knowledge of Sellers, all of the issued Patents included in
               the Owned Intellectual Property are subsisting and in full force and effect. Except
               as set forth in Schedule 3.13(d) of the Disclosure Schedule, none of the issued
               Patents included in the Owned Intellectual Property are subject to any maintenance
               fees or renewal actions from the date hereof to December 31, 2019.

                      (iii) All products made, used or sold under the Patents included in the
               Owned Intellectual Property have been marked with a patent notice to the extent
               required by applicable Law.

              (e)     During the past three (3) years, Sellers have not brought any actions or
      lawsuits alleging: (i) infringement, misappropriation or other violation of any of the Owned
      Intellectual Property; or (ii) breach of any agreement authorizing another party to use the
      Owned Intellectual Property. Except as set forth on Schedule 3.13(e) of the Disclosure
      Schedule, to the Knowledge of Sellers, there do not exist any facts or dispute, including
      any claim or threatened claim, that could form the basis of any such action or lawsuit.

              (f)     To the Knowledge of Sellers, there is no pending dispute, including any
      claim or threatened claim, with respect to the Owned Intellectual Property: (i) contesting
      the right of Sellers to use, exercise, sell, license, transfer or dispose of any of the Owned
      Intellectual Property or any Business products or services; or (ii) challenging the
      ownership, validity or enforceability of any of the Owned Intellectual Property.

             (g)    Schedule 3.13(g) of the Disclosure Schedule contains a listing of all
      Contracts to which Sellers are a party and pursuant to which any third party is licensed to

                                               37
19-36300-cgm    Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                         Pg 47 of 236


      use any Owned Intellectual Property, other than Contracts (e.g., information technology,
      e-commerce, marketing) entered into in the Ordinary Course of Business pursuant to which
      Intellectual Property is licensed to any counterparty to such Contracts in the performance
      of such counterparty’s services to Sellers and/or their Subsidiaries thereunder. Schedule
      3.13(g) of the Disclosure Schedule also contains a listing of all Contracts to which Sellers
      are a party that relates to the settlement of any claims related to the Owned Intellectual
      Property (such as a co-existence agreement). To the Knowledge of Sellers, except in
      connection with the Bankruptcy Case, there is no pending dispute, including any claim or
      threatened claim or the existence of any facts, indicating that Sellers or any other party
      thereto is in breach of any terms or conditions of such Contracts.

              (h)     Except as set forth on Schedule 3.13(h) of the Disclosure Schedule, to the
      Knowledge of Sellers, the operation and conduct of the Business as currently conducted by
      Sellers, including the manufacture, marketing, license, sale or use of any products or
      services anywhere in the world in connection with the Business has not, in the last three
      (3) years, and does not as of the Closing Date, (i) violate any license or agreement with any
      third party to which a Seller is bound; or (ii) infringe, misappropriate or violate any
      intellectual property right of any third party. To the Knowledge of Sellers, there is no
      dispute, including any claim or threatened claim or the existence of any facts, to the effect
      that the manufacture, marketing, license, sale or use of any product or service of the
      Business as currently conducted by Sellers infringes, misappropriates or otherwise violates
      any Intellectual Property of any third party or violates any license or agreement with any
      third party to which a Seller is bound. Sellers have not received service of process or been
      charged in writing as a defendant, in the last three (3) years, in any claim, suit, action or
      proceeding that alleges that any of the Owned Intellectual Property infringes any
      Intellectual Property right of any third party, which has not been finally adjudicated prior
      to the Closing Date.

               (i)     Except as set forth on Schedule 3.13(i) of the Disclosure Schedule, Sellers
      have the full right, power and authority to sell, assign, transfer and convey all of their right,
      title and interest in and to the Intellectual Property to Buyer, and upon Closing, Buyer will
      acquire from Sellers good and marketable title to the Owned Intellectual Property, free of
      Liens (other than Permitted Liens). Neither the execution and delivery of this Agreement
      and the other Related Agreements to which any Seller is a party, nor the performance by
      Sellers of their respective obligations hereunder and thereunder, nor the consummation by
      Sellers of the transactions contemplated hereby and thereby (i) violate, conflict with or
      result in a violation or breach of or default under (either immediately or upon notice, lapse
      of time or both), or constitute a default (with or without due notice or lapse of time or both)
      under the terms, conditions or provisions of any Contract with respect to any Intellectual
      Property to which any Sellers is a party or give rise to any obligation to pay an assignment
      or transfer fee or right of termination, cancellation or result in the acceleration of any
      obligation under any Assumed Contract relating to Intellectual Property, or (ii) result in the




                                                 38
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 48 of 236


        creation or imposition of any Lien on any of the Owned Intellectual Property (other than
        any Permitted Liens).

               (j)    No domain names have been, during the past three (3) years, or are now
        involved in any dispute, opposition, invalidation or cancellation proceeding and, to the
        Knowledge of Sellers, no such action is threatened with respect to any domain names.

                Section 3.14 Compliance with Laws; Permits.

               (a)     Sellers are in compliance with all Laws applicable to the Business, except
        where the failure to be in compliance would not be reasonably expected to result in a
        Material Adverse Effect. Sellers have not received any written notice of or been charged
        with the violation of any Laws, except where such violation would not be reasonably
        expected to result in a Material Adverse Effect.

                (b)    Sellers have all material Permits which are required for the operation of the
        Business as presently conducted. Sellers are not in default or violation (and no event has
        occurred which, with notice or the lapse of time or both, would constitute a default or
        violation) of any term, condition or provision of any Permit to which they are parties,
        except where such default or violation would not be reasonably expected to be material to
        the Business.

                Section 3.15 Environmental Matters.         The representations and warranties
 contained in this Section 3.15 are the sole and exclusive representations and warranties of the
 Sellers and their Subsidiaries with respect to environmental matters, including matters relating to
 Environmental Laws. Except as would not be reasonably likely to result in a Material Adverse
 Effect:

                (a)     the operations of the Sellers and their Subsidiaries are in compliance with
        all applicable Environmental Laws, which compliance includes obtaining, maintaining and
        complying with all Permits issued pursuant to Environmental Laws necessary to operate
        the Business;

               (b)    neither the Sellers nor any of their Subsidiaries is the subject of any
        outstanding Litigation with any Governmental Authority with respect to Environmental
        Laws;

                (c)    neither the Sellers nor any of their Subsidiaries is the subject of any pending,
        or to the Knowledge of the Sellers, threatened Litigation alleging that the Sellers or any of
        their Subsidiaries may (i) be in violation of any Environmental Law, or any Permit issued
        pursuant to Environmental Law, or (ii) have any liability under any Environmental Law;
        and

                (d)    to the Knowledge of the Sellers, there are no pending or threatened
        investigations of the Sellers or their Subsidiaries, or currently or previously owned,
        operated or leased property of the Sellers or their Subsidiaries, which would reasonably be



                                                  39
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 49 of 236


        expected to result in the Sellers or their Subsidiaries incurring liability pursuant to any
        Environmental Law.

                  Section 3.16 Related Party Transactions. Except as set forth on Section 3.16 of
 the Disclosure Schedule and other than the Company Benefit Plans, no officer, director or
 executive committee member of any Seller or any member of their immediate family or any
 Affiliate of the Company or such Seller (a) is a party to any Contract or Lease set forth on Schedule
 2.8(b) of the Disclosure Schedule or has any material business arrangement with, or has any
 material financial obligations to or is owed any financial obligations from, the Company or any
 actual competitor, vendor or licensor of the Company (each such Contract, Lease or business
 arrangement, an “Affiliate Agreement”), (b) to the Knowledge of the Sellers, none of the foregoing
 Persons have any cause of action or other claim whatsoever against or related to the Business or
 the Acquired Assets, and (c) to the knowledge of Sellers, the Company does not have any direct
 or indirect business arrangement with or financial obligation to the foregoing Persons.

                 Section 3.17 Disclaimer of Other Representations and Warranties. Except for the
 representations and warranties contained in this Article III (as modified by the Disclosure
 Schedule) or expressly contained in any Related Agreement, no Seller nor any other Person makes,
 or shall be deemed to have made, and none of Buyer or any of its Representatives is relying on,
 any representation or warranty, express or implied, including as to the accuracy or completeness
 of any information regarding any of the Sellers, any Acquired Assets, any Assumed Liabilities or
 any other matter. Notwithstanding anything herein to the contrary, but without limitation of any
 representation or warranty expressly contained in this Article III or any Related Agreement, NO
 SELLER MAKES ANY OTHER (AND HEREBY DISCLAIMS EACH OTHER)
 REPRESENTATION, WARRANTY, OR GUARANTY WITH RESPECT TO THE VALUE,
 CONDITION, OR USE OF THE ACQUIRED ASSETS, WHETHER EXPRESS OR IMPLIED,
 INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
 PARTICULAR PURPOSE. Except as expressly set forth in this Agreement, Sellers disclaim all
 Liability and responsibility for, and none of Buyer or any of its Representatives is relying on, any
 representation, warranty, projection, forecast, statement, or information made, communicated, or
 furnished (orally or in writing) to Buyer or its Affiliates or Representatives (including any opinion,
 information, projection, or advice that may have been or may be provided to Buyer by any director,
 officer, employee, agent, consultant, or Representative of Sellers or any of their Affiliates).

                 Section 3.18 Inventory. The Inventory as a whole is of a quantity and quality
 historically useable or saleable in the conduct of the Business. All Inventory other than Excluded
 Inventory is free from defects in materials and workmanship (normal wear and tear excepted),
 except as would not be material to the Business.

                 Section 3.19 File. The Sellers have maintained their pricing files (including the
 File) in the Ordinary Course of Business. All pricing files and records are accurate in all material
 respects as to the actual cost to the Sellers for purchasing the goods referred to therein and as to
 the selling price to the public for such goods without consideration of any point of sale discounts.

               Section 3.20 Royalties. Section 3.20 of the Disclosure Schedule sets forth a
 summary, true and correct in all material respects, without duplication, of all royalty payments
 generated by the licensee under the Business’s international license and distribution agreements

                                                  40
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 50 of 236


 for each quarter in the calendar years ended December 31, 2017 and 2018 and for each quarter in
 the nine-month period ended September 30, 2019.

                                    ARTICLE IV
                     BUYER'S REPRESENTATIONS AND WARRANTIES

         Buyer represents and warrants to each Seller that the statements contained in this Article
 IV are true and correct as of the date of this Agreement.

                 Section 4.1 Organization of Buyer; Good Standing. Buyer is a limited liability
 company duly organized, validly existing, and in good standing under the laws of the State of
 Delaware and has all requisite corporate or similar power and authority to own, lease, and operate
 its assets and to carry on its business as now being conducted.

                 Section 4.2 Authorization of Transaction. Buyer has full power and authority
 (including full corporate or other entity power and authority) to execute and deliver this Agreement
 and all other agreements contemplated hereby to which it is a party and to perform its obligations
 hereunder and thereunder. The execution, delivery, and performance of this Agreement and all
 other agreements contemplated hereby to which Buyer is a party have been duly authorized by
 Buyer. This Agreement (assuming due authorization and delivery by Sellers) constitutes the valid
 and legally binding obligation of Buyer, enforceable against Buyer in accordance with its terms
 and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar laws
 relating to creditors’ rights and general principles of equity.

                  Section 4.3 Noncontravention. Neither the execution and delivery of this
 Agreement, nor the consummation of the transactions contemplated hereby (including the
 assignments and assumptions referred to in Article II) will (a) conflict with or result in a breach of
 the certificate of formation, limited liability company agreement or other organizational
 documents, of Buyer, (b) violate any law or Decree to which Buyer is, or its assets or properties
 are, subject or (c) conflict with, result in a breach of, constitute a default under, result in the
 acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require
 any notice under any Contract or Lease to which Buyer is a party or by which it is bound, except,
 in the case of either clause (b) or (c), for such conflicts, breaches, defaults, accelerations, rights or
 failures to give notice as would not, individually or in the aggregate, have a material adverse effect
 on Buyer. Buyer is not required to give any notice to, make any filing with, or obtain any
 authorization, consent or approval of any Governmental Authority in order for the Parties to
 consummate the transactions contemplated by this Agreement or any Related Agreement, except
 (i) such filings as may be required by any applicable federal or state securities or “blue sky” Laws,
 or (ii) where the failure to give notice, file or obtain such authorization, consent or approval would
 not, individually or in the aggregate, prevent or materially impair or delay Buyer’s ability to
 consummate the transactions contemplated hereby or perform its obligations hereunder on a timely
 basis.

               Section 4.4 Litigation; Decrees. There is no Litigation pending or, to the
 Buyer’s knowledge, threatened in writing that challenges the validity or enforceability of this
 Agreement or seeks to enjoin or prohibit consummation of the transactions contemplated hereby.
 Neither Buyer nor any of its Subsidiaries is subject to any outstanding Decree that would prevent

                                                    41
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                           Pg 51 of 236


 or materially impair or delay Buyer’s ability to consummate the transactions contemplated hereby
 or perform its obligations hereunder on a timely basis.

               Section 4.5 Brokers’ Fees. Buyer has not entered into any Contract to pay any
 fees or commissions to any broker, finder or agent with respect to the transactions contemplated
 by this Agreement for which Sellers or any of their Affiliates could become liable or obligated to
 pay.

                Section 4.6 Sufficient Funds; Adequate Assurances. Buyer has, and will have
 at Closing, immediately available funds sufficient for the satisfaction of all of Buyer’s obligations
 under this Agreement, including the payment of the Purchase Price and all fees, expenses of, and
 other amounts required to be paid by, Buyer in connection with the transactions contemplated
 hereby. As of the Closing, Buyer shall be capable of satisfying the conditions contained in sections
 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Transferred Contracts and
 Assumed Leases and the related Assumed Liabilities.

                                        ARTICLE V
                                  PRE-CLOSING COVENANTS

       The Parties agree as follows with respect to the period between the execution of this
 Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

                  Section 5.1 Efforts; Cooperation. Upon the terms and subject to the conditions
 set forth in this Agreement (including Section 5.4(a)), each of the Parties and the Agent shall use
 its commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to
 be done, and to assist and cooperate with the other Parties and Agent in doing, all things necessary,
 proper, or advisable to consummate and make effective, in the most expeditious manner
 practicable, the transactions contemplated hereby, except as otherwise specifically provided in
 Section 5.4. Without limiting the generality of the foregoing, (i) each Seller shall use its
 commercially reasonable efforts to cause the conditions set forth in Section 7.2 that are within its
 control or influence to be satisfied or fulfilled, and (ii) Buyer shall use its commercially reasonable
 efforts to cause the conditions set forth in Section 7.3 that are within its control or influence to be
 satisfied or fulfilled.

             Sellers shall use commercially reasonable efforts to make filings to renew the
 following US trademark registrations prior to Closing: (i) BARNEYS NEW YORK
 WAREHOUSE Reg. No. 4343133 for retail store services in Class 35, and (ii) BARNEYS
 WAREHOUSE Reg. No. 4343134 for retail store services in Class 35.

                Sellers shall make filings to renew the following trademark to meet the renewal
 deadline (with grace period) of October 28, 2019 (“Japan Trademark Filings”):

                                                                                            RENEWAL
                                     REGISTRATION          INT.        TRADEMARK
  COUNTRY         TRADEMARK                                                               DEADLINE with
                                          NO             CLASSES         STATUS
                                                                                          GRACE PERIOD
                                                         20, 22, 24,
     Japan          BARNEY'S              2131984            25           Registered      October 28, 2019
                                                         (clothing)

                                                    42
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                         Pg 52 of 236




               Section 5.2    Conduct of the Business Pending the Closing.

              (a)      During the period prior to the Closing, Sellers shall use commercially
      reasonable efforts, except as otherwise required, authorized or restricted pursuant to the
      Bankruptcy Code, an Order of the Bankruptcy Court, the DIP Financing Agreement,
      applicable Law or this Agreement, to operate the Business in the Ordinary Course of
      Business. Sellers shall use commercially reasonable efforts to except as related to or the
      result of the filing or pendency of the Bankruptcy Cases or as limited by the Bankruptcy
      Code or the DIP Financing Agreement, (A) preserve intact their business organizations,
      (B) maintain the Business and the Acquired Assets consistent with past practice (normal
      wear and tear excepted), (C) keep available the services of its officers and Covered
      Employees, (D) except as related to or the result of the filing or pendency of the Bankruptcy
      Cases, maintain satisfactory relationships with licensors, licensees, suppliers, contractors,
      distributors, consultants, vendors and others having business relationships with Sellers in
      connection with the operation of the Business (other than payment of pre-petition claims),
      (E) continue to operate the Business and Acquired Assets in all material respects in
      compliance with all Laws applicable to the Business and Sellers consistent with past
      practice.

             (b)     Except (i) as set forth on Section 5.2(b) of the Disclosure Schedule, (ii) as
      required by applicable Law, order of the Bankruptcy Court or the DIP Financing
      Agreement, (iii) as otherwise contemplated by this Agreement or (iv) with the prior written
      consent of Buyer (which consent shall not be unreasonably withheld, conditioned or
      delayed), no Seller shall, solely as it relates to the Business:

                      (i)     other than in the Ordinary Course of Business or as required by any
               applicable collective bargaining agreement or Law, (A) materially increase the
               annual level of compensation of any Covered Employee or (B) materially increase
               the coverage or benefits available under any (or create any new) Employee Benefit
               Plan;

                      (ii)    subject any of the Acquired Assets to any Lien, except for Permitted
               Liens and any Lien securing any debtor in possession loan facility or granted in an
               order authorizing use of cash collateral;

                      (iii) terminate, permit to expire, amend or fail to renew, obtain or
               preserve any material Permit;

                      (iv)    make any material loans or material advances;

                      (v)     enter into any Contract that limits or restricts the conduct or
               operations of the business of the Company, including the use of the Intellectual
               Property;




                                               43
19-36300-cgm     Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                          Pg 53 of 236


                      (vi)    incur, create, assume, guarantee or become liable for any
               indebtedness, in each case, other than Excluded Liabilities or pursuant to or as
               permitted by the DIP Financing Agreement;

                       (vii) use “liquidation” sales or use “brand sale”, “going out of business”,
               “out of business”, “going out of business sale”, “we quit”, “quitting business”, or
               “liquidation/liquidating”, “store closing”, “sale on everything”, “everything must
               go”, or similar language or theme, except as being used by the Excluded Stores as
               of the date hereof;

                       (viii) except as previously disclosed to or known by Buyer, materially
               modify, amend (other than by automatic extension or renewal), supplement or
               terminate (other than by expiration) any Contract or Lease set forth on Schedule
               2.8(a) (other than any purchase orders);

                      (ix)   fail to maintain in full force and effect any filings necessary to
               maintain the material Owned Intellectual Property, other than in the Ordinary
               Course of Business;

                       (x)     reject any Contracts or Leases other than as set forth on Section
               5.2(b)(x) of the Disclosure Schedule;

                       (xi)    other than through Sellers’ E-Commerce Platform until such time as
               Sellers, using commercially reasonable efforts, may be able to discontinue the
               issuance thereof and except for issuances through third-party vendors, issue any
               gift cards or gift certificates;

                      (xii) seek to accelerate the receipt of any royalty payments or licensing
               receivables generated by the Business, by way of discount or otherwise;

                      (xiii) terminate any Covered Employee unless such termination is for
               “cause” as determined consistent with past practice;

                      (xiv)   agree to do anything prohibited by this Section 5.2; or

                       (xv) offer any discount or promotion that is not reflected on Schedule
               5.2(b)(xv) of the Disclosure Schedule.

               Section 5.3    Bankruptcy Court Matters.

              (a)    Competing Transaction. This Agreement is subject to approval by the
      Bankruptcy Court and the consideration by Sellers of higher or better competing bids
      (whether through cash, assumed liabilities or credit bid) in respect of all or any part of the
      Acquired Assets (whether in combination with other assets of the Sellers or their Affiliates
      or otherwise) (each a “Competing Bid”).

               (b)    Bankruptcy Court Filings.


                                               44
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                         Pg 54 of 236


                       (i)     Sale Order. Sellers shall seek entry of the Sale Order and any other
               necessary orders to close the sale and approve the transactions contemplated by the
               Agency Agreement by the Bankruptcy Court as soon as reasonably practicable
               following the Auction. Buyer and Sellers understand and agree that the transaction
               is subject to approval by the Bankruptcy Court. Buyer agrees that it will promptly
               take such actions as are reasonably requested by Sellers to assist in obtaining entry
               of the Sale Order, including a finding of adequate assurance of future performance
               by Buyer, including by furnishing affidavits or other documents or information for
               filing with the Bankruptcy Court for the purposes, among others, of providing
               necessary assurances of performance by Buyer under this Agreement and
               demonstrating that Buyer is a “good faith” purchaser under section 363(m) of the
               Bankruptcy Code. In the event the entry of the Sale Order shall be appealed, Sellers
               shall use commercially reasonable efforts to defend such appeal.

                      (ii)    Sellers shall file such motions or pleadings as may be appropriate or
               necessary to assume and assign the Transferred Contracts and Assumed Leases and
               to determine the amount of the Cure Costs; provided that nothing herein shall
               preclude Sellers from filing such motions to reject any Contracts or Leases that are
               not Transferred Contracts or Assumed Leases.

              (c)     If this Agreement is terminated pursuant to Section 8.1 (other than pursuant
      Section 8.1(a) or 8.1(d)), then (i) Buyer shall be entitled to payment of the Expense
      Reimbursement and (ii) if Sellers enter into or consummate a Competing Bid, then Buyer
      shall be entitled to the payment of the Break-Up Fee less any Expense Reimbursement
      amount previously paid.

              (d)    Payment of (i) the Expense Reimbursement contemplated by clause (i) of
      Section 5.3(c) shall be made in cash, without further order of the Bankruptcy Court,
      promptly following such termination, and (ii) the Break-Up Fee in accordance with clause
      (ii) of Section 5.3(c) shall be made solely from the proceeds of and only upon
      consummation of the Competing Bid and shall be administrative expense of the
      Bankruptcy Case. The obligations of Sellers to pay the Break-Up Fee and/or the Expense
      Reimbursement shall survive the termination of this Agreement in accordance with Section
      8.2; provided, however, the Break-Up Fee and/or the Expense Reimbursement shall be
      deemed earned upon entry of the Sale Order.

              (e)    If an Auction is conducted, and Buyer is not the prevailing party at the
      conclusion of such Auction (such prevailing party, the “Successful Bidder”) but is the next
      highest bidder at the Auction, Buyer shall be required to serve as a back-up bidder (the
      “Backup Bidder”) and keep Buyer’s bid to consummate the transactions contemplated by
      this Agreement on the terms and conditions set forth in this Agreement (as the same may
      be revised in the Auction) open and irrevocable until this Agreement is otherwise
      terminated. If the Successful Bidder fails to consummate the applicable Competing Bid as
      a result of a breach or failure to perform on the part of such Successful Bidder, or as
      otherwise provided for in the Bidding Procedures, the Backup Bidder will be deemed to
      have the new prevailing bid, and Sellers may consummate the transactions contemplated


                                                45
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 55 of 236


        by this Agreement on the terms and conditions set forth in this Agreement (as the same
        may have been improved upon in the Auction).

               (f)    Sellers shall promptly serve true and correct copies of all applicable
        pleadings and notices in accordance with the Bidding Procedures Order, the Bankruptcy
        Code, the Bankruptcy Rules and any other applicable Order of the Bankruptcy Court.

                Section 5.4     Notices and Consents.       Prior to the Closing and as necessary
 following the Closing:

                 (a)    Sellers will give, or will cause to be given, any notices to third parties, and
        each of the Parties will use its commercially reasonable efforts to obtain any third party
        consents or sublicenses, in connection with the matters referred to in Section 5.4(a) of the
        Disclosure Schedule or as are otherwise necessary and appropriate to consummate the
        transactions contemplated hereby; provided, however, that (i) Sellers shall control all
        correspondence and negotiations with third parties regarding any such matters, (ii) neither
        Company nor any Subsidiary of Company shall be required to pay any consideration
        therefor or incur any expenses in connection therewith, (iii) Sellers shall not be obligated
        to initiate any Litigation or legal proceedings to obtain such consent or approval, and (iv)
        Buyer shall pay any reasonable costs, or bear any reasonable effects as a result of
        amendments or modifications to any Transferred Contract, in either case as is necessary to
        obtain such consent or sublicense, and if Buyer refuses to pay such costs, such Acquired
        Asset shall be excluded from the transactions hereunder and there shall be no adjustment
        to the Purchase Price on account of such exclusion and Buyer will indemnify Sellers for
        any Damages as a result thereof, including any Damages from any inability of any Seller
        (including any Subsidiary of any Seller) to perform under a Contract that otherwise would
        be a Transferred Contract as a result of the other transactions contemplated hereby.

               (b)    In no event will the obtaining or receipt of any consent or approval,
        including any matter contemplated by Section 5.4(a) be a condition to Closing.

                 Section 5.5 Notice of Developments. Each Seller and Buyer will give prompt
 written notice to the other Parties of (a) the existence of any fact or circumstance, or the occurrence
 of any event, of which it has Knowledge that would reasonably be likely to cause a condition to a
 Party’s obligations to consummate the transactions contemplated hereby set forth in Article VII
 not to be satisfied as of a reasonably foreseeable Closing Date, or (b) the receipt of any notice or
 other communication from any Governmental Authority in connection with the transactions
 contemplated by this Agreement; provided, however, that the delivery of any such notice pursuant
 to this Section 5.5 shall not be deemed to amend or supplement this Agreement and the failure to
 deliver any such notice shall not constitute a waiver of any right or condition to the consummation
 of the transactions contemplated hereby by any Party.

                 Section 5.6 Access. Upon the reasonable request of Buyer or Agent, Sellers will
 permit Buyer, Agent, and their Representatives to have, upon reasonable advance written notice,
 access to all premises, properties, books and records and Transferred Contracts and Assumed
 Leases included in the Acquired Assets during normal business hours, and in a manner so as not
 to interfere unreasonably with the normal business operations of any Seller; provided, however,

                                                   46
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 56 of 236


 that, for avoidance of doubt, the foregoing shall not require any Person to waive, or take any action
 with the effect of waiving, its attorney-client privilege with respect thereto. Buyer and Agent shall
 upon reasonable notice to, and with the prior written consent of, Sellers (which shall not be
 unreasonably withheld, delayed or denied) be permitted to contact vendors, suppliers, licensors
 and licensees. Sellers shall be entitled to be present at any such meetings.

               Section 5.7 Bulk Transfer Laws. Buyer acknowledges that Sellers will not
 comply with the provisions of any bulk transfer laws or similar laws of any jurisdiction in
 connection with the transactions contemplated by this Agreement, including the United Nations
 Convention on the Sale of Goods, and hereby waives all claims related to the non-compliance
 therewith.

                                         ARTICLE VI
                                      OTHER COVENANTS

        The Parties agree as follows with respect to the period from and after the Closing:

                Section 6.1     Further Assurances.

                 (a)   In case at any time after the Closing any further action is necessary to carry
        out the purposes of this Agreement, each of the Parties will, at the requesting Party’s sole
        cost and expense, take such further action (including the execution and delivery of such
        other reasonable instruments of sale, transfer, conveyance, assignment, assumption and
        confirmation, providing materials and information) as the other Party may reasonably
        request which actions shall be reasonably necessary to transfer, convey or assign to Buyer
        all of the Acquired Assets or to confirm Buyer’s assumption of the Assumed Liabilities.

                 (b)     If, following the Closing, Buyer or any Seller becomes aware that Buyer or
        any of its Affiliates owns any asset or rights which is an Excluded Asset, such Party shall
        promptly inform the other party of that fact. Thereafter, at the request of any Seller, Buyer
        shall execute, or cause the relevant Affiliate(s) of Buyer to execute, such documents as
        may be reasonably necessary to cause the transfer of and Buyer shall thereafter transfer
        any such asset or right to Seller or such other entities nominated by such Seller for no
        consideration and such Seller shall do all such things as are reasonably necessary to
        facilitate such transfer. If, following the Closing, Buyer receives any payments in respect
        of an Excluded Asset, Buyer shall promptly remit such payments to the applicable Seller
        or other entity nominated by such Seller.

                (c)     If, following Closing, Buyer or any Seller becomes aware that a Seller or
        any of its Affiliates owns any asset or rights which is an Acquired Asset, such Party shall
        promptly inform the other Party of that fact. Thereafter, at the request of Buyer, the
        applicable Seller shall execute or cause the relevant Affiliate(s) of such Seller to execute
        such documents as may be reasonably necessary to cause the transfer of and such Seller
        shall thereafter transfer any such asset or right to Buyer or any other entities nominated by
        Buyer for no consideration and Buyer shall do all such things as are reasonably necessary
        to facilitate such transfer. If, following the Closing, a Seller or its Affiliates receive any



                                                  47
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 57 of 236


        payments in respect of the Acquired Assets, such Seller shall promptly remit such
        payments to Buyer or other entity nominated by Buyer.

                (d)      With respect to any Acquired Asset (and any asset which is not an Acquired
        Asset solely as a result of a restriction on transfer or assignment) for which consent or
        approval is required for transfer or assignment but is not obtained prior to the Closing, from
        and after the Closing through March 31, 2020 (or the earlier closing of the Bankruptcy
        Cases), Sellers shall reasonably cooperate, at Buyer’s sole cost and expense, with Buyer in
        any reasonable arrangement that Buyer may request to provide Buyer with all of the
        benefits of, or under, the applicable Acquired Assets (or assets that are not Acquired Assets
        solely as a result of a restriction on transfer or assignment) including taking actions
        reasonably required to enforce (for the avoidance of doubt, at no cost to Sellers), for the
        benefit of Buyer, any and all rights of Sellers against any party to the applicable Acquired
        Asset.

                 Section 6.2 Access; Enforcement; Record Retention. From and after the
 Closing, upon request by any Party (the “Requesting Party”), the other Parties will permit such
 Requesting Party and its Representatives to have reasonable access during normal business hours,
 and in a manner so as not to interfere unreasonably with the normal business operations of such
 Party, to all premises, properties, personnel, books and records (including electronic records and
 access to the systems holding such materials), and Contracts or Leases of such Party for the
 purposes of (a) preparing Tax Returns, (b) monitoring or enforcing rights or obligations under this
 Agreement or any of the Related Agreements, (c) complying with the requirements of any
 Governmental Authority or (d) in the case of Sellers, the closing of the Bankruptcy Cases and the
 wind down of the Sellers’ estates; provided, however, that, for avoidance of doubt, the foregoing
 shall not require a Party to take any such action if (i) such action may result in a waiver or breach
 of any attorney/client privilege, (ii) such action could reasonably be expected to result in violation
 of applicable law, or (iii) providing such access or information would be reasonably expected to
 be disruptive to its normal business operations. Buyer agrees to maintain the files or records which
 are contemplated by the first sentence of this Section 6.2 in a manner consistent in all material
 respects with its document retention and destruction policies, as in effect from time to time, for six
 (6) years following the Closing. From and after the Closing, Buyer will, and will cause its
 employees to, provide Sellers with reasonable assistance, support and cooperation with Sellers’
 wind-down and related activities (e.g., helping to locate documents or information related to
 preparation of Tax Returns or prosecution or processing of insurance/benefit claims).

                Section 6.3     Covered Employees.

                (a)        Buyer may offer employment to any of the Covered Employees. At least
        two (2) Business Days prior to the Closing Date, Buyer shall provide Sellers a list of any
        non-Store Covered Employees that Buyer would like to make an offer of employment.
        Any such offer of employment will be effective as of the Closing Date and contingent upon
        the Closing, and with respect to each of the Covered Employees who is then employed by
        Sellers or their respective Subsidiaries, Buyer shall make commercially reasonable efforts
        to keep such employment at the same location, at the same base wage or hourly rate, with
        employee benefits which are substantially comparable in the aggregate and on the same
        terms and conditions of employment (excluding, for the avoidance of doubt, severance) as

                                                  48
19-36300-cgm    Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                        Pg 58 of 236


      in effect immediately prior to the Closing. Each Covered Employee who accepts such offer
      of employment shall be deemed a “Transferred Employee”; provided that any Covered
      Employee who is on an approved leave of absence as of the Closing (an “Inactive
      Employee”) shall not be considered a Transferred Employee unless and until such Inactive
      Employee returns to active status pursuant to the following sentence, and notwithstanding
      anything herein to the contrary, Buyer and its Affiliates shall only be responsible for
      Liabilities relating to such Inactive Employee from and after the date such Inactive
      Employee becomes a Transferred Employee. The employment of any Inactive Employee
      with Buyer or one of its Affiliates, as applicable, shall be effective upon his or her return
      to active work, provided that the Inactive Employee reports to work with Buyer or one of
      its Affiliates, as applicable, within five (5) Business Days after the end of any such
      approved leave and, to the extent permitted by applicable Law, in no event later than six
      (6) months following the Closing Date, and, as of such date, such Inactive Employee shall
      be a Transferred Employee. Buyer, in its sole discretion shall also be permitted to offer
      employment to any Covered Employee that is not employed at a Closing Store and any
      such Covered Employee that accepts such offer of employment shall be a Transferred
      Employee. Transferred Employees shall be entitled to the same level of seniority as such
      employee had immediately prior to the Closing. Sellers will reasonably cooperate with any
      reasonable requests by Buyer in order to facilitate the offers of employment and the
      delivery of such offers.

              (b)       Waiver of Pre-Existing Conditions; Crediting of Deductibles. Transferred
      Employees, in the commercially reasonable discretion of Buyer, shall be eligible to
      participate in welfare benefit plans of Buyer or its Affiliates and any other benefits offered
      to similarly situated employees and Buyer shall use commercially reasonable efforts to
      cause (i) the waiver of any limitations as to pre-existing conditions, exclusions and waiting
      periods with respect to participation and coverage requirements applicable to such
      Transferred Employees under such plans and (ii) for the plan year in which the Closing
      Date occurs (or, if later, in the calendar year in which such Transferred Employees and
      their dependents commence participation in the applicable welfare plans), the crediting of
      each such Transferred Employee with any co-payments and deductibles paid prior to
      participation in such welfare plans in satisfying any applicable deductible or out-of-pocket
      requirements thereunder. Notwithstanding anything in this Agreement to the contrary, (i)
      the terms and conditions of employment for any Transferred Employees covered by an
      Assumed CBA shall be governed by the applicable Assumed CBA until the expiration,
      modification or termination of such Assumed CBA in accordance with its terms or
      applicable Law and (ii) nothing in this Agreement shall violate section 1113 of the
      Bankruptcy Code. For the avoidance of doubt, for any circumstance in which Buyer is
      offering employment to Covered Employees and there is no Assumed CBA implicated,
      except as set forth in Section 6.3(a) or as required by Law, Buyer is not obligated to commit
      to any particular benefits, wage rates or other terms of employment.

             (c)      401(k) Plan Rollovers. Buyer shall use commercially reasonable efforts
      to cause the Buyer’s 401(k) plan to accept a “direct rollover” to Buyer’s 401(k) plan of
      each Transferred Employee’s account balances (including promissory notes evidencing all



                                               49
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                         Pg 59 of 236


      outstanding loans) under Sellers’ 401(k) plans if such rollover is elected in accordance with
      applicable Law by such Covered Employee.

              (d)       No Third Party Beneficiary Rights. Without limiting the generality of this
      Section 6.3 or Section 6.4 below, no provision of this Agreement shall create any third
      party beneficiary rights in any current or former employee or service provider of any Seller,
      any Covered Employee or Transferred Employee (including any beneficiary or dependent
      thereof) in respect of continued employment by the Sellers or its Affiliates or Buyer or its
      Affiliates or otherwise. Nothing herein shall (i) guarantee employment for any period of
      time or preclude the ability of Buyer or any of its Affiliates to terminate any Transferred
      Employee for any reason, (ii) require Buyer or any of its Affiliates to continue any
      Company Benefit Plans, employee benefit plans or arrangements or prevent the
      amendment, modification or termination thereof after the Closing, or (iii) constitute an
      amendment to any Company Benefit Plan, employee benefit plans or arrangements.

               (e)       Offer of Employment. Except for any Assumed Liabilities, Sellers will
      have the sole and absolute responsibility for any financial or other commitments to their
      employees for the period prior to Closing, including any and all claims or obligations for
      severance pay and any and all claims and obligations arising under any collective
      bargaining agreement, employee benefit plan (including, any withdrawal liability) or any
      local, state or federal law, rule or regulation (including, the WARN Act). Other than as set
      forth in Section 6.3(a), Buyer shall have no contractual or other obligation with respect to
      hiring, offering to hire or employing any of Sellers’ employees. Except as set forth in
      Section 6.3(a), in no event shall Buyer be obligated to commit to any particular usage of
      employees or to any particular benefits or wage rates. Nothing contained herein shall be
      deemed an admission that Sellers have any financial obligation to employees or that
      obligations, if any, are entitled to a particular treatment or priority under the Bankruptcy
      Code. Sellers’ failure to pay an obligation, if any, under this Section 6.3 shall not be a
      default under this Agreement.

               Section 6.4   [reserved].

               Section 6.5   Certain Tax Matters.

              (a)    Transfer Taxes. Buyer shall timely pay any stamp, documentary, filing,
      recording, registration, sales, use, transfer, added-value or other non-income Tax, fee or
      governmental charge (a “Transfer Tax”) imposed under applicable Law in connection with
      the transactions contemplated hereby. Accordingly, if any Seller is required by Law to pay
      any such Transfer Taxes, Buyer shall promptly reimburse such Seller for the amount of
      such Transfer Taxes actually paid by such Seller (including any additional Transfer Taxes
      resulting from such reimbursement). Buyer shall be entitled to receive such Tax Returns
      and other documentation reasonably in advance of filing by such Seller, but not less than
      ten (10) Business Days prior to the due date of such Tax Returns, and such Tax Returns
      and other documentation shall be subject to Buyer’s approval, which shall not be
      unreasonably withheld, delayed, or conditioned. The Party that is required by applicable
      Law to file any Tax Returns in connection with Transfer Taxes described in the
      immediately preceding sentence shall prepare and timely file such Tax Returns. The Parties

                                               50
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                         Pg 60 of 236


      hereto shall cooperate to permit the filing Party to prepare and timely file any such Tax
      Returns.

               (b)    Tax Adjustments. Tax Adjustments. Taxes (other than Transfer Taxes)
      imposed upon or assessed directly against assets treated as having been acquired by Buyer
      or another person pursuant to this Agreement and the Agency Agreement (including real
      estate taxes (other than those subsumed in Section 2.8), personal property taxes and similar
      Taxes) for the tax period in which the Closing occurs (the “Proration Period”) will be
      apportioned and prorated between Sellers and Buyer as of the Closing Date with Buyer
      bearing the expense of Buyer’s proportionate share of such Taxes which shall be equal to
      the product obtained by multiplying (i) a fraction, the numerator being the amount of the
      Taxes and the denominator being the total number of days in the Proration Period, times
      (ii) the number of days in the Proration Period following the Closing Date, and Sellers shall
      bear the remaining portion of such Taxes. If the precise amount of any such Tax cannot
      be ascertained on the Closing Date, apportionment and proration shall be computed on the
      basis of the amount payable for each respective item during the tax period immediately
      preceding the Proration Period, using the apportionment method described in Section
      2.10(c).

              (c)     Tax Refunds. In furtherance of Sellers’ right to retain those assets described
      in section (a)(C) of the definition of Excluded Assets, Sellers shall be entitled to receive
      from Buyer all refunds (or credits for overpayments) of Taxes, including any interest paid
      thereon, by a Governmental Authority, attributable to any tax period ending on or prior to
      the Closing Date (a “Pre-Closing Period”) or the portion of any Proration Period ending on
      and including the Closing Date, net of any costs, fees, expenses or Taxes incurred in
      obtaining such refunds (or credits). Buyer and Sellers shall execute all documents, take
      reasonable additional actions and otherwise reasonably cooperate as may be necessary to
      obtain the Tax refunds (or credits) contemplated by this Section 6.5(c). Buyer shall pay
      any such Tax refund (or the amount of any such credit) to the Sellers within five (5)
      calendar days after Buyer receives such Tax refund from a Governmental Authority or files
      a Tax Return claiming such credit.

               (d)     Preparation of Tax Returns and Payment of Taxes.

                       (i)    Sellers shall prepare and timely file all Tax Returns for any Pre-
               Closing Period; provided, further, that to the extent Buyer or Agent is in possession
               or control of Books or Records necessary or appropriate for Sellers to file any such
               Tax Return, Buyer or Agent, as applicable, shall make such Books and Records
               available to Sellers in a complete and timely manner.

                       (ii)    Buyer shall prepare and file all Tax Returns solely and directly
               attributable to any assets treated as having been acquired by Buyer pursuant to this
               Agreement for all periods arising after the Closing Date and any Proration Period.
               Agent shall prepare and file all Tax Returns solely and directly attributable to the
               Agent Acquired Assets for all periods arising after the Closing Date and any
               Proration Period.


                                                51
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 61 of 236


                        (iii) Except as otherwise required by Section 6.5(a) or (b), each of
                Sellers, Buyer, and Agent, respectively, shall pay the Taxes owed with respect to
                the Tax Returns each party is obligated to file under this Section 6.5(d), as
                applicable. With respect to any Proration Period addressed by Section 6.5(d)(ii),
                Seller and Buyer, or Agent, as applicable, shall each pay a proportional amount of
                the tax for the period of time that each party owned the assets treated as having
                been acquired by Buyer or Agent pursuant to this Agreement and the Agency
                Agreement, determined in a manner consistent with Section 2.10(c).

                        (iv)    Buyer or Agent shall not file any Tax Return, file an amendment to
                any previously-filed Tax Return, or otherwise take any tax position that has the
                effect of increasing any Tax due for a Pre-Closing Period or portion of a Proration
                Period ending on the Closing, unless such position is determined to be required at
                a “should” or higher level of authority by a nationally recognized accounting firm
                or law firm. Upon such determination, Buyer or Agent, as applicable, shall provide
                no less than forty-five (45) days’ notice of such position before filing any such Tax
                Return. In the event Seller disagrees with such Tax position, and the dispute cannot
                be resolved between the parties, such dispute shall be submitted to an independent
                national accounting firm or law firm for resolution, with the costs of such resolution
                to be evenly split by Buyer, or Agent as applicable, and Seller. The determination
                of such independent national accounting firm or law firm shall be binding on all
                parties and any Tax Return shall be filed consistently with such resolution.

                        (v)     For so long as Sellers remain in existence, Buyer, and Agent to the
                extent applicable, and the Sellers shall reasonably cooperate, as and to the extent
                reasonably requested by the other Party, in connection with the filing of Tax
                Returns and any Action, audit, litigation, or other proceeding with respect to Taxes;
                provided, that nothing in this paragraph shall be interpreted to require any Seller to
                extend its existence.

                 (e)    Tax Treatment of Transactions. The Buyer, Agent, and Sellers shall work
        in good faith to agree on the proper tax treatment of the transactions contemplated by this
        Agreement and the Agency Agreement (including, for this purpose, the implications of the
        Agency Agreement), including with respect to whether the Designated Assets have, as a
        result this Agreement and the Agency Agreement, been acquired by the Buyer or the Agent
        for applicable Tax purposes. In the event the Buyer, Agent, and Sellers cannot agree on
        the proper characterization of such transactions, the issue will be submitted for resolution
        to a mutually agreeable nationally recognized accounting firm or law firm, with the cost of
        such resolution to be proportionately borne by the party or parties advocating a position
        that is contrary to the position taken by such accounting firm or law firm, and all parties
        shall take the position adopted by such accounting firm or law firm for all applicable Tax
        purposes, unless otherwise required by applicable Law.

                Section 6.6 Insurance Matters. From and after the Closing through February 29,
 2020 (or the earlier closing of the Bankruptcy Cases), Sellers shall maintain in full force and effect
 (at Buyer’s expense, if any), as property of Sellers, all of Sellers’ Liability Insurance Policies and
 Casualty Insurance Policies (in each case, as defined in the Agency Agreement) providing

                                                  52
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 62 of 236


 coverage in relation to Sellers, the Stores (other than closed Stores), or the Acquired Assets
 (whether such policies are maintained with third party insurers or with such Seller or its
 Affiliates). On or prior to the Closing Date, Sellers shall (at Buyer’s expense, if any), subject to
 the consent of the applicable insurer, amend such policies, effective as of the Closing Date, to
 include Buyer as an additional named insured, provided that Sellers shall notify Buyer no less than
 two (2) Business Days prior to the Closing Date of any applicable insurer consents that have not
 been so obtained. The Parties understand and agree that, subject to the terms of the Insurance
 Order, Sellers shall have the right to cancel such policies on or after March 1, 2020 (or the earlier
 closing of the Bankruptcy Cases), and to recover and retain any premiums thereunder allocable to
 the period from cancellation of each such policy through the scheduled expiration date thereof
 (collectively, “Return Premiums”), subject to the terms and conditions of such policies. Any loss,
 cost or expense suffered or incurred by Sellers in connection with the foregoing obligations
 (including any inability to recover full payment of the Return Premiums) arising as a result of
 Buyer’s acts or omissions shall be promptly paid by Buyer to Sellers. From and after the Closing,
 Sellers shall reasonably cooperate with Buyer (at Buyer’s expense) to process and collect any
 claims made by Buyer under any such Liability Insurance Policies and Casualty Insurance Policies
 (in each case, as defined in the Agency Agreement).

                Section 6.7     Acknowledgements.

                 (a)     Buyer acknowledges that it has received from Sellers certain projections,
        forecasts, and prospective or third party information relating to Sellers, the Stores, the
        Acquired Assets, the Assumed Liabilities, and other related topics. Buyer acknowledges
        that (i) there are uncertainties inherent in attempting to make such projections and forecasts
        and in such information; (ii) Buyer is familiar with such uncertainties and is taking full
        responsibility for making its own evaluation of the adequacy and accuracy of all
        projections, forecasts, and information so furnished; and (iii) neither Buyer nor any other
        Person shall have any claim against any Seller or any of their Affiliates or any of their
        respective directors, officers, employees, stockholders, members, managers, partners,
        Affiliates, agents, or other Representatives with respect thereto. Accordingly, without
        limiting the generality of Section 3.16 or Section 9.1, Buyer acknowledges that none of the
        Sellers nor any other Person makes any representations or warranties with respect to such
        projections, forecasts, or information.

                (b)    Buyer acknowledges that, except for the representations and warranties
        expressly set forth in Article III, as modified by the Disclosure Schedule (which
        representations and warranties shall terminate and be of no further force or effect as of the
        Closing), or expressly contained in any Related Agreement (collectively, the “Express
        Representations”), and without limiting the generality of Section 3.16, none of the Sellers
        nor any other Person has made, or shall be deemed to have made, any representation or
        warranty, express or implied, whether in written, electronic or oral form, including (A) as
        to the accuracy or completeness of any information regarding any of the Sellers, the Stores,
        any Acquired Assets, any Assumed Liabilities or any other matter, including in the data
        room, any projections or in any meetings, calls or correspondence with management of the
        Company and its Subsidiaries or any other Person on behalf of the Company, its
        Subsidiaries or any of their respective Affiliates or advisors and (B) any other statement
        relating to the historical, current or future business, financial condition, results of

                                                  53
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                           Pg 63 of 236


        operations, assets, liabilities, properties, contracts, and prospects of the Company or any of
        its Subsidiaries, or the quality, quantity or condition of the Company’s or its Subsidiaries’
        assets, and, in each case, such matters are specifically disclaimed by the Sellers and that
        Buyer has not relied on any such representations, warranties or statements. No Seller nor
        any other Person will be subject to any Liability to Buyer or any other Person resulting
        from such matters described in the immediately preceding sentence or the distribution to
        Buyer, or the use of, any such information. Buyer acknowledges that it has conducted to
        its full satisfaction an independent investigation and verification of the business, financial
        condition, results of operations, assets, liabilities, properties, contracts and prospects of the
        Company and its Subsidiaries, and, in making its determination to proceed with the
        transactions contemplated by this Agreement, Buyer has relied solely on the results of its
        own independent investigation and verification, and has not relied on, is not relying on,
        and will not rely on, any Seller, any Subsidiary, any projections or any information,
        statements, disclosures, documents, projections, forecasts or other material made available
        to Buyer or any of its Affiliates or advisors in the data room or otherwise, in each case,
        whether written or oral, made or provided by, or as part of, any of the foregoing or the
        Company, its Subsidiaries or any of their respective Affiliates or advisors, or any failure
        of any of the foregoing to disclose or contain any information, except for the Express
        Representations (it being understood that Buyer has relied only on the Express
        Representations). BUYER FURTHER ACKNOWLEDGES THAT, SHOULD THE
        CLOSING OCCUR, BUYER WILL ACQUIRE THE ACQUIRED ASSETS AND
        ASSUME THE ASSUMED LIABILITIES IN AN “AS IS” CONDITION AND ON A
        “WHERE IS” BASIS, WITHOUT ANY REPRESENTATION OR WARRANTY OF
        ANY KIND, EXPRESS OR IMPLIED (INCLUDING ANY WITH RESPECT TO
        ENVIRONMENTAL, HEALTH OR SAFETY MATTERS). Further, without limiting any
        representation, warranty, or covenant of any Seller expressly set forth herein, Buyer
        acknowledges that it has waived and hereby waives, as a condition to the Closing, any
        further due diligence reviews, inspections, or examinations with respect to any Seller, the
        Stores, the Acquired Assets, the Assumed Liabilities, or any other matter, including with
        respect to engineering, environmental, title, survey, financial, operational, regulatory, and
        legal compliance matters.

                Section 6.8 Press Releases and Public Announcements. No Party shall issue any
 press release or make any public announcement relating to the existence or subject matter of this
 Agreement without the prior written approval of the other Parties, unless a press release or public
 announcement is required by applicable Law or a Decree of the Bankruptcy Court. If any such
 announcement or other disclosure is required by applicable Law or a Decree of the Bankruptcy
 Court, the disclosing Party shall give the nondisclosing Parties prior notice of, and an opportunity




                                                   54
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                          Pg 64 of 236


 to comment on, the proposed disclosure. The Parties acknowledge that Sellers shall file this
 Agreement with the Bankruptcy Court in connection with obtaining the Sale Order.

               Section 6.9     Personally Identifiable Information.

                (a)     Buyer acknowledges that the Acquired Assets include “personally
        identifiable information” within the meaning of section 363(b) of the Bankruptcy Code,
        along with associated information about Sellers’ customers (the “Customer Information”).

                (b)     Buyer shall: (i) employ appropriate security controls and procedures
        (technical, operational, and managerial) to protect the Customer Information; (ii) abide by
        all applicable laws and regulations with respect to the Customer Information; and (iii) take
        any such actions as may be agreed between Sellers and Buyer.

                (c)     Buyer shall abide by the Sellers’ privacy policies, and privacy-related
        covenants made in Sellers’ terms of service, governing the Customer Information and in
        effect as of the petition date.

                (d)   Buyer shall honor all prior requests by any individual who has opted out of
        receiving marketing messages from Sellers to the extent Buyer is aware of such requests.

                (e)     Buyer may use the Customer Information solely for the purpose of
        continuing Sellers’ business operations and continuing to provide similar goods and
        services to individuals or as otherwise permitted under Sellers’ privacy policies and not in
        violation of any privacy-related covenants made in Sellers’ terms of service or in violation
        of applicable Law. Buyer shall not contact any individual derived from the Customer
        Information other than with respect to a transaction with Sellers already initiated by such
        individual except as otherwise permitted under Sellers’ privacy policies and not in violation
        of any privacy-related covenants made in Sellers’ terms of service or in violation of
        applicable Law.

                (f)    Buyer may use the Customer Information collected in connection with all
        “Barneys” brands solely for the purpose of marketing and advertising in connection with
        the “Barneys” brands or as otherwise permitted under Sellers’ privacy policies and not in
        violation of any privacy-related covenants made in Sellers’ terms of service or in violation
        of applicable Law.

                (g)   Buyer may use mobile telephone numbers collected as part of the Mobile
        Alerts Program solely for the purpose of marketing and advertising, subject to the terms of
        the existing Mobile Alerts Program.

                (h)    Within a reasonable time frame following the Closing and prior to the use
        of any of the Customer Information, Buyer shall arrange for an email communication that
        shall contain a clear and conspicuous notification advising the recipients that Buyer has
        purchased certain assets of the Business and providing an opt-out opportunity for such
        recipients regarding the future use of any of their information contained in the Customer
        Information (the “Opt-Out”). Buyer shall not utilize any Customer Information for any
        purpose not already contemplated by Sellers’ existing privacy policies unless Buyer obtains

                                                 55
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 65 of 236


         express consent to the future use of their information (the “Opt-In”). Any notice (a
         “Notice”) distributed to obtain such consent shall provide such customer with the official
         name and trade name for Buyer, the effective date of the transactions contemplated by this
         Agreement, and a copy of the privacy policy that will be applicable with respect to all go-
         forward transactions and communications (the foregoing information collectively the
         “Notice Information”). For the avoidance of doubt, a “click-through” webpage or pop-up
         that discloses the Notice Information shall be an effective Opt-In mechanism for users of
         the website and is sufficient to constitute a Notice. Any such “click-through” Notice shall
         also provide a clear and prominent option allowing for a customer to “opt-out” of such
         future marketing purposes if not otherwise provided.

                 (i)    To the extent the Customer Information contains social security numbers
         (“SSNs”), Buyer shall limit the use of SSNs to tax reporting purposes and should purge
         that information from its database when any such SSN is no longer required for any such
         tax reporting purpose.

                  Section 6.10 No Successor Liability. The Parties intend that upon the Closing, the
 Buyer, Agent and their respective Affiliates shall not and shall not be deemed to: (a) be a successor
 (or other such similarly situated party), or otherwise be deemed a successor, to Sellers, including,
 a “successor employer” for the purposes of the Internal Revenue Code of 1986, the Employee
 Retirement Income Security Act of 1974, or other applicable laws; (b) have any responsibility or
 liability for any obligations of Sellers, or any affiliate of Sellers based on any theory of successor
 or similar theories of liability; (c) have, de facto or otherwise, merged with or into any of Sellers;
 (d) be an alter ego or a mere continuation or substantial continuation of any of Sellers (and there
 is no continuity of enterprise between the Buyer and any Seller), including, within the meaning of
 any foreign, federal, state or local revenue, pension, ERISA, tax, labor, employment,
 environmental, or other law, rule or regulation (including filing requirements under any such laws,
 rules or regulations), or under any products liability law or doctrine with respect to Sellers’ liability
 under such law, rule or regulation or doctrine; or (e) be holding itself out to the public as a
 continuation of any of Sellers or their respective estates.

                Section 6.11 Change of Name. No later than March 1, 2020, each Seller shall,
 and shall cause its direct and indirect Subsidiaries to, discontinue the use of its current name (and
 any other trade names or “d/b/a” names currently utilized by each Seller or its direct or indirect
 Subsidiaries) and shall not subsequently change its name to or otherwise use or employ any name
 which includes the words “Barneys”, and/or “BNY” without the prior written consent of Buyer;
 provided, further, that prior to discontinuing such use, Sellers and their Subsidiaries may only
 continue to use their current names and any other names or DBA’s currently utilized by such Seller
 or Subsidiary) solely for purposes of winding down the affairs of each Seller.




                                                    56
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                          Pg 66 of 236


                                   ARTICLE VII
                        CONDITIONS TO OBLIGATION TO CLOSE

               Section 7.1     [Reserved].

                 Section 7.2 Conditions to Buyer’s Obligations.      Buyer’s obligation to
 consummate the transactions contemplated hereby in connection with the Closing is subject to
 satisfaction or waiver of the following conditions:

                (a)     the representations and warranties set forth in Article III shall have been
        true and correct on the date hereof and as of the Closing (except to the extent expressly
        made as of an earlier date, in which case as of such date as if made at and as of such date),
        except where the failure of such representations and warranties to be so true and correct
        (without giving effect to any limitation as to “material” or “Material Adverse Effect” set
        forth therein) has not resulted in a Material Adverse Effect;

              (b)     Sellers shall have performed and complied with its covenants and
        agreements hereunder through the Closing in all material respects;

               (c)      the Bankruptcy Court shall have entered the Sale Order, and no order
        staying, reversing, modifying or amending the Sale Order shall be in effect on the Closing
        Date;

                (d)    no material Decree shall be in effect that prohibits consummation of the
        transactions contemplated by this Agreement;

                (e)    duly executed counterparts to the Agency Agreement shall have been
        delivered to Buyer;

               (f)    duly executed written confirmation from Sellers’ Japanese trademark
        counsel (which for the avoidance of doubt shall be a Japanese law firm) that the Japan
        Trademark Filings have been made timely, shall have been delivered to Buyer; and

               (g)    each delivery contemplated by Section 2.5(c) to be delivered to Buyer shall
        have been delivered.

                 Section 7.3 Conditions to Sellers’ Obligations.      Sellers’ obligations to
 consummate the transactions contemplated hereby in connection with the Closing are subject to
 satisfaction or waiver of the following conditions:

                (a)    the representations and warranties set forth in Article IV shall have been
        true and correct in all material respects (except that any representation or warranty that is
        qualified by materiality shall have been true and correct in all respects) on the date hereof




                                                 57
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 67 of 236


        and as of the Closing (except to the extent expressly made as of an earlier date, in which
        case as of such date as if made at and as of such date);

              (b)     Buyer shall have performed and complied with its covenants and
        agreements hereunder through the Closing in all material respects;

               (c)      the Bankruptcy Court shall have entered the Sale Order, and no Order
        staying, reversing, modifying, or amending the Sale Order shall be in effect on the Closing
        Date;

                (d)    no material Decree shall be in effect that prohibits consummation of any of
        the transactions contemplated by this Agreement;

                (e)    duly executed counterparts to the Agency Agreement for Buyer and Agent
        shall have been delivered to Sellers; and

                (f)     each payment contemplated by Section 2.5(a) to be made to Sellers shall
        have been made, and each delivery contemplated by Section 2.5(c) to be delivered to
        Sellers shall have been delivered.

                  Section 7.4 No Frustration of Closing Conditions. Neither Buyer nor Sellers
 may rely on the failure of any condition to their respective obligations to consummate the
 transactions contemplated hereby set forth in Section 7.2 or Section 7.3, as the case may be, to be
 satisfied if such failure was caused by such Party’s or its Affiliates’ failure to use its reasonable
 best efforts (or such other applicable efforts standard expressly contemplated hereby) to satisfy the
 conditions to the consummation of the transactions contemplated hereby or by any other breach of
 a representation, warranty, or covenant hereunder.

                Section 7.5 DIP Parties Closing Conditions. Absent the written consent of each
 of the DIP Agent and the DIP Lenders, no Closing shall occur unless (a) the Bankruptcy Court
 shall have entered the Sale Order, and no order staying, reversing, modifying, or amending the
 Sale Order shall be in effect on the Closing Date and (b) Sellers shall, at Closing, make the payment
 to the DIP Agent for the benefit of the DIP Lenders as required by Section 2.5(b) hereof and the
 Sale Order.

                                          ARTICLE VIII
                                         TERMINATION

               Section 8.1 Termination of Agreement. The Parties may terminate this
 Agreement at any time prior to the Closing as provided below:

              (a)       by the mutual written consent of the Parties, the DIP Agent and the DIP
        Lenders;

                (b)     by any Party by giving written notice to the other Parties if:

                      (i)    any court of competent jurisdiction or other competent
                Governmental Authority shall have enacted or issued a Law or Decree or taken any

                                                  58
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                         Pg 68 of 236


               other action permanently restraining, enjoining or otherwise prohibiting the
               consummation of the transactions contemplated by this Agreement and such Law
               or Decree or other action shall have become final and non-appealable; provided,
               however, that the right to terminate this Agreement under this Section 8.1(b)(i) shall
               not be available to Buyer if the failure to consummate the Closing because of such
               action by a Governmental Authority shall be due to the failure of Buyer to have
               fulfilled any of its obligations under this Agreement; or

                       (ii)    the Closing shall not have occurred prior to November 1, 2019 (the
               “Outside Date”); provided, however, that if the Closing shall not have occurred on
               or before the Outside Date due to a material breach of any representations,
               warranties, covenants or agreements contained in this Agreement by Buyer or
               Sellers, then the breaching Party may not terminate this Agreement pursuant to this
               Section 8.1(b)(ii).

              (c)    by Buyer by giving written notice to each Seller if there has been a breach
      by any Seller of any representation, warranty, covenant, or agreement contained in this
      Agreement that has prevented the satisfaction of the conditions to the obligations of Buyer
      at Closing set forth in Section 7.2(a) and Section 7.2(b), and such breach has not been
      waived by Buyer, or, if such breach is curable, cured by such Seller prior to the earlier to
      occur of (A) thirty (30) days after receipt of Buyer’s notice of such breach and (B) the
      Outside Date; provided, that Buyer shall not have a right of termination pursuant to this
      Section 8.1(c) if Seller could, at such time, terminate this Agreement pursuant to Section
      8.1(d);

              (d)     by any Seller by giving written notice to Buyer and the other Seller if there
      has been a breach by Buyer of any representation, warranty, covenant, or agreement
      contained in this Agreement that has prevented the satisfaction of the conditions to the
      obligations of Sellers at Closing set forth in Section 7.3(a) and Section 7.3(b), and such
      breach has not been waived by such Seller, or, if such breach is curable, cured by Buyer
      prior to the earlier to occur of (A) thirty (30) days after receipt of such Seller’s notice of
      such breach and (B) the Outside Date; provided, that Sellers shall not have a right of
      termination pursuant to this Section 8.1(d) if Buyer could, at such time, terminate this
      Agreement pursuant to Section 8.1(c);

              (e)    by Sellers or Buyer, if (i) (x) Sellers enter into a definitive agreement with
      respect to a Competing Bid with one or more Persons other than Buyer or the Successful
      Bidder or the Backup Bidder at the Auction, or (y) the Bankruptcy Court enters an order
      approving a Competing Bid other than with the Successful Bidder or the Backup Bidder or
      (ii) the Bankruptcy Court enters an order that precludes the consummation of the
      transactions contemplated hereby on the terms and conditions set forth in this Agreement;

              (f)    by Buyer, if (i) Buyer is not the Successful Bidder or the Backup Bidder at
      the Auction, (ii) the Bankruptcy Court has entered an order authorizing and approving a
      Competing Bid with the Successful Bidder or Backup Bidder at the Auction, and (iii) such
      order shall have become a final order;


                                                59
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 69 of 236


               (g)     by Sellers, if any Seller or the board of directors (or similar governing body)
        of any Seller determines that proceeding with the transactions contemplated by this
        Agreement or failing to terminate this Agreement would be inconsistent with its or such
        Person’s or body’s fiduciary duties; provided that, nothing contained in this Section 8.1(g)
        shall modify the Sellers’ obligations under Section 5.3(c); or

                (h)    by Sellers or Buyer, if the Bankruptcy Cases are dismissed or converted to
        a case or cases under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner with
        expanded powers to operate or manage the financial affairs or reorganization of the
        Company is appointed in the Bankruptcy Cases.

                (i)      Notwithstanding anything contained herein to the contrary, in the event that
        the Sellers terminate this Agreement pursuant to Section 8.1(d), the Escrow Amount,
        together with all accrued investment income thereon, if any, shall be delivered to Sellers
        in accordance with Section 2.3(b)(ii) (within one (1) Business Day following the date of
        any such termination). Without limiting Sellers’ rights pursuant to Section 9.11, the Sellers’
        receipt of the Escrow Amount, together with all accrued investment income thereon, if any,
        shall constitute liquidated damages (and not a penalty) in a reasonable amount that will
        compensate Sellers in the circumstances in which this Agreement is terminated pursuant
        to Section 8.1(d) (or, if at the time of such other termination, Sellers could terminate this
        Agreement pursuant to Section 8.1(d)) which amount would otherwise be impossible to
        calculate with precision, and be the sole and exclusive remedy (whether at law, in equity,
        in contract, in tort or otherwise) of the Sellers against the Buyer, and any of its former,
        current, or future general or limited partners, stockholders, managers, members, directors,
        officers, Affiliates or agents for any loss suffered as a result of any breach of any covenant,
        representation, warranty or agreement in this Agreement by Buyer or the failure of the
        transactions contemplated hereby to be consummated, and upon payment of such amounts,
        none of Buyer nor any of its former, current, or future general or limited partners,
        stockholders, managers, members, directors, officers, Affiliates or agents shall have any
        further liability or obligation relating to or arising out of this Agreement or the transactions
        contemplated hereby. Without limiting Sellers’ rights pursuant to Section 9.11, in no event
        shall Buyer’s Liability under this Agreement exceed an amount equal to the Escrow
        Amount.

                Section 8.2 Effect of Termination. If any Party terminates this Agreement
 pursuant to Section 8.1, all rights and obligations of the Parties hereunder shall terminate upon
 such termination and shall become null and void (except that Article I, Section 3.16, Section 5.3(c),
 Section 6.6, Article IX, and this Section 8.2 shall survive any such termination) and no Party shall
 have any Liability (except as set forth in Section 2.3(b)(ii) and Section 5.3) to the other Party
 hereunder; provided, however, that nothing in this Section 8.2 shall relieve any Party from Liability
 for any breach occurring prior to any such termination (but solely to the extent such breach was
 willful, grossly negligent, or fraudulent) set forth in this Agreement; provided, further, that




                                                  60
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                           Pg 70 of 236


 notwithstanding anything to the contrary herein, the maximum Liability of Sellers under this
 Agreement shall be equal to the Expense Reimbursement and Break-Up Fee to the extent payable.

                                         ARTICLE IX
                                       MISCELLANEOUS

                Section 9.1 Survival. Except for any covenant that by its terms is to be
 performed (in whole or in part) by any Party following the Closing, none of the representations,
 warranties, or covenants of any Party set forth in this Agreement or in any certificate delivered
 pursuant to Section 2.5(c) or Section 2.5(d) shall survive, and each of the same shall terminate and
 be of no further force or effect as of, the Closing such that no claim for breach of any such
 representation, warranty, covenant or agreement, detrimental reliance or other right or remedy
 (whether in contract, in tort, or at law or in equity) may be brought with respect thereto after the
 Closing. Any obligations to be performed post-Closing shall survive until completion.

                 Section 9.2 Expenses. Whether or not the Closing takes place, except as
 otherwise expressly set forth herein or in the Agency Agreement, each Party will bear its own costs
 and expenses incurred in connection with the negotiation of this Agreement and the other
 agreements contemplated hereby, the performance of this Agreement and the other agreements
 contemplated hereby and consummation of the transactions contemplated hereby and thereby,
 including all fees of law firms, commercial banks, investment banks, accountants, public relations
 firms, experts and consultants. For the avoidance of doubt, Buyer shall pay all recording fees
 arising from the transfer of the Acquired Assets.

                 Section 9.3 Entire Agreement. This Agreement, the Related Agreements and
 the Confidentiality Agreement constitute the entire agreement between the Parties and supersede
 any prior understandings, agreements or representations (whether written or oral) by or between
 the Parties to the extent they relate in any way to the subject matter hereof.

               Section 9.4 Incorporation of Exhibits and Disclosure Schedule. The Exhibits to
 this Agreement and the Disclosure Schedule are incorporated herein by reference and made a part
 hereof.

                 Section 9.5 Amendments and Waivers. No amendment of any provision of this
 Agreement shall be valid unless the same shall be in writing and signed by each Party (and, in the
 case of any amendment or waiver extending the Outside Date or that would prevent or result in
 the failure of Sellers to indefeasibly repay all amounts owing under the DIP Financing Agreement
 and DIP Order at Closing or any other material amendment or waiver that could reasonably be
 expected to adversely affect the DIP Agent or the DIP Lenders), except as expressly provided
 herein. No waiver of any breach of this Agreement shall be construed as an implied amendment
 or agreement to amend or modify any provision of this Agreement. No waiver by any Party of
 any default, misrepresentation or breach of warranty or covenant hereunder, whether intentional
 or not, shall be valid unless the same shall be in writing and signed by the Party making such
 waiver, nor shall such waiver be deemed to extend to any prior or subsequent default,
 misrepresentation or breach of warranty or covenant hereunder or affect in any way any rights
 arising by virtue of any prior or subsequent default, misrepresentation or breach of warranty or
 covenant. No conditions, course of dealing or performance, understanding or agreement

                                                 61
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 71 of 236


 purporting to modify, vary, explain, or supplement the terms or conditions of this Agreement shall
 be binding unless this Agreement is amended or modified in writing pursuant to the first sentence
 of this Section 9.5 except as expressly provided herein. Except where a specific period for action
 or inaction is provided herein, no delay on the part of any Party in exercising any right, power or
 privilege hereunder shall operate as a waiver thereof.

                Section 9.6     Succession and Assignment.

         (a)     This Agreement shall be binding upon and inure to the benefit of the Parties and
 their respective successors and permitted assigns. No Party may assign either this Agreement or
 any of its rights, interests, or obligations hereunder without the prior written consent of the other
 Parties. Notwithstanding the foregoing, Buyer may assign (in whole or in part) either this
 Agreement or any of its rights, interests, or obligations hereunder to an Affiliate of Buyer without
 the prior written consent of the other Parties; provided that such assignment shall not relieve Buyer
 of its obligations hereunder.

         (b)     In connection with the Closing, Buyer may, without the consent of Sellers,
 designate, in accordance with the terms of this paragraph and effective as of the Closing, one or
 more Persons to acquire all, or any portion of, the Acquired Assets and assume the Assumed
 Liabilities or any rights or obligations of the Buyer hereunder; provided further that such designee
 shall be required to satisfy all applicable representations and obligations set forth in this Agreement
 relating to the provision of adequate assurance of future performance. The above designation may
 be made by Buyer by written notice to Sellers no later than five (5) Business Days prior to the
 Closing Date. The parties agree to modify any Closing deliverables in accordance with the
 foregoing designation

                 Section 9.7 Notices. All notices, requests, demands, claims and other
 communications hereunder shall be in writing except as expressly provided herein. Any notice,
 request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
 delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient by
 reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of receipt
 if sent by facsimile transmission; (d) on the day such communication was sent by e-mail; or (e)
 three (3) Business Days after being mailed to the recipient by certified or registered mail, return
 receipt requested and postage prepaid, and addressed to the intended recipient as set forth below:

          If to any Seller:      Barneys, Inc.
                                 575 Fifth Avenue
                                 11th Floor
                                 New York, New York 10017
                                 Attention: Grace Fu
                                             Sandro Risi
                                 Email:      gfu@barneys.com
                                             srisi@barneys.com

                                 With a copy (which shall not constitute notice to Sellers) to:



                                                   62
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                     Pg 72 of 236


                          Kirkland & Ellis LLP
                          300 North LaSalle Street
                          Chicago, Illinois 60654
                          Attention: Chad J. Husnick, P.C.
                                      Steve Toth
                          Email:      chad.husnick@kirkland.com
                                      steve.toth@kirkland.com


       If to Buyer:
                          Authentic Brands Group
                          1411 Broadway
                          New York, New York 10001
                          Attention: Jay Dubiner
                          General Counsel
                          Phone: (212) 760-2418
                          E-mail: jdubiner@abg-nyc.com

                          With a copy (which shall not constitute notice to Buyer) to:

                          DLA Piper LLP (US)
                          1251 Avenue of the Americas
                          New York, New York 10020
                          Attention: Richard Chesley
                          E-mail: Richard.Chesley@dlapiper.com


       If to Agent:       Great American Group, LLC
                          21255 Burbank Blvd., Suite 400
                          Woodland Hills, CA 91367
                          Attention: Scott K. Carpenter and Marina Fineman
                          Tel: (818) 746-9309
                          Email: scarpenter@greatamerican.com and
                          mfineman@greatamerican.com

                          With a copy (which shall not constitute notice to Agent) to:

                          Lowenstein Sandler LLP
                          One Lowenstein Drive
                          Roseland, New Jersey 07068
                          Attn: Andrew Behlmann
                          Tel: (908) 235-1040
                          Facsimile: (973) 597-2400
                          Email: abehlmann@lowenstein.com




                                           63
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 73 of 236


 Any Party may change the address to which notices, requests, demands, claims and other
 communications hereunder are to be delivered by giving the other Parties notice in the manner set
 forth in this Section 9.7.

                Section 9.8 Governing Law. This Agreement shall be governed by and
 construed in accordance with the internal laws of the State of New York (without giving effect to
 the principles of conflict of Laws thereof), except to the extent that the Laws of such state are
 superseded by the Bankruptcy Code.

                  Section 9.9 Submission to Jurisdiction; Service of Process. Each of the Parties
 irrevocably and unconditionally submits to the exclusive jurisdiction of the Bankruptcy Court in
 any Litigation arising out of or relating to this Agreement or any Related Agreement or the
 transactions contemplated hereby or thereby and agrees that all claims in respect of such Litigation
 may be heard and determined in any such court. Each Party also agrees not to (a) attempt to deny
 or defeat such exclusive jurisdiction by motion or other request for leave from the Bankruptcy
 Court or (b) bring any action or proceeding arising out of or relating to this Agreement or any
 Related Agreement or the transactions contemplated hereby or thereby in any other court. Each
 of the Parties irrevocably and unconditionally waives any objection to the laying of venue in, and
 any defense of inconvenient forum to the maintenance of, any Litigation so brought and waives
 any bond, surety or other security that might be required of any other Party with respect thereto.
 Any Party may make service on any other Party by sending or delivering a copy of the process to
 the Party to be served at the address and in the manner provided for the giving of notices in Section
 9.7; provided, however, that nothing in this Section 9.9 shall affect the right of any Party to serve
 legal process in any other manner permitted by law or in equity. Each Party agrees that a final
 judgment in any Litigation so brought shall be conclusive and may be enforced by Litigation or in
 any other manner provided by law or in equity. The Parties intend that all foreign jurisdictions
 will enforce any Decree of the Bankruptcy Court in any Litigation arising out of or relating to this
 Agreement or any Related Agreement or the transactions contemplated hereby or thereby.

           Section 9.10 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND
 UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
 AGREEMENT OR ANY RELATED AGREEMENTS OR THE TRANSACTIONS
 CONTEMPLATED HEREBY OR THEREBY.

                  Section 9.11 Specific Performance. The Parties agree that irreparable damage,
 for which monetary relief, even if available, would not be an adequate remedy, would occur in the
 event that any provision of this Agreement is not performed in accordance with its specific terms
 or is otherwise breached, including if any of the Parties fails to take any action required of it
 hereunder to consummate the transactions contemplated by this Agreement. It is accordingly
 agreed that (a) the Parties will be entitled to an injunction or injunctions, specific performance or
 other equitable relief to prevent breaches of this Agreement and to enforce specifically the terms
 and provisions hereof in the courts described in Section 9.9 without proof of damages or otherwise,
 this being in addition to any other remedy to which they are entitled under this Agreement, and
 (b) the right of specific performance and other equitable relief is an integral part of the transactions
 contemplated by this Agreement and without that right, neither the Sellers nor Buyer would have
 entered into this Agreement. The Parties acknowledge and agree that any Party pursuing an

                                                   64
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 74 of 236


 injunction or injunctions or other Order to prevent breaches of this Agreement and to enforce
 specifically the terms and provisions of this Agreement in accordance with this Section 9.11 will
 not be required to provide any bond or other security in connection with any such Order. The
 remedies available to the Sellers pursuant to this Section 9.11 will be in addition to any other
 remedy to which they were entitled at law or in equity, and the election to pursue an injunction or
 specific performance will not restrict, impair or otherwise limit any Seller from seeking to collect
 or collecting damages. If, prior to the Outside Date, any Party brings any action, in each case in
 accordance with this Section 9.11, to enforce specifically the performance of the terms and
 provisions hereof by any other Party, the Outside Date will automatically be extended (y) for the
 period during which such action is pending, plus ten (10) Business Days or (z) by such other time
 period established by the court presiding over such action, as the case may be. In no event will this
 Section 9.11 be used, alone or together with any other provision of this Agreement, to require any
 Seller to remedy any breach of any representation or warranty of any Seller made herein.

         Notwithstanding the foregoing, (i) the Sellers’ right to specific performance against Buyer
 shall be limited to specifically enforce the sale of the Buyer Acquired Assets, including any portion
 of the Purchase Price attributable thereto, under this Agreement, (ii) the Sellers’ right to specific
 performance relating to the Designated Assets, including any portion of the Purchase Price
 attributable to the Designated Assets, may only be asserted against the Agent, which agrees to be
 bound to the terms of this Section 9.11, and (iii) in addition to foregoing clause (ii), the Sellers’
 right to specific performance against Agent under this Agreement shall be limited to specifically
 enforce the sale of the Agent Acquired Assets, including the portion of the Purchase Price
 attributable thereto.

                 Section 9.12 Severability. The invalidity or unenforceability of any provision of
 this Agreement shall not affect the validity or enforceability of any other provisions of this
 Agreement. In the event that any of the provisions of this Agreement shall be held by any
 Governmental Authority to be illegal, invalid or unenforceable, such provisions shall be limited or
 eliminated only to the minimum extent necessary so that this Agreement shall otherwise remain in
 full force and effect.

                Section 9.13 No Third Party Beneficiaries (other than Agent). Except to the
 extent terms and conditions of this Agreement relate to the Agent, the Agency Agreement, or the
 transactions contemplated by the Agency Agreement or contemplate the terms and conditions of
 the Agency Agreement or vice versa (the “Third Party Rights”), this Agreement shall not confer
 any rights or remedies upon any Person other than Buyer, each Seller, and their respective
 successors and permitted assigns. With respect to the Agent, this Agreement shall confer the Third
 Party Rights and related remedies upon Agent and its successors and permitted assigns.
 Notwithstanding anything to the contrary in this Agreement, the DIP Agent and DIP Lenders shall
 be third party beneficiaries of all provisions of this Agreement that expressly relate to the DIP
 Agent or DIP Lenders, as applicable, including Sections 2.5(b), 7.5, 8.1(a), 9.5, and 9.13.

                  Section 9.14 Non-Recourse. All claims or causes of action (whether in contract
 or in tort, in law or in equity, or granted by statute) that may be based upon, in respect of, arise
 under, out or by reason of, be connected with, or related in any manner to this Agreement or the
 Related Agreements may be made only against (and are expressly limited to) the Persons that are
 expressly identified as parties hereto or thereto (the “Contracting Parties”). In no event shall any

                                                  65
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 75 of 236


 Contracting Party have any shared or vicarious Liability for the actions or omissions of any other
 Person. No Person who is not a Contracting Party, including any director, officer, employee,
 incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney or representative
 of, and any financial advisor or lender to, any of the foregoing (“Non-Party Affiliates”), shall have
 any Liability (whether in contract or in tort, in law or in equity, or granted by statute or based upon
 any theory that seeks to impose Liability of an entity party against its owners or affiliates) for any
 claims, causes of action, obligations or Liabilities arising under, out of, in connection with or
 related in any manner to this Agreement or the Related Agreements or based on, in respect of, or
 by reason of this Agreement or the Related Agreements or their negotiation, execution,
 performance or breach; and, to the maximum extent permitted by Law, each Contracting Party
 waives and releases all such Liabilities, claims and obligations against any such Non-Party
 Affiliates. Without limiting the foregoing, to the maximum extent permitted by Law, (a) each
 Contracting Party hereby waives and releases any and all rights, claims, demands, or causes of
 action that may otherwise be available at law or in equity, or granted by statute, to avoid or
 disregard the entity form of a Contracting Party or otherwise impose Liability of a Contracting
 Party on any Non-Party Affiliate, whether granted by statute or based on theories of equity, agency,
 control, instrumentality, alter ego, domination, sham, single business enterprise, piercing the veil,
 unfairness, undercapitalization, or otherwise; and (b) each Contracting Party disclaims any reliance
 upon any Non-Party Affiliates with respect to the performance of this Agreement or the Related
 Agreements or any representation or warranty made in, in connection with, or as an inducement to
 this Agreement or the Related Agreements. The Parties acknowledge and agree that the Non-Party
 Affiliates are intended third-party beneficiaries of this Section 9.14.

                 Section 9.15 Mutual Drafting. The Parties have participated jointly in the
 negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
 interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
 presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
 authorship of any of the provisions of this Agreement.

                 Section 9.16 Disclosure Schedule. The Disclosure Schedule has been arranged
 for purposes of convenience in separately numbered sections corresponding to the sections of this
 Agreement; however, each section of the Disclosure Schedule will be deemed to incorporate by
 reference all information disclosed in any other section of the Disclosure Schedule, and any
 disclosure in the Disclosure Schedule will be deemed a disclosure against any representation or
 warranty set forth in this Agreement. All capitalized terms not defined in the Disclosure Schedule
 shall have the meanings ascribed to them in this Agreement. The representations and warranties
 of Sellers in this Agreement are made and given, and the covenants are agreed to, subject to the
 disclosures and exceptions set forth in the Disclosure Schedule. The listing of any matter shall
 expressly not be deemed to constitute an admission by Sellers, or to otherwise imply, that any such
 matter is material, is required to be disclosed under this Agreement or falls within relevant
 minimum thresholds or materiality standards set forth in this Agreement. No disclosure in the
 Disclosure Schedule relating to any possible breach or violation of any Contract or law shall be
 construed as an admission or indication that any such breach or violation exists or has actually
 occurred. In no event shall the listing of any matter in the Disclosure Schedule be deemed or
 interpreted to expand the scope of Sellers’ representations, warranties, or covenants set forth in
 this Agreement. All attachments to the Disclosure Schedule are incorporated by reference into the
 applicable section of the Disclosure Schedule in which they are directly or indirectly referenced.

                                                   66
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                           Pg 76 of 236


 The information contained in the Disclosure Schedule is in all respects provided subject to the
 Confidentiality Agreement.

                  Section 9.17 Fiduciary Obligations. Nothing in this Agreement, or any document
 related to the transactions contemplated hereby, will require any Seller or any of their respective
 directors, officers or members, in each case, in their capacity as such, to take any action, or to
 refrain from taking any action, to the extent inconsistent with their fiduciary obligations. For the
 avoidance of doubt, the Sellers retain the right to pursue any transaction or restructuring strategy
 that, in the Sellers’ business judgment, will maximize the value of their estates. Notwithstanding
 the foregoing, nothing contained in this Section 9.17 shall modify the Seller’s obligations under
 Section 5.3(c).

                Section 9.18 Headings; Table of Contents. The section headings and the table of
 contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
 only and shall not affect in any way the meaning or interpretation of this Agreement.

               Section 9.19 Counterparts; Facsimile and Electronic Signatures. This Agreement
 may be executed in one or more counterparts, each of which shall be deemed an original but all of
 which together will constitute one and the same instrument. This Agreement or any counterpart
 may be executed and delivered by facsimile copies or delivered by electronic communications by
 portable document format (.pdf), each of which shall be deemed an original.

                            [Remainder of page intentionally left blank.]




                                                 67
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 77 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 78 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 79 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 80 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 81 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 82 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 83 of 236
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 84 of 236
                                                                                         Exhibit A1


         BILL OF SALE FOR BUYER ACQUIRED ASSETS, ASSIGNMENT AND
                          ASSUMPTION AGREEMENT


        This BILL OF SALE FOR BUYER ACQUIRED ASSETS, ASSIGNMENT AND
 ASSUMPTION AGREEMENT (this “Agreement”) is executed as of [●], 2019 (the “Closing
 Date”), by and among Barneys New York, Inc., a Delaware corporation (the “Company”), and
 each of the Company’s Subsidiaries listed on the signature pages hereto (each, along with the
 Company, an “Assignor” and collectively, “Assignors”), and ABG-Barneys, LLC (“Assignee”).
 Assignors and Assignee may be referred to herein, individually, as a “Party” and, collectively, as
 the “Parties.”

         WHEREAS, this Agreement is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16,
 2019, by and among the Agent, the Assignors, as Sellers, and Assignee, as Buyer (the “Purchase
 Agreement”);

          WHEREAS, pursuant to the Purchase Agreement, each Assignor has agreed to sell,
 transfer, assign, convey and deliver to Assignee, and Assignee has agreed to purchase, acquire
 and accept from such Assignors, all of such Assignors’ direct or indirect right, title and interest
 in, to and under certain assets, liabilities and contractual relationships;

         WHEREAS, this Agreement, as duly executed by Assignee and each Assignor, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

        NOW, THEREFORE, in consideration of the foregoing and the covenants and
 agreements herein contained and intending to be legally bound hereby, Assignee and Assignors
 do hereby agree as follows:

                                                  I.

                     BILL OF SALE; ASSIGNMENT AND ASSUMPTION

       1.1.   Definitions. Capitalized terms used but not defined in this Agreement have the
 meanings given to such terms in the Purchase Agreement.

         1.2.   Assignment. In accordance with and subject to the terms of the Purchase
 Agreement, Assignors do hereby sell, transfer, assign, convey and deliver to Assignee, effective
 as of the Closing, all of Assignors’ rights, titles and interests in, to and under the Buyer Acquired
 Assets, as provided in Section 2.1 of the Purchase Agreement, free and clear of all Liens other
 than Permitted Liens.

         1.3.   Excluded Assets. In accordance with and subject to the terms of the Purchase
 Agreement, Assignors except, reserve, and exclude all of Assignors’ rights, titles and interests in,
 to and under the Excluded Assets. Without limiting the foregoing, Assignors do not hereby sell,
 transfer, assign, convey and deliver to Assignee any right, title or interest in any assets,
 properties and rights of Assignors that are not Buyer Acquired Assets.
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 85 of 236


        1.4.   Assumed Liabilities. In accordance with and subject to the terms of the Purchase
 Agreement, Assignee, effective as of the Closing and only to the extent provided in Section 2.2
 of the Purchase Agreement, does hereby assume, and does hereby agree to discharge and
 perform when due, the Assumed Liabilities, with respect to or relating to the ownership,
 assumption or operation of the Buyer Acquired Assets.

        1.5.   Excluded Liabilities. In accordance with and subject to the terms of the Purchase
 Agreement, Assignee shall not assume, be deemed to have assumed or be liable or obligated to
 pay, perform or otherwise discharge or in any other manner be liable or responsible for the
 Excluded Liabilities.

                                                  II.

                                        MISCELLANEOUS

         2.1.   Purchase Agreement. This Agreement is expressly made subject to the terms of
 the Purchase Agreement. The delivery of this Agreement shall not amend, affect, enlarge,
 diminish, supersede, modify, replace, rescind, waive or otherwise impair any of the
 representations, warranties, covenants, terms or provisions of the Purchase Agreement or any of
 the rights, remedies or obligations of any Assignor or Assignee provided for therein or arising
 therefrom in any way, all of which shall remain in full force and effect in accordance with their
 terms. The representations, warranties, covenants, terms and provisions contained in the
 Purchase Agreement shall not be merged with or into this Agreement but shall survive the
 execution and delivery of this Agreement to the extent, and in the manner, set forth in the
 Purchase Agreement. In the event of any conflict or inconsistency between the terms of the
 Purchase Agreement and the terms of this Agreement (including the schedules hereto), the terms
 of the Purchase Agreement shall control.

        2.2.     Successors and Assigns. The provisions of this Agreement shall bind and inure to
 the benefit of Assignors and Assignee and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Agreement may be (a) amended
 only in a writing signed by Assignors and Assignee or (b) waived only in a writing executed by
 the Person against which enforcement of such waiver is sought. No waiver of any provision
 hereunder or any breach or default thereof will extend to or affect in any way any other provision
 or prior or subsequent breach or default.

         2.4.    Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be invalid, illegal or unenforceable in any jurisdiction, such
 provision shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting
 the validity, legality or enforceability of such provision in any other jurisdiction. Upon such a
 determination, the Parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                          Pg 86 of 236


        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

                 (a)     Except to the extent the mandatory provisions of the Bankruptcy Code,
 this Agreement, and any Action that may be based upon, arise out of or relate to this Agreement
 or the negotiation, execution or performance of this Agreement or the transactions contemplated
 hereby will be governed by and construed in accordance with the internal Laws of the State of
 New York applicable to agreements executed and performed entirely within such State without
 regards to conflict of law principles of the State of New York or any other jurisdiction that would
 cause the Laws of any jurisdiction other than the State of New York to apply.

                 (b)     Each of the Parties irrevocably and unconditionally submits to the
 exclusive jurisdiction of the Bankruptcy Court in any Litigation arising out of or relating to this
 Agreement or the transactions contemplated hereby and agrees that all claims in respect of such
 Litigation may be heard and determined in any such court. Each Party also agrees not to (a)
 attempt to deny or defeat such exclusive jurisdiction by motion or other request for leave from
 the Bankruptcy Court or (b) bring any action or proceeding arising out of or relating to this
 Agreement or the transactions contemplated hereby in any other court. Each of the Parties
 irrevocably and unconditionally waives any objection to the laying of venue in, and any defense
 of inconvenient forum to the maintenance of, any Litigation so brought and waives any bond,
 surety or other security that might be required of any other Party with respect thereto. Any Party
 may make service on any other Party by sending or delivering a copy of the process to the Party
 to be served at the address and in the manner provided for the giving of notices in Section 9.7 of
 the Purchase Agreement; provided, however, that nothing in this Section 2.5(b) shall affect the
 right of any Party to serve legal process in any other manner permitted by law or in equity. Each
 Party agrees that a final judgment in any Litigation so brought shall be conclusive and may be
 enforced by Litigation or in any other manner provided by law or in equity. The Parties intend
 that all foreign jurisdictions will enforce any Decree of the Bankruptcy Court in any Litigation
 arising out of or relating to this Agreement or any Related Agreement or the transactions
 contemplated hereby or thereby.

      2.6. Waiver of Jury Trial.  EACH PARTY IRREVOCABLY AND
 UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
 AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        2.7.     Captions. The captions and article and section numbers in this Agreement are for
 convenience only and do not constitute a part of this Agreement and shall not affect in any way
 the meaning or interpretation of this Agreement. References in this Agreement to articles and
 sections are to articles and sections of this Agreement unless otherwise specified.

        2.8.    Counterparts and PDF. This Agreement and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple
 counterparts, any one of which need not contain the signature of more than one Party, but all
 such counterparts taken together will constitute one and the same instrument. Any counterpart, to
 the extent signed and delivered by means of a facsimile machine, .PDF or other electronic
 transmission, will be treated in all manners and respects as an original contract and will be
 considered to have the same binding legal effects as if it were the original signed version thereof
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                          Pg 87 of 236


 delivered in person. At the request of any Party, each other Party hereto will re-execute original
 forms of this Agreement and deliver them to all other parties. No Party will raise the use of a
 facsimile machine, .PDF or other electronic transmission to deliver a signature or the fact that
 any signature or contract was transmitted or communicated through the use of facsimile machine,
 .PDF or other electronic transmission as a defense to the formation of a contract and each such
 Party forever waives any such defense.

                                    [Signature Pages Follow]
19-36300-cgm     Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                           Pg 88 of 236


      EXECUTED on the Closing Date, to be EFFECTIVE as of the Closing Date.

                                                 ASSIGNORS:

                                                 BARNEYS NEW YORK, INC.


                                                 By:
                                                 Name:
                                                 Title:



                                                 BARNEY’S, INC.

                                                 By:
                                                 Name:
                                                 Title:



                                                 BNY CATERING, INC.

                                                 By:
                                                 Name:
                                                 Title:



                                                 BNY LICENSING CORP.

                                                 By:
                                                 Name:
                                                 Title:



                                                 BARNEYS ASIA CO. LLC

                                                 By:
                                                 Name:
                                                 Title:




     Signature Page to Bill of Sale for Buyer Acquired Assets, and Assignment and Assumption Agreement
19-36300-cgm     Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                           Pg 89 of 236


                                                 ASSIGNEE:

                                                 ABG-BARNEYS, LLC


                                                 By:
                                                 Name:
                                                 Title:




       Signature Page to Bill of Sale for Buyer Acquired Assets, Assignment and Assumption Agreement
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 90 of 236
                                                                                           Exhibit A2


         BILL OF SALE FOR AGENT ACQUIRED ASSETS, ASSIGNMENT AND
                          ASSUMPTION AGREEMENT

         This BILL OF SALE FOR AGENT ACQUIRED ASSETS, ASSIGNMENT AND
 ASSUMPTION AGREEMENT (this “Agreement”) is executed as of [●], 2019 (the “Closing
 Date”), by and among Barneys New York, Inc., a Delaware corporation (the “Company”), and
 each of the Company’s Subsidiaries listed on the signature pages hereto (each, along with the
 Company, an “Assignor” and collectively, “Assignors”), and Great American Group LLC
 (“Assignee”). Assignors and Assignee may be referred to herein, individually, as a “Party” and,
 collectively, as the “Parties.”

         WHEREAS, this Agreement is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16, 2019,
 by and among the Agent, the Assignors, as Sellers, and Assignee, as Purchaser (the “Purchase
 Agreement”);

         WHEREAS, pursuant to the Purchase Agreement, each Assignor has agreed to sell,
 transfer, assign, convey and deliver to Assignee, and Assignee has agreed to purchase, acquire and
 accept from such Assignors, all of such Assignors’ direct or indirect right, title and interest in, to
 and under certain assets, liabilities and contractual relationships;

         WHEREAS, this Agreement, as duly executed by Assignee and each Assignor, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

        NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements
 herein contained and intending to be legally bound hereby, Assignee and Assignors do hereby
 agree as follows:

                                                   I.

                     BILL OF SALE; ASSIGNMENT AND ASSUMPTION

       1.1.   Definitions. Capitalized terms used but not defined in this Agreement have the
 meanings given to such terms in the Purchase Agreement.

         1.2.    Assignment. In accordance with and subject to the terms of the Purchase
 Agreement, Assignors do hereby sell, transfer, assign, convey and deliver to Assignee, effective
 as of the Closing, all of Assignors’ rights, titles and interests in, to and under the Agent Acquired
 Assets, other than the Designated Assets, as provided in Section 2.1 of the Purchase Agreement,
 free and clear of all Liens other than Permitted Liens.

         1.3.    Excluded Assets. In accordance with and subject to the terms of the Purchase
 Agreement, Assignors except, reserve, and exclude all of Assignors’ rights, titles and interests in,
 to and under the Excluded Assets. Without limiting the foregoing, Assignors do not hereby sell,
 transfer, assign, convey and deliver to Assignee any right, title or interest in any assets, properties
 and rights of Assignors that are not Agent Acquired Assets.
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 91 of 236


        1.4.    Assumed Liabilities. In accordance with and subject to the terms of the Purchase
 Agreement, Assignee, effective as of the Closing and only to the extent provided in Section 2.2 of
 the Purchase Agreement, does hereby assume, and does hereby agree to discharge and perform
 when due, the Assumed Liabilities with respect to or relating to the ownership, assumption or
 operation of the Agent Acquired Assets.

        1.5.   Excluded Liabilities. In accordance with and subject to the terms of the Purchase
 Agreement, Assignee shall not assume, be deemed to have assumed or be liable or obligated to
 pay, perform or otherwise discharge or in any other manner be liable or responsible for the
 Excluded Liabilities.

                                                  II.

                                        MISCELLANEOUS

         2.1.   Purchase Agreement. This Agreement is expressly made subject to the terms of the
 Purchase Agreement. The delivery of this Agreement shall not amend, affect, enlarge, diminish,
 supersede, modify, replace, rescind, waive or otherwise impair any of the representations,
 warranties, covenants, indemnities, terms or provisions of the Purchase Agreement or any of the
 rights, remedies or obligations of any Assignor or Assignee provided for therein or arising
 therefrom in any way, all of which shall remain in full force and effect in accordance with their
 terms. The representations, warranties, covenants, indemnities, terms and provisions contained in
 the Purchase Agreement shall not be merged with or into this Agreement but shall survive the
 execution and delivery of this Agreement to the extent, and in the manner, set forth in the Purchase
 Agreement. In the event of any conflict or inconsistency between the terms of the Purchase
 Agreement and the terms of this Agreement (including the schedules hereto), the terms of the
 Purchase Agreement shall control.

        2.2.     Successors and Assigns. The provisions of this Agreement shall bind and inure to
 the benefit of Assignors and Assignee and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Agreement may be (a) amended
 only in a writing signed by Assignors and Assignee or (b) waived only in a writing executed by
 the Person against which enforcement of such waiver is sought. No waiver of any provision
 hereunder or any breach or default thereof will extend to or affect in any way any other provision
 or prior or subsequent breach or default.

         2.4.    Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be invalid, illegal or unenforceable in any jurisdiction, such provision
 shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting the
 validity, legality or enforceability of such provision in any other jurisdiction. Upon such a
 determination, the Parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 92 of 236


        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

                 (a)    Except to the extent the mandatory provisions of the Bankruptcy Code, this
 Agreement, and any Action that may be based upon, arise out of or relate to this Agreement or the
 negotiation, execution or performance of this Agreement or the transactions contemplated hereby
 will be governed by and construed in accordance with the internal Laws of the State of New York
 applicable to agreements executed and performed entirely within such State without regards to
 conflict of law principles of the State of New York or any other jurisdiction that would cause the
 Laws of any jurisdiction other than the State of New York to apply.

                 (b)     Each of the Parties irrevocably and unconditionally submits to the exclusive
 jurisdiction of the Bankruptcy Court in any Litigation arising out of or relating to this Agreement
 or the transactions contemplated hereby and agrees that all claims in respect of such Litigation
 may be heard and determined in any such court. Each Party also agrees not to (a) attempt to deny
 or defeat such exclusive jurisdiction by motion or other request for leave from the Bankruptcy
 Court or (b) bring any action or proceeding arising out of or relating to this Agreement or the
 transactions contemplated hereby in any other court. Each of the Parties irrevocably and
 unconditionally waives any objection to the laying of venue in, and any defense of inconvenient
 forum to the maintenance of, any Litigation so brought and waives any bond, surety or other
 security that might be required of any other Party with respect thereto. Any Party may make
 service on any other Party by sending or delivering a copy of the process to the Party to be served
 at the address and in the manner provided for the giving of notices in Section 9.7 of the Purchase
 Agreement; provided, however, that nothing in this Section 2.5(b) shall affect the right of any Party
 to serve legal process in any other manner permitted by law or in equity. Each Party agrees that a
 final judgment in any Litigation so brought shall be conclusive and may be enforced by Litigation
 or in any other manner provided by law or in equity. The Parties intend that all foreign jurisdictions
 will enforce any Decree of the Bankruptcy Court in any Litigation arising out of or relating to this
 Agreement or any Related Agreement or the transactions contemplated hereby or thereby.

      2.6. Waiver of Jury Trial.  EACH PARTY IRREVOCABLY AND
 UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
 AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        2.7.     Captions. The captions and article and section numbers in this Agreement are for
 convenience only and do not constitute a part of this Agreement and shall not affect in any way
 the meaning or interpretation of this Agreement. References in this Agreement to articles and
 sections are to articles and sections of this Agreement unless otherwise specified.

         2.8.    Counterparts and PDF. This Agreement and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple counterparts,
 any one of which need not contain the signature of more than one Party, but all such counterparts
 taken together will constitute one and the same instrument. Any counterpart, to the extent signed
 and delivered by means of a facsimile machine, .PDF or other electronic transmission, will be
 treated in all manners and respects as an original contract and will be considered to have the same
 binding legal effects as if it were the original signed version thereof delivered in person. At the
 request of any Party, each other Party hereto will re-execute original forms of this Agreement and
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                           Pg 93 of 236


 deliver them to all other parties. No Party will raise the use of a facsimile machine, .PDF or other
 electronic transmission to deliver a signature or the fact that any signature or contract was
 transmitted or communicated through the use of facsimile machine, .PDF or other electronic
 transmission as a defense to the formation of a contract and each such Party forever waives any
 such defense.

                                     [Signature Pages Follow]
19-36300-cgm     Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                           Pg 94 of 236


      EXECUTED on the Closing Date, to be EFFECTIVE as of the Closing Date.

                                                 ASSIGNORS:

                                                 BARNEYS NEW YORK, INC.


                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEY’S, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY CATERING, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY LICENSING CORP.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEYS ASIA CO. LLC

                                                 By:
                                                 Name:
                                                 Title:




       Signature Page to Bill of Sale for Agent Acquired Assets, Assignment and Assumption Agreement
19-36300-cgm     Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                           Pg 95 of 236


                                                 ASSIGNEE:

                                                 GREAT AMERICAN GROUP LLC


                                                 By:
                                                 Name:
                                                 Title:




       Signature Page to Bill of Sale for Agent Acquired Assets, Assignment and Assumption Agreement
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 96 of 236
                                                                                             Exhibit B

                           COPYRIGHT ASSIGNMENT AGREEMENT

             This COPYRIGHT ASSIGNMENT AGREEMENT (this “Assignment”), is entered
 into as of [●] by and between ABG-Barneys, LLC, a Delaware limited liability company
 (“Assignee”) and each other Person that is a signatory hereto (each, an “Assignor” and
 collectively, “Assignors”).

         WHEREAS, this Assignment is made and entered into in connection with the Closing of
 the transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16,
 2019 (as amended, restated, supplemented and/or otherwise modified from time to time in
 accordance with the terms thereof, the “Purchase Agreement”), by and among Assignee and each
 other Person that is a signatory thereto, including, without limitation, Assignors;

         WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to sell, transfer,
 assign, convey and deliver to Assignee, and Assignee has agreed to purchase, acquire and accept
 from Assignors, all of Assignors’ direct or indirect right, title and interest in, to and under certain
 assets, including, without limitation, all of Assignors’ rights associated with any works of
 authorship, including copyrights, moral rights, design rights, rights in databases, copyright
 applications, copyright registrations, rights existing under any copyright laws and rights to
 prepare derivative works, including, without limitation, the registered copyrights identified on
 Schedule A attached hereto (collectively, the “Assigned Copyrights”);

       WHEREAS, this Assignment is being executed and delivered by the parties hereto
 contemporaneously with the Closing under the Purchase Agreement;

        WHEREAS, in accordance with the Purchase Agreement, Assignors desire to assign and
 Assignee desires to acquire the Assigned Copyrights, including all goodwill associated therewith
 and symbolized thereby.

        NOW THEREFORE, in consideration of the premises and the mutual warranties,
 representations, covenants and agreements herein contained, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto,
 intending to be legally bound, agree as follows:

                1.      Definitions. Unless otherwise defined herein, each capitalized term used
 herein shall have the meaning assigned thereto in the Purchase Agreement.

                 2.      Assignment. Assignors do hereby sell, assign, convey, transfer and
 deliver to Assignee, its successors and assigns, free and clear of all Liens, (a) all of Assignors’
 worldwide rights, title and interest in and to the Assigned Copyrights, including, without
 limitation, any related registrations, applications, renewals and extensions therefor, together with
 the ongoing and existing business of Assignors to which the Assigned Copyrights pertain and the
 goodwill associated with the Assigned Copyrights and symbolized thereby, effective as of the
 date hereof; and (b) all other rights accruing thereunder or pertaining thereto in any jurisdiction
 throughout the world for Assignee’s own use and enjoyment, and for the use and enjoyment of
 Assignee’s successors and assigns, as full and entirely as the same would have been held and
 enjoyed by Assignors if this Assignment had not been made, including: (i) causes of actions and
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                          Pg 97 of 236


 rights to pursue and collect damages, costs, injunctive relief and other remedies for past, current
 or future infringement, misappropriation, dilution, conflict with or other violation of any of the
 foregoing, and all income, royalties or payments due or payable as of the date hereof or hereafter
 in respect of any of the foregoing, including, without limitation, damages and payments for past
 or future infringements thereof, and (ii) rights to apply in any or all countries of the world for
 copyright protection for the Assigned Copyrights, in each case, effective as of the date hereof.
 Together with Assignors’ worldwide right, title and interest in and to each of the Assigned
 Copyrights are the rights to police, monitor and enforce said Assigned Copyrights against any
 and all past, current and future infringements (including, without limitation, the right to sue for
 and collect damages caused by any such infringement) which may have occurred at any time in
 the unlimited past, up to the date of this present Assignment, together with any and all further
 privileges in the United States and throughout the world to establish use, ownership, and
 registration of the Assigned Copyrights.

                 3.      Authorization and Recordation. Assignors hereby authorize and request
 the Register of Copyrights of the United States and any other applicable governmental authority
 or registrar in any other country to record and register Assignee as the owner of the Assigned
 Copyrights, and to issue any and all Assigned Copyrights and registrations, amended
 registrations and renewals that have been or may be granted upon any application or petition for
 the same, to Assignee and Assignee’s successors and/or assigns, as assignee of all of Assignors’
 rights, title and interest in and to the Assigned Copyrights. Assignee shall have the right to
 record this Assignment with all applicable governmental authorities and registrars so as to
 perfect ownership of the Assigned Copyrights.

                 4.      Governing Law. All issues and questions concerning the formation,
 existence, termination, construction, validity, enforcement and interpretation of this Assignment
 will be governed by, and construed in accordance with, the laws of the State of New York
 without giving effect to any choice of law or conflict of law rules or provisions (whether of the
 State of New York or any other jurisdiction) that would cause the application of the laws of any
 jurisdiction other than the State of New York.

                5.      Counterparts. This Assignment may be executed in one or more
 counterparts, each of which shall be deemed an original, but all of which together shall constitute
 one and the same agreement. Such counterparts may be delivered in electronic format (including
 by fax and electronic mail).

                6.     Purchase Agreement. This Assignment is being executed and delivered
 pursuant to the Purchase Agreement. Notwithstanding anything in this Assignment to the
 contrary, nothing in this Assignment, express or implied, is intended or shall be construed to
 modify, expand or limit in any way the terms and conditions of the Purchase Agreement, all of
 which shall survive the delivery of this Assignment to the extent provided in the Purchase
 Agreement. To the extent that any provision of this Assignment conflicts or is inconsistent with
 the terms and conditions of the Purchase Agreement, the Purchase Agreement will govern.

                7.      Further Assurances. In accordance with the Purchase Agreement, without
 further consideration, each Assignor hereby agrees, for itself and its successors and assigns, to
 promptly execute and deliver, or promptly cause to be executed and delivered, all such further
19-36300-cgm         Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 98 of 236


 documents or perform all affirmative acts which may be necessary or desirable to record or
 perfect the above-described transfer of the Assigned Copyrights, or to secure registration before
 the United States Copyright Office or any foreign copyright office, as well as to cooperate with
 Assignee in obtaining and/or providing information required in any proceedings relating to the
 Assigned Copyrights, and any other acts as Assignee may reasonably request (including
 executing, acknowledging and delivering to Assignee such further assurances, deeds,
 assignments, powers of attorney, bills of sale, consents and other instruments and documents as
 Assignee may reasonably request) in order to more fully consummate the transactions
 contemplated herein and in order to more effectively vest, transfer, and confirm the right, title
 and interest of Assignee in the Assigned Copyrights. Assignors hereby grant to the designated
 attorneys of Assignee the authority and power to insert on this instrument any further
 identification which may be necessary or desirable for purposes of recordation by the United
 States Copyright Office or the copyright office of any other country throughout the world,
 provided that Assignee has given Assignors prior notice of the insertion of such further
 identification.

                8.      Closing. This Assignment is effective as of the Closing.

                  9.     Severability; Amendment. Any provision in this Assignment which is
 illegal, invalid or unenforceable shall be ineffective to the extent of such illegality, invalidity or
 unenforceability, without affecting in any way the remaining provisions hereof. This
 Assignment may not be amended except by execution and delivery of an instrument in writing
 signed by officers of Assignee and Assignors on behalf of Assignee and Assignors, respectively.

              10.    Notices. Any notice given pursuant to this Assignment shall be given in
 the same manner and addressed to the intended recipient as set forth in Section 9.7 of the
 Purchase Agreement.

               [Remainder of page intentionally left blank; signature page to follow.]
 19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34         Main Document
                                          Pg 99 of 236


      IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Assignment as of the date first above written.


                                                    ASSIGNORS:

                                                    BARNEYS NEW YORK, INC.


                                                    By:
                                                    Name:
                                                    Title:


                                                    BARNEY’S, INC.

                                                    By:
                                                    Name:
                                                    Title:


                                                    BNY CATERING, INC.

                                                    By:
                                                    Name:
                                                    Title:


                                                    BNY LICENSING CORP.

                                                    By:
                                                    Name:
                                                    Title:


                                                    BARNEYS ASIA CO. LLC

                                                    By:
                                                    Name:
                                                    Title:




                            Signature Page to Copyright Assignment Agreement
19-36300-cgm   Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34         Main Document
                                       Pg 100 of 236


                                                 ASSIGNEE:

                                                 ABG-BARNEYS, LLC


                                                 By:
                                                 Name:
                                                 Title:




                         Signature Page to Copyright Assignment Agreement
19-36300-cgm        Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                          Pg 101 of 236


                                       SCHEDULE A

                                   Copyright Registrations

    See attached.
                   19-36300-cgm       Doc 356             Barney's,Entered
                                                Filed 10/16/19      Inc.   10/16/19 19:22:34   Main Document
                                                          USPg
                                                             Copyrights
                                                                102 of 236
                                                      As of October 9, 2019




                         COPYRIGHT TITLE                          COUNTRY           REG. NO.        STATUS
Copyright: Barneys New York (Book)                          United States     TX0008416685        REGISTERED




                                                                                                               Page 1
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 103 of 236
                                                                                             Exhibit C

                          TRADEMARK ASSIGNMENT AGREEMENT

             This TRADEMARK ASSIGNMENT AGREEMENT (this “Assignment”), is entered
 into as of [●] by and between ABG-Barneys, LLC, a Delaware limited liability company
 (“Assignee”) and each other Person that is a signatory hereto (each, an “Assignor” and
 collectively, “Assignors”).

         WHEREAS, this Assignment is made and entered into in connection with the Closing of
 the transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16,
 2019 (as amended, restated, supplemented and/or otherwise modified from time to time in
 accordance with the terms thereof, the “Purchase Agreement”), by and among Assignee and each
 other Person that is a signatory thereto, including, without limitation, Assignors;

       WHEREAS, this Assignment is being executed and delivered by the parties hereto
 contemporaneously with the Closing under the Purchase Agreement;

         WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to sell, transfer,
 assign, convey and deliver to Assignee, and Assignee has agreed to purchase, acquire and accept
 from Assignors, all of Assignors’ direct or indirect right, title and interest in, to and under certain
 assets, including, without limitation, rights associated with Trademarks (whether registered,
 unregistered or pending), historical trademark files, trade dress, service marks, service names,
 trade names, brand names, product names (including private label product names), logos, domain
 names, internet rights (including, IP addresses and AS numbers), corporate names, fictitious
 names, other names, symbols (including business symbols), slogans, translations of any of the
 foregoing and any foreign or international equivalent of any of the foregoing and all goodwill
 associated therewith and (to the extent transferable by law but subject to Section 6.1(d) of the
 Purchase Agreement) any applications or registrations in connection with the foregoing and all
 advertising and marketing collateral including any of the foregoing, including, without
 limitation, the registered trademarks and trademark applications identified on Schedule A
 attached hereto (collectively, the “Assigned Trademarks”);

        WHEREAS, in accordance with the Purchase Agreement, Assignor desires to assign and
 Assignee desires to acquire the Assigned Trademarks, including all goodwill associated
 therewith and symbolized thereby.

        NOW THEREFORE, in consideration of the premises and the mutual warranties,
 representations, covenants and agreements herein contained, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto,
 intending to be legally bound, agree as follows:

                1.      Definitions. Unless otherwise defined herein, each capitalized term used
 herein shall have the meaning assigned thereto in the Purchase Agreement.

                2.      Assignment. Assignors do hereby sell, assign, convey, transfer and
 deliver to Assignee, its successors and assigns, free and clear of all Liens, (a) all of Assignor’s
 worldwide right, title and interest in, to and under, including any and all common law rights
 thereto, the Assigned Trademarks, including, without limitation, any registrations, applications,
19-36300-cgm      Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                          Pg 104 of 236


 renewals and extensions therefor, together with the ongoing and existing business of Assignor to
 which the Assigned Trademarks pertain and the goodwill associated with the Assigned
 Trademarks and symbolized thereby, effective as of the date hereof; and (b) all other rights
 accruing thereunder or pertaining thereto in any jurisdiction throughout the world for Assignee’s
 own use and enjoyment, and for the use and enjoyment of Assignee’s successors and assigns, as
 full and entirely as the same would have been held and enjoyed by Assignor if this Assignment
 had not been made, including: (i) claims, causes of actions and rights to pursue and collect
 damages, costs, injunctive relief and other remedies for past, current or future infringement,
 misappropriation, dilution, conflict with or other violation of any of the foregoing, and all
 income, royalties or payments due or payable as of the date hereof or hereafter in respect of any
 of the foregoing and (ii) rights to apply in any or all countries of the world for trademark
 protection for the Assigned Trademarks, in each case, effective as of the date hereof. Together
 with Assignors’ worldwide right, title and interest in and to each of the Assigned Trademarks, as
 well as the goodwill of the business associated with said Assigned Trademarks being assigned to
 Assignee, are the rights to police, monitor and enforce said Assigned Trademarks against any
 and all past, current and future infringements (including, without limitation, the right to sue for
 and collect damages caused by any such infringement) which may have occurred at any time in
 the unlimited past, up to the date of this Agreement, together with any and all further privileges
 in the United States and throughout the world to establish use, ownership, and registration of the
 Assigned Trademarks.

                 3.     Authorization and Recordation. Assignors hereby authorize and request
 the Commissioner for Patents and Trademarks and any other applicable governmental authority
 or registrar to record and register Assignee as the owner of the Assigned Trademarks, and to
 issue any and all Assigned Trademarks to Assignee, as assignee of all of Assignor’s right, title
 and interest in and to the Assigned Trademarks. Assignee shall have the right to record this
 Assignment with all applicable governmental authorities and registrars so as to perfect ownership
 of the Assigned Trademarks.

                 4.      Governing Law. All issues and questions concerning the formation,
 existence, termination, construction, validity, enforcement and interpretation of this Assignment
 will be governed by, and construed in accordance with, the laws of the State of New York
 without giving effect to any choice of law or conflict of law rules or provisions (whether of the
 State of New York or any other jurisdiction) that would cause the application of the laws of any
 jurisdiction other than the State of New York.

                5.      Counterparts. This Assignment may be executed in one or more
 counterparts, each of which shall be deemed an original, but all of which together shall constitute
 one and the same agreement. Such counterparts may be delivered in electronic format (including
 by fax and electronic mail).

                6.     Purchase Agreement. This Assignment is being executed and delivered
 pursuant to the Purchase Agreement. Notwithstanding anything in this Assignment to the
 contrary, nothing in this Assignment, express or implied, is intended or shall be construed to
 modify, expand or limit in any way the terms and conditions of the Purchase Agreement, all of
 which shall survive the delivery of this Assignment to the extent provided in the Purchase
19-36300-cgm         Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 105 of 236


 Agreement. To the extent that any provision of this Assignment conflicts or is inconsistent with
 the terms and conditions of the Purchase Agreement, the Purchase Agreement will govern.

                 7.     Further Assurances. In accordance with the Purchase Agreement, without
 further consideration, each Assignor hereby agrees, for itself and its successors and assigns, to
 promptly execute and deliver, or promptly cause to be executed and delivered, all such further
 documents or perform all affirmative acts which may be necessary or desirable to record or
 perfect the above-described transfer of Assigned Trademarks, or to secure registration before the
 United States Patent and Trademark Office or any foreign trademark office (including executing,
 acknowledging and delivering to Assignee such further assurances, deeds, assignments, powers
 of attorney, bills of sale, consents and other instruments and documents as Assignee may
 reasonably request) in order to more fully consummate the transactions contemplated herein and
 in order to more effectively vest, transfer, and confirm the right, title and interest of Assignee in
 the Assigned Trademarks. Assignors hereby grant to the designated attorneys of Assignee the
 authority and power to insert on this instrument any further identification which may be
 necessary or desirable for purposes of recordation by the United States Patent and Trademark
 Office or the trademark office of any other country throughout the world, provided that Assignee
 has given Assignors prior notice of the insertion of such further identification.

                8.      Closing. This Assignment is effective as of the Closing.

                  9.     Severability; Amendment. Any provision in this Assignment which is
 illegal, invalid or unenforceable shall be ineffective to the extent of such illegality, invalidity or
 unenforceability, without affecting in any way the remaining provisions hereof. This
 Assignment may not be amended except by execution and delivery of an instrument in writing
 signed by officers of Assignee and Assignors on behalf of Assignee and Assignors, respectively.

              10.    Notices. Any notice given pursuant to this Assignment shall be given in
 the same manner and addressed to the intended recipient as set forth in Section 9.7 of the
 Purchase Agreement.

               [Remainder of page intentionally left blank; signature page to follow.]
 19-36300-cgm     Doc 356    Filed 10/16/19 Entered 10/16/19 19:22:34        Main Document
                                         Pg 106 of 236


      IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Assignment as of the date first above written.


                                                 ASSIGNORS:

                                                 BARNEYS NEW YORK, INC.


                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEY’S, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY CATERING, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY LICENSING CORP.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEYS ASIA CO. LLC

                                                 By:
                                                 Name:
                                                 Title:




                          Signature Page to Trademark Assignment Agreement
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34       Main Document
                                     Pg 107 of 236


                                            ASSIGNEE:

                                            ABG-BARNEYS, LLC


                                            By:
                                            Name:
                                            Title:




                     Signature Page to Trademark Assignment Agreement
19-36300-cgm        Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                          Pg 108 of 236


                                       SCHEDULE A

                          Trademark Registrations and Applications

    See attached.
     19-36300-cgm          Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                    Main Document
                                                     Pg 109 of 236




COUNTRY           MARK                         STATUS   APP. NO.        DATE FILED   REG. NO.           REG. DATE     OWNER


                                                                                                                     Barney’s,
   CANADA         FIVESEVENTYFIVE           PENDING          1938069    12/25/2018
                                                                                                                       Inc.


                                                                                                                     Barney’s,
   CANADA        LOCKED IN BARNEYS         REGISTERED        1728727     5/19/2015       tma957769      12/13/2016
                                                                                                                       Inc.

                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        663885      9/19/1992        663885        10/28/1993
                                                                                                                       Inc.

                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        664723      9/19/1992        664723         11/7/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        663808      9/19/1992        663808        10/28/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       92061026     9/19/1992        664760         11/7/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       92079397    11/28/1992        675785         1/28/1994
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        662948      9/19/1992        662948        10/21/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        8968181    12/20/2010        8968181       12/28/2011
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       96066690     6/4/1996         1097745        9/7/1997
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       96066691     6/4/1996         1097445        9/7/1997
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA         FIVESEVENTYFIVE           PENDING         35554989    12/26/2018
                                                                                                                       Inc.


EUROPEAN UNION
                                                                                                                     Barney’s,
 (EUTM & RCD)         BARNEYS              REGISTERED       010004711    5/27/2011       010004711       7/31/2015
                                                                                                                       Inc.


EUROPEAN UNION   BARNEYS NEWYORK
                                                                                                                     Barney’s,
 (EUTM & RCD)     (Stylized - Stacked)     REGISTERED       004846721   12/28/2005       004846721      12/14/2007
                                                                                                                       Inc.


                                                                                                                     Barney’s,
   FRANCE             BARNEYS              REGISTERED        4234950     5/27/2011        4234950        4/8/2016
                                                                                                                       Inc.


                 BARNEYS NEWYORK
                                                                                                                     Barney’s,
  HONG KONG       (Stylized - Stacked)     REGISTERED       199912269    1/5/1998        199912269      10/11/1999
                                                                                                                       Inc.


                 BARNEYS NEWYORK
                                                                                                                     Barney’s,
  HONG KONG       (Stylized - Stacked)     REGISTERED     199912270AA    1/5/1998      199912270AA      10/11/1999
                                                                                                                       Inc.



                                                                                        304783375       06/20/2019
                                                                                                                     Barney’s,
  HONG KONG       FIVESEVENTYFIVE          REGISTERED       304783375   12/26/2018
                                                                                                                       Inc.


                                                                                                                     Barney’s,
     INDIA            BARNEYS              REGISTERED        536893      9/13/1990        212882         9/13/1990
                                                                                                                       Inc.
 19-36300-cgm      Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                              Pg 110 of 236



                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536891       9/13/1990       215272        9/13/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536892       9/13/1990       223928        9/13/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      537050       9/17/1990       215634        9/17/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536888       9/13/1990       209332        9/13/1990
                                                                                                              Inc.


                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536894       9/13/1990       223001        9/13/1990
                                                                                                              Inc.

                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536889       9/13/1990       223010        9/13/1990
                                                                                                              Inc.

                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536890       9/13/1990       207278        9/13/1990
                                                                                                              Inc.

ITALY                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                          2015000080373   12/4/2015   302015000080373   6/23/2017
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
          B (Within a C) (Logo)                   2016-081849    8/1/2016       5935202        3/24/2017
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-105038     9/14/1989      2426232        6/30/1992
                                                                                                              Inc.



JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096253     8/24/1989      2385046        2/28/1992
                                                                                                              Inc.



JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096257     8/24/1989      2423787        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096254     8/24/1989      2423786        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096260     8/24/1989      2429666        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-057967     6/10/1994      3234686        12/25/1996
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-057968     6/10/1994      3250070        1/31/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-088498     8/31/1994      4021432         7/4/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-088499     8/31/1994      3296543        4/25/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           2007-031169    4/2/2007       5255202         8/7/2009
                                                                                                              Inc.
 19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                               Pg 111 of 236


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEYS                            2007-013857   2/20/2007    5066567       7/27/2007
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEYS                            2006-119202   12/25/2006   5190672      12/19/2008
                                                                                                          Inc.

JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S56-099906    12/1/1981    2131984       4/28/1989
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S56-099907    12/1/1981    1932216       2/25/1987
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                            2302529      11/29/1988   2302529       2/27/1991
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S63-134470    11/29/1988   2345246      10/30/1991
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
             BARNEYS CAFE                          2016-081848    8/1/2016    5935201       3/24/2017
                                                                                                          Inc.



JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003565   1/21/2010    5337596       7/9/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003566   1/21/2010    5362562      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003567   1/21/2010    5362563      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003568   1/21/2010    5362564      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003569   1/21/2010    5327795       6/4/2010
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095895    9/20/1993    3320653       6/13/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095896    9/20/1993    3330933       7/11/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095897    9/20/1993    3265540       2/24/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095898    9/20/1993    3345087       9/5/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   2007-031170    4/2/2007    5282133      11/20/2009
                                                                                                          Inc.
   19-36300-cgm         Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                    Main Document
                                                  Pg 112 of 236



                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stacked - Stylized)                    H05-095892      9/20/1993      3273487         4/4/1997
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stacked - Stylized)                    H05-095894      9/20/1993      3234685        12/25/1996
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stylized - Stacked)                    H05-095891      9/20/1993      3231024        11/29/1996
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stylized - Stacked)                    H05-095893      9/20/1993      3273488         4/4/1997
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003555      1/21/2010      5371949        11/26/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003556      1/21/2010      2370313        11/19/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003562      1/21/2010      5370315        11/19/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003557      1/21/2010      5370314        11/19/2010
                                                                                                                    Inc.

                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9102344E       3/1/1991      T9102344E        9/30/1993
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9105908C       6/19/1991     T9105908C        6/15/2001
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9105907E       6/19/1991     T9105907E        6/15/2001
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010929   5/4/1989    XX-XXXXXXX-0000    6/29/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010926   5/4/1989    40-199446-0000     8/31/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010927   5/4/1989    XX-XXXXXXX-0000    9/3/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010930   5/4/1989    XX-XXXXXXX-0000    9/3/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           41-1989-0001192   5/4/1989    XX-XXXXXXX-0000   11/27/1990
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
SOUTH KOREA    (Stylized - Stacked)                  4520070000565     2/8/2007    4500228230000      4/1/2008
                                                                                                                    Inc.

                                       REGISTERED
                                                                                                                  Barney’s,
   SPAIN           BARNEYS                             M3576519        8/25/2015     M3576519/4       1/28/2016
                                                                                                                    Inc.
  19-36300-cgm      Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                          Pg 113 of 236



                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033385   7/18/1989   00479715       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033386   7/18/1989   00481485       4/16/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033387   7/18/1989   00478052       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033388   7/18/1989   00481894       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033390   7/18/1989   00478411       4/16/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033391   7/18/1989   00476988       3/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033392   7/18/1989   00478716       3/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033393   7/18/1989   00480528       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033394   7/18/1989   00483398       5/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033395   7/18/1989   00487664       6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833396    7/18/1989   00487733       6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033397   7/18/1989   00044347       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033398   7/18/1989   00044460       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033399   7/18/1989   00044237       4/1/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033389   7/18/1989   00480266       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833396    7/18/1989   487733         6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833397    7/18/1989    44347         4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
THAILAND         BARNEYS                       389643     6/15/1989   TM96015        6/15/1989
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
THAILAND         BARNEYS                       389644     6/15/1989   TM96006        6/15/1989
                                                                                                   Inc.
     19-36300-cgm            Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34                      Main Document
                                                     Pg 114 of 236


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389645      6/15/1989      TM99718         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389646      6/15/1989      TM96038         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389647      6/15/1989      TM37798         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389648      6/15/1989      TM96039         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389649      6/15/1989      TM115683        6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389650      6/15/1989      TM106729        6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389651      6/15/1989      TM96040         6/15/1989
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
   TURKEY          BARNEY’S NEW YORK                          2013/19111    2/28/2013     2013/19111       2/28/2013
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED KINGDOM          BARNEYS                             UK00003127499   5/27/2011    UK00003127499     3/4/2016
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES              B3                                  85/936415    5/20/2013       4573445        7/22/2014
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES           BARNEYS                                73/397425    9/30/1982       1371828       11/19/1985
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES           BARNEYS                                73/397428    9/30/1982       1337912        5/28/1985
                                                                                                                         Inc.

                                                                                           740068
                                                                                                                       Barney’s,
UNITED STATES           BARNEY’S           REGISTERED   72/136187           1/22/1962                     10/30/1962
                                                                                                                         Inc.


                  BARNEYS BEAUTY
UNITED STATES                                                                                                          Barney’s,
                       BOX                  PENDING     88/017852           6/27/2018
                                                                                                                         Inc.

                                                                                           2073088
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   74/698082            7/6/1995                      6/24/1997
                                                                                                                         Inc.

                                                                                           1332229
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   73/397427           9/30/1982                      4/23/1985
                                                                                                                         Inc.

                                                                                           2571696
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   75/273941           4/14/1997                      5/21/2002
                                                                                                                         Inc.

                                                                                           2766664
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   76/471826           11/26/2002                     9/23/2003
                                                                                                                         Inc.


                                                                                           2608036
                 BARNEYS NEW YORK FREE
UNITED STATES
                    STUFF (and Design)                                                                                 Barney’s,
                                           REGISTERED   76/050007           5/17/2000                      8/13/2002
                                                                                                                         Inc.

                                                                                           5860038
                   BARNEYS NEW YORK                                                                       09/17/2019
UNITED STATES                                                                                                          Barney’s,
                      INFLUENCER           REGISTERED   88/016156           6/26/2018
                                                                                                                         Inc.
    19-36300-cgm             Doc 356         Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                                         Pg 115 of 236



                                                                                     4736252
                BARNEYS NEW YORK MADE
UNITED STATES                                                                                                  Barney’s,
                      TO MEASURE               REGISTERED   86/163693   1/13/2014                  5/12/2015
                                                                                                                 Inc.


                                                                                     4343133
                  BARNEYS NEW YORK
UNITED STATES                                                                                                  Barney’s,
                      WAREHOUSE                REGISTERED   85/368485   7/11/2011                  5/28/2013
                                                                                                                 Inc.



                                                                                     3088046
                BARNEYS NEWYORK (and
UNITED STATES
                  Design - Lion - Stacked)                                                                     Barney’s,
                                               REGISTERED   76/570839   1/20/2004                  5/2/2006
                                                                                                                 Inc.

                                                                                     2963769
                BARNEYS NEWYORK (and
UNITED STATES                                                                                                  Barney’s,
                       Design - Lion)          REGISTERED   76/580230   3/10/2004                  6/28/2005
                                                                                                                 Inc.


                                                                                     2583246
                BARNEYS NEWYORK (and
UNITED STATES                                                                                                  Barney’s,
                       Design - Lion)          REGISTERED   75/981426   3/22/2000                  6/18/2002
                                                                                                                 Inc.


                                                                                     1620003
                   BARNEYS NEWYORK
UNITED STATES                                                                                                  Barney’s,
                    (Stacked - Stylized)       REGISTERED   73/792604   3/28/1989                 10/30/1990
                                                                                                                 Inc.


                        BARNEYS                                                      4508768
UNITED STATES                                                                                                  Barney’s,
                       UNIVERSITY              REGISTERED   85/056323    6/7/2010                  4/8/2014
                                                                                                                 Inc.



                                                                                     4475496
                        BARNEYS
UNITED STATES
                 UNIVERSITY (and Design)                                                                       Barney’s,
                                               REGISTERED   85/051483    6/1/2010                  1/28/2014
                                                                                                                 Inc.




                BARNEYS UNIVERSITY                                                   4478388
UNITED STATES    WHERE LEARNING IS
                 STYLISH! (and Design)
                                                                                                               Barney’s,
                                               REGISTERED   85/056459    6/7/2010                  2/4/2014
                                                                                                                 Inc.


                                                                                     4343134
                        BARNEYS
UNITED STATES                                                                                                  Barney’s,
                      WAREHOUSE                REGISTERED   85/368495   7/11/2011                  5/28/2013
                                                                                                                 Inc.

                                                                                     4760492
                                                                                                               Barney’s,
UNITED STATES             BASCO                REGISTERED   85/291849   4/12/2011                  6/23/2015
                                                                                                                 Inc.



                                                                                     4790842
                    BASCO BARNEYS
UNITED STATES
                SPORTSWEAR COMPANY                                                                             Barney’s,
                                               REGISTERED   85/497799   12/16/2011                 8/11/2015
                                                                                                                 Inc.

                                                                                     1793956
                                                                                                               Barney’s,
UNITED STATES      CHELSEA PASSAGE             REGISTERED   74/139558   2/15/1991                  9/21/1993
                                                                                                                 Inc.

                                                                                     3070632
                                                                                                               Barney’s,
UNITED STATES      CHELSEA PASSAGE             REGISTERED   78/556950   1/31/2005                  3/21/2006
                                                                                                                 Inc.

                                                                                     4233033
                                                                                                               Barney’s,
UNITED STATES            CONNOR                REGISTERED   85/545867   2/17/2012                 10/30/2012
                                                                                                                 Inc.

                                                                                     2983421
                                                                                                               Barney’s,
UNITED STATES             CO-OP                REGISTERED   75/983558   12/7/1999                  8/9/2005
                                                                                                                 Inc.
    19-36300-cgm             Doc 356           Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                                           Pg 116 of 236


                                                                                       2847734
                                                                                                                 Barney’s,
UNITED STATES              CO-OP                 REGISTERED   75/983420   12/7/1999                  6/1/2004
                                                                                                                   Inc.

                                                                                       2847733
                                                                                                                 Barney’s,
UNITED STATES              CO-OP                 REGISTERED   75/983287   12/7/1999                  6/1/2004
                                                                                                                   Inc.

                                                                                       2802702
                     CO-OP BARNEYS
UNITED STATES                                                                                                    Barney’s,
                        NEW YORK                 REGISTERED   75/983316   12/7/1999                  1/6/2004
                                                                                                                   Inc.

                                                                                       5675074
                                                                                                                 Barney’s,
UNITED STATES       FIVESEVENTYFIVE              REGISTERED   88/015994   6/26/2018                  2/12/2019
                                                                                                                   Inc.


                                                                                       4182469
                FREDS AT BARNEY’S NEW
UNITED STATES                                                                                                    Barney’s,
                           YORK                  REGISTERED   85/477858   11/21/2011                 7/31/2012
                                                                                                                   Inc.


                                                                                       2144170
                FRED’S AT BARNEYS NEW
UNITED STATES                                                                                                    Barney’s,
                           YORK                  REGISTERED   75/172667   9/26/1996                  3/17/1998
                                                                                                                   Inc.



                                                                                       4243203
                 FREDS AT BARNEYS NEW
UNITED STATES
                 YORK (Stylized - Stacked)                                                                       Barney’s,
                                                 REGISTERED   85/417225    9/7/2011                 11/13/2012
                                                                                                                   Inc.



                                                                                       4332323
UNITED STATES    GET DOWN TO BUSINESS                                                                            Barney’s,
                                                 REGISTERED   85/225017   1/24/2011                  5/7/2013
                                                                                                                   Inc.


                                                                                       2501785
                                                                                                                 Barney’s,
UNITED STATES          GET IT RIGHT              REGISTERED   76/084625    7/6/2000                 10/30/2001
                                                                                                                   Inc.

                                                                                       2479769
                                                                                                                 Barney’s,
UNITED STATES        GIVE GOOD GIFT              REGISTERED   76/086488   7/11/2000                  8/21/2001
                                                                                                                   Inc.


                                                                                                                 Barney’s,
UNITED STATES      INCLUSIVELY YOURS              ALLOWED     87/603105   9/11/2017
                                                                                                                   Inc.


                                                                                       4422006
                                                                                                                 Barney’s,
UNITED STATES      LOCKED IN BARNEYS             REGISTERED   85/890333   3/29/2013                 10/22/2013
                                                                                                                   Inc.


                                                                                       4827758
                    MADE TO MEASURE
UNITED STATES                                                                                                    Barney’s,
                   BARNEYS NEW YORK              REGISTERED   86/163689   1/13/2014                  10/6/2015
                                                                                                                   Inc.


                                                                                       3088067
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   76/579728    3/8/2004                  5/2/2006
                                                                                                                   Inc.


                                                                                       2559933
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   75/981502   3/22/2000                  4/9/2002
                                                                                                                   Inc.

                                                                                       2927627
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   76/579727    3/8/2004                  2/22/2005
                                                                                                                   Inc.

                                                                                       4404251
                                                                                                                 Barney’s,
UNITED STATES          MOST LOVED                REGISTERED   85/630656   5/21/2012                  9/17/2013
                                                                                                                   Inc.



                                                                                       4401191
                MOST LOVED (and Design - V
UNITED STATES
                       shaped Hearts)                                                                            Barney’s,
                                                 REGISTERED   85/630777   5/21/2012                  9/10/2013
                                                                                                                   Inc.
    19-36300-cgm              Doc 356           Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                                            Pg 117 of 236


                                                                                          4235176
                                                                                                                      Barney’s,
UNITED STATES       MY BARNEYS BAG                REGISTERED    85/451602    10/19/2011                  10/30/2012
                                                                                                                        Inc.


                                                                                          4444648
UNITED STATES    N (and Design - Diamond)                                                                             Barney’s,
                                                  REGISTERED    85/631113    5/21/2012                    12/3/2013
                                                                                                                        Inc.



                                                                                          4951545
UNITED STATES   N NEW ARRIVAL (and Design
                                                                                                                      Barney’s,
                         - Diamond)               REGISTERED    85/631150    5/21/2012                    5/3/2016
                                                                                                                        Inc.

                                                                                          4439121
                                                                                                                      Barney’s,
UNITED STATES          PURPLE CARD                REGISTERED    85/860425    2/26/2013                   11/26/2013
                                                                                                                        Inc.


                      SELECT, DON’T                                                       1678142
UNITED STATES                                                                                                         Barney’s,
                          SETTLE.                 REGISTERED    74/030677    2/16/1990                    3/3/1992
                                                                                                                        Inc.


                                                                                          2552600
UNITED STATES    TASTE, LUXURY, HUMOR                                                                                 Barney’s,
                                                  REGISTERED    76/283654    7/12/2001                    3/26/2002
                                                                                                                        Inc.


                                                                                          2294407
UNITED STATES   THE BOOK OF KNOWLEDGE                                                                                 Barney’s,
                                                  REGISTERED    75/555824    9/21/1998                   11/23/1999
                                                                                                                        Inc.

                                                                                          2744455
                                                                                                                      Barney’s,
UNITED STATES       THE FOUNDATION                REGISTERED    76/368542     2/8/2002                    7/29/2003
                                                                                                                        Inc.


                                                                                          2782869
UNITED STATES   THE FOUNDATION (Stylized)                                                                             Barney’s,
                                                  REGISTERED    76/389133     4/1/2002                   11/11/2003
                                                                                                                        Inc.

                                                                                          4068621
                                                                                                                      Barney’s,
UNITED STATES          THE WINDOW                 REGISTERED    85/236974     2/8/2011                    12/6/2011
                                                                                                                        Inc.


                                                                                          4411833
UNITED STATES   V FAVORITES (and Design)                                                                              Barney’s,
                                                  REGISTERED    85/630757    5/21/2012                    10/1/2013
                                                                                                                        Inc.


                                                                                          4247329
UNITED STATES   XO (and Design - In a circle)                                                                         Barney’s,
                                                  REGISTERED    85/498555    12/19/2011                  11/20/2012
                                                                                                                        Inc.


                                                                                          4247333
                XO EXCLUSIVELY OURS
UNITED STATES
                (and Design - In a circle)                                                                            Barney’s,
                                                  REGISTERED    85/499590    12/20/2011                  11/20/2012
                                                                                                                        Inc.



                                                                                          2,867,636
UNITED STATES
                COOP BARNEYS NEW YORK                                                                                 Barney’s,
                                                   Registered   76/976,610    02/05/03                    07/27/04
                                                                                                                        Inc.
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 118 of 236
                                                                                             Exhibit D

                         DOMAIN NAME ASSIGNMENT AGREEMENT

             This DOMAIN NAME ASSIGNMENT AGREEMENT (this “Assignment”), is
 entered into as of [●] by and between ABG-Barneys, LLC, a Delaware limited liability company
 (“Assignee”) and each other Person that is a signatory hereto (each, an “Assignor” and
 collectively, “Assignors”).

         WHEREAS, this Assignment is made and entered into in connection with the Closing of
 the transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16,
 2019 (as amended, restated, supplemented and/or otherwise modified from time to time in
 accordance with the terms thereof, the “Purchase Agreement”), by and among Assignee and each
 other Person that is a signatory thereto, including, without limitation, Assignors;

       WHEREAS, this Assignment is being executed and delivered by the parties hereto
 contemporaneously with the Closing under the Purchase Agreement;

         WHEREAS, pursuant to the Purchase Agreement, Assignors have agreed to sell, transfer,
 assign, convey and deliver to Assignee, and Assignee has agreed to purchase, acquire and accept
 from Assignors, all of Assignors’ direct or indirect right, title and interest in, to and under certain
 assets, including, without limitation, all of Assignors’ rights associated with the internet domain
 names identified on Schedule A attached hereto (collectively, the “Assigned Domain Names”);

        WHEREAS, in accordance with the Purchase Agreement, Assignors desire to assign and
 Assignee desires to acquire the Assigned Domain Names, including all goodwill associated
 therewith and symbolized thereby.

        NOW THEREFORE, in consideration of the premises and the mutual warranties,
 representations, covenants and agreements herein contained, and for other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto,
 intending to be legally bound, agree as follows:

                1.      Definitions. Unless otherwise defined herein, each capitalized term used
 herein shall have the meaning assigned thereto in the Purchase Agreement.

                  2.      Assignment. Assignors hereby transfer, assign, convey and deliver to
 Assignee, its successors and assigns, free and clear of all Liens, (a) all of Assignors’ worldwide
 right, title and interest in and to the Assigned Domain Names and the goodwill associated with
 the Assigned Domain Names and symbolized thereby, effective as of the date hereof; and (b) all
 other rights accruing thereunder or pertaining thereto in any jurisdiction throughout the world for
 Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s successors and
 assigns, as full and entirely as the same would have been held and enjoyed by Assignors if this
 Assignment had not been made, including: claims, causes of actions and rights to pursue and
 collect damages, costs, injunctive relief and other remedies for past, current or future
 infringement, misappropriation, dilution, conflict with or other violation of any of the foregoing,
 and all income, royalties or payments due or payable as of the date hereof or hereafter in respect
 of any of the foregoing.
19-36300-cgm         Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 119 of 236


                3.     Authorization and Recordation. Assignors hereby authorizes and request
 the applicable domain name registrar to transfer the Assigned Domain Names to Assignee, and
 Assignee’s successors and/or assigns. Assignee shall have the right to record this Assignment
 with all applicable governmental authorities and registrars so as to perfect ownership of the
 Assigned Domain Names.

                 4.      Governing Law. All issues and questions concerning the formation,
 existence, termination, construction, validity, enforcement and interpretation of this Assignment
 will be governed by, and construed in accordance with, the laws of the State of New York
 without giving effect to any choice of law or conflict of law rules or provisions (whether of the
 State of New York or any other jurisdiction) that would cause the application of the laws of any
 jurisdiction other than the State of New York.

                5.      Counterparts. This Assignment may be executed in one or more
 counterparts, each of which shall be deemed an original, but all of which together shall constitute
 one and the same agreement. Such counterparts may be delivered in electronic format (including
 by fax and electronic mail).

                6.     Purchase Agreement. This Assignment is beign executed and delivered
 pursuant to the Purchase Agreement. Notwithstanding anything in this Assignment to the
 contrary, nothing in this Assignment, express or implied, is intended or shall be construed to
 modify, expand or limit in any way the terms and conditions of the Purchase Agreement, all of
 which shall survive the delivery of this Assignment to the extent provided in the Purchase
 Agreement. To the extent that any provision of this Assignment conflicts or is inconsistent with
 the terms and conditions of the Purchase Agreement, the Purchase Agreement will govern.

                 7.     Further Assurances. In accordance with the Purchase Agreement,
 Assignors hereby agree to perform all affirmative acts which may be necessary or desirable to
 record or perfect the above-described transfer of the Assigned Domain Names, or to secure
 registration before the applicable domain name registrar, at Assignee’s expense, as well as to
 cooperate with Assignee in obtaining and/or providing information required in any proceedings
 relating to the Assigned Domain Names, at Assignee’s expense, including, without limitation,
 cooperation in effectuating the transfer of the Assigned Domain Names, including in connection
 with the transmission of the necessary Registrant Name Change Agreements (RNCAs) or other
 written authorizations and instructions and/or to correspond with the applicable registrars to
 instruct and authorize transfer of the Assigned Domain Names, including, without limitation, by
 providing to Assignee a functioning user name and password, where available, or issuing
 corresponding transfer codes, sufficient for Assignee to administer the Assigned Domain Names.
 Assignors hereby grant to the designated attorneys of Assignee the authority and power to insert
 on this instrument any further identification which may be necessary or desirable for purposes of
 recordation by the applicable domain name registrar.

                8.      Closing. This Assignment is effective as of the Closing.

                  9.     Severability; Amendment. Any provision in this Assignment which is
 illegal, invalid or unenforceable shall be ineffective to the extent of such illegality, invalidity or
 unenforceability, without affecting in any way the remaining provisions hereof. This
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                         Pg 120 of 236


 Assignment may not be amended except by execution and delivery of an instrument in writing
 signed by officers of Assignee and Assignors on behalf of Assignee and Assignors, respectively.

              10.    Notices. Any notice given pursuant to this Assignment shall be given in
 the same manner and addressed to the intended recipient as set forth in Section 9.7 of the
 Purchase Agreement.

              [Remainder of page intentionally left blank; signature page to follow.]
 19-36300-cgm     Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34         Main Document
                                        Pg 121 of 236


      IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Assignment as of the date first above written.


                                                 ASSIGNORS:

                                                 BARNEYS NEW YORK, INC.


                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEY’S, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY CATERING, INC.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BNY LICENSING CORP.

                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNEYS ASIA CO. LLC

                                                 By:
                                                 Name:
                                                 Title:




                        Signature Page to Domain Name Assignment Agreement
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34        Main Document
                                     Pg 122 of 236


                                             ASSIGNEE:

                                             ABG-BARNEYS, LLC


                                             By:
                                             Name:
                                             Title:




                    Signature Page to Domain Name Assignment Agreement
19-36300-cgm        Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                          Pg 123 of 236


                                       SCHEDULE A

                                   Assigned Domain Names

    See attached.
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 124 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 125 of 236
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                             Pg 126 of 236
                                                                                       Exhibit E
                                                                                       Execution Version
                                         AGENCY AGREEMENT

          This Agency Agreement (this “Agreement”), effective upon the closing (the “Closing”) of the
 transactions contemplated by the APA (as defined below), is made as of October 16, 2019, by and among
 Barneys, Inc. a New York corporation (“Barneys”), and the other direct and indirect wholly-owned
 Subsidiaries of Barneys that are signatory hereto (together with Barneys, “Merchant”), Great American
 Group, LLC (“GA” or “Agent”), and ABG-Barneys, LLC (“Buyer”). Capitalized terms used but not
 otherwise defined herein shall have the meanings ascribed to them in the APA.

      Section 1. Recitals.

                   WHEREAS, on August 6, 2019, Merchant filed a chapter 11 case in the United States
 Bankruptcy Court for the Southern District of New York (such case, the “Bankruptcy Case” and such court,
 or other court of competent jurisdiction in which the Bankruptcy Case is filed, the “Bankruptcy Court”);

                 WHEREAS, on September 10, 2019, the Bankruptcy Court entered the Amended Final
 Order (I) Authorizing the Debtors to Enter Into and Perform Under the Consultant Agreement, (II)
 Approving Procedures for Store Closing Sales, (III) Approving the Continuation of Related Non-Insider
 Severance Programs, and (IV) Granting Related Relief [Docket No. 230] (the “Store Closing Order”);

                   WHEREAS, simultaneously with the execution hereof, Buyer, Merchant, and certain
 other entities affiliated with Merchant entered into an Asset Purchase Agreement (the “APA”) pursuant to
 which Buyer will acquire certain assets of the Merchant and its subsidiaries, as set forth more particularly
 therein, and designate certain assets to be sold by Agent pursuant to this Agreement;

                   WHEREAS, currently, Merchant operates seven (7) retail stores (each a “Store” and
 collectively, the “Stores”); and

                   WHEREAS, Merchant and Buyer desire that Agent act as Merchant’s exclusive agent for
 the limited purposes of: (a) selling all of the Merchandise (as defined in the APA) from (i) the Closing
 Stores (as defined below) by means of a “store closing”, “sale on everything”, “everything must go”, or
 similar sale, but expressly excluding “going out of business” and “total inventory liquidation” sales at the
 Closing Stores and (ii) through the E-Commerce Platform by means of a “sale on everything”,
 “everything must go”, or similar sale, but expressly excluding “store closing”, “going out of business”
 and “total inventory liquidation” sales on the E-Commerce Platform (together, Closing Store
 Advertising”) in accordance with the terms of this Agreement; and (b) disposing of the Designated F&E
 (as defined below) (the foregoing and as further described below, the “Sale”).

                  NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth
 herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby
 acknowledged, Agent, Buyer, and Merchant hereby agree as follows:

      Section 2. Appointment of Agent/Approval Order.

                 (a)     Upon the Closing, Merchant hereby appoints Agent, and Agent hereby agrees to
 serve, as Merchant’s exclusive agent for the limited purpose of conducting the Sale in accordance with
 the terms and conditions of this Agreement.

                  (b)     Upon Closing, Agent shall be authorized to use Closing Store Advertising with
 respect to Closing Stores and the E-Commerce Platform, and the Approval Order shall provide that Agent
 shall be required to comply with applicable federal, state and local laws, regulations and ordinances,
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 127 of 236


 including, without limitation, all laws and regulations relating to advertising, privacy, consumer
 protection, occupational health and safety and the environment, together with all applicable statutes, rules,
 regulations and orders of, and applicable restrictions imposed by, governmental authorities (collectively, the
 “Applicable General Laws”), other than all applicable laws, rules and regulations in respect of “going out
 of business”, “store closing” or similar-themed sales and permitting (collectively, the “Liquidation Sale
 Laws”), provided that the Sale is conducted in accordance with the terms of this Agreement, the Sale
 Guidelines and the Approval Order; and provided further that the Approval Order shall provide that so
 long as the Sale is conducted in accordance with the Sale Guidelines and the Approval Order and in a safe
 and professional manner, Agent shall be deemed to be in compliance with any Applicable General Laws.

                 (c)     Closing Stores. As used in this Agreement, “Closing Stores” shall mean the
 Closing Stores under and as defined in the APA.

      Section 3. Proceeds.

                 3.1      Intentionally Omitted.

                 3.2      Intentionally Omitted:

                 3.3      Proceeds; Control of Proceeds.

                    (a)    For purposes of this Agreement, “Proceeds” shall mean the aggregate of (i) the
 total amount (in dollars) of all sales of Merchandise made under this Agreement and all service and
 shipping revenue, in each case during the Sale Term and exclusive of Sales Taxes; and (ii) all proceeds of
 Merchant’s insurance for loss or damage to Merchandise arising from events occurring during the Sale
 Term. For purposes of this Agreement, “Other Proceeds” shall mean (i) the total amount (in dollars) of
 all sales of Designated F&E made under this Agreement; and (ii) the total amount (in dollars) of all sales
 of Additional Agent Goods made under this Agreement. Subject to the terms and conditions of that
 certain letter agreement between Agent and Buyer (the “Letter Agreement”), the Merchant and Buyer
 hereby irrevocably agree that, as compensation for Agent’s services hereunder, Agent shall receive and
 retain for its sole and exclusive benefit all Proceeds and Other Proceeds.

                 (b)      Intentionally Omitted.

                (c)     Upon Closing, all Proceeds and Other Proceeds shall be controlled by Agent in
 the manner provided for below.

                            (1)     Agent may (but shall not be required to) establish its own accounts
 (including without limitation credit card accounts and systems), dedicated solely for the deposit of the
 Proceeds and Other Proceeds and the disbursement of amounts payable to Agent hereunder (the “Agency
 Accounts”), and Merchant, shall promptly, upon Agent’s reasonable request, execute and deliver all
 necessary documents to open and maintain the Agency Accounts (at Agent’s sole cost and expense, with
 any such costs and expenses constituting Expenses hereunder); provided, however, Agent shall have the
 right, in its sole and absolute discretion, to continue to use Merchant’s Designated Deposit Accounts (as
 defined below) as the Agency Accounts in which case Merchant’s Designated Deposit Accounts shall be
 deemed to be Agency Accounts. Agent shall exercise sole signatory authority and control with respect to
 the Agency Accounts. The Agency Accounts shall be dedicated solely to the deposit of Proceeds and
 Other Proceeds and other amounts contemplated by this Agreement and the distribution of amounts
 payable hereunder. Upon request, Agent shall deliver to Merchant copies of all bank statements and other
 information relating to such accounts. Neither Merchant nor Buyer, as applicable, shall be responsible

                                                                                                             2
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                             Pg 128 of 236


 for, and Agent shall pay as an Expense hereunder, any bank fees and charges, including wire transfer
 charges, related to the Sale and the Agency Accounts, whether received during or after the Sale Term.
 Upon Agent’s notice to Merchant and Buyer of Agent’s designation of the Agency Accounts (other than
 Merchant’s Designated Deposit Accounts), all Proceeds and Other Proceeds of the Sale (including
 processor receivables and credit card Proceeds and Other Proceeds) shall be deposited into the Agency
 Accounts.

                           (2)     Agent shall have the right to use Merchant’s credit card facilities,
 including Merchant’s credit card terminals and processor(s), credit card processor coding, Merchant’s
 identification number(s) and existing bank accounts for credit card transactions relating solely to the Sale.
 In the event that Agent elects to use Merchant’s credit card facilities, Merchant shall process credit card
 transactions on behalf of Agent and for Agent’s account, applying customary practices and procedures.
 Without limiting the foregoing, Merchant shall cooperate with Agent to download data from all credit
 card terminals each day during the Sale Term to effect settlement with Merchant’s, as applicable, credit
 card processor(s), and shall take such other actions necessary to process credit card transactions on behalf
 of Agent under Merchant’s identification number(s). At Agent’s reasonable request, Merchant shall
 cooperate with Agent to establish Merchant’s identification numbers under Agent’s name to enable Agent
 to process all such credit card Proceeds and Other Proceeds for Agent’s account. Neither Merchant nor
 Buyer, as applicable, shall be responsible for, and Agent shall pay as an Expense hereunder, any credit
 card fees, charges, and chargebacks related to the Sale, whether received during or after the Sale Term.
 Agent shall not be responsible for, as an Expense or otherwise, any credit card fees, charges, or
 chargebacks that do not relate to the Sale, whether received prior to, during or after the Sale Term.

                           (3)       Unless and until Agent establishes its own Agency Accounts (other than
 Merchant’s Designated Deposit Accounts), all Proceeds, Other Proceeds, and other amounts contemplated
 by this Agreement (including processor receivables and credit card Proceeds and Other Proceeds), shall
 be collected by Merchant, and deposited on a daily basis into depository accounts designated by, and
 owned and in the name of, Merchant, for the Stores, which accounts shall be designated solely for the
 deposit of Proceeds and Other Proceeds and other amounts contemplated by this Agreement (including
 processor receivables and credit card Proceeds and Other Proceeds), and the disbursement of amounts
 payable to or by Agent hereunder (the “Designated Deposit Accounts”). The Designated Deposit
 Accounts shall be cash collateral accounts, with all cash, credit card payments, checks and similar items
 of payment, deposits and any other amounts in such accounts being Proceeds, Other Proceeds, or other
 amounts contemplated hereunder, and Merchant, subject to the security interests liens of the DIP Lenders
 until the DIP Obligations (as defined in the DIP Order) are paid in full, hereby grants to Agent a first
 priority senior security interest in each Designated Deposit Account and all proceeds (including Proceeds
 and Other Proceeds) in such accounts from and after the Sale Commencement Date. If requested by
 Agent, each account shall be subject to an agreement between and among Agent and Merchant (subject to
 the reasonable consent of Merchant), and the subject bank, providing for, among other things, that such
 bank will comply with instructions originated by Agent directing the disposition of funds in such account
 without further consent of Merchant (a “Control Agreement”). If, notwithstanding the provisions of this
 Section 3.3(c), Merchant receives or otherwise has dominion over or control of any Proceeds, Other
 Proceeds, or other amounts due to Agent under this Agreement, Merchant, shall be deemed to hold such
 Proceeds, Other Proceeds, and other amounts “in trust” for Agent and shall not commingle Proceeds,
 Other Proceeds, or other amounts due to Agent with any of Merchant’s other funds or deposit such
 Proceeds, Other Proceeds, or other amounts in any account except a Designated Deposit Account or as
 otherwise instructed by Agent.

                           (4)     On each Business Day, Merchant, shall promptly pay to Agent by wire
 funds transfer all funds in the Designated Deposit Accounts (including, without limitation, Proceeds
                                                                                                             3
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                             Pg 129 of 236


 (including from credit card sales), Other Proceeds, and all other amounts) deposited into the Designated
 Deposit Accounts for the prior day(s) without any offset or netting of Expenses or other amounts that may
 be due to Merchant. Agent shall notify Merchant of any shortfall in such payment, in which case,
 Merchant shall promptly pay to Agent funds in the amount of such shortfall.

                 (d)      The Store Cash Amount (as defined in the APA) shall be an Agent Acquired
 Asset (as defined in the APA).

                 3.4     Bulk Sales. Agent shall be authorized to sell Merchandise in bulk to one or more
 purchasers, in which case Merchant shall execute any such documents of transfer prepared by Agent at
 Agent’s sole cost and expense.

      Section 4. Expenses of the Sale.

                  4.1      Expenses. Agent shall be unconditionally responsible for all “Expenses,” which
 expenses shall be paid by Agent in accordance with Section 4.2 below. Agent hereby agrees to pre-fund
 any payroll-related expenses consistent with Merchant’s customary payroll funding practices and timing
 (the “Prefunding Obligations”); provided, however, that to the extent the actual Expenses related to the
 Prefunding Obligations are less than the Prefunding Obligations, Agent shall be entitled to a dollar for
 dollar credit against other Expenses or entitled to a refund of such overfunding. As used herein,
 “Expenses” shall mean the Store-level operating expenses of the Sale which arise during the Sale Term
 and are attributable to the Sale, limited to the following:

                 (a)      actual payroll (including overtime) with respect to all Retained Employees used
 in connection with conducting the Sale for actual days/hours worked at a Store during the Sale Term
 (including hours worked by those employees performing the Inventory Taking) as well as payroll
 (including overtime) for any temporary employees/labor engaged for the Sale;

                  (b)     any amounts payable by Merchant or Buyer for benefits for Retained Employees
 (including FICA, unemployment taxes, workers’ compensation and healthcare insurance, but excluding
 Excluded Payroll Benefits) for Retained Employees used in the Sale, in an amount not to exceed 20.6% of
 the base payroll for each Retained Employee in the Stores (the “Payroll Benefits Cap”);

                  (c)     the actual Occupancy Expenses categorized on Exhibit 4.1(c) in all cases limited
 on a per Store, per category, and per diem basis not to exceed the respective categories and amounts
 shown on Exhibit 4.1(c);

                 (d)      Retention Bonuses for Retained Employees, as provided for in Section 9.4
 below;

                (e)      advertising and direct mailings relating to the Sale, Store interior and exterior
 signage and banners, and signwalkers, in each case relating to the Sale;

                 (f)    credit card fees, bank card fees, and chargebacks and credit/bank card discounts
 with respect to Merchandise sold in the Sale;

                (g)      bank service charges (for Store, corporate accounts, and Agency Accounts),
 check guarantee fees, wire transfer costs, and bad check expenses to the extent attributable to the Sale;



                                                                                                             4
19-36300-cgm            Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34                      Main Document
                                              Pg 130 of 236


                (h)        costs for additional Supplies at the Stores necessary to conduct the Sale as
 requested by Agent;

                  (i)     all fees and charges required to comply with applicable laws in connection with
 the Sale as agreed to by Agent;

                  (j)      Store cash theft and other store cash shortfalls in the registers;

                  (k)      all costs and expenses associated with Agent’s on-site supervision of the Stores,
 Merchant’s distribution centers (the “Distribution Centers”), and corporate offices, including (but not
 limited to) any and all fees, wages, taxes, third party payroll costs and expenses, and deferred
 compensation of Agent’s field personnel, travel to, from or between the Stores, Distribution Centers, and
 corporate offices, and costs and expenses relating thereto (including reasonable and documented
 corporate travel to monitor and manage the Sale);

                  (l)      postage, courier and overnight mail charges requested by Agent to the extent
 relating to the Sale;

                  (m)      Agent’s actual cost of capital (including letter of credit fees) and insurance;

                  (n)     Agent’s costs and expenses associated with this Agreement, the APA, the Sale,
 or the transactions contemplated by this Agreement, including, but not limited to, legal fees and expenses
 incurred in connection with the review of data, preparation, negotiation, and execution of this Agreement
 and any ancillary documents, and the Sale, and further including all costs and expenses associated with
 Additional Agent Goods included in the Sale, if any;

                  (o)      third party payroll processing expenses associated with the Sale;

                  (p)    costs of transfers initiated by Agent of Merchandise between and among the
 Stores during the Sale Term, including delivery and freight costs, it being understood that Agent shall be
 responsible for coordinating such transfer of Merchandise, subject, however, to the provisions of Section
 8.1(e);

                   (q)    actual costs and expenses (including (without limitation) payroll and payroll
 benefits, occupancy, shipping costs for customer orders, advertising at historical levels, in each case
 attributable to the E-Commerce Platform) attributable to the operation of the E-Commerce Platform in an
 amount up to $1,750,000 per week (prorated for partial weeks) until the date on which the E-Commerce
 Platform ceases operating as a sales channel;

                  (r)      actual costs and expenses associated with the Gift Certificates; and

               (s)     the actual costs and expenses of Agent providing such additional services as
 Agent deems appropriate for the Sale.

 Notwithstanding anything herein to the contrary, to the extent that any Expense category listed in Section
 4.1 is also included on Exhibit 4.1(c), Exhibit 4.1(c) shall control and such Expenses shall not be double
 counted. There will be no double counting or payment of Expenses to the extent that Expenses appear or
 are contained in more than one Expense category or are payable to Merchant and Buyer. For the
 avoidance of doubt, to the extent any Expenses are incurred by either Agent or Merchant, Agent shall
 reimburse Merchant for such Expenses in accordance with Section 4.2.

                                                                                                               5
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 131 of 236


         As used herein, the following terms have the following respective meanings:

                          (1)      “Central Service Expenses” means costs and expenses for Merchant’s or
 Buyer’s central administrative services necessary for the Sale, including, but not limited to, internal
 payroll processing, MIS services, cash and inventory reconciliation, data processing and reporting, email
 preparation and distribution, information technology and E-Commerce Platform operations, updates,
 maintenance and other services related thereto, and accounting (collectively, “Central Services”).

                           (2)      “Excluded Payroll Benefits” means (i) the following benefits arising,
 accruing or attributable to the period prior to, during, or after the Sale Term: (w) vacation days or
 vacation pay, (x) sick days or sick leave or any other form of paid time off, (y) maternity leave or other
 leaves of absence and (z) ERISA coverage and similar contributions and/or (ii) any other benefits in
 excess of the Payroll Benefits Cap, including without limitation, any payments due under the WARN Act.

                            (3)     “Occupancy Expenses” means, with respect to the Stores, base rent,
 percentage rent, HVAC, utilities, common area maintenance (“CAM”), storage costs, real estate and use
 taxes, Merchant’s/Buyer’s association dues and expenses, utilities expenses, cash register maintenance,
 routine repairs, building maintenance, trash and snow removal, housekeeping and cleaning expenses,
 local and long-distance telephone and internet/wifi expenses, security (including, without limitation,
 security systems, courier and guard service, building alarm service and alarm service maintenance), and
 rental for furniture, fixtures and equipment.

                           (4)      Notwithstanding any other provision of this Agreement to the contrary,
 “Expenses” shall not include: (i) Excluded Payroll Benefits; (ii) Central Service Expenses unrelated to the
 Sale, (iii) Occupancy Expenses or any occupancy-related expenses of any kind or nature in excess of the
 respective per Store, per diem occupancy-related categories and amounts expressly provided for as an
 Expense under Section 4.1(c) above to the extent actually incurred and unrelated to the Sale; (iv) any
 expenses of any kind relating to or arising from Buyer’s corporate office; (v) any item other than the
 Expenses specifically listed in Sections 4.1(a)-(s) (including, for the avoidance of doubt, any costs and
 expenses in excess of any monetary caps set forth in Sections 4.1(a)-(s)) that are unrelated to the Sale;
 and (vi) any other costs, expenses or unrelated to the Sale payable by Merchant or Buyer not provided for
 herein, all of which shall be paid solely by Merchant or Buyer, as applicable, promptly when due, subject
 to the provisions of the Bankruptcy Code, the APA, and the Approval Order. For the avoidance of doubt,
 all costs, expenses and liabilities incurred in connection with the Sale and the transactions contemplated
 hereby after Closing shall be the obligation of Agent.

                 4.2     Payment of Expenses.

                  Agent shall be responsible for the payment of all Expenses out of Proceeds (or from
 Agent’s own accounts if and to the extent there are insufficient Proceeds). All Expenses incurred during
 each week of the Sale (i.e. Sunday through Saturday) shall be paid by Agent to or on behalf of Merchant
 or Buyer, as the case may be, or paid by Merchant or Buyer, as the case may be, and thereafter
 reimbursed by Agent on a dollar for dollar basis and as provided for herein, immediately following the
 Weekly Sale Reconciliation; provided, however, in the event that the actual amount of an Expense is
 unavailable on the date of the reconciliation (such as payroll), Merchant and Agent or Buyer and Agent,
 as the case may be, shall agree to an estimate of such amounts, which amounts will be reconciled once the
 actual amount of such Expense becomes available. Agent, Buyer, and/or Merchant may review or audit
 the Expenses at any time.

                 4.3     Distribution Center Expenses
                                                                                                           6
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                              Pg 132 of 236


                  All Distribution Center Merchandise shall be delivered from the Distribution Centers to
 the Stores in accordance with the Allocation Schedule. From the Closing until November 30, 2019, all
 costs and expenses of operating the Distribution Centers, including, but not limited to, use and occupancy
 expenses, Distribution Center employee payroll and other obligations, and/or processing, transferring,
 consolidating, shipping, and/or delivering goods within or from the Distribution Centers (the
 “Distribution Center Expenses”), shall be the obligation of Merchant. Starting on December 1, 2019, the
 Distribution Center Expenses shall be the obligation of the Agent. For the avoidance of doubt, costs of
 transferring unsold E-Commerce Merchandise, if any, from the Distribution Centers to the Stores after the
 conclusion of the Sale through the E-Commerce Platform shall not be Expenses or Distribution Center
 Expenses and shall be borne by Merchant as part of the Wind Down Amount.

      Section 5. Intentionally Omitted.

                  5.1     Intentionally Omitted.

                  5.2     Intentionally Omitted.

                  5.3     Intentionally Omitted

                  5.4     Intentionally Omitted.

      Section 6. Sale Term.

                  6.1     Term. Subject to satisfaction of the conditions precedent set forth in Section 10
 hereof, the Sale shall commence on the Closing Date, but in no event later than November 1, 2019 (such
 date, the “Sale Commencement Date”). Agent shall complete the Sale at each Closing Store no later than
 February 28, 2020 (the “Sale Termination Date”, and the period from the Sale Commencement Date to
 the applicable Sale Termination Date as to each such Store being the “Sale Term”). Agent shall complete
 the Sale on the E-Commerce Platform no later than January 31, 2020. Notwithstanding the foregoing,
 Agent may, in its discretion, terminate the Sale earlier on a store-by-store basis upon not less than five (5)
 days’ prior written notice (a “Vacate Notice”) to Merchant and Buyer (the “Vacate Date”), provided, that
 Agent's obligations to pay all Expenses, including Occupancy Expenses, for each Store subject to a
 Vacate Notice shall continue until the applicable Vacate Date for such Store.

                  6.2    Vacating the Stores. At the conclusion of the Sale at each Closing Store, Agent
 agrees to leave each Closing Store in “broom clean” condition, ordinary wear and tear excepted, except
 for unsold items of Designated F&E and other assets or property of the Merchant or Buyer, as applicable,
 which be abandoned by Agent in place in a neat and orderly manner pursuant to Section 7 below. Agent
 shall vacate each Closing Store on or before the Sale Termination Date as provided for herein, at which
 time Agent shall surrender and deliver the Closing Store premises, and Closing Store keys, to Merchant.
 Agent’s obligations to pay all Expenses for the Closing Stores shall continue until the applicable
 Expenses through the Sale Termination Date for each Closing Store are paid in full.

      Section 7. FF&E.

                  7.1     Designated F&E. Agent shall sell all Furnishings and Equipment at the Closing
 Stores, the Distribution Centers, and the corporate offices (collectively, “Designated F&E”) and shall be
 responsible for the costs and expenses incurred in connection with the disposition of the Designated F&E.



                                                                                                              7
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 133 of 236


                 7.2      Abandonment of Designated F&E. Upon five days prior written notice to
 Merchant and Buyer, Agent shall be authorized to abandon any and all unsold Designated F&E in place
 without any cost or liability to any party.

      Section 8. Conduct of the Sale.

                   8.1     Rights of Agent. In addition to any other rights granted to Agent elsewhere in
 this Agreement, Agent shall be permitted to conduct the Sale at the Closing Stores and through the E-
 Commerce Platform by means of Closing Store Advertising throughout the Sale Term without
 compliance with any Liquidation Sale Laws. Agent shall conduct the Sale in the name of and on behalf of
 the Merchant in a commercially reasonable manner and in compliance with the terms of this Agreement
 and subject to the Approval Order. Agent shall conduct the Sale in accordance with the sale guidelines
 attached hereto as Exhibit 8.1 (the “Sale Guidelines”). In addition to any other rights granted to Agent
 hereunder in conducting the Sale, Agent, in the exercise of its reasonable discretion shall have the right,
 subject to the limitations set forth herein:

                 (a)      to establish Sale prices and discounts and Store hours;

                  (b)      except as otherwise expressly included as an Expense, to reasonably use without
 charge during the Sale Term all Furnishings and Equipment and all personal property subject to the
 Personal Property Leases, computer hardware and software, existing Supplies, intangible assets (including
 Intellectual Property), Closing Store keys, case keys, security codes and safe and lock combinations
 required to gain access to and operate the Closing Stores, and any other assets of the Merchant or Buyer,
 as applicable, located at the Closing Stores (whether owned, leased, or licensed);

                   (c)       (i) to be provided by Merchant or Buyer, as applicable, (at no additional cost to
 Agent) with central office facilities, central administrative services and personnel to process and perform
 Central Services and provide other central office services reasonably necessary for the Sale; (ii) to use
 reasonably sized offices located at Merchant’s or Buyer’s, as applicable, central office facility to effect
 the Sale; and (iii) to use all Intellectual Property (but solely in connection with the Sale and pursuant to
 such reasonable restrictions requested by Merchant and/or Buyer in order for Merchant and/or Buyer to
 comply with its privacy policy and applicable laws governing the use and dissemination of confidential
 consumer personal data and the Letter Agreement);

                   (d)    to establish and implement (i) advertising, signage and promotion programs
 consistent with this Agreement, consistent with the advertising materials annexed hereto as Exhibit
 8.1(d)(i), including without limitation by means of media advertising, (ii) interior and exterior signs and
 banners, in accordance with the sign package annexed hereto as Exhibit 8.1(d)(ii), and (iii) the use of sign
 walkers consistent with the provisions herein;

                 (e)      to transfer Merchandise between and among the Closing Stores at Agent's
 expense; and

                 (f)      subject to the provisions of Section 8.10 below, to include Additional Agent
 Goods as part of the Sale.

                  8.2      Terms of Sales to Customers; Final/As Is Sales. All sales of Merchandise will be
 “final sales” and “as is,” and appropriate signage and sales receipts will reflect the same. Agent shall not
 warrant the Merchandise in any manner, but will, to the extent legally permissible, pass on all
 manufacturers’ warranties to customers. All sales will be made only for cash, nationally recognized bank

                                                                                                                 8
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 134 of 236


 debit and credit cards, or Gift Certificates. Agent shall accept and honor Merchant’s or Buyer’s coupons
 during the Sale Term, including, but not limited to, Merchant’s or Buyer’s membership program as well
 as Merchant’s employee discount terms as are in effect immediately prior to the commencement of the
 Sale Term (collectively, “Discount Items”). Agent shall clearly mark all receipts for the Merchandise sold
 at the Stores during the Sale Term so as to distinguish such Merchandise from the goods sold prior to the
 Sale Commencement Date. For Discount Items accepted during the Sale Term, the Merchant shall
 reimburse Agent in cash for all amounts related to such Discount Items during each Weekly Sale
 Reconciliation provided for in Section 8.7.

                 8.3      Sales Taxes.

                   (a)     During the Sale Term, all sales, excise, gross receipts and other taxes attributable
 to sales of Merchandise, as indicated on Merchant’s point of sale equipment (other than taxes on income)
 payable to any taxing authority having jurisdiction (collectively, “Sales Taxes”) shall be added to the
 sales price of Merchandise and collected by Agent, on Merchant’s behalf, at the time of sale. All Sales
 Taxes shall be deposited into a segregated account designated by Merchant, and Agent solely for the
 deposit of such Sales Taxes (the “Sales Taxes Account”). For the avoidance of doubt, Merchant will have
 payment authority on the Sales Tax Account from inception until Merchant no longer has any obligation
 with respect to the payment of Sales Taxes hereunder. Merchant shall prepare and file all applicable
 reports and documents required by the applicable taxing authorities with respect to Sales Taxes incurred
 prior to the Closing, and Merchant shall promptly pay all such Sales Taxes from the Sales Taxes Account.
 Merchant will be given access to the computation of gross receipts for verification of all such tax
 collections. Provided that Agent performs its responsibilities in accordance with this Section 8.3, Agent
 shall have no further obligation to the Merchant, any taxing authority, or any other party, and Merchant ,
 as applicable, shall each indemnify and hold harmless Agent from and against any and all costs,
 including, but not limited to, reasonable attorneys’ fees, assessments, fines or penalties which Agent
 sustains or incurs as a result or consequence of the failure by such party to promptly pay such Sales Taxes
 to the proper taxing authorities and/or the failure by such party to promptly file with such taxing
 authorities all reports and other documents required by applicable law to be filed with or delivered to such
 taxing authorities. If Agent fails to perform its responsibilities in accordance with this Section 8.3, and
 provided Merchant, comply with their obligations hereunder, Agent shall indemnify and hold harmless
 Merchant and/or Buyer, as applicable, from and against any and all costs, including, but not limited to,
 reasonable attorneys’ fees, assessments, fines or penalties which Merchant and/or Buyer, as applicable,
 sustains or incurs as a result or consequence of the failure by Agent to collect Sales Taxes and/or the
 failure by Agent to promptly deliver any and all reports and other documents required to enable
 Merchant, to file any requisite returns with such taxing authorities.

                  (b)     Without limiting the generality of Section 8.3(a) hereof, it is hereby agreed that,
 as Agent is conducting the Sale solely as agent for the Merchant, various payments that this Agreement
 and the Letter Agreement contemplate that one party may make to the other party do not represent the
 sale of tangible personal property and, accordingly, are not subject to Sales Taxes.

                  8.4      Supplies. Agent shall have the right to use, without charge, all existing supplies
 located at the Stores, Distribution Centers and corporate office(s), including, without limitation, boxes,
 bags, paper, twine and similar sales materials (collectively, “Supplies”). In the event that additional
 Supplies are required in any of the Stores during the Sale, Merchant prior to Closing and from and after
 Closing agree to promptly provide the same to Agent at Merchant’s, cost therefor, if available, for which
 Agent shall promptly reimburse Merchant, as applicable.



                                                                                                                9
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 135 of 236


                  8.5      Returns of Merchandise. During the first seven (7) days of the Sale Term (the
 “Return Deadline”) Agent shall accept Returned Merchandise, provided that such return is in compliance
 with Merchant’s return policy in effect immediately prior to the Sale Commencement Date. For refunds
 issued in respect of each item of Returned Merchandise, that is first quality finished goods capable of
 being sold at normal retail price, Merchant shall promptly reimburse Agent in cash for the difference
 between (x) the refund Agent is required to issue to customers in respect of each such item of Returned
 Merchandise and (y) the Cost Value of each such item of Returned Merchandise. For refunds issued in
 respect of each item of Returned Merchandise that is NOT first quality finished goods capable of being
 sold at normal retail price, but nonetheless capable of being resold, Merchant shall promptly reimburse
 Agent in cash the difference between (x) the refund Agent is required to issue to customers in respect of
 each such item of Returned Merchandise and (y) a Cost Value mutually agreed upon by Agent for each
 such item of Returned Merchandise. Merchant shall reimburse Agent on account of refunds issued by
 Agent in accordance with the previous two sentences during each Weekly Sale Reconciliation provided
 for in Section 8.7. Except to the extent that Merchant and Agent agree that Merchant’s POS or other
 applicable systems can account for returns of goods, all returns must be noted and described in a mutually
 agreeable Returned Merchandise log on a weekly basis during the Sale.

                 8.6     Gift Certificates; Membership Program.

               (a)      During the first seven (7) days of Sale Term, Agent shall accept
 Merchant’s gift certificates, gift cards, return credits, and similar merchandise credits issued by
 Merchant (collectively, the “Gift Certificates”). Agent shall not sell any Gift Certificates. For
 Gift Certificates redeemed during the Sale Term, Merchant shall reimburse Agent in cash, from the Wind
 Down Amount, for redeemed Gift Certificates during the Weekly Sale Reconciliation provided for in
 Section 8.7.

                 (b)     During the Sale Term, customers may elect to take advantage of (i) discounts
 afforded customers in connection with Merchant’s membership program benefits and/or Merchant’s then
 valid coupons (collectively, “Discounts”); or (ii) the then-prevailing Sale discounts being offered by
 Agent, but not both on a cumulative basis.

                  8.7       Sale Reconciliation. On each Wednesday during the Sale Term, Agent, and
 Merchant shall cooperate (in reasonable consultation with the DIP Agent) to reconcile Expenses of the
 Sale, Proceeds and Other Proceeds of the Sale, and reconcile such other Sale-related items as any party
 shall reasonably request, in each case for the prior week or partial week (i.e. Sunday through Saturday),
 all pursuant to procedures reasonably agreed upon by Merchant and Agent (the “Weekly Sale
 Reconciliation”). Within thirty (30) days after the end of the Sale Term, or as soon as practicable
 thereafter, Agent, and Merchant shall (in reasonable consultation with the DIP Agent) complete a final
 reconciliation of the Sale (the “Final Reconciliation”), the written results of which shall be certified by
 representatives of each of the Merchant, and Agent as a final settlement of accounts between the
 Merchant, and Agent. Within five (5) days after the completion of the Final Reconciliation and execution
 of a settlement letter including an appropriate mutual release, all unpaid amounts pursuant to the Final
 Reconciliation shall be paid to and by the appropriate parties. Once executed by Merchant, and Agent,
 such settlement and Final Reconciliation shall be deemed approved without further order of the
 Bankruptcy Court (other than the Approval Order). During the Sale Term, and thereafter until all of
 Merchant’s, and Agent’s obligations under this Agreement have been satisfied, Merchant, and Agent shall
 have reasonable access to Merchant’s, and Agent’s records with respect to the Sale (including, but not
 limited to, Merchandise, Expenses, and Proceeds and Other Proceeds) to review and audit such records.


                                                                                                         10
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 136 of 236


                  8.8     Force Majeure. If any casualty, act or threatened act of terrorism, or act of God
 prevents or substantially inhibits the conduct of business in the ordinary course at any of the Stores for a
 period of five (5) consecutive days, the Merchandise located at such Closing Store shall, in Agent’s
 reasonable discretion (after consultation with the Merchant and Buyer), be eliminated from the Sale and
 considered to be deleted from this Agreement as of the date of such event, and Agent, Buyer, and
 Merchant shall have no further rights or obligations hereunder with respect thereto; provided, however,
 that the proceeds of any insurance attributable to such Merchandise shall constitute Proceeds hereunder.

                  8.9      Right to Monitor. Merchant, Buyer and the DIP Agent shall have the right to
 monitor the Sale and activities attendant thereto and to be present in the Closing Stores during the hours
 when the Closing Stores are open for business; provided that Merchant’s, Buyer’s and or the DIP Agent’s
 presence does not unreasonably disrupt the conduct of the Sale. Merchant and Buyer shall also have a
 right of access to the Closing Stores at any time in the event of an emergency situation and shall promptly
 notify Agent of such emergency.

                 8.10     Additional Agent Goods.

                 (a)      Agent shall have the right to supplement the Merchandise in the Sale with
 additional goods procured by Agent which are of like kind, and no lesser quality to the Merchandise in
 the Sale (“Additional Agent Goods”). The Additional Agent Goods shall be purchased by Agent as part
 the Sale at Agent’s sole expense (and such purchase price shall not constitute an Expense). Sales of
 Additional Agent Goods shall be run through Merchant’s cash register systems, provided however,
 Agent shall mark the Additional Agent Goods using either a “dummy” SKU or department number, or in
 such other manner so as to distinguish the sale of Additional Agent Goods from the sale of Merchandise.
 Agent and/or Merchant, as applicable, shall also cooperate so as to ensure that the Additional Agent
 Goods are marked in such a way that a reasonable consumer could identify the Additional Agent Goods
 as non-Merchant goods. Additionally, Agent shall provide signage in the Stores notifying customers that
 the Additional Agent Goods have been included in the Sale.

                  (b)      Agent and Merchant intend that the transactions relating to the Additional Agent
 Goods are, and shall be construed as, a true consignment from Agent to Merchant in all respects and not a
 consignment for security purposes. At all times and for all purposes the Additional Agent Goods and
 their proceeds shall be the exclusive property of Agent, and no other person or entity shall have any claim
 against any of the Additional Agent Goods or their proceeds. The Additional Agent Goods shall at all
 times remain subject to the exclusive control of Agent.

                 (c)      Merchant shall until the Sale Termination Date, at Agent’s sole expense (and not
 as an Expense), insure the Additional Agent Goods and, if required, promptly file any proofs of loss with
 regard to same with Merchant’s insurers. Agent shall be responsible for payment of any deductible under
 any such insurance in the event of any casualty affecting the Additional Agent Goods, which amount shall
 be deemed an Additional Agent Goods expense.

                   (d)      Merchant, and the DIP Agent acknowledge, and the Approval Order shall
 provide, that the Additional Agent Goods shall be consigned to Merchant as a true consignment under
 Article 9 of the Code. Merchant, and DIP Agent further acknowledge and agree that Agent is hereby
 granted a first priority security interest in and lien upon (i) the Additional Agent Goods and (ii) the
 Additional Agent Goods proceeds, which security interest shall be deemed perfected pursuant to the
 Approval Order without the requirement of filing UCC financing statements or providing notifications to
 any prior secured parties (provided that Agent is hereby authorized to deliver all required notices and file
 all necessary financing statements and amendments thereof under the applicable UCC identifying Agent’s
                                                                                                            11
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 137 of 236


 interest in the Additional Agent Goods as consigned goods thereunder and the Merchant as the consignee
 therefor, and Agent’s security interest in and lien upon such Additional Agent Goods and Additional
 Agent Goods proceeds).

      Section 9. Employee Matters.

               For purposes of this Section 9, all references to employees shall be deemed references to
 employees of Merchant.

                  9.1     Merchant’s Employees. Agent may use all of Merchant’s, Store level employees
 in the conduct of the Sale to the extent Agent deems reasonably necessary for the Sale (each such
 employee, a “Retained Employee”), and Agent may select and schedule the number and type of Retained
 Employees. Notwithstanding the foregoing, Merchant’s employees shall at all times remain employees of
 the Merchant. Agent’s selection and scheduling of Merchant’s employees shall at all times comply with
 all applicable laws and regulations. Merchant, and Agent agree that, except to the extent that wages and
 benefits of Retained Employees constitute Expenses hereunder, nothing contained in this Agreement and
 none of Agent’s actions taken in respect of the Sale shall be deemed to constitute an assumption by Agent
 of any of Merchant’s, obligations relating to any of Merchant’s, employees including, without limitation,
 Excluded Payroll Benefits, Worker Adjustment Retraining Notification Act (“WARN Act”) claims and
 other termination type claims and obligations, or any other amounts required to be paid by statute or law;
 nor shall Agent become liable under any employment agreement, collective bargaining agreement, or be
 deemed a joint or successor employer with respect to such employees. Merchant shall not, without the
 prior consent of Agent, raise the salary or wages or increase the benefits for, or pay any bonuses or other
 extraordinary payments to, any Closing Store employees prior to the Sale Termination Date. Other than
 in the ordinary course of business, Merchant shall not transfer any employee in anticipation of the Sale
 nor any Retained Employee during the Sale Term, in each case without Agent’s prior consent.

                  9.2      Termination of Employees. Agent may in its discretion stop using any Retained
 Employee at any time during the Sale, subject to the conditions provided for herein. In the event that
 Agent desires to cease using any Retained Employee, Agent shall notify Merchant, at least five (5) days
 prior thereto; provided, however, that, in the event that Agent determines to cease using an employee “for
 cause” (such as dishonesty, fraud or breach of employee duties), the five (5) day notice period shall not
 apply; provided, further, however, that Agent shall immediately notify Merchant, of the basis for such
 “cause.” Notwithstanding the foregoing, Agent shall not have the right to terminate the actual
 employment of any employee, but rather may only cease using such employee in the Sale and paying any
 Expenses with respect to such employee (and all decisions relating to the termination or non-termination
 of such employees shall at all times rest solely with Merchant). Merchant shall be entitled to terminate
 any Retained Employee so long as Merchant has reasonably determined, after reasonable consultation
 with Agent, that Merchant shall be able to continue to fulfill its obligations under this Agreement
 following such termination.

                 9.3      Payroll Matters. During the Sale Term, Merchant shall process the payroll for all
 Retained Employees and any former employees and temporary labor engaged for the Sale. Each
 Wednesday (or such other date as may be reasonably requested by Merchant to permit the funding of the
 payroll accounts before such payroll is due and payable) during the Sale Term, Agent shall transfer to
 Merchant’s payroll accounts an amount equal to the base payroll for Retained Employees plus related
 payroll taxes, workers’ compensation and benefits for such week, to the extent such amount constitutes
 Expenses hereunder.



                                                                                                         12
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 138 of 236


                 9.4       Employee Retention Bonuses. Agent may pay, as an Expense, retention bonuses
 (“Retention Bonuses”) (which bonuses shall be inclusive of payroll taxes, but as to which no benefits
 shall be payable), up to a maximum of ten percent (10%) of base payroll for all Retained Employees, to
 such Retained Employees who do not voluntarily leave employment and are not terminated “for cause,”
 as Agent may determine in its discretion. The amount of such Retention Bonuses shall be in an amount to
 be determined by Agent, in its discretion, and shall be payable within thirty (30) days after the Sale
 Termination Date and shall be processed through Merchant’s.

      Section 10. Conditions Precedent and Subsequent.

                 (a)      The willingness of Agent to enter into the transactions contemplated under this
 Agreement is directly conditioned upon the satisfaction of the following conditions at the time or during
 the time periods indicated, unless specifically waived in writing by Agent (except that with respect to
 paragraph (2) below, such condition can only be waived with the consent of both Agent and Merchant):

                           (1)      All representations and warranties of the Merchant hereunder shall be
 true and correct in all material respects and no Event of Default shall have occurred at and as of the date
 hereof and on the Sale Commencement Date.

                            (2)      No later than November 1, 2019 (such date, the “Approval Order
 Deadline”), the Bankruptcy Court shall have entered an order in a form reasonably satisfactory to Buyer,
 Merchant, Agent, and DIP Agent (the “Approval Order”) that authorizes Buyer, Merchant, and Agent to
 enter into this Agreement and authorizes Merchant to conduct the Sale in accordance with the terms of this
 Agreement and provides, inter alia, that subject to the Closing, (i) this Agreement is in the best interest of
 the Merchant, Merchant’s estates, creditors, and other parties in interest, (ii) this Agreement (and each of
 the transactions contemplated hereby) is approved in its entirety; (iii) Merchant, Buyer, and Agent shall
 be authorized to continue to take any and all actions deemed necessary or desirable to implement this
 Agreement and each of the transactions contemplated hereby; (iv) upon payment of the Purchase Price,
 Agent shall be entitled to sell all Merchandise and Designated F&E hereunder free and clear of all liens,
 claims or encumbrances thereon; (v) Agent shall have the right to use the Closing Stores and all related
 Closing Store services, furniture, fixtures, equipment and other assets of the Merchant or Buyer, as
 applicable, as designated hereunder for the purpose of conducting the Sale, free of any interference from
 any entity or person, subject to compliance with the Sale Guidelines (as defined below) and Approval
 Order; (vi) Agent, as agent for Merchant is authorized to conduct, advertise, post signs, utilize
 signwalkers, and otherwise promote the Sale consistent with the Closing Store Advertising, in accordance
 with the Sale Guidelines (as the same may be modified and approved by the Bankruptcy Court) and
 without further compliance with the Liquidation Sale Laws (as defined above), subject to compliance with
 the Sale Guidelines and Approval Order; (vii) Agent shall be granted a limited, non-exclusive license and
 right to use until the Sale Termination Date all Intellectual Property in connection with the Sale; (viii) all
 newspapers and other advertising media in which the Sale is advertised shall be directed to accept the
 Approval Order as binding and to allow Merchant, Buyer, and Agent to consummate the transactions
 provided for in this Agreement, including, without limitation, the conducting and advertising of the Sale in
 the manner contemplated by this Agreement; (ix) all utilities, landlords, creditors and other interested
 parties and all persons acting for or on their behalf shall not interfere with or otherwise impede the
 conduct of the Sale, or institute any action in any court (other than in the Bankruptcy Court) with respect
 to Merchandise or the Designated F&E or before any administrative body which in any way directly or
 indirectly interferes with or obstructs or impedes the conduct of the Sale; (x) the Bankruptcy Court shall
 retain jurisdiction over the parties to enforce this Agreement; (xi) Agent shall not be liable for any claims
 against Merchant or Buyer other than as expressly provided for in this Agreement; (xii) subject to Agent
 having satisfied its payment obligations hereunder, any amounts owed by Merchant to Agent under this
                                                                                                            13
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                   Main Document
                                              Pg 139 of 236


 Agreement shall be granted the status of superpriority claims in Merchant’s Bankruptcy Case pursuant to
 section 364(c) of Title 11, United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”) senior to
 all other superpriority claims; (xiii) Agent shall be granted a valid, binding, enforceable and perfected
 security interest for the obligations of Merchant as provided for in Section 16 hereof (without the necessity
 of filing financing statements to perfect the security interests); (xiv) the Bankruptcy Court finds that time
 is of the essence in effectuating this Agreement and proceeding with the Sale uninterrupted; (xv) the
 Bankruptcy Court finds that the Merchant’s decisions to (a) enter into this Agreement and (b) perform
 under and make payments required by this Agreement is a reasonable exercise of the Merchant’s sound
 business judgment consistent with its fiduciary duties and is in the best interests of the Merchant, its
 estate, its creditors, and other parties in interest; (xvi) the Bankruptcy Court finds that this Agreement was
 negotiated in good faith and at arms' length between the Merchant, Buyer, and Agent and that Agent is
 entitled to the protection of section 363(m) of the Bankruptcy Code; (xvii) the Bankruptcy Court finds that
 Agent's performance under this Agreement will be in good faith and for valid business purposes and uses,
 as a consequence of which Agent is entitled to the protection and benefits of sections 363(m) and 364(e) of
 the Bankruptcy Code; (xviii) this Agreement is approved pursuant to Bankruptcy Code section 363; and
 (xix) in the event any of the provisions of the Approval Order are modified, amended or vacated by a
 subsequent order of the Bankruptcy Court or any other court, Agent shall be entitled to the protections
 provided in Bankruptcy Code sections 363(m) and 364(e) and, no such appeal, modification, amendment
 or vacatur shall affect the validity and enforceability of the sale or the liens or priority authorized or
 created under this Agreement or the Approval Order.

                 (b)      The willingness of Merchant to enter into the transactions contemplated under
 this Agreement is directly conditioned upon the satisfaction of the following conditions at the time or
 during the time periods indicated, unless specifically waived in writing by the Merchant:

                           (1)      All representations and warranties of Agent and Buyer hereunder shall be
 true and correct in all material respects and no Event of Default shall have occurred at and as of the date
 hereof and on the Sale Commencement Date;

                          (2)      the entry by the Bankruptcy Court of the Approval Order;

                          (3)      the payment in full of the Purchase Price under the APA; and

                         (4)     On or before October 21, 2019, Agent shall have adopted an incentive
 program, reasonably acceptable to Merchant, for the benefit of Merchant’s employees that assist in the
 Sale process with incentive payments measured by reference to the amount of Proceeds realized from
 such Sale processes.

      Section 11. Representations, Warranties and Covenants.

                 11.1    Merchant’s Representations, Warranties and Covenants. Merchant hereby
 represents, warrants and covenants in favor of Agent and Buyer as follows:

                   (a)     Merchant (i) is a corporation duly organized, validly existing and in good
 standing under the laws of the State of New York (except as may be a result of the commencement and/or
 pendency of the Bankruptcy Cases); (ii) has all requisite corporate power and authority to own, lease and
 operate its assets and properties and to carry on its business as presently conducted; and (iii) is, and
 during the Sale Term will continue to be, duly authorized and qualified to do business and in good
 standing in each jurisdiction where the nature of its business or properties requires such qualification,
 including, prior to the Closing, all jurisdictions in which the Stores are located, except, in each case, to the
                                                                                                              14
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 140 of 236


 extent that the failure to be in good standing or so qualified would not reasonably be expected to have a
 material adverse effect on the ability of Merchant to execute and deliver this Agreement and perform fully
 its obligations hereunder.

                   (b)     Subject to entry of the Approval Order, the Merchant has the right, power and
 authority to execute and deliver this Agreement and each other document and agreement contemplated
 hereby (collectively, together with this Agreement, the “Agency Documents”) and to perform fully its
 obligations thereunder. Subject to entry of the Approval Order, Merchant has taken all necessary actions
 required to authorize the execution, delivery and performance of the Agency Documents, and no further
 consent or approval is required for Merchant to enter into and deliver the Agency Documents, to perform
 its obligations thereunder and to consummate the Sale, except for any such consent the failure of which to
 be obtained would not reasonably be expected to have a material adverse effect on the ability of Merchant
 to execute and deliver this Agreement and perform fully its obligations hereunder. Subject to entry of the
 Approval Order, each of the Agency Documents has been duly executed and delivered by the Merchant
 and constitutes the legal, valid and binding obligation of the Merchant enforceable against it in
 accordance with its terms.

                   (c)      Merchant owns, and will own at all times prior to the Closing, good and
 marketable title to all of the Merchandise and Designated F&E to be included in the Sale, free and clear of
 all Liens (other than Permitted Liens and Liens granted to Agent hereunder). Merchant shall not create,
 incur, assume or suffer to exist any security interest, lien or other charge or encumbrance upon or with
 respect to any of the Merchandise or the Proceeds (or the Designated F&E or Other Proceeds) other than
 as provided herein (including the Permitted Liens).

                   (d)      The Sellers have maintained their pricing files (including the File) in the
 Ordinary Course of Business. All pricing files and records are accurate in all material respects as to the
 actual cost to the Sellers for purchasing the goods referred to therein and as to the selling price to the
 public for such goods without consideration of any point of sale discounts. Merchant represents that (i)
 the ticketed prices of all items of Merchandise do not and shall not include any Sales Taxes and (ii) all
 registers located at the Stores are programmed to correctly compute all Sales Taxes required to be paid by
 the customer under applicable law with respect to the Merchandise, as such calculations have been
 identified to Merchant by its retained service provider.

                   (e)     Through the Sale Commencement Date, Merchant shall continue to ticket or
 mark all items of inventory received at the Stores in a manner consistent with similar Merchandise located
 at the Stores, and in accordance with Merchant’s ordinary course past practices and policies relative to
 pricing and marking inventory. Since October 1, 2019, Merchant has not removed any POS promotions,
 sale stickers, or other markings indicating items are on sale or on clearance from the Merchandise prior to
 the Sale Commencement Date, and has not raised, and will not raise, prices of any Merchandise, in each
 case, in contemplation of the Sale.

                  (f)      Since October 1, 2019, Merchant has not, and through the Sale Commencement
 Date Merchant shall not, purchase for or transfer to or from the Closing Stores any merchandise or goods
 outside the ordinary course; provided, however, that in no event shall Merchant transfer any goods into
 the Closing Stores without Agent’s consent from and after the date hereof other than replenishing goods
 in the Closing Stores in the ordinary course of business prior to the Sale Commencement Date or pursuant
 to the Allocation Schedule.

                  (g)     To Sellers’ Knowledge, all Merchandise is in compliance in all material respects
 with all applicable federal, state and local product safety laws, rules and standards. Merchant shall
                                                                                                         15
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                              Pg 141 of 236


 provide Agent with its historic policies and practices, if any, regarding product recalls prior to the Sale
 Commencement Date.

                  (h)      Subject to the provisions of the Approval Order, Agent shall have the right to the
 unencumbered use and occupancy of, and peaceful and quiet possession of, the Closing Stores, the assets
 currently located at the Stores, and the utilities and other services provided at the Closing Stores.
 Merchant shall, until the Closing, maintain in good working order, condition and repair all cash registers,
 heating systems, air conditioning systems, elevators, escalators and all other mechanical devices
 necessary for the conduct of the Sale at the Store. Except as otherwise restricted by the Bankruptcy Code
 or as provided herein and absent a bona fide dispute, until the Sale Termination Date, Merchant shall
 remain current on all expenses and payables necessary or appropriate for the conduct of the Sale (other
 than those relating to any period prior to the commencement of the Bankruptcy Cases).

                  (i)     Subject to approval by the Bankruptcy Court or the Approval Order, Merchant
 will continue to pay throughout the Sale Term all self-insured or Merchant-funded employee benefit
 programs for Retained Employees, including health and medical benefits and insurance and all proper
 claims made or to be made in accordance with such programs.

                   (j)    Since October 1, 2019, Merchant has not intentionally taken, and shall not take,
 any actions with the intent of increasing the Expenses of the Sale, including without limitation increasing
 salaries or other amounts payable to employees, except to the extent an employee was due an annual raise
 in the ordinary course or in an effort to encourage one or more employees to remain in Merchant’s
 employ (such action not being taken with any intent to increase any expense in anticipation of the Sale).

                  (k)     Except as otherwise restricted by the Bankruptcy Code, in connection with any
 “store closing”, “inventory liquidation” or similar sales conducted by Merchant at the Excluded Stores in
 connection with the Bankruptcy Cases or as provided herein and absent a bona fide dispute, from the date
 hereof, through the Sale Commencement Date Merchant covenants to continue to operate through the
 Sale Commencement Date, the Closing Stores in all material respects in the ordinary course of business
 including without limitation by: (i) selling inventory during such period at customary prices consistent
 with the ordinary course of business; (ii) not promoting or advertising any sales or in-store promotions
 (including POS promotions) to the public outside of the Merchant’s ordinary course of business; (iii)
 except as may occur in the ordinary course of business, not returning inventory to vendors and not
 transferring inventory or supplies out of or to the Closing Stores; (iv) except as may occur in the ordinary
 course of business, not making any management personnel moves or changes at the Stores; and (v)
 replenishing the Stores in the ordinary course of business.

                   (l)       Other than filing the Bankruptcy Case, as of the date of this Agreement, no
 action, arbitration, suit, notice, or legal, administrative or other proceeding before any court or
 governmental body has been instituted by or against the Merchant, or has been settled or resolved, or to
 Sellers’ Knowledge, is threatened against or affects Merchant, which questions the validity of this
 Agreement, or that, if adversely determined, would have a material adverse effect on the ability of
 Merchant to perform its obligations under this Agreement.

                  (m)       At the Closing Stores on the E-Commerce Platform, from and after the date
 hereof, Merchant shall not offer, promote, advertise, or market any (i) storewide promotion or storewide
 discount or offer or (ii) implement or continue any promotion or discount that is equal to or greater than
 what the Company offered last year during the same time period, in connection with any “store closing,”
 liquidation or similar sales at the Excluded Stores commenced prior to the Sale Commencement Date.

                                                                                                               16
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                  Main Document
                                              Pg 142 of 236


                 (n)     Since October 1, 2019, Merchant has not and, from and after the date hereof
 through and including the Sale Termination Date, Merchant shall not transfer any goods from the
 Excluded Stores to the Closing Stores or the Distribution Centers.

                11.2     Agent’s Representations, Warranties and Covenants. Agent hereby represents,
 warrants and covenants in favor of Merchant and Buyer as follows:

                    (a)     Each entity comprising Agent: (i) is a limited liability company duly and validly
 existing and in good standing under the laws of the State of Delaware; (ii) has all requisite power and
 authority to carry on its business as presently conducted and to consummate the transactions contemplated
 hereby; (iii) is, and during the Sale Term will continue to be, duly authorized and qualified to do business
 and in good standing in each jurisdiction where the nature of its business or properties requires such
 qualification, including all jurisdictions in which the Stores are located, except, in each case, to the extent
 that the failure to be in good standing or so qualified could not reasonably be expected to have a material
 adverse effect on the ability of Agent to execute and deliver this Agreement and perform fully its
 obligations hereunder.

                  (b)      Agent has the right, power and authority to execute and deliver each of the
 Agency Documents to which it is a party and to perform fully its obligations thereunder. Agent has taken
 all necessary actions required to authorize the execution, delivery and performance of the Agency
 Documents, and no further consent or approval is required on the part of Agent for Agent to enter into and
 deliver the Agency Documents, to perform its obligations thereunder and to consummate the Sale. Each
 of the Agency Documents has been duly executed and delivered by Agent and constitutes the legal, valid
 and binding obligation of Agent enforceable in accordance with its terms. No court order or decree of
 any federal, state or local governmental authority or regulatory body is in effect that would prevent or
 impair, or is required for, Agent’s consummation of the transactions contemplated by this Agreement, and
 no consent of any third party which has not been obtained is required therefor, other than as provided
 herein. No contract or other agreement to which Agent is a party or by which Agent is otherwise bound
 will prevent or impair the consummation of the transactions contemplated by this Agreement.

                   (c)     No action, arbitration, suit, notice or legal administrative or other proceeding
 before any court or governmental body has been instituted by or against Agent, or has been settled or
 resolved or, to Agent’s Knowledge, has been threatened against or affects Agent, which questions the
 validity of this Agreement or any action taken or to be taken by Agent in connection with this Agreement
 or which, if adversely determined, would have a material adverse effect upon Agent’s ability to perform
 its obligations under this Agreement.

                  (d)     The Sale shall be conducted in compliance with all applicable state and local
 laws, rules and regulations and Merchant’s leases and other agreements, except as otherwise provided for
 in the Sale Guidelines and Approval Order.

                 (e)     Absent prior consent by the Merchant, Agent will not cause any non-emergency
 repairs or maintenance (emergency repairs are repairs necessary to preserve the security of a Store
 premise or to ensure customer safety) to be conducted at the Stores.

                  (f)     To the best of Agent's Knowledge, all Additional Agent Goods are in compliance
 with all applicable federal, state or local product safety laws, rules and standards. All Additional Agent
 Goods shall be of like kind and no lesser quality to the Merchandise or Inventory under Open Purchase
 Orders located in the Stores.

                                                                                                             17
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 143 of 236


                11.3     Buyer’s Representations, Warranties, and Covenants. Buyer hereby represents,
 warrants and covenants in favor of Merchant and Agent as follows:

                   (a)     Buyer: (i) is a limited liability company duly organized, validly existing and in
 good standing under the laws of the state of its organization; and (ii) has all requisite power and authority
 to carry on its business as presently conducted and to consummate the transactions contemplated hereby.

                  (b)      Buyer has the right, power, and authority to execute and deliver each of the
 Agency Documents to which it is a party and to perform fully its obligations thereunder. Buyer has taken
 all necessary actions required to authorize the execution, delivery, and performance of the Agency
 Documents, and no further consent or approval is required on the part of Buyer for Buyer to enter into and
 deliver the Agency Documents, to perform its obligations thereunder, and to consummate the Sale. Each
 of the Agency Documents has been duly executed and delivered by Buyer and, constitutes the legal, valid
 and binding obligation of Agent enforceable in accordance with its terms. No court order or decree of
 any federal, provincial, state or local governmental authority or regulatory body is in effect that would
 prevent or impair or is required for Buyer’s consummation of the transactions contemplated by this
 Agreement, and no consent of any third party which has not been obtained is required therefor other than
 as provided herein. No contract or other agreement to which Buyer is a party or by which Buyer is
 otherwise bound will prevent or impair the consummation of the transactions contemplated by this
 Agreement.

                   (c)     No action, arbitration, suit, notice, or legal administrative or other proceeding
 before any court or governmental body has been instituted by or against Buyer, or has been settled or
 resolved, or to Buyer’s Knowledge, has been threatened against or affects Buyer, which questions the
 validity of this Agreement or any action taken or to be taken by Buyer in connection with this Agreement,
 or which if adversely determined, would have a material adverse effect upon Buyer’s ability to perform
 its obligations under this Agreement.

      Section 12. Insurance.

                   12.1    Merchant’s Liability Insurance. Merchant shall continue until the Sale
 Termination Date, in each case, in such amounts as it currently has in effect, all of its respective liability
 insurance policies, including, but not limited to, commercial general liability, products liability,
 comprehensive public liability, auto liability and umbrella liability insurance, covering injuries to persons
 and property in, or in connection with, Merchant’s operation of the Closing Stores and E-Commerce
 Platform, in each case, in effect on the date hereof (collectively, the “Liability Insurance Policies”); and
 Merchant, shall cause Agent to be named as an additional named insured (as its interest may appear) with
 respect to all such policies. Merchant shall deliver to Agent certificates evidencing such insurance setting
 forth the duration thereof and naming Agent as an additional named insured, in form reasonably
 satisfactory to Agent. All such policies shall require at least thirty (30) days’ prior notice to Agent of
 cancellation, non-renewal or material change during the Sale Term. In the event of a claim under any
 such policies, Merchant shall be responsible for the payment of all deductibles, retentions or self-insured
 amounts thereunder (to be reimbursed on a dollar for dollar basis by Agent), unless it is determined that
 liability arose by reason of the willful misconduct or grossly negligent acts or omissions of Agent, or
 Agent’s employees, independent contractors or agents. Merchant shall not make any change in the
 amount of any deductibles or self-insurance amounts prior to Sale Termination Date without Agent’s
 prior written consent.

                12.2      Merchant’s Casualty Insurance. Merchant shall continue until the Sale
 Termination Date fire, flood, theft and extended coverage casualty insurance, in each case, in effect on the
                                                                                                            18
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                              Pg 144 of 236


 date hereof (collectively, the “Casualty Insurance Policies”) covering the Merchandise in a total amount
 equal to no less than the Cost Value thereof. From and after the date of this Agreement until the Sale
 Termination Date, as applicable, all such policies will also name Agent as loss payee (as its interest may
 appear). In the event of a loss to the Merchandise on or after the date of this Agreement, the proceeds of
 such insurance attributable to the Merchandise shall constitute Proceeds hereunder. Merchant shall
 deliver to Agent certificates evidencing such insurance, setting forth the duration thereof and naming
 Agent as loss payee, in form and substance reasonably satisfactory to Agent. All such policies shall
 require at least thirty (30) days’ prior notice to Agent of cancellation, non-renewal or material change
 during the Sale Term. Merchant shall not make any change in the amount of any deductibles or self-
 insurance amounts prior to the Sale Termination Date without Agent’s prior written consent.

                   12.3    Agent’s Insurance. Agent shall maintain at Agent’s cost as an Expense
 hereunder throughout the Sale Term, in such amounts as it currently has in effect, commercial general
 liability policies covering injuries to persons and property in or in connection with Agent’s agency at the
 Store, and shall cause Merchant or Buyer, as applicable, to be named as an additional insured with respect
 to such policies. Agent shall deliver to Merchant or Buyer, as applicable, certificates evidencing such
 insurance policies setting forth the duration thereof and naming Merchant or Buyer, as applicable, as an
 additional insured, in form and substance reasonably satisfactory to Merchant or Buyer, as applicable. In
 the event of a claim under any such policies, Agent shall be responsible for the payment of all
 deductibles, retentions or self-insured amounts thereunder, unless it is determined that liability arose by
 reason of the willful misconduct or grossly negligent acts or omissions of Merchant or Buyer or
 Merchant’s or Buyer’s employees, as applicable, independent contractors or agents (other than Agent or
 Agent’s employees, agents or independent contractors). Agent shall not make any change in the amount
 of any deductibles or self insurance amounts prior to the Sale Termination Date without Merchant’s or
 Buyer’s, as applicable, prior written consent.

                  12.4   Worker’s Compensation Insurance. Merchant shall continue to maintain, in full
 force and effect workers’ compensation insurance (including employer liability insurance) covering all
 Retained Employees in compliance with all statutory requirements.

      Section 13. Indemnification.

                   13.1    Merchant’s and Buyer’s Indemnification. Merchant and Buyer shall, severally as
 to themselves only, indemnify and hold Agent and its officers, directors, employees, agents,
 representatives, and independent contractors (collectively, “Agent Indemnified Parties”) harmless from
 and against all claims, causes of action, demands, penalties, losses, liability, damage, or other obligations,
 including, without limitation, reasonable attorneys’ fees and expenses, directly or indirectly asserted
 against, resulting from or related to: (i) Merchant’s or Buyer’s, as applicable, material breach of or failure
 to comply with any of its agreements, covenants, representations or warranties contained in this
 Agreement; (ii) subject to Agent’s compliance with its obligations under Section 8.3 hereof, any failure
 by Merchant (for which Merchant shall have the indemnity obligations hereunder) to pay any Sales Taxes
 to the proper taxing authorities or to properly file with any taxing authorities any reports or documents
 required by applicable law to be filed in respect thereof; (iii) any failure of Merchant to pay to its
 employees any wages, salaries or benefits due to such employees during the Sale Term; (iv) any
 consumer warranty or products liability claims relating to Merchandise or Inventory under Open Purchase
 Orders (in the case of Merchant, with respect to any such claims that arose prior to the Closing); (v) any
 liability or other claims asserted by customers, any of Merchant’s employees, or any other person against
 any Agent Indemnified Party (including, without limitation ), claims by employees arising under
 collective bargaining agreements, worker’s compensation or under the WARN Act); (vi) any harassment
 or any other unlawful, tortious, or otherwise actionable treatment of any customers, employees or agents
                                                                                                            19
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                             Pg 145 of 236


 of Agent by Merchant, or any of their respective representatives (other than Agent); (vii) any failure of
 Merchant to pay any Occupancy Expenses or Central Services Expenses during the Sale Term that are
 unrelated to the Sale; (viii) any breach of this Agreement by Buyer or Merchant; and (ix) the gross
 negligence (including omissions) or willful misconduct of the Merchant or Buyer, as applicable, or their
 respective officers, directors, employees, agents (other than Agent) or representatives.

                    13.2   Agent Indemnification. Agent shall indemnify and hold the Merchant and Buyer
 and their officers, directors, employees, agents and representatives harmless from and against all claims,
 causes of action, demands, penalties, losses, liability, damage, or other obligations, including, without
 limitation, reasonable attorneys’ fees and expenses, directly or indirectly asserted against, resulting from,
 or related to: (i) Agent’s material breach of or failure to comply with any of its agreements, covenants,
 representations or warranties contained in this Agreement; (ii) any claims by any party engaged by Agent
 as an employee or independent contractor arising out of such employment; (iii) any harassment or any
 other unlawful, tortious or otherwise actionable treatment of any customers, employees or agents of the
 Merchant or Buyer, as applicable, by Agent or any of its representatives; (iv) any consumer warranty or
 products liability claims relating to Additional Agent Goods; (v) as set forth in Section 8.3 above; (vi) any
 breach of this Agreement by Agent; and (vii) the gross negligence (including omissions) or willful
 misconduct of Agent, its officers, directors, employees, agents or representatives.

      Section 14. Defaults. The following shall constitute “Events of Default” hereunder:

                   (a)    Merchant, Buyer or Agent shall fail to perform any material obligation hereunder
 if such failure remains uncured ten (10) days after receipt of written notice thereof;

                  (b)      Any representation or warranty made by Merchant, Buyer or Agent proves untrue
 in any material respect as of the date made and, to the extent curable, continues uncured ten (10) days
 after written notice to the defaulting party;

                  (c)    The entry of an order converting the Merchant’s bankruptcy case to a case under
 another chapter of the Bankruptcy Code (other than chapter 11) or the entry of an order appointing a
 chapter 11 trustee;

                 (d)      The transactions contemplated by the APA are not consummated by November 1,
 2019; or

                  (e)     The Sale is terminated prior to the Sale Termination Date or materially
 interrupted or impaired for any reason other than (i) an Event of Default by Agent, or (ii) any other
 material breach or action by Agent not authorized hereunder.

 Upon an Event of Default, the non-defaulting party (in the case of (a) or (b) above), Agent (in the case of
 (c) above), or Merchant (in the case of (d) above) may in its discretion elect to terminate this Agreement,
 and any party’s damages or entitlement to equitable relief on account of an Event of Default shall (in
 addition to the right to terminate as provided above) be determined by a court of competent jurisdiction.

      Section 15. Agent’s Security Interest.

                 (a)       Subject to entry of the Approval Order and payment of the Purchase Price at
 Closing, each of Merchant hereby grants to Agent first priority, senior security interests in and liens upon:
 (i) the Merchandise; (ii) the Additional Agent Goods; (iii) all Proceeds (including, without limitation,
 processor receivables and credit card Proceeds); (iv) the Designated F&E; (v) Other Proceeds; and (vi) all

                                                                                                           20
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                   Main Document
                                              Pg 146 of 236


 “proceeds” (within the meaning of Section 9-102(a)(64) of the Code) of each of the foregoing (all of
 which are collectively referred to herein as the “Agent Collateral”). Upon entry of the Approval Order,
 but subject to the Closing and payment of the Purchase Price and to the preceding sentence, the security
 interests and liens granted to Agent hereunder shall be deemed properly perfected without the necessity of
 filing UCC-1 financing statements or any other documentation.

                (b)      Subject to entry of the Approval Order and payment of the Purchase Price at
 Closing, Merchant shall not sell, grant, assign or transfer any security interest in, or permit to exist any
 lien or encumbrance on, any of the Agent Collateral other than in favor of Agent.

                  (c)     In the event of an occurrence of an Event of Default other than by Agent, in any
 jurisdiction where the enforcement of its rights hereunder is sought, Agent shall have, in addition to all
 other rights and remedies, the rights and remedies of a secured party under the Code.

                 (d)      “Code” shall mean the Uniform Commercial Code as the same may be in effect
 from time to time in the State of New York.

      Section 16. Intentionally Omitted.

      Section 17. Miscellaneous.

                17.1     Notices. All notices and communications provided for pursuant to this
 Agreement shall be in writing and sent by email, by hand, by facsimile or by Federal Express or other
 recognized overnight delivery service, as follows:

                         If to Agent:                Great American Group, LLC
                                                     21255 Burbank Blvd., Suite 400
                                                     Woodland Hills, CA 91367
                                                     Attention: Scott K. Carpenter and Marina Fineman
                                                     Tel: (818) 746-9309
                                                     Email: scarpenter@greatamerican.com and
                                                     mfineman@greatamerican.com

                                                     With a copy (which shall not constitute notice to
                                                     Agent) to:

                                                     Lowenstein Sandler LLP
                                                     One Lowenstein Drive
                                                     Roseland, New Jersey 07068
                                                     Attn: Andrew Behlmann
                                                     Tel: (908) 235-1040
                                                     Facsimile: (973) 597-2400
                                                     Email: abehlmann@lowenstein.com

                         If to Merchant:             Barney’s, Inc.
                                                     575 Fifth Avenue
                                                     New York, New York 10017
                                                     Attention: Grace Fu
                                                     Email: gfu@barneys.com


                                                                                                                21
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                             Pg 147 of 236


                                                    With a copy (which shall not constitute notice to
                                                    Sellers) to:

                                                    Kirkland & Ellis LLP
                                                    300 North LaSalle
                                                    Chicago, IL 60654
                                                    Attention: Chad J. Husnick, W. Benjamin Winger, and
                                                    Steve Toth
                                                    Facsimile: (312) 862-2200
                                                    Email: chad.husnick@kirkland.com,
                                                    benjamin.winger@kirkland.com,
                                                    steve.toth@kirkland.com

                                                    – and –

                                                    Kirkland & Ellis LLP
                                                    601 Lexington Avenue,
                                                    New York, New York 10022
                                                    Attention: Joshua A. Sussberg
                                                    Facsimile: (212) 446-4900
                                                    Email: joshua.sussberg@kirkland.com

                         If to Buyer:               Authentic Brands Group
                                                    1411 Broadway
                                                    New York, New York 10001
                                                    Attention: Jay Dubiner
                                                    General Counsel
                                                    Phone: (212) 760-2418
                                                    E-mail: jdubiner@abg-nyc.com

                                                    With a copy (which shall not constitute notice to
                                                    Buyer) to:

                                                    DLA Piper LLP (US)
                                                    1251 Avenue of the Americas
                                                    New York, New York 10020
                                                    Attention: Richard Chesley
                                                    E-mail: richard.chesley@dlapiper.com

                  17.2    Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
 and interpreted in accordance with the laws of the State of New York, without reference to any conflict of
 laws provisions thereof, except where governed by the Bankruptcy Code. Each of the parties hereto
 irrevocably and unconditionally submits, for itself and its properties, to the exclusive jurisdiction of the
 Bankruptcy Court, in any action or proceeding arising out of or relating to this Agreement.

                   17.3   Amendments; Third Party Rights. This Agreement may not be modified except
 in a written instrument executed by each of the parties hereto; provided, however, that, (a) until the DIP
 Agent has received payment in full of all DIP Obligations, the DIP Agent’s consent shall be required to
 amend provisions of this Agreement pertaining to either or both of the DIP Agent. Additionally, the DIP

                                                                                                          22
19-36300-cgm           Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                     Main Document
                                                 Pg 148 of 236


 Agent and DIP Lenders shall be third party beneficiaries with respect to those provisions of this
 Agreement that expressly reference them.

                  17.4      No Waiver. No consent or waiver by any party, express or implied, to or of any
 breach or default by the other in the performance of its obligations hereunder shall be deemed or
 construed to be a consent or waiver to or of any other breach or default in the performance by such other
 party of the same or any other obligation of such party. Failure on the part of any party to complain of
 any act or failure to act by the other party or to declare the other party in default, irrespective of how long
 such failure continues, shall not constitute a waiver by such party of its rights hereunder.

                 17.5   Currency. All reference to dollars in this Agreement and all schedules, exhibits,
 and ancillary documents related to this Agreement shall refer to US dollars.

                  17.6    Successors and Assigns. This Agreement shall inure to the benefit of and be
 binding upon Agent, Buyer and Merchant and their respective successors and permitted assigns,
 including, but not limited to, any chapter 11 or chapter 7 trustee; provided, however, that this Agreement
 may not be assigned by Merchant, Buyer, or Agent to any party without the prior written consent of the
 other; further provided, however, that Agent shall have the right to syndicate this Agreement with notice
 to (but without the requirement of obtaining the written consent of) Buyer and Merchant, but Agent shall
 remain liable under this Agreement not withstanding such syndication.1

                  17.7     Execution in Counterparts. This Agreement may be executed in one or more
 counterparts. Each such counterpart shall be deemed an original, but all such counterparts together shall
 constitute one and the same agreement. This Agreement, to the extent signed and delivered by means of a
 facsimile machine, electronic mail or other electronic transmission in which the actual signature is
 evident, shall be treated in all manner and respects as an original agreement or instrument and shall be
 considered to have the same binding legal effect as if it were the original signed version thereof delivered
 in person. At the request of any party hereto, each other party hereto or thereto shall re-execute original
 forms hereof and deliver them to all other parties. No party hereto shall raise the use of a facsimile
 machine, electronic mail, or other electronic transmission in which the actual signature is evident to
 deliver a signature or the fact that any signature or agreement or instrument was transmitted or
 communicated through the use of a facsimile machine, electronic mail or other electronic transmission in
 which the actual signature is evident as a defense to the formation of a contract and each party forever
 waives such defense. In proving this Agreement, it shall not be necessary to produce or account for more
 than one such counterpart signed by the party against which enforcement is sought.

                 17.8    Section Headings. The headings of sections of this Agreement are inserted for
 convenience only and shall not be considered for the purpose of determining the meaning or legal effect
 of any provisions hereof.

                  17.9   Wiring of Funds. All amounts required to be paid by Merchant, Agent under any
 provision of this Agreement shall be made by wire transfer of immediately available funds which shall be
 wired by Merchant, Agent, no later as 2:00 p.m. (Eastern Time) on the date that such payment is due;

 1
     The parties hereto understand and agree that (a) Hilco Merchant Resources, LLC (“Hilco”) and Gordon Brothers
     Retail Partners, LLC (“GB”) will be offered the opportunity to participate in GA’s interest as Agent hereunder,
     and (b) Tiger Capital Group LLC (“Tiger”) will be offered the opportunity to participate in GA’s interest as Agent
     hereunder. If Hilco, GB, and/or Tiger elect to participate as Agent, their participation will be structured as a
     further contractual joint venture with GA, all instances of “Agent” in this Agreement shall refer to such joint
     venture, and each member of Agent shall be subject to the terms and conditions of this Agreement applicable to
     Agent.
                                                                                                                    23
19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                   Main Document
                                              Pg 149 of 236


 provided, however, that all of the information necessary to complete the wire transfer has been received
 by Merchant or Agent, as applicable, by 10:00 a.m. (Eastern Time) on the date that such payment is due.
 In the event that the date on which any such payment is due is not a business day, then such payment shall
 be made by wire transfer on the next business day.

                  17.10 Nature of Remedies. No failure to exercise and no delay in exercising, on the
 part of Agent, any right, remedy, power, privilege or adjustment hereunder, shall operate as a waiver
 thereof; nor shall any single or partial exercise of any right, remedy, power, privilege, or adjustment
 hereunder preclude any other or further exercise thereof or the exercise of any other right, remedy, power,
 privilege, or adjustment.

               17.11 Effectiveness. For the avoidance, unless otherwise agreed to by the Merchant,
 Buyer, and Agent in writing, this Agreement shall only become effective upon the Closing.

                  17.12 APA Obligations. Agent hereby covenants and agrees to comply with the
 provisions of the APA applicable to Agent, including, without limitation, to comply with its obligations
 under Section 2.7(b)(iii) and Section 9.11 of the APA.

                   17.13 Tax Treatment of Transactions. The Buyer, Agent, and Merchant shall work in
 good faith to agree on the proper tax treatment of the transactions contemplated by this Agreement and
 the APA, including with respect to whether the Designated Assets (as defined in the APA) have, as a
 result of this Agreement and the APA, been acquired by the Buyer or the Agent for applicable Tax
 purposes. In the event the Buyer, Agent, and Merchant cannot agree on the proper characterization of
 such transactions, the issue will be submitted for resolution to a mutually agreeable nationally recognized
 accounting firm or law firm, with the cost of such resolution to be proportionately borne by the party or
 parties advocating a position that is contrary to the position taken by such accounting firm or law firm,
 and all parties shall take the position adopted by such accounting firm or law firm for all applicable Tax
 purposes, unless otherwise required by applicable Law.

                   17.14 Entire Agreement. This Agreement and the APA contain the entire agreement
 between the Merchant and Agent, and this Agreement, the APA, the Letter Agreement, and such other
 written agreements executed between Buyer and Agent contain the entire agreement between Buyer and
 Agent with respect to the transactions contemplated hereby and supersedes and cancels all prior
 agreements, including, but not limited to, all proposals, letters of intent or representations, written or oral,
 with respect thereto. In the event of any ambiguity, conflict or inconsistency between the terms of this
 Agreement and the terms of the APA, the applicable terms of the Agency Agreement will govern and
 control in all respects, except that in the event of any ambiguity, conflict or inconsistency between the
 terms of this Agreement and Section 2.7(b)(iii) or Section 9.11 of the APA, the applicable provisions of
 the APA will govern and control in all respects.




                                                                                                               24
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 150 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 151 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 152 of 236




                                  BARNEY'S, INC.




                         Signature Page to Agency Agreement
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 153 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 154 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 155 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 156 of 236
                                            19-36300-cgm              Doc 356            Filed 10/16/19 Entered 10/16/19 19:22:34                                        Main Document
                                                                                                     Pg 157 of 236

                                                                                                             Barney's
                                                                                                           Exhibit 4.1(c)


                                                                                                             Occupancy


                                                                                                                                    Per Diem
                                                                            CRT/BUS       FASB 13      OTHER                      PROPERTY/RE
                                                                                                                  PERCENTAGE                                                                                      Total
 Store #               Store Name                  BASE RENT    CAM       LICENSE/PER    MINIMUM      PROPERTY                     AL ESTATE     Security    Telephone    Equip Leases   Utilities    R&M
                                                                                                                     RENT                                                                                       Occupancy
                                                                              MITS         RENT         RENT                         TAXES
        1    Downtown                                  12,363       109            514        1,723           ‐               ‐            339         746          230            23           995     1,962       19,003
        3    Madison                                   76,648    14,571          2,575            ‐           ‐               ‐         19,240         643          426            12         6,628     4,628      125,371
        7    Beverly Hills                             19,385         ‐             29            ‐         851               ‐          2,550         510          167            29         2,519     2,399       28,439
      254    Copley                                     2,077         ‐              ‐            ‐           ‐               ‐              ‐          50           81            14           762       783        3,767
      256    San Francisco                             11,835       165            195          276         234               ‐          1,615         339          104            20         1,034     1,412       17,230
      401    Woodbury                                   3,857       560              ‐            ‐           ‐               ‐            495         274           25             ‐            82        88        5,381
      423    Livermore                                    659         ‐              2            ‐           2              32             94          13            2             ‐            37        28          870
     7                                     Total      126,824    15,406          3,315        1,999       1,087              32         24,333       2,574        1,036            99        12,058    11,299      200,061
                                       Per Week       887,769   107,839         23,204       13,995       7,607             222        170,331      18,019        7,249           691        84,404    79,095    1,400,426
                                Per Store Week        126,824    15,406          3,315        1,999       1,087              32         24,333       2,574        1,036            99        12,058    11,299      200,061




Hilco Merchant Resources, LLC                                                                                                                                                                                               10/9/2019
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 158 of 236


                                           EXHIBIT 8.1
                                     Store Closing Procedures 1

         1.     The Store closings will be conducted during normal business hours or such hours
 as otherwise permitted by the applicable unexpired lease.

        2.     The Store closings will be conducted in accordance with applicable state and local
 “Blue Laws,” and thus, where such a law is applicable, no Store closings will be conducted on
 Sunday unless the Debtors have been operating such stores on Sundays.

         3.      On “shopping center” property, Agent shall not distribute handbills, leaflets or other
 written materials to customers outside of any Stores’ premises, unless permitted by the lease or, if
 distribution is customary in the “shopping center” in which such Store is located; provided that
 Agent may solicit customers in the Stores themselves. On “shopping center” property, Agent shall
 not use any flashing lights or amplified sound to advertise the Sale or solicit customers, except as
 permitted under the applicable lease or agreed to by the landlord.

         4.      At the conclusion of the Sale at each Closing Store, Agent shall to leave each
 Closing Store in “broom clean” condition, ordinary wear and tear excepted, except for unsold items
 of Designated F&E and other assets or property of the Merchant or Buyer, as applicable, which be
 abandoned by Agent in place in a neat and orderly manner, without any cost or liability to any
 party. All Designated F&E left in a Closing Store or Distribution Centers, or Merchant’s other
 corporate offices after a lease is rejected shall be deemed abandoned to the landlord having a right
 to dispose of the same as the landlord chooses without any liability whatsoever on the part of the
 landlord to any party and without waiver of any damage claims against the Merchant. For the
 avoidance of doubt, as of the Sale Termination Date, Agent may abandon, in place and without
 further responsibility or liability of any kind, any Designated F&E or Furnishings and Equipment
 located at a Store or, Distribution Centers, or Merchant’s other corporate offices.

         5.     Agent may, but are not required to, advertise all of the Store closings as “store
 closing,” “sale on everything,” “everything must go,” or similarly themed sales. Agent may also
 have a “countdown to closing” sign prominently displayed in a manner consistent with these Store
 Closing Procedures or as may be dictated by the Approval Order.

         6.      Agent shall be permitted to utilize display, hanging signs, and interior banners in
 connection with the Sale; provided, however, that such display, hanging signs, and interior banners
 shall be professionally produced and hung in a professional manner. The Merchant and Agent shall
 not use neon or day-glo on its display, hanging signs, or interior banners. Furthermore, with respect
 to enclosed mall locations, no exterior signs or signs in common areas of a mall shall be used
 unless otherwise expressly permitted in these Sale Guidelines. In addition, the Merchant and Agent
 shall be permitted to utilize exterior banners at (i) non-enclosed mall Stores and (ii) enclosed mall
 Stores to the extent the entrance to the applicable Store does not require entry into the enclosed

        1
        Capitalized terms used but not defined in these Store Closing Procedures have the
 meanings given to them in the Agency Agreement.

                                                   1
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 159 of 236


 mall common area; provided, however, that such banners shall be located or hung so as to make
 clear that the Sale is being conducted only at the affected Store, shall not be wider than the
 storefront of the Store, and shall not be larger than 4 feet x 40 feet. In addition, the Merchant and
 Agent shall be permitted to utilize sign walkers in a safe and professional manner and in
 accordance with the terms of the Approval Order. Nothing contained in these Sale Guidelines shall
 be construed to create or impose upon Agent any additional restrictions not contained in the
 applicable lease agreement.

        7.       Agent shall not make any alterations to interior or exterior Store lighting. No
 property of the landlord of a Store shall be removed or sold during the Sale. The hanging of exterior
 banners or inStore signage and banners shall not constitute an alteration to a Store.

         8.      Affected landlords will have the ability to negotiate with Agent any particular
 modifications to the Store Closing Procedures. Agent and the landlord of any Store are authorized
 to enter into Side Letters without further order of the Court; provided, that the Merchant shall have
 a reasonable consent right (not to be unreasonably withheld or delayed) with respect to any
 modification or provision that impacts its rights or obligations.

         9.      Conspicuous signs shall be posted in the cash register areas of each of the affected
 Stores to effect that “all sales are final.” G. Except with respect to the hanging of exterior banners,
 Agent shall not make any alterations to the storefront or exterior walls of any Stores.

        10.     Agent will keep store premises and surrounding areas clear and orderly, consistent
 with past practices.

         11.     Subject to the provisions of the Agency Agreement, Agent shall have the right to
 sell all Designated F&E at the Closing Stores and the Distribution Centers, and Merchant’s
 corporate offices and (subject to any side letter between Agent and Buyer, which shall not in any
 way affect Merchant’s rights under the Agency Agreement). Agent may advertise the sale of the
 Designated F&E in a manner consistent with these guidelines at the Closing Stores. The purchasers
 of any Designated F&E sold during the sale shall be permitted to remove the Designated F&E
 either through the back shipping areas at any time, or through other areas after applicable business
 hours. For the avoidance of doubt, as of the Sale Termination Date, Agent may abandon, in place
 and without further responsibility, any Designated F&E at the Stores, the Distribution Centers, and
 Merchant’s other corporate offices.

        12.    Agent shall be entitled to include Additional Agent Merchandise in the Sale in
 accordance with the terms of the Approval Order and the Agreement.

          13.     At the conclusion of the Sale at each Store, pending assumption or rejection of
 applicable leases, the landlords of the Stores shall have reasonable access to the Stores’ premises
 as set forth in the applicable leases. The Merchant, Agent and their agents and representatives shall
 continue to have access to the Stores as provided for in the Agreement.
          14.     Post-petition rents shall be paid by the Merchant as required by the Bankruptcy
 Code until the rejection or assumption and assignment of each lease. Agent shall have no
 responsibility to the landlords therefor.

                                                   2
19-36300-cgm      Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34         Main Document
                                             Pg 160 of 236



        15.     The rights of landlords against the Merchant for any damages to a Store shall be
 reserved in accordance with the provisions of the applicable lease.

         16.     If and to the extent that the landlord of any Store affected hereby contends that
 Agent or Merchant is in breach of or default under these Sale Guidelines, such landlord shall email
 or deliver written notice by overnight delivery on the Merchant and Agent and Buyer as follows:


                If to Debtors:

                Barneys, Inc.
                575 Fifth Avenue
                11th Floor
                New York, New York 10017
                Attention:    Grace Fu
                              Sandro Risi
                Email:        gfu@barneys.com
                              srisi@barneys.com

                With a copy (which shall not constitute notice to Debtors) to

                Kirkland & Ellis LLP
                300 North LaSalle Street
                Chicago, Illinois 60654
                Attention:     Chad J. Husnick, P.C.
                               Steve Toth
                Email:         chad.husnick@kirkland.com
                               steve.toth@kirkland.com


                If to Buyer:

                                 Authentic Brands Group
                                 1411 Broadway
                                 New York, New York 10001
                                 Attention: Jay Dubiner General Counsel
                                 Phone: (212) 760-2418
                                 E-mail: jdubiner@abg-nyc.com

                With a copy (which shall not constitute notice to Buyer) to:

                        DLA Piper LLP (US)
                        1251 Avenue of the Americas
                        New York, New York 10020
                        Attention: Richard Chesley
                        E-mail: Richard.Chesley@dlapiper.com

                                                    3
19-36300-cgm     Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34        Main Document
                                          Pg 161 of 236



               If to Agent:

                      Great American Group, LLC
                      21255 Burbank Blvd., Suite 400
                      Woodland Hills, CA 91367
                      Attention: Scott K. Carpenter and Marina Fineman
                      Tel: (818) 746-9309
                      Email:scarpenter@greatamerican.com
                      and mfineman@greatamerican.com

               With a copy (which shall not constitute notice to Agent) to:

                      Lowenstein Sandler LLP
                      One Lowenstein Drive
                      Roseland, New Jersey 07068 Attn: Andrew Behlmann
                      Tel: (908) 235-1040
                      Facsimile: (973) 597-2400
                      Email: abehlmann@lowenstein.com




                                                4
19-36300-cgm   Doc 356   Filed 10/16/19
                                   Exhibit Entered
                                           8.1(d)(i) 10/16/19 19:22:34   Main Document
                                     Pg 162 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 163 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 164 of 236
   19-36300-cgm            Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34      Main Document
                                                 Pg 165 of 236

                                                  BARNEYS
                                                Sign Package
                                              Exhibit 8.1 (d) (ii)
S&D FORMAT                           5K      10K          40K        50K    60K     133K     265
RACK TOPPERS 7X11
5%                                   50      100          500        600    700      1500    3000
10%                                  50      100          500        600    700      1500    3000
20%                                  50      100          500        600    700      1500    3000
25%                                  50      100          500        600    700      1500    3000
30%                                  50      100          500        600    700      1500    3000
40%                                  50      100          500        600    700      1500    3000
50%                                  50      100          500        600    700      1500    3000
60%                                  50      100          500        600    700      1500    3000
70%                                  50      100          500        600    700      1500    3000
80%                                  50      100          500        600    700      1500    3000
28X28 S/F
EVERYTHING 10-30% OFF D/F             5      10            40        50     60       130     260
OVERLAYS                              1      2             8         10     12        26      52
22X28 D/F
STORE CLOSING                         5       8            30        30     38       84      168
EVERYTHING MUST GO                    3       4            20        30     34       72      144
NOTHING HELD BACK                     3       4            20        30     34       72      144
LAST 10 DAYS                          2       3            6         10     13       29       58
   OVERLAYS                           2       3            6                3        9        18
HARDWARE
12" WIRE                             50      100          200        600    700      1500    3000
CLIPS                                50      100          200        600    700      1500    3000
POLICY
ALL SALES FINAL 14X22                3       6             12         24     30       40      60
NO CHECKS (c-v-mc-d-ae) 14X22        3       6             12         24     30       40      60
WARRANTIES 14X22                     2       2             12         24     24       40      60
SALE HOURS 11X14                     1       2             36         12     14       30      60
DO NOT OPEN CARTONS 7X11             1       2             6          12     14       20      30
BLANK BURST 5X7                      12      25           100        100    100      200     400
____ % BURST 5X7                     12      25           100        100    100      200     400
YOU PAYS
7"X11"                               100     200          300        600    800      1800    3600
5"X7" TAGS                           200     400          600        1200   1600     3600    7200
3"X4" TAGS                           200     400          400        600    1000     2400    4800
2"X3" TAGS                           200     400          600        600    1000     2400    4800
36X60 D/F
STORE CLOSING                         1       2            6         10     12       26      52
EVERYTHING MUST GO                    1       2            6         10     12       26      52
NOTHING HELD BACK                     1       2            6         10     12       26      52
STORE CLOSING (PUSH PIN)              1       1            1         1      2        5       10
EVERYTHING ON SALE (PUSH PIN)         1       1            1         1      2        5       10
BANNER
3X30 STORE CLOSING                    0       0            1          1      1        2       2
MISC
WAS/NOW JEWELRY STICKER              5        10           20         30     40       90     180
JEWELRY TENT SIGN                    50      100          500        600    700      1500    3000
FIXTURES
22X28 FIXTURES FOR SALE               2       3            6          8     11       25      50
"FIXTURES FOR SALE" ROLL              1       2            3          4     6        14      28
"SOLD" ROLL                           1       2            3          5     7        16      32
INVOICE BOOK                          1       1            2          3     4        9       18
BALLOT PAD                            1       1            2          3     4        9       18
BALLOT BOX                            1       1            1          1     1        3       6
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 166 of 236
                                                                                              Exhibit F

          CONSIGNOR BILL OF SALE FOR PURCHASED CONSIGNMENT GOODS

         This CONSIGNOR BILL OF SALE FOR PURCHASED CONSIGNMENT GOODS
 (this “Bill of Sale”) is executed as of [●], 2019 (the “Closing Date”), by and among Barneys New
 York, Inc., a Delaware corporation (the “Company”), and each of the Company’s Subsidiaries
 listed on the signature pages hereto (each, along with the Company, a “Seller” and collectively,
 “Sellers”), and B. Riley Financial, Inc. (the “Consignor”). Sellers and Consignor may be referred
 to herein, individually, as a “Party” and, collectively, as the “Parties.”

         WHEREAS, this Bill of Sale is being delivered in connection with the Closing of the
 transactions contemplated by that certain Asset Purchase Agreement, dated as of October 16, 2019,
 by and among the Consignor, the Sellers and ABG-BARNEYS, LLC, a Delaware limited liability
 company, as Buyer (the “Purchase Agreement”);

         WHEREAS, pursuant to the Purchase Agreement, Consignor has agreed to sell, transfer,
 assign, convey and deliver to Sellers, and Sellers have agreed to purchase, acquire and accept from
 Consignor, all of such Consignor’s direct or indirect right, title and interest in, to and under certain
 Purchased Consignment Goods (as defined in the Purchase Agreement);

         WHEREAS, this Bill of Sale, as duly executed by Consignor and each Seller, is being
 delivered as of the date hereof by each Party to the other Parties effective as of the Closing.

         NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements
 herein contained and intending to be legally bound hereby, Consignor and Sellers do hereby agree
 as follows:

                                                    I.

                     BILL OF SALE; ASSIGNMENT AND ASSUMPTION

       1.1.   Definitions. Capitalized terms used but not defined in this Bill of Sale have the
 meanings given to such terms in the Purchase Agreement.

         1.2.    Assignment of Purchased Consignment Goods. In accordance with and subject to
 the terms of the Purchase Agreement, Consignor does hereby sell, transfer, assign, convey and
 deliver to Sellers, and Seller does hereby accept from Consignor, effective as of the Closing, all of
 Consignor’s right, title and interest in, to and under the Purchased Consignment Goods, as
 provided in Section 2.5(e) of the Purchase Agreement, free and clear of all Liens other than
 Permitted Liens.

         1.3.    Excluded Assets. Consignor does not hereby sell, transfer, assign, convey and
 deliver to Sellers any right, title or interest in any assets, properties and rights of Consignor that
 are not Purchased Consignment Goods.

         1.4.   Excluded Liabilities. Sellers shall not assume, be deemed to have assumed or be
 liable or obligated to pay, perform or otherwise discharge or in any other manner be liable or
 responsible for any Liabilities of the Consignor.
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 167 of 236


         1.5.    Cooperation. In furtherance of the foregoing and upon the terms and subject to the
 conditions of the Purchase Agreement, the parties hereto agree to do such things and to promptly
 execute, acknowledge, and deliver any such further assurances, documents and instruments of
 transfer or assignment, in each case that the other party may reasonably request in order to transfer,
 assign, convey and deliver to Sellers all of Consignor’s rights, title and interest in and to the
 Purchased Consignment Goods.

                                                   II.

                                         MISCELLANEOUS

         2.1.    Purchase Agreement. This Bill of Sale is expressly made subject to the terms of
 the Purchase Agreement. The delivery of this Bill of Sale shall not amend, affect, enlarge,
 diminish, supersede, modify, replace, rescind, waive or otherwise impair any of the
 representations, warranties, covenants, terms or provisions of the Purchase Agreement or any of
 the rights, remedies or obligations of any Seller or Consignor provided for therein or arising
 therefrom in any way, all of which shall remain in full force and effect in accordance with their
 terms. The representations, warranties, covenants, terms and provisions contained in the Purchase
 Agreement shall not be merged with or into this Bill of Sale but shall survive the execution and
 delivery of this Bill of Sale to the extent, and in the manner, set forth in the Purchase Agreement.
 In the event of any conflict or inconsistency between the terms of the Purchase Agreement and the
 terms of this Bill of Sale (including the schedules hereto), the terms of the Purchase Agreement
 shall control.

        2.2.     Successors and Assigns. The provisions of this Bill of Sale shall bind and inure to
 the benefit of Sellers and Consignor and their respective successors and permitted assigns.

         2.3.    Amendment and Waiver. Any provision of this Bill of Sale may be (a) amended
 only in a writing signed by Sellers and Consignor or (b) waived only in a writing executed by the
 Person against which enforcement of such waiver is sought. No waiver of any provision hereunder
 or any breach or default thereof will extend to or affect in any way any other provision or prior or
 subsequent breach or default.

         2.4.     Severability. Whenever possible, each provision of this Bill of Sale will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Bill of Sale is held to be invalid, illegal or unenforceable in any jurisdiction, such provision
 shall be ineffective as to such jurisdiction to the extent of such invalidity, illegality or
 unenforceability without invalidating or affecting the remaining provisions hereof or affecting the
 validity, legality or enforceability of such provision in any other jurisdiction. Upon such a
 determination, the Parties hereto shall negotiate in good faith to modify this Bill of Sale so as to
 effect the original intent of the Parties hereto as closely as possible in a reasonably acceptable
 manner in order that the transactions contemplated hereby may be consummated as originally
 contemplated to the fullest extent possible.

        2.5.    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver




                                                    2
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 168 of 236


                 (a)    Except to the extent the mandatory provisions of the Bankruptcy Code, this
 Bill of Sale, and any Action that may be based upon, arise out of or relate to this Bill of Sale or the
 negotiation, execution or performance of this Bill of Sale or the transactions contemplated hereby
 will be governed by and construed in accordance with the internal Laws of the State of New York
 applicable to agreements executed and performed entirely within such State without regards to
 conflict of law principles of the State of New York or any other jurisdiction that would cause the
 Laws of any jurisdiction other than the State of New York to apply.

                 (b)     Each of the Parties irrevocably and unconditionally submits to the exclusive
 jurisdiction of the Bankruptcy Court in any Litigation arising out of or relating to this Bill of Sale
 or the transactions contemplated hereby and agrees that all claims in respect of such Litigation
 may be heard and determined in any such court. Each Party also agrees not to (a) attempt to deny
 or defeat such exclusive jurisdiction by motion or other request for leave from the Bankruptcy
 Court or (b) bring any action or proceeding arising out of or relating to this Bill of Sale or the
 transactions contemplated hereby in any other court. Each of the Parties irrevocably and
 unconditionally waives any objection to the laying of venue in, and any defense of inconvenient
 forum to the maintenance of, any Litigation so brought and waives any bond, surety or other
 security that might be required of any other Party with respect thereto. Any Party may make
 service on any other Party by sending or delivering a copy of the process to the Party to be served
 at the address and in the manner provided for the giving of notices in Section 9.7 of the Purchase
 Agreement; provided, however, that nothing in this Section 2.5(b) shall affect the right of any Party
 to serve legal process in any other manner permitted by law or in equity. Each Party agrees that a
 final judgment in any Litigation so brought shall be conclusive and may be enforced by Litigation
 or in any other manner provided by law or in equity. The Parties intend that all foreign jurisdictions
 will enforce any Decree of the Bankruptcy Court in any Litigation arising out of or relating to this
 Bill of Sale or any Related Agreement or the transactions contemplated hereby or thereby.

      2.6. Waiver of Jury Trial.    EACH PARTY IRREVOCABLY AND
 UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
 RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS BILL OF
 SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        2.7.     Captions. The captions and article and section numbers in this Bill of Sale are for
 convenience only and do not constitute a part of this Bill of Sale and shall not affect in any way
 the meaning or interpretation of this Bill of Sale. References in this Bill of Sale to articles and
 sections are to articles and sections of this Bill of Sale unless otherwise specified.

         2.8.    Counterparts and PDF. This Bill of Sale and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple counterparts,
 any one of which need not contain the signature of more than one Party, but all such counterparts
 taken together will constitute one and the same instrument. Any counterpart, to the extent signed
 and delivered by means of a facsimile machine, .PDF or other electronic transmission, will be
 treated in all manners and respects as an original contract and will be considered to have the same
 binding legal effects as if it were the original signed version thereof delivered in person. At the
 request of any Party, each other Party hereto will re-execute original forms of this Bill of Sale and
 deliver them to all other parties. No Party will raise the use of a facsimile machine, .PDF or other
 electronic transmission to deliver a signature or the fact that any signature or contract was


                                                   3
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                         Pg 169 of 236


 transmitted or communicated through the use of facsimile machine, .PDF or other electronic
 transmission as a defense to the formation of a contract and each such Party forever waives any
 such defense.

                                   [Signature Pages Follow]




                                               4
19-36300-cgm   Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                         Pg 170 of 236


      EXECUTED on the Closing Date, to be EFFECTIVE as of the Closing Date.

                                              SELLERS:

                                              BARNEYS NEW YORK, INC.


                                              By:
                                              Name:
                                              Title:


                                              BARNEY’S, INC.

                                              By:
                                              Name:
                                              Title:


                                              BNY CATERING, INC.

                                              By:
                                              Name:
                                              Title:


                                              BNY LICENSING CORP.

                                              By:
                                              Name:
                                              Title:


                                              BARNEYS ASIA CO. LLC

                                              By:
                                              Name:
                                              Title:




               Signature Page to Consignor Bill of Sale for Purchased Consignment Goods
19-36300-cgm   Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                         Pg 171 of 236


                                              CONSIGNOR:

                                              B. RILEY FINANCIAL, INC.


                                              By:
                                              Name:
                                              Title:




               Signature Page to Consignor Bill of Sale for Purchased Consignment Goods
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 172 of 236


                             Schedule A: Inbound Licenses




    None.
19-36300-cgm     Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                       Pg 173 of 236


                                Schedule B: Closing Stores

 See attached.
                              19-36300-cgm        Doc 356             Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                                                                  Pg 174 of 236

                                                                                     Barney's
                                                                                    Schedule B

                                                                                   Closing Stores


                                                                                                                                                                     # of       Selling
Store #     Location Type              Name                      Address                   City     State    Zip                   Landlord
                                                                                                                                                                    Floors      Sq. Ft.
  1        Full‐Price       Downtown          101 7th Avenue                     New York           NY      10011                  Equity One                               5      55,400
  3        Full‐Price       Madison           660 Madison                        New York           NY      10022            AAC ‐ Flagship 660 LLC                        10    265,000
  7        Full‐Price       Beverly Hills     9570 Wilshire Blvd                 Beverly Hills      CA      90212         AAC ‐ Flagship Partners II LLC                    6    133,000
 254       Full‐Price       Copley            Copley Place                       Boston             MA      02116              SIMON Properties                             2      40,839
 256       Full‐Price       San Francisco     77 O'Farrell Street                San Francisco      CA      94108   Stockton Properties (Madison Marquette)                 3      63,200
 401       Outlet           Woodbury          Woodbury Common                    Central Valley     NY      10917              SIMON Properties                             1        9,600
 423       Outlet           Livermore         2626 Livermore Outlets Drive       Livermore          CA      94551              SIMON Properties                             1        5,500
       7                                                                                                                                                      Average Sq. Ft.      81,791
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 175 of 236


                           Schedule C: Other Excluded Assets

 None.
19-36300-cgm     Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                       Pg 176 of 236


                                    Schedule D: File

 See attached.
19-36300-cgm     Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                       Pg 177 of 236




                                Schedule E: Excluded Stores

 See attached.
                              19-36300-cgm      Doc 356             Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                                                                Pg 178 of 236

                                                                                   Barney's
                                                                                  Schedule E

                                                                                Excluded Stores


                                                                                                                                                                     # of       Selling
Store #    Location Type             Name                     Address                   City      State    Zip                    Landlord
                                                                                                                                                                    Floors      Sq. Ft.
 151      Full‐Price       Seattle          600 Pine Street                    Seattle            WA      98101   Stockton Properties (Madison Marquette)                   2      16,400
 252      Full‐Price       Chicago          15 East Oak Street                 Chicago            IL      60611               Thor Equities (ASB )                          6      91,602
 255      Full‐Price       Las Vegas        The Shops at Palazzo               Las Vegas          NV      89109   Brokkfiels Properties => SIMON Properties                 3      80,665
 331      Full‐Price       The Grove        189 The Grove Drive                Los Angeles        CA      90036             CARUSO Management                               2        9,266
 333      Full‐Price       Glendale         The Americana at Brand             Glendale           CA      91210             CARUSO Management                               1        8,200
 335      Full‐Price       Philadelphia     1811 Walnutt Street                Philadelphia       PA      19103            ADR 1811 Walnut Street                           2        9,970
 338      Full‐Price       Santa Monica     395 Santa Monica Place             Santa Monica       CA      90401             Macerich Santa Monica                           1        5,385
 339      Full‐Price       Brooklyn         194 Atlantic Avenue                Brooklyn           NY      11201            Two Trees Management                             2      10,000
 404      Outlet           Cabazon          48650 Seminole Drive               Cabazon            CA      92230                SIMON Properties                             1        4,718
 406      Outlet           Camarillo        850 East Ventura Boulevard         Camarillo          CA      93010                SIMON Properties                             1        7,500
 410      Outlet           Riverhead        200 Tanger Mall Drive              Riverhead          NY      11901               TANGER Properties                             1        7,500
 411      Outlet           Waikele          94‐790 Lumiana Street              Waipahu            HI      96797                SIMON Properties                             1        6,300
 413      Outlet           Carlsbad         5620 Paseo Del Norte               Carlsbad           CA      92008                SIMON Properties                             1        6,823
 420      Outlet           Sawgrass         1840 Sawgrass Mills Circle         Sunrise            FL      33323                SIMON Properties                             1        5,500
 425      Outlet           Rosemont         5220 Fashion Outlet Way            Rosemont           IL      60018           Fashion Outlets of Chicago                        1        7,800
    15                                                                                                                                                        Average Sq. Ft.      18,509
19-36300-cgm   Doc 356    Filed 10/16/19 Entered 10/16/19 19:22:34    Main Document
                                      Pg 179 of 236
                                                                           FINAL &
                                                                     CONFIDENTIAL



                              DISCLOSURE SCHEDULES

                                 TO THAT CERTAIN

                           ASSET PURCHASE AGREEMENT

                                  BY AND AMONG

                             BARNEY’S NEW YORK, INC.,

                         THE OTHER SELLERS PARTY HERETO,

                                        AND

                                ABG-BARNEYS, LLC

                                  OCTOBER 16, 2019




  THIS DOCUMENT IS INTENDED SOLELY TO FACILITATE DISCUSSIONS AMONG THE
  PARTIES IDENTIFIED HEREIN. IT IS NOT INTENDED TO CREATE, AND IT WILL NOT BE
  DEEMED TO CREATE, A LEGALLY BINDING OR ENFORCEABLE OFFER OR AGREEMENT
  OF ANY TYPE OR NATURE PRIOR TO THE ACTUAL EXECUTION OF THIS DOCUMENT BY
  ALL SUCH PARTIES AND THE DELIVERY OF AN EXECUTED COPY OF THIS DOCUMENT
  BY ALL SUCH PARTIES TO ALL OTHER PARTIES.

  THIS DOCUMENT SHALL BE KEPT CONFIDENTIAL PURSUANT TO THE TERMS OF THE
  CONFIDENTIALITY AGREEMENT ENTERED INTO BY THE RECIPIENT HEREOF WITH
  RESPECT TO THE SUBJECT MATTER HEREOF.
19-36300-cgm        Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                 Main Document
                                             Pg 180 of 236


         Reference is made to that certain Asset Purchase Agreement, dated as of October 16, 2019, (the
 "Agreement"), by and among ABG-BARNEYS, LLC, a Delaware limited liability company ("Buyer"),
 Barneys New York, Inc., a Delaware corporation (the "Company"), and the Subsidiaries of the Company
 (together with the Company, each a "Seller" and collectively "Sellers"). Buyer and Sellers shall be referred
 to herein from time to time collectively as the "Parties". Capitalized terms used in these Schedules but not
 otherwise defined herein shall have the meanings given to such terms in the Agreement.

          These Schedules have been arranged for purposes of convenience in separately numbered sections
 corresponding to the sections of the Agreement; however, each section of these Schedules will be deemed
 to incorporate by reference all information disclosed in any other section of these Schedules, and any
 disclosure in this Disclosure Statement will be deemed a disclosure against any representation or warranty
 set forth in the Agreement. The specification of any dollar amount or the inclusion of any item in the
 representations and warranties contained in the Agreement, these Schedules or the attached exhibits is not
 intended to imply that the amounts, or higher or lower amounts, or the items so included, or other items,
 are or are not required to be disclosed (including whether such amounts or items are required to be disclosed
 as material or threatened) or are within or outside of the Ordinary Course or consistent with past practice,
 and no Party will use the fact of the setting of the amounts or the fact of the inclusion of any item in the
 Agreement, these Schedules, Updated Schedules, or exhibits in any dispute or controversy between the
 Parties as to whether any obligation, item or matter not set forth or included in the Agreement, these
 Schedules or exhibits is or is not required to be disclosed (including whether the amount or items are
 required to be disclosed as material or threatened) or are within or outside of the Ordinary Course. In
 addition, matters reflected in these Schedules are not necessarily limited to matters required by the
 Agreement to be reflected in these Schedules. Such additional matters are set forth for informational
 purposes only and do not necessarily include other matters of a similar nature. No information set forth in
 these Schedules will be deemed to broaden in any way the scope of the Parties' representations and
 warranties. Any description of any agreement, document, instrument, plan, arrangement or other item set
 forth on any Schedule is a summary only and is qualified in its entirety by the terms of such agreement,
 document, instrument, plan, arrangement, or item which terms will be deemed disclosed for all purposes of
 the Agreement. The information contained in the Agreement, in these Schedules and exhibits hereto is
 disclosed solely for purposes of the Agreement, and no information contained herein or therein will be
 deemed to be an admission by any Party to any third party of any matter whatsoever, including any violation
 of Law or breach of contract.




                                                      2
19-36300-cgm              Doc 356           Filed 10/16/19 Entered 10/16/19 19:22:34                                    Main Document
                                                        Pg 181 of 236


                                                       TABLE OF CONTENTS

 Section 2.8: Assumption/Rejection of Certain Contracts and Leases and Designation
        Rights ................................................................................................................................. 4

 Schedule 2.8(b): Transferred Contracts and Assumed Leases ............................................... 28

 Section 3.3: Noncontravention; Government Filings .............................................................. 29

 Section 3.5: Transferred Contracts Default or Termination Notices..................................... 30

 Section 3.6: Real Property .......................................................................................................... 31

 Section 3.7: Litigation; Decrees ................................................................................................. 33

 Section 3.10: Taxes ...................................................................................................................... 34

 Section 3.11: Tangible Personal Property ................................................................................ 35

 Section 3.12: Employee Benefits ................................................................................................ 36

 Section 3.13: Intellectual Property ............................................................................................ 37

 Section 3.14: Compliance with Laws; Permits ......................................................................... 39

 Section 3.15: Environmental Matters ....................................................................................... 40

 Section 3.16: Related Party Transactions ................................................................................. 41

 Section 3.20: Royalties ................................................................................................................ 42

 Section 5.2: Conduct of the Business Pending the Closing ..................................................... 43

 Section 5.4(a): Notices and Consents......................................................................................... 44




                                                                        3
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 182 of 236


                        Section 2.8(a): Executory Contracts and unexpired Leases

 Contracts

 1. Vendor Agreement, by and between Barney’s, Inc., and ZitSticka Inc., dated as of May 13, 2019.
 2. Terms and Conditions Governing Online Activities of Zegna Partners, by and between Barney's Inc.
    and Zegna, dated as of July 2016.
 3. Consignment Agreement, by and between Barney's, Inc. and Zadeh New York, dated as of November
    4, 2015.
 4. Consignment Agreement, by and between Barney's, Inc. and Will Hanigan, dated as of August 4, 2017.
 5. Wholesale Guidelines Letter, by and between Barney's, Inc. and Prada USA Corp., dated as of
    November 8, 2018.
 6. Vendor Agreement, by and between Barney's, Inc. and Welle Pty Ltd, dated as of December 15,
    2017.
 7. Consignment Agreement, by and between Barney's, Inc. and VRAM, Inc., dated as of June 16, 2016.
 8. Consignment Agreement, by and between Barney's, Inc. and Vintage Lux, dated as of November 14,
    2012.
 9. Consignment Agreement, by and between Barney's, Inc. and ViewPoint Sales & Marketing Inc., dated
    as of September 20, 2006.
 10. Consignment Agreement, by and between Barney's, Inc. and Vicente Gracia Vino 418H s.l, dated as
     of January 15, 2009.
 11. Agreement, by and between Barney's, Inc. and Vertly LLC, dated as of January 25, 2019.
 12. Consignment Agreement, by and between Barney's, Inc. and Vernissage, dated as of January 31, 2008.
 13. Letter, by and between Barney's, Inc. and Good Patch, dated as of January 25, 2019.
 14. Letter, by and between Barney's, Inc. and FLORA + BAST, dated as of January 25, 2019.
 15. Letter, by and between Barney's, Inc. and GP Nutrition, dated as of February 26, 2019.
 16. Consignment Agreement, by and between Barney's, Inc. and Treliss Worldwide Inc., dated as of
     September 26, 2018.
 17. Consignment Agreement, by and between Barney's, Inc. and Tracey Zabar, dated as of November 25,
     2003.
 18. Consignment Agreement, by and between Barney's, Inc. and Tilda Biehn, dated as of March 18, 2015.
 19. Consignment Agreement, by and between Barney's, Inc. and Thom Browne, Inc., dated as of August
     28, 2018.
 20. Letter, by and between Barney's, Inc. and The Nue Co, dated as of January 25, 2019.
 21. Consignment Agreement, by and between Barneys, Inc. and Tess Giberson Design Corp., dated as of
     October 20, 2010.
 22. Consignment Agreement, by and between Barney's, Inc. and Tasaki & Co., Ltd., dated as of July 31,
     2014.
 23. Trademark Authorization Letter, by and between Barney's, Inc. and Sportswear Company S.P.A., dated
     as of March 8, 2019.



                                                    4
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 183 of 236


 24. Consignment Agreement, by and between Barney's, Inc. and Stephanie Windsor Antiques, dated as of
     April 23, 2018.
 25. Consignment Agreement, by and between Barney's, Inc. and Stazia Loren, dated as of April 10, 2015.
 26. Letter, by and between Barney's, Inc. and Standard Dose, dated as of June 24, 2019.
 27. Terms and Condition of Purchase, by and between Barney's, Inc. and Spirit Clothing Company, dated
     as of February 15, 2018.
 28. Consignment Agreement, by and between Barney's, Inc. and Spinelli Kilcollin, dated as of March 25,
     2014.
 29. Consignment Agreement, by and between Barney's, Inc. and Sonya Ooten, dated as of November 17,
     2003.
 30. Letter, by and between Barney's, Inc. and Solaris Laboratories LLC, dated as of June 27, 2018.
 31. Letter, by and between Barney's, Inc. and Slip Silk Pillowcase LLC, dated as of June 8, 2018.
 32. Letter, by and between Barney's, Inc. Renita LLC, dated as of April 15, 2019.
 33. Consignment Agreement, by and between Barney's, Inc. and Shay Accessories Inc. dba Shay Jewelry,
     dated as of April 1, 2019.
 34. Consignment Agreement, by and between Barney's, Inc. and Sharon Khazzam Inc., dated as of
     November 21, 2008.
 35. Consignment Agreement, by and between Barney's, Inc. and Shamballa Visvavajra, dated as of April
     26, 1997.
 36. Letter, by and between Barney's, Inc. and Sevan Kuyumculuk San. ve Tic. Sti, dated as of March 3,
     2009.
 37. Consignment Agreement, by and between Barney's, Inc. and Sara Weinstock Inc., dated as of
     November 5, 2009.
 38. Consignment Agreement, by and between Barney's, Inc. and Samira 13 Jewelry, dated as of May 31,
     2015.
 39. Consignment Agreement, by and between Barney's, Inc. and Sally Sohn Group, dated as of May 11,
     2018.
 40. Letter, by and between Barney's, Inc. and Sally Hershberger Professional. Hair Care, dated as of
     January 24, 2018.
 41. Letter, by and between Barney's, Inc. and Jane Street, LLC, dated as of February 4, 2019.
 42. Consignment Agreement, by and between Barney's, Inc. and Sabbadini of America, Inc., dated as of
     May 14, 2018.
 43. Consignment Agreement, by and between Barney's, Inc. and Ingrid Samboochi, dated as of December
     30, 2003.
 44. Consignment Agreement, by and between Barney's, Inc. and Ingrid, dated as of April 26, 1997.
 45. Consignment Agreement, by and between Barney's, Inc. and Rosanne Pugliese, LLC, dated as of March
     30, 2009.
 46. Consignment Agreement, by and between Barney's, Inc. and Rettore s.a.s, dated as of March 15, 2011.
 47. Consignment Agreement, by and between Barney's, Inc. and Repossi Diffusion, dated as of May 10,
     2011.


                                                     5
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 184 of 236


 48. Consignment Agreement, by and between Barney's, Inc., Renee M. Lewis and Michael J. Spiritos, dated
     as of April 25, 1996.
 49. Consignment Agreement, by and between Barney's, Inc. and Red Cactus Jewels LLC, dated as of
     December 6, 2013.
 50. Consignment Agreement, by and between Barneys New York, Inc. and PUSH, Inc., dated as of October
     31, 2000.
 51. Letter, by and between Barney's, Inc. and Pure Elixir, dated as of November 8, 2017.
 52. Consignment Agreement, by and between Barney's, Inc. and Prince Dimitri, dated as of December 17,
     2003.
 53. Consignment Agreement, by and between Barney's, Inc. and Prasi, dated as of April 30, 2019.
 54. Letter of Authorization, by and between Barney's, Inc. and Petra & Esteban Saba, LLC d/b/a
     Handvaerk, dated as of November 27 2016.
 55. Consignment Agreement, by and between Barney's New York and Pantone, Inc., dated as of August 4,
     2005.
 56. Letter, by and between Barney's, Inc. and OSKIA Skincare Limited, dated as of December 12, 2017.
 57. Consignment Agreement, by and between Barney's, Inc. and Orduna Design, dated as of December 17,
     2003.
 58. Consignment Agreement, by and between Barney's, Inc. and Kazuko Oshima, undated.
 59. Consignment Agreement, by and between Barney's, Inc. and Olivia Collings, dated as of December 17,
     2003.
 60. Combined Power of Attorney dated as of February 4, 2019.
 61. Managed Services Order Form, by and between WP Engine, Inc. and Barneys New York, November
     4, 2016.
 62. Letter Agreement for Public Relations Services, by and between Barney's, Inc. and Wagstaff
     Worldwide, Inc., dated as of July 16, 2014.
 63. Letter, by and between Vitality Staffing Solutions, LLC and Barney's, Inc., dated as of May 31, 2011.
 64. Parking Service Agreement, by and between Barney's, Inc. d/b/a Barneys New York and 1431/168
     Investors, LLC d/b/a Valet Parking Service, effective as of March 1, 2008.
 65. UberEATS Platform Order Form, by and between Portier, LLC and Fred’s Restaurant, dated as of June
     12, 2018.
 66. Production Services Agreement, by and between Barney's, Inc. and Transmitter Media LLC, dated as
     of March 1, 2018.
 67. Online Training Usage Agreement, by and between Barney's, Inc. and Long Island Productions, Inc.
     d/b/a Training Network, dated as of April 5, 2018.
 68. License Agreement, by and between Barney's, Inc. d/b/a Barneys New York and Tracy Anderson Mind
     and Body LLC, dated as of May 16, 2019.
 69. Private Property Towing Agreement, by and between Barney's, Inc. dba Barneys New York and Nick's
     Towing Service, Inc., dated as of February 25, 2019.
 70. Profile Agreement, by and between Daily Muse Inc. and Barney's, Inc., dated as of November 16, 2016.
 71. Letter, by and between Barney's, Inc. and The Director's Bureau, dated as of July 14, 2014.


                                                     6
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 185 of 236


 72. Oracle Services Renewal Order, by and between Barneys New York and Oracle America, Inc., dated
     as of July 31, 2018.
 73. Project Agreement, by and between Barney's, Inc. d/b/a Barneys New York and Stone Set Studio, LLC,
     dated as of July 12, 2018.
 74. StellaService Master Services Agreement, by and between StellaSource, Inc. and Barney's, Inc., dated
     as of January 31, 2019.
 75. Card Services Agreement, by and between Barney's, Inc. and CardFact XXXIII, dated as of May 1,
     2010.
 76. Shutterstock License Agreements, by and between Barney's, Inc. and Shutterstock, Inc., effective as of
     August 17, 2016.
 77. Service Agreement, by and between Barney's, Inc. and No More Dirt, Inc., dated as of December 6,
     2018.
 78. Elevator Maintenance Contract, by and between Schindler Elevator Corporation and JSRE, LLC, dated
     as of August 1, 2011, as amended by that certain Addendum, dated as of January 7, 2016.
 79. Letter, by and between Barneys New York and Risk Management Consulting LLC, dated as of May
     10, 2018.
 80. Exhibit A - SOW #2 for Inventory Services - Barneys New York Physical Inventories, by and between
     Barney's, Inc. and RGIS, LLC, dated as of January 1, 2019.
 81. Exhibit 4 - Merchant Participation Form - Form American Express Campaign, undated.
 82. Addendum to Master Services Agreement, by and between Rakuten Marketing LLC and Barney's, Inc.,
     dated as of October 13, 2017.
 83. Master Services Agreement, by and between Barney's, Inc. and Sapient Corporation d/b/a Publicis
     Sapient, dated as of July 22, 2019.
 84. Master Services Agreement, by and between Barney's, Inc. and Sapient Corporation d/b/a Publicis
     Sapient, dated as of July 26, 2019.
 85. Professional Services Agreement, by and between Barneys New York and Sapient Corporation d/b/a
     SapientRazorfish, dated as of February 19, 2019.
 86. Change Order #1 to Professional Services Agreement No. 1, by and between Barney's, Inc. and Publicis
     Sapient, dated as of April 4, 2019.
 87. Change Order #2 to Professional Services Agreement No. 1, by and between Barney's, Inc. and Publicis
     Sapient, dated as of June 17, 2019.
 88. Change Order #3 to Professional Services Agreement No. 1, by and between Barney's, Inc. and Publicis
     Sapeint, dated as of June 5, 2019.
 89. Release Agreement, by and between Barney's, Inc. and Gene Pressman, dated as of May 17, 2011.
 90. Service Agreement, by and between Barney's, Inc. and Premium Security Services, LLC, dated as of
     March 9, 2019.
 91. Preliminary Agreement in Regard to SessionM Loyalty Integration with Epsilon CRM, by and between
     Barney's, Inc. and Epsilon Data Management LLC, dated as of December 6, 2018.
 92. Postmates Merchant Agreement, by and between Postmates, Inc. and Barney's, Inc. dated as of May 4,
     2018,




                                                     7
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 186 of 236


 93. Placement Services Agreement, by and between JBCStyle NY LLC and Barney's, Inc., dated as of
     March 4, 2019.
 94. Master Services Agreement, by and between Pixelz Inc. and Barney's, Inc., dated as of April 6, 2018.
 95. Statement of Work, by and between Barney's, Inc. and Pixelz Inc., dated as of April 11, 2018.
 96. Agreement between Owner and Contractor for a Residential or Small Commercial Project, by and
     between Barneys New York and Petore Associates, Inc., dated as of February 3, 2015.
 97. Client Services Agreement, by and between Barney's, Inc. and Ovative Group, LLC, dated as of
     October 1, 2018.
 98. Schedule A, Services Statement of Work #1, by and between Barney's Inc. and Ovative Group, LLC,
     dated as of October 31, 2018, as amended by that certain Schedule A Amendment #1 to Statement of
     Work #1, dated as of October 1, 2019.
 99. Written Authorization to Authorize Consent to Screen All Cargo, by and between Barney's, Inc. and
     OTX Logistics Inc., dated as of January 30, 2018.
 100. Otis Elevator Contract, by and between Barney's New York and Otis Elevator Company, dated as of
      June 22, 2016.
 101. RFP & Analytics Agreement, by and between Barney's, Inc. and Optimized Payments Consulting,
      dated as of October 10, 2014.
 102. Security Service Agreement, by and between One Security Group, LLC and Barney's, Inc., dated as
      of February 13, 2019.
 103. Master Services Agreement, by and between Barney's, Inc. and National Retail Transportation, Inc.,
      dated as of February 26, 2015.
 104. Personnel Staffing Services Proposal.
 105. Security Services Agreement, by and between Barneys New York and Metro One Loss Prevention
      Services Group, Inc., dated as of November 29, 2012.
 106. Truck Lease and Service Agreement, by and between Barney's, Inc. and MTLR Corp. d/b/a Mendon
      Truck Leasing & Rental, dated as of May 16, 2013.
 107. Letter, by and between Barney's New York and Loyal Building Services, Inc., dated as of January 2,
      2014.
 108. Service Agreement, by and between Barney's, Inc. and Loomis Armored US, LLC, dated as of
      February 2, 2016.
 109. License Agreement, by and between Barney's, Inc. and lp style, llc, dated as of February 4, 2016.
 110. Consignment Agreement, by and between Barney’s, Inc., and Ohne Titel, dated as of December 9,
      2009.
 111. Vendor Agreement, by and between Barney’s, Inc. and NUORI, Inc., dated as of November 8, 2017.
 112. Vendor Agreement, by and between Barney’s, Inc. and Norma Kamali, Inc., dated as of June 14, 2019.
 113. Consignment Agreement, by and between Barney’s, Inc. and Nomade Exquis, Inc., dated as of
      September 1, 2009.
 114. Consignment Agreement, by and between Barney’s, Inc. and Nina Kastens, dated as of March 29,
      2019.
 115. Vendor Agreement, by and between Barney’s, Inc. and Nécessaire Inc., dated as of January 25, 2019.



                                                     8
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 187 of 236


 116. First Amendment to Consignment Agreement, by and between Barney’s Inc. and Dracan, Inc. d/b/a
      Nak Armstrong, dated as of April 17, 2019.
 117. Consignment Agreement, by and between Barney’s, Inc. and Monique Pean Fine Jewelry LLC, dated
      as of May 17, 2012.
 118. Vendor Agreement, by and between Barney’s, Inc. and LDAG LTD, dated as of January 24, 2018.
 119. Consignment Agreement, by and between Barney’s, Inc. and Miami Beach Watch Repairs, Inc., dated
      as of November 1, 2004.
 120. Consignment Agreement, by and between Barney’s, Inc. and Me + Ro, dated as of November 18,
      2003.
 121. Consignment Agreement, by and between Barney’s, Inc. and MASK, dated as of August 24, 2015.
 122. Consignment Agreement, by and between Barney’s, Inc. and Mark Henry Corp. d/b/a Khai Khai
      Jewelry, dated as of May 17, 2018.
 123. Consignment Agreement, by and between Barney’s, Inc. and Mark Davis, dated as of February 9,
      2004.
 124. Consignment Agreement, by and between Barney’s, Inc. and Manju Jasty, dated as of August 6, 2007.
 125. Consignment Agreement, by and between Barney’s, Inc. and Mallary Marks Inc., dated as of
      December 31, 2003.
 126. Consignment Agreement, by and between Barney’s, Inc. and Makri SA, dated as of March 16, 2009.
 127. Trademark License Agreement, by and between Barney’s, Inc. and Maiyet, dated as of March 17,
      2015.
 128. Temporary Consignment Agreement, by and between Barney’s, Inc. and Maison Kitsuné France,
      dated as of August 6, 2010.
 129. Vendor Agreement, by and between Barney’s, Inc. and MAGICSTRIPES GmbH, dated as of June 27,
      2018.
 130. Consignment Agreement, by and between Barney’s, Inc. and Lynn Ban, dated as of November 6,
      2003.
 131. Consignment Agreement, by and between Barney’s, Inc. and Lydia Courteille, dated as of May 16,
      2019.
 132. Consignment Agreement, by and between Barney’s, Inc. and L’Wren Scott LTD, dated as of January
      8, 2010.
 133. Vendor Agreement, by and between Barney’s, Inc. and Lockwood New York LLC, dated as of
      February 21, 2018.
 134. Consignment Agreement, by and between Barney’s, Inc. and Blest Ventura PTE. LTD., dated as of
      May 17, 2017.
 135. Consignment Agreement, by and between Barney’s, Inc. and vT concept GmbH, dated as of April 12,
      2019.
 136. Consignment Agreement, by and between Barney’s, Inc. and Lena Wald, dated as of December 23,
      2003.
 137. Consignment Agreement, by and between Barney’s, Inc. and Lauren Pierce LLC, dated as of February
      24, 2010.



                                                   9
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 188 of 236


 138. Consignment Agreement, by and between Barney’s, Inc. and Laksvim Gems, LLC, dated as of June
      4, 2009.
 139. Consignment Agreement, by and between Barney’s, Inc. and Reference Watch LLC d/b/a/
      laCalifornienne, dated as of September 15, 2017.
 140. Vendor Agreement, by and between Barney’s, Inc. and Lab to Beauty LLC, dated as of October 3,
      2018.
 141. Demonstration and Commission Agreement, by and between Barney’s Inc. and Kiehl's, Luxury
      Products Division, L'Oreal USA S/D, Inc., dated as of September 8, 2010.
 142. Consignment Agreement, by and between Barney’s, Inc. and Khiry LLC, dated as of August 8, 2017.
 143. Consignment Agreement, by and between Barney’s, Inc. and Kazuko Oshima, dated as of May 28,
      1997.
 144. Consignment Agreement, by and between Barney’s, Inc. and Kazuko, dated as of November 13, 2003.
 145. Consignment Agreement, by and between Barney’s, Inc. and J. Warner, Inc., dated as of August 18,
      2003.
 146. Consignment Agreement, by and between Barney’s, Inc. and Chronometrie, dated as of March 17,
      2006.
 147. Consignment Agreement, by and between Barney’s, Inc. and Julie Wolfe, dated as of March 16, 2009.
 148. Consignment Agreement, by and between Barney’s, Inc. and Julie Bauer Design, dated as of January
      7, 2004.
 149. Consignment Agreement, by and between Barney’s, Inc. and Judy Geib Plus Alpha, dated as of
      November 17, 2003.
 150. Consignment Agreement, by and between Barney’s, Inc. and Jill Platner, dated as of November 5,
      2003.
 151. Consignment Agreement, by and between Barney’s, Inc. and Jennie Kwon Designs, dated as of April
      12, 2015.
 152. Consignment Agreement, by and between Barney’s, Inc. and Jeanine Payer, Inc., dated as of
      November 7, 2003.
 153. Consignment Agreement, by and between Barney’s, Inc. and Jamie Wolfe Inc., dated as of November
      13, 2003.
 154. Consignment Agreement, by and between Barney’s, Inc. and Jacqueline Rabun, dated as of June 21,
      2017.
 155. Trademark License Agreement, by and between Barney’s, Inc. and Irene Neuwirth Inc., dated as of
      April 24, 2013.
 156. Consignment Agreement, by and between Barney’s, Inc. and Irene Neuwirth Inc., dated as of April 8,
      2009.
 157. Consignment Agreement, by and between Barney’s, Inc. and Inez and Vinoodh, dated as of August 1,
      2013.
 158. Consignment Agreement, by and between Barney’s, Inc. and Renfro Hot Sox LLC, dated as of August
      18, 2017.
 159. Consignment Agreement, by and between Barney’s, Inc. and Holmes & Yang, dated as of November
      24, 2010.


                                                   10
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 189 of 236


 160. Online Sales Authorization, by and between Barney’s, Inc. and Herno, dated as of August 13, 2018.
 161. Consignment Agreement, by and between Barney’s, Inc. and Hermes of Paris, dated as of January 7,
      2013.
 162. Consignment Agreement, by and between Barney’s, Inc. and Heritage Auctioneers & Galleries, Inc.
      d/b/a Heritage Auctions, dated as of April 18, 2013.
 163. Manufacturing and Exporting Agreement, by and between Barney’s, Inc. and Harvest Creation
      Development Limited, dated as of October 6, 2016.
 164. Consignment Agreement, by and between Barney’s, Inc. and Gurhan New York Inc., dated as of
      February 20, 2009.
 165. Vendor Agreement, by and between Barney’s, Inc. and Glo Laser Facial, dated as of February 5, 2019.
 166. Consignment Agreement, by and between Barney’s, Inc. and Gabrielle Sanchez, Inc., dated as of
      March 13, 2009.
 167. Consignment Agreement, by and between Barney’s, Inc. and Gabriela de la Vega, dated as of January
      21, 2004.
 168. Consignment Agreement, by and between Barney’s, Inc. and Finn New York LLC, dated as of March
      13, 2009.
 169.   Consignment Agreement, by and between Barney’s, Inc. and Filigrana Byzan, LLC, dated as of
     August 6, 2018.
 170. Consignment Agreement, by and between Barney’s, Inc. and Fernando Jorge Ltd., dated as of July 9,
      2013.
 171. Support Services & Maintenance Agreement, by and between Barney’s, Inc. and Kronos Inc., dated
      as of October 12, 2017.
 172. Sales, Software License and Services Agreement, by and between Barney’s, Inc. and Kronos Inc.,
      dated as of April 8, 2008.
 173. Depot Exchange Support Agreement, by and between Barney’s, Inc. and Kronos Inc., dated as of April
      7, 2008.
 174. Public Relations and Promotion Agreement, by and between Barney’s, Inc. and Key Group
      Worldwide, LLC, dated as of November 16, 2017.
 175. Permanent IT Staffing Services Agreement, by and between Barney’s, Inc. and Keystrata, Inc., dated
      as of November 3, 2010.
 176. Project Management Agreement, by and between Barney’s, Inc. and Jones Lang LaSalle Americas,
      Inc., dated as of June 9, 2014.
 177. Recruiting Services Agreement, by and between Barney’s, Inc. and JBC Style NY LLC, dated as of
      June 28, 2011.
 178. Secure Shredding Services Agreement, by and between Barney’s, Inc. and Iron Mountain Secure
      Shredding, Inc., dated as of May 31, 2018.
 179. Application License and Consulting Services Agreement, by and between Barney’s, Inc. and
      InterTrade Systems Inc., dated as of July 16, 2013.
 180. Talent Assessment Subscription, by and between Barney’s, Inc. and Infor (US), Inc., dated as of
      August 1, 2016.




                                                   11
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 190 of 236


 181. Ice Machine Rental Agreement, by and between Barney’s, Inc. and Icesurance, a division of Arctic
      Glacier U.S.A. Inc., dated as of October 30, 2018.
 182. Storage Services Agreement, by and between Barney’s, Inc. and GRM Information Management
      Services, dated as of November 25, 2013.
 183. Addendum to Affiliate Marketing Services Agreement, by and between Barney’s, Inc. and Google,
      Inc., dated as of August 3, 2012.
 184. Web Access License Agreement, by and between Barney’s, Inc. and Innsight Reports, LLC d/b/a
      GoConcierge.net, dated as of August 21, 2011.
 185. Cleaning Services Agreement for Sunrise, FL Store, by and between Barney’s, Inc. and Global
      Services, Inc., dated as of May 26, 2017.
 186. OpenTable Client Agreement, by and between Barney’s, Inc. and OpenTable, Inc., dated as of August
      11, 2009.
 187. Cleaning Services Agreement, by and between Barney’s, Inc. and No More Dirt, Inc., dated as of
      December 6, 2018.
 188. Hair Salon License Agreement, by and between Barney’s, Inc. and Foxy Bowie, LLC, dated as of
      December 18, 2017.
 189. Transportation Service Agreement, by and between Barney’s, Inc. and FMI Inc., dated as of April 1,
      2011.
 190. Security Services Agreement for 1201 Valley Brook Avenue, by and between Barney’s, Inc. and and
      FJC Security Services, Inc., dated as of May 20, 2011.
 191. Undercover Security Agreement for 1201 Valley Brook Avenue, by and between Barney’s, Inc. and
      and FJC Security Services, Inc., dated as of March 14, 2013.
 192. Customer Supply Agreement and Fixed Price Pricing Attachment, by and between Barney’s, Inc. and
      FirstEnergy Solutions Corp., dated as of June 14, 2011.
 193. International Trade and Customer Services Agreement, by and between Barney’s, Inc. and FiftyOne
      Inc. d/b/a FiftyOne Global Ecommerce, dated as of October 29, 2010, as amended by that certain
      Amendment dated as of June 27, 2011, as further amended by that certain Addendum Agreement, by
      and between Barney’s Inc. and Borderfree, Inc. d/b/a FiftyOne, Inc., dated as of August 30, 2017, as
      further amended by that certain Second Amendment to Services Agreement, dated as of May 18, 2018,
      as further amended by that certain Amendment to Addendum, dated as of September 5, 2018, as further
      amended by that certain Third Amendment to Services Agreement, dated as of August 28, 2019.
 194. Google Offline-Online Conversion Tracking SOW, by and between Barney’s, Inc. and Epsilon Data
      Management, LLC, dated as of March 23, 2018.
 195. Data Processor Agreement, by and between Barney’s, Inc., Epsilon Data Management, LLC, and
      Comenity LLC, dated as of September 1, 2015.
 196. Database Implementation and Ongoing Management SOW, by and between Barney’s, Inc. and
      Epsilon Data Management, LLC, dated as of June 5, 2015.
 197. Cleaning Services Agreement for Beverly Hills location, by and between Barney’s, Inc. and
      EasyKlean, Inc., dated as of March 23, 2017.
 198. Marketing Subscription Services Agreement, by and between Barney’s, Inc. and Pathmata Networks
      Inc., d/b/a Dash Hudson, dated as of May 16, 2018.




                                                    12
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 191 of 236


 199. Digital Marketing Services Agreement, by and between Barney’s, Inc. and Ovative Group, LLC, dated
      as of October 1, 2018.
 200. Vendor Agreement, by and between Barneys, Inc., and EyeJust LLC, dated as of February 28, 2019.
 201. Vender Agreement, by and between Barneys, Inc., and Eve Lom Complexions Co. Limited, effective
      as of December 14, 2014.
 202. Consignment Agreement, by and between Barneys, Inc., and Gorga Fehren Fine Jewelry LLC, dated
      as of July 29, 2019.
 203. Consignment Agreement, by and between Barneys, Inc., and Erickson Beaman, dated as of as
      November 18, 2003.
 204. Consignment Agreement, by and between Barneys, Inc., and Elyssa B. Design, dated as of November
      3, 2003.
 205. Vendor Agreement, by and between Barneys, Inc., and Dr. Barbara Sturm Molecular Cosmetic
      GMBH, effective as of August 1, 2018.
 206. Vendor Agreement, by and between Barneys, Inc., and DNAEGF Renewal, effective as of January 1,
      2018.
 207. Consignment Agreement, by and between Barneys, Inc., and Bulgari Corporation of America, dated
      as of June 1, 2016.
 208. Consignment Agreement, by and between Barneys, Inc., and Devon Page McCleary, dated as of as
      November 28, 2003.
 209. Vendor Agreement, by and between Barneys, Inc., and Dermstore, effective as of April 4, 2019.
 210. Vendor Agreement, by and between Barneys, Inc., and de Mamiel Ltd., effective as of January 1,
      2018.
 211. Consignment Agreement, by and between Barneys, Inc., and Dauphin CDLR Studio Ltd, dated as of
      March 12, 2018.
 212. Consignment Agreement, by and between Barneys, Inc., and CVC Stones LLC, dated as of August 5,
      2015.
 213. Consignment Agreement, by and between Barneys, Inc., and McTeigue & McCleelland, dated as of
      June 30, 2016.
 214. Consignment and Security Interest Agreement, by and between Barneys, Inc., and Sidney Garber
      Jewelers, Inc., dated as of July 29, 2019.
 215. Consignment Agreement, by and between Barneys, Inc., and Miansai, Inc., dated as of December 1,
      2016.
 216. Consignment and Security Interest Agreement, by and between Barneys, Inc., and Eli Halili LLC,
      dated as of March 2019.
 217. Consignment Agreement, by and between Barneys, Inc., and Diamond Quasar Jewelry, Inc., d/b/a/
      Jacob & Co, dated as of October 22, 2018.
 218. Consignment Agreement, by and between Barneys, Inc., and Moynat, Inc., dated as of December 8,
      2016.
 219. Amended and Restated Concession Agreement, by and between Barneys, Inc. and Goyard New York
      660 Madison, LLC, dated as of September 1, 2019.




                                                   13
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 192 of 236


 220. Consignment Agreement, by and between Barneys, Inc., and Colette Jewelry, dated as of June 30,
      2015.
 221. Consignment Agreement, by and between Barneys, Inc., and Chronometrie, dated as of March 17,
      2006.
 222. Consignment Agreement, by and between Barneys, Inc., and Chartreuse, dated as of April 7, 2009.
 223. Consignment Agreement, by and between Barneys, Inc., and Charlotte Bjorlin D’Elia, dated as of
      November 8, 2007.
 224. Consignment Agreement, by and between Barneys, Inc., and Cathy Waterman Inc., dated as of April
      20, 2005.
 225. Consignment Agreement, by and between Barneys, Inc., and Cathy Waterman, Inc., dated as of May
      3, 2018.
 226. Renovation Agreement, by and between Barneys, Inc., and Byredo USA Inc., dated as of May 21,
      2018.
 227. Vendor Agreement, by and between Barneys, Inc., and Brown Butter Beauty LLC, effective as of June
      1, 2018.
 228. Consignment Agreement, by and between Barneys, Inc., and Brian Reyes, LLC, dated as of January
      6, 2010.
 229. Consignment Agreement, by and between Barneys, Inc., and Brent Neale, LLC, dated as of 17 July,
      2019.
 230. Consignment Agreement, by and between Barneys, Inc., and Bontime Watches, LLC, dated as of April
      17, 2019.
 231. Vendor Agreement, by and between Barneys, Inc., and BodyVibes, effective as of May 15, 2018.
 232. Consignment Agreement, by and between Barneys, Inc., and Becky Kelso, dated as of November 11,
      2003.
 233. Certificate of Analysis Beboe Serum, Wellness MGMT, LLC, tested March 15, 2019, Quality Control
      Chemist signed March 28, 2019.
 234. Certificate of Analysis Beboe Sheet Mask Serum, Wellness MGMT, LLC, tested March 8, 2019,
      Quality Control Chemist signed May 24, 2019.
 235. Vendor Agreement, by and between Barneys, Inc., and and Wellness MGMT, LLC, dated as of March
      27, 2019.
 236. Vendor Agreement, by and between Barneys, Inc., and Bear Limited, effective as of August 1, 2018.
 237. Distribution Agreement, by and between Barneys, Inc., and Dyson Inc., dated as of October 27, 2016.
 238. Internet Rights Agreement, by and between Barneys, Inc., and Van Noten Adries N.V., effective as of
      May 6, 2019.
 239. Product Development and License Agreement, by and between Barneys, Inc., and Crocs, Inc.,
      effective as of January 1, 2019.
 240. Vendor Agreement, by and between Barneys, Inc., and ASC Regenity Ltd., dated as of December 13,
      2018.
 241. Vendor Agreement, by and between Barneys, Inc., and Aurelia Probiotic Skincare, effective as of
      January 1, 2018.



                                                   14
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 193 of 236


 242. Agreement, by and between Barneys, Inc., and Aude Lechere Sarl, dated as of December 29, 2003.
 243. Consignment Agreement, by and between Barneys, Inc., and Ateshi Inc. d/b/a Zoe, dated as of August
      12, 2015.
 244. Consignment Agreement, by and between Barneys, Inc., and Ateliers Jean Grisoni, dated as of August
      28, 2006.
 245. Consignment Agreement, by and between Barneys, Inc., and Anne Fischer, dated as of April 23, 2009.
 246. Consignment Agreement, by and between Barneys, Inc., and Goldin-Feldman, LLC, dated as of June
      30, 2005.
 247. Consignment Agreement, by and between Barneys, Inc., and ISE Jewelry, LLC, dated as of March 20,
      2009.
 248. Consignment Agreement, by and between Barneys, Inc., and Andrea Fohrman LLC, dated as of
      December 17, 2003.
 249. Consignment Agreement, by and between Barneys, Inc., and Ambre Dahan, dated as of September
      21, 2015.
 250. Consignment Agreement, by and between Barneys, Inc., and Alchemy Simya, Inc., d/b/a Gurhan,
      dated as of January 15, 2007.
 251. Consignment Agreement, by and between Barneys, Inc., and Alabama Chanin, dated as of January 26,
      2010.
 252. Vendor Agreement, by and between Barneys, Inc., and Aesop USA, Inc., dated as of August 13, 2010.
 253. Trademark License Policy, by and between Barneys, Inc., and Shinto LLC, dated as of October 13,
      2017.
 254. Consignment Agreement, by and between Barneys, Inc., and ABCG Corp., dated as of Sept 1, 2003.
 255. Vendor Agreement, by and between Barneys, Inc., and 111 Skin LLC, dated as of February 20, 2014
 256. Security Services Agreement, by and between Barneys New York and Corr Protective Services dated
      as of April 2, 2014.
 257. License Agreement, by and between Barneys, Inc., and Connor Papers LLC, effective as of on or about
      September 11, 2011.
 258. License Agreement, by and between Barneys, Inc., and Connor Papers LLC, dated as of July 12, 2013.
 259. License Agreement, by and between Barneys, Inc., and Comenity Servicing LLC, effective as of June
      1st, 2013.
 260. Amendment To Client Agreement, Conversion To Guest Center Month-To-Month, by and between
      Barneys, Inc., and OpenTable, dated as of February 7, 2019.
 261. Protection Service Agreement, by and between Barneys, Inc., and Cardinal Point Homeland Security
      Group, effective as of June 26, 2019.
 262. Second Amendment to License Agreement, by and between Barneys, Inc., LLC, and Blind Barber,
      LLC, effective as of March 13, 2019.
 263. License Agreement, by and between Barneys, Inc., LLC, and Blind Barber, LLC, dated as of June 25,
      2015.
 264. First Amendment to the License Agreement, by and between Barneys, Inc., LLC, and Blind Barber,
      LLC, effective as of August 24, 2016.



                                                   15
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 194 of 236


 265. Master Services Agreement, for Placement of Staffing Personnel, by and between Barneys, Inc., and
      Total Staffing Solutions, LLC, effective as of November 8, 2016.
 266. Amendment to “General Conditions of Assignment and Terms of Payment”, by and between Barneys,
      Inc., and Robert Half International through its division OfficeTeam, effective as of October 10, 2016.
 267. Power of Attorney Intellectual Property Matters in Japan, by and between Barneys, Inc., and
      Registered Patent Professional Corporation of Japan, dated as of June 18, 2019.
 268. Order Form, by and between Barneys, Inc., and Stella Pulse, effective as of February 5, 2019.
 269. Services Agreement, by and between, Barneys, Inc., with Socialyte LLC, effective as of August 9,
      2016.
 270. LinkShare Master Services Agreement, by and between Barneys, Inc., and LinkShare, effective as of
      April 16, 2013.
 271. Letter Agreement, by and between Barneys, Inc., and Barneys Japan Co., effective as of July 14, 2016.
 272. Amended and Restated License Agreement, by and between Barney's, Inc., BNY Licensing Corp.,
      Barneys Japan Co., Ltd., dated August 21, 2008, as amended by that certain First Amendment to
      Amended and Restated License Agreement, dated as of September 18, 2015.
 273. Exhibits to Amended & Restated License Agreement, by and between BNY Licensing Corp., and
      Barneys Japan Co. Ltd., dated as of August 21, 2008.
 274. Master Services Agreement, by and between Barneys, Inc., and Epsilon Data Management LLC,
      effective as of June 5, 2015.
 275. Limousine Contract, by and between Barneys New York and Diamond Limousine, dated as of
      November 15, 2016.
 276. Customer Services Agreement, by and between Barneys, Inc., and Kelly Services, Inc., effective as of
      July 14, 2016.
 277. Change Order Microstrategy, by and between Barneys, Inc., and Epsilon Data Management LLC,
      dated as of February 13, 2019.
 278. Change Order Loyalty Integration, by and between Barneys, Inc., and Epsilon Data Management LLC,
      dated as of January 25, 2019.
 279. Service Order Form, by and between Barneys, Inc., and Akamai Technologies Incorporated, effective
      as of August 31, 2013.
 280. Confirmation Letter, by and between Barneys, Inc., and SS Designs [HK] Ltd., effective as of January
      1, 2019.
 281. License Agreement, included with Confirmation Letter, by and between Barneys, Inc., and American
      Society of Composers, Authors and Publishers, dated as of November 25, 2014.
 282. Statement of Work, by and between Barneys New York and Aptos Canada Inc., dated as of April 3,
      2018.
 283. Security Agreement, by and between Barneys, Inc., and Alarm and Security Corporation, dated as of
      March 15, 2018.
 284. Amendment to American Express Card Acceptance Agreement, by and between Barneys, Inc., and
      American Express Travel Related Services Company, Inc., effective as of January 1, 2003.
 285. Akamai Terms and Conditions.




                                                     16
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 195 of 236


 286. Statement of Work, by and between Barneys, Inc., and Akamai Technologies Incorporated, effective
      as of June 29, 2017.
 287. Service Order Form, by and between Barneys, Inc., and Akamai Technologies Incorporated, effective
      as of June 01, 2017.
 288. Service Order Form, by and between Barneys, Inc., and Akamai Technologies Incorporated, effective
      as of August 1, 2019.
 289. Service Order Form CloudTest, by and between Barneys, Inc., and Akamai Technologies
      Incorporated, effective as of December 13, 2018.
 290. Addendum Deferment of Termination Clause, by and between Barneys, Inc., and Akamai
      Technologies Incorporated, effective as of August 29, 2017.
 291. Letter of Agreement, by and between Barneys, Inc., and Equinox Holdings, Inc., dated as of November
      17, 2017.
 292. Rental Agreement, by and between Barneys, Inc., Advanced Pure Water Rental Conditions, effective
      as of November 5, 2018.
 293. Addendum to National Account Services Master Services Agreement, by and between ADP, Inc. and
      Barneys, Inc., dated as of November 10, 2008.
 294. Parking Use Agreement, by and between Barneys, Inc., and ABM Industry Groups, LLC, effective as
      of May 25, 2018.
 295. Addendum to the Hardware Purchase and Software License Agreement, by and between Barneys New
      York, and NSB Retail Solutions Inc., effective as of February 19, 2008.
 296. FedEx Pricing Agreement Amendment, by and between Barneys New York, Inc., on the one hand,
      and Federal Express Corporation and FedEx Ground Package System, Inc., on the other, dated as of
      October 1, 2018.
 297. Oracle Technical Support Services Renewal Order, dated as of August 21, 2019.
 298. Oracle Technical Support Services Renewal Order, dated as of August 2, 2019.
 299. Oracle Technical Support Services Renewal Order, dated as of August 31, 2019.
 300. Statement of Work, Omnichannel Gift Registry, prepared for Barneys New York, dated as of April
      12, 2019.
 301. Master Services Agreement, by and between Barneys New York and Adapty Inc., dated as of
      December 31, 2015.
 302. Oracle Ordering Document, dated as of August 1, 2019.
 303. Stibo Software License and Services Agreement with Professional Services, by and between Stibo
      Systems, Inc. and Barney's, Inc., dated as of October 22, 2015.
 304. CCH Sales and Use Tax Master Product Agreement, by and between CCH Incorporated and Barney's,
      Inc., dated as of April 6, 2016.
 305. Client Agreement Bright River, by and between Bright River USA LLC and Barneys Inc., dated as of
      July 18, 2019.
 306. Mi9 Sales Order.
 307. First Amendment to the Package License Agreement, by and between Barneys New York and MI9
      Business Intelligence Systems Inc., dated as of July 17, 2012.



                                                   17
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 196 of 236


 308. Dynamic Yield MSA, by and between Dynamic Yield and Barneys New York, dated as of April 4,
      2019.
 309. RemoteRelief Quotation, by and between Remote Relief and Barney's, Inc., dated as of March 6, 2019,
      as amended by that certain Purchase Order, dated as of March 7, 2019.
 310. Hawaii Sales Agreement, by and between Omnyway, Inc. and Barney's, Inc., dated as of December
      18, 2018.
 311. Renewal to Narvar Service Order, dated as of March 1, 2019.
 312. Master Services Agreement, by and between WorkCentive Incorporated and Barney's, Inc., dated as
      of October 5, 2015.
 313. Master Subscription Service Agreement, by and between The Nielsen Company and Barney's, Inc.,
      dated as of May 1, 2018.
 314. Services Agreement, by and between Visionet Systems, Inc. and Barney's, Inc., dated as of March 7,
      2014, as amended by that certain Work Order BNY2018-005, dated as of January 1, 2019, as further
      amended by that certain Work Order BNY-2018-03: EDI Support, dated as of January 9, 2019, as
      further amended by that certain Work Order BNY-2018-04: .Net Development, dated as of January
      9, 2019, as further amended by that certain Work Order BNY-2019-08: Onsite QA Analyst, dated as
      of March 19, 2019, as further amended by that certain Work Order BNY-2019-06: Quality
      Assurance Services, dated as of March 19, 2019, as further amended by that certain Change Request
      Form, dated as of February 7, 2019.
 315. Maintenance and Assistance Services, by and between Barneys New York and TXT North America
      Inc., dated as of November 21, 2016.
 316. Agreement for Supplying Technical Services, by and between Barney's, Inc. and The Connors Group,
      Inc., dated as of January 16, 2019, as amended by that certain Fee Agreement, dated as of January 16,
      2019.
 317. Statement of Work, between Barney's, Inc. and Testingxperts Inc., dated as of July 29, 2019.
 318. Statement of Work, between Barney's, Inc. and Testingxperts Inc., dated as of August 23, 2019.
 319. Statement of Work, between Barney's, Inc. and Testingxperts Inc., dated as of September 5, 2019.
 320. Master Services Agreement, by and between Barney's, Inc. and Damcosoft Inc., dated as of August
      17, 2017.
 321. User Agreement and Software License Terms, by and between Barney's, Inc. and SunView Software,
      Inc., dated as of February 11, 2019.
 322. SunView Quote, dated as of February 1, 2019.
 323. Customer Service Order, by and between Barneys New York and Charter Communications Operating,
      LLC, dated as of December 11, 2018.
 324. Spectrum Enterprise Service Agreement, by and between Barneys New York and Charter
      Communications Operating, LLC, dated as of December 11, 2018.
 325. Spectrotel IOA Service Agreement, by and between Barney's, Inc. and Spectrotel, dated as of January
      29, 2019.
 326. Master Services Agreement, by and between Barneys New York and Spectrotel, June 15, 2017.
 327. Spring Brand Agreement, by and between Barney's Inc. and Shopspring, Inc., dated as of August 15,
      2017, as amended by that certain Amendment No. 1, dated as of September 21, 2018.



                                                     18
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 197 of 236


 328. Lease Agreement, by and between Barney's, Inc. and SHI International Corp, dated as of October 11,
      2018.
 329. Master Software Subscription and Services Agreement, by and between Shape Security Inc. and
      Barney's, Inc., dated as of June 28, 2018.
 330. Product Schedule No. 2 - Blackfish, by and between Shape Security, Inc. and Barney's, Inc., dated as
      of August 22, 2018.
 331. Master Services Agreement, by and between Session M, Inc. and Barney's, Inc., dated as of April 16,
      2018.
 332. Sauce Labs Order Form, by and between Barneys New York and Sauce Labs, Inc., dated as of
      December 7, 2018.
 333. Master Subscription Agreement, by and between Barney’s, Inc. and Salesforce.com, dated as of
      February 28, 2018.
 334. Saba Order Form, by and between Barneys Inc. and Saba Software, Inc., dated as of March 27, 2019.
 335. Managed Hosting Services Terms and Conditions, by and between Barney's, Inc. and Rackspace US,
      Inc., dated as of July 1, 2015.
 336. Master Services Agreement, by and between Barney's, Inc. and Rackspace, dated as of February 25,
      2019.
 337. Service Order, by and between Barney's, Inc., and Rackspace US, Inc., dated as of August 5, 2019.
 338. Subscription Agreement, by and between Barneys New York, Inc. and Wombat Security
      Technologies, Inc., dated as of August 1, 2016, as amended by that certain Amendment to the
      Subscription Agreement, by and between Barneys New York, Inc. and Proofpoint, Inc., dated as of
      August 15, 2018.
 339. Master Information Technology Services Agreement, by and between Barney's, Inc. and Primoko Inc.,
      dated as of September 22, 2015.
 340. Statement of Work, by and between Barney's, Inc. and Primoko, dated as of August 7, 2019.
 341. General Terms and Conditions, by and between Barney's, Inc. and Park Place Technologies, LLC,
      dated as of April 23, 2018, as amended by that Renewal, dated February 20, 2019.
 342. Oracle General Terms, by and between Oracle America, Inc. and Barney's, Inc., dated as of May 20,
      2015, as amended by that certain Oracle Master Agreement Amendment One, dated as of May 20,
      2015.
 343. Oracle Cloud Services Agreement, by and between Oracle America, Inc. and Barney's, Inc., undated.
 344. Consulting Agreement, by and between Barney's, Inc. and On The Mark Solutions, LLC, dated as of
      May 20, 2019.
 345. Master Consulting Services Agreement, by and between Barney's, Inc. and Newmine LLC, dated as
      of September 22, 2015, as amended by that certain Statement of Work Exhibit D2, dated as of February
      28, 2019, as further amended by that certain Statement of Work Exhibit 2D, dated as of August 15,
      2019.
 346. Statement of Work Change Request #21, by and between Barney's, Inc. and New Elevation, dated as
      of June 14, 2019.
 347. New Elevation Professional Services Agreement, by and between Barney's, Inc. and Joe Garcia
      Consulting, Inc., dated as of March 16, 2017.



                                                    19
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 198 of 236


 348. Consulting Statement of Work, by and between Barney's, Inc. and Joe Garcia Consulting, Inc., dated
      as of March 16, 2017.
 349. MuleSoft Renewal Order, by and between Barney's, Inc. and MuleSoft, Inc., dated as of March 24,
      2019.
 350. Master Subscription Agreement, by and between Barney’s, Inc. and MuleSoft, Inc., dated as of August
      19, 2015.
 351. Master Services Agreement, by and between Barney’s, Inc. and MSD Technologies, dated as of
      October 17, 2016.
 352. Statement of Work, by and between Barney's, Inc. and MSD Technologies, dated as of February 20,
      2019.
 353. Master Services Agreement, by and between Barney’s, Inc. and IKIGAI Inc., dated as of October 19,
      2018.
 354. Standard Technical Support Services Agreement, by and between Barney’s, Inc. and MicroStrategy
      Services Corporation, dated as of August 1, 2019.
 355. Service Maintenance Agreement, by and between Barney’s, Inc. and MICROS Retail Systems, Inc.,
      dated as of November 1, 2017.
 356. Microsoft Bing Ads Agreement, by and between Barney’s, Inc. and Microsoft Online, Inc., dated as
      of October 1, 2015.
 357. Intellectual Property License and Maintenance Agreement, by and between Barney’s, Inc. and
      Datavantage Corporation d/b/a MICROS-Retail, dated as of March 29, 2013.
 358. Master Services Agreement, by and between Barney’s, Inc. and Datavantage Corporation d/b/a
      MICROS-Retail, dated as of March 29, 2013.
 359. Master Services Agreement, by and between Barney’s, Inc. and Maxymiser Inc., dated as of February
      20, 2015.
 360. Digital Cooperative Advertising Agreement, by and between Barney’s, Inc. and La Prairie, dated as
      of August 2019.
 361. Engagement Agreement, by and between Barney’s, Inc., on one hand, and Kirkland & Ellis LLP and
      Kirkland & Ellis International LLP, on the other, dated as of December 21, 2018.
 362. Engagement Agreement, by and between Barney's New York, Inc., Barney's, Inc., BNY Catering, Inc.,
      BNY Licensing Corporation, and Barney's Asia Co. LLC, on the one hand, and Katten Muchin
      Rosenman LLP, on the other, dated as of July 29, 2019.
 363. End User License Agreement, by and between Barney’s, Inc. and Inflectra Corporation, dated as of
      July 20, 2018.
 364. Master Services Agreement, by and between Barney’s, Inc. and Ignitiv, Inc., dated as of November 3,
      2014.
 365. Letter of Agreement, by and between Barneys New York Foundation and Institute of Contemporary
      Art (Boston), dated as of January 30, 2019.
 366. Letter Agreement, by and between Barneys New York, Inc. and Houlihan Lokey Capital, Inc., dated
      as of July 1, 2019.
 367. License Agreement, by and between Barney’s, Inc. and GearsCRM, Inc., dated as of April 23, 2018.




                                                   20
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 199 of 236


 368. Master Services Agreement, by and between Barney’s, Inc. and Fuze, Inc., dated as of July 16, 2018,
      as amended by Order Form, dated as of July 16, 2018.
 369. Client Requirements Document, by and between Barneys NYC and Caremark, LLC/CaremarkPCS
      Health, LLC, dated as of September 17, 2019.
 370. Service Agreement, by and between Barney’s, Inc. and Custora, Inc., dated as of June 1, 2018, as
      amended by that Custora, Inc. Order Form, dated as of June 1, 2018.
 371. Credit Card Program Agreement, by and between Barney’s, Inc. and Comenity Capital Bank, dated as
      of March 8, 2013.
 372. Master License and Service Agreement, by and between Barney’s, Inc., on the one hand, and Coresite
      One Wilshire, LLC, Coresite 1275 K Street, LLC, Coresite Real Estate 55 S. Market Street, LLC,
      Coresite Real Estate 12100 Sunrise Valley Drive, LLC, Coresite 32 Avenue Of The Americas, LLC,
      Coresite Real Estate 70 Innerbelt, LLC, Coresite Real Estate 427 S. LaSalle, LLC, Coresite Real Estate
      2 Emerson Lane, LLC, Coresite Real Estate 2115 NW 22nd Street, LLC, Coresite Real Estate Sunrise
      Technology Park, LLC, Coresite Real Estate 2972 Stender, L.P., Coresite Real Estate 1656 McCarthy,
      LP, Coresite Real Estate 3032 Coronado, LP, Coresite Real Estate 900 N. Alameda, LP, and Coresite
      Denver, LLC, on the other, dated as of July 3, 2018.
 373. License Agreement, by and between Barney’s, Inc. and Connor Papers LLC, dated as of September 1,
      2011.
 374. Compliance Sheriff Annual Hosted License (Renewal), by and between Barney’s, Inc. and Cyxtera,
      dated as of February 12, 2019.
 375. License Agreement, by and between Barney’s, Inc. and Citrix, dated as of March 1, 2018, as amended
      by that certain Renewal Quote, dated as of August 6, 2018.
 376. Client Terms of Use, by and between Barney’s, Inc. and Catalant Technologies, Inc., dated as of May
      31, 2019.
 377. Master Terms and Conditions, by and between Barney’s, Inc. and Capgemini America, Inc., dated as
      of October 31, 2018.
 378. Box Service Agreement, by and between Barney’s, Inc. and Box, Inc., dated as of March 7, 2013.
 379. Master Platform Agreement, by and between Barney’s, Inc. and Bounce Exchange, Inc., dated as of
      October 29, 2018, as amended by that certain BounceX Order Form #2, dated as of June 30, 2019.
 380. Business Internet Service Agreement, by and between Barneys New York and Bel Air Internet, LLC,
      dated as of April 10, 2018, as amended by that certain BAI Statement of Work, dated as of April 20,
      2018.
 381. Asset Purchase Agreement, by and between Barney’s, Inc., on the one hand, and Connor Digital, LLC,
      Connor Papers, LLC, Justin Felber, and Henri Richter-Werner, on the other, dated as of July 11, 2016.
 382. Safe Harbor Express Plus On Site Shredding Agreement, by and between Barney’s Inc. and Back Thru
      The Future Computer Recycling, Inc., dated as of October 1, 2018.
 383. Renewal of Onsite Service Agreement, by and between Barneys New York and Avery Dennison, dated
      as of May 4, 2019.
 384. Master Service Agreement, by and between Barneys New York and AT&T Corp., dated as of May
      30, 2008.
 385. Master Software as a Service Agreement, by and between Barney’s New York and FivePals, Inc.,
      d/b/a ALICE, dated as of May 14, 2018.



                                                     21
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 200 of 236


 386. Staffing Services Letter Agreement, by and between Barney’s, Inc. and Addison Group, LLC, dated
      as of July 20, 2018.
 387. Engagement Letter, by and between Barney’s, Inc. and Sard Verbinnen & Co., LLC, dated as of
      September 4, 2019.
 388. Engagement Agreement, by and between Barney’s Inc. and M-III Advisory Partners, LP, dated as of
      June 26, 2019.
 389. Criteo Service Agreement, by and between Barney’s, Inc. and Criteo SA, dated as of December 19,
      2018.
 390. Master Subscription Agreement, by and between Barney’s, Inc., on the one hand, and Answers
      Corporation and Answers Affiliated Companies, on the other, dated as of February 25, 2015, as
      assigned by that certain Contract Assignment to Verint Americas Inc., acknowledged by Barney’s,
      Inc., dated as of April 3, 2019.
 391. Subcontractor Agreement, by and between Barney’s, Inc. and Apex Technology Group, Inc., dated as
      of February 28, 2019.
 392. Payment Solutions Agreement, by and between Barneys New York and CyberSource Corporation,
      dated as of November 1, 2011.
 393. Order Form and Terms of Service, by and between Barney’s, Inc. and Narvar, Inc., dated as of
      December 28, 2016.
 394. Master Order Form, by and between Barney’s, Inc. and Precognitive, Inc., dated as of July 26, 2017.
 395. SaaS Services Agreement, by and between Barney’s, Inc. and RichRelevance, Inc., dated as of July 9,
      2015.
 396. Consulting Services Agreement, by and between Barney’s, Inc. and XTGlobal, Inc., dated as of
      November 5, 2018.
 397. Rakuten Card Linked Offer Network Merchant Agreement, by and between Barney’s, Inc. and
      Rakuten Card Linked Offer Network, Inc., dated as of October 12, 2017.
 398. Subscription Agreement, by and between Barney’s, Inc. and Mouseflow, Inc., dated as of April 26,
      2017, as amended by that certain Amendment to Subscription Agreement, dated as of May 26, 2017.
 399. Adobe Sales Order, by and between Barney’s Inc. and Adobe Inc., dated as of May 15, 2019.
 400. Software and Service Purchase Agreement, by and between Barney’s, Inc. and Strophe America Inc.,
      dated as of November 29, 2007.
 401. Liquor License Purchase and Sale Agreement, by and between Barney’s, Inc. and SVRE, LLC, dated
      as of June 5, 2019.
 402. Rate/Service Agreement for Barneys New York, by and between Barneys New York and Brinks
      Global Services USA, Inc., dated as of February 18, 2014.
 403. Special Rate for Barneys New York, by and between Barneys New York and Brinks Global Services
      USA, Inc., dated as of February 18, 2014.
 404. Brink's Global Services U.S.A., Inc. Valuables Transport Contract, March 2019.
 405. Order Form and Pricing Schedule, by and between Barney’s, Inc. and LinkShare Corporation, dated
      as of April 16, 2013, as amended by that certain Amendment to the Order Form and Pricing Schedule,
      by and between Barney's Inc. and Rakuten Marketing LLC, dated as of May 15, 2019.




                                                   22
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 201 of 236


 406. AT&T Enterprise Routing Services Pricing Schedule - Resale Version, by and between Barneys New
      York, Inc. and AT&T Corp, dated as of May 6, 2016.
 407. AT&T Network Integration Change Order Request, by and between Barneys Inc. and AT&T Corp.,
      dated as of May 2, 2016.
 408. AT&T Business Network Service Pricing Schedule, by and between Barneys New York and AT&T
      Corp., dated December 8, 2015.
 409. AT&T Network Integration Change Order Request, by and between Barneys New York Inc. and
      AT&T Corp., dated as of April 9, 2018.
 410. Customer Software Development Agreement, by and between Barney’s, Inc. and On the Mark
      Solutions, LLC, dated as of February 10, 2016, as amended by Exhibits E and F.
 411. Support Agreement, by and between Barneys New York and On The Mark Solutions, LLC, dated as
      of November 20, 2017.
 412. Compliance Validation Services Agreement, by and between Barneys New York and Trustwave
      Holdings, Inc., dated as of July 2, 2010, as amended by that certain Purchase Order/Invoice, dated as
      of September 30, 2019.
 413. Consignment Agreement, by and between Barney's, Inc. and Carole Shashona Modern Designs, dated
      as of January 22, 2013.
 414. Consignment Agreement, by and between Barney's, Inc. and Stephanie Windsor Antiques, dated as of
      April 23, 2018.
 415. Consignment Agreement, by and between Barney's, Inc. and Retrouval, dated as of November 22,
      2016.
 416. Consignment Agreement, by and between Barney's, Inc. and Jennifer Meyer, Inc., dated as of March
      26, 2015.
 417. Quest Renewal Invoice, by and between Barney’s New York Inc. and Quest Software Inc., dated as
      of March 29, 2019.
 418. Consulting Agreement, by and between Barney’s, Inc. and Noah Leiter, dated as of July 22, 2019.
 419. Consignment Agreement, by and between Barney's, Inc. and T&T Tardia Textile Project srl, dated as
      of September 30, 2019.
 420. Consignment Agreement, by and between Barney's, Inc. and Sealup srl, dated as of September 18,
      2019.
 421. Consignment Agreement, by and between Barney's, Inc. and GICA Textile Group srl, dated as of
      August 1, 2019.
 422. Purchase Order/Invoice, by and between Barneys New York and Zones, dated as of May 14, 2019.
 423. Invoice, by and between Barney’s, Inc. and Microsoft Corporation, dated as of July 1, 2019.
 424. Technical Services Ordering Document, by and between Barneys New York and Oracle America, Inc.,
      dated as of February 12, 2019.
 425. Master Service Agreement, by and between Barneys New York and STIGroup, Ltd., dated as of March
      4, 2019.
 426. Business Consignment Agreement, by and between Barney’s, Inc. and The RealReal, Inc., dated as of
      April 15, 2019.
 427. Agreement, by and between Barney’s, Inc. and Beboe LLC, dated as of March 11, 2019.


                                                    23
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                            Pg 202 of 236


 428. Consulting Agreement, by and between Barney’s, Inc., on the one hand, and LeFort Corp. and Mark
      Strausman, on the other, as amended by that Third Amendment, dated as of December 2015.
 429. Software Purchase and License Agreement, by and between Barney’s, Inc. and AJB Software
      Design Inc., dated as of May 29, 2015.
 430. Gateway+ Platform Master Services Agreement, by and between Barney’s, Inc. and Voyage One
      Group, Inc., dated as of September 19, 2019.
 431. Master Logistics Services Agreement, by and between Barney’s, Inc. and Voyage One Group, Inc.,
      dated as of September 19, 2019.
 432. Master Subscription Service Agreement, by and between Barney’s, Inc. and The Nielsen Company
      (US), LLC, dated as of May 1, 2018.
 433. Enterprise Support Renewal Invoice, by and between Barneys New York and Tripwire, dated as of
      March 27, 2019.
 434. SolarWinds Annual Maintenance Renewal, by and between Barneys New York and Solarwinds,
      dated as of May 7, 2019.
 435. Master Service, License, and Professional Services Agreement, by and between Barney’s, Inc. and
      Secret Sauce Partners, Inc., dated as of December 20, 2013.
 436. Service Level Agreement, by and between Barney’s, Inc. and Secret Sauce Partners, Inc., dated as of
      December 20, 2013, as amended by that certain Statement of Work, dated as of December 21, 2013.
 437. Master Service Agreement, by and between Barneys, Inc. and 360i LLC, dated as of November 1,
      2010.
 438. Adobe Online Marketing Suite Service Order, by and between Barney’s, Inc. and Adobe Systems
      Incorporated, dated as of January 20, 2012.
 439. Agreement between Owner and Architect, by and between Barney’s, Inc. and Lalire March
      Architects LLP, dated as of November 7, 2018.
 440. Agreement between Owner and Architect, by and between Barney’s, Inc. and Lalire March
      Architects LLP, dated as of March 4, 2019.
 441. Data Protection Addendum, by and between Barney’s, Inc. and Akamai Technologies, Inc., dated as
      of May 25, 2018.
 442. Service Order Form, by and between Barneys, Inc., and Akamai Technologies Incorporated,
      effective as of October 13, 2017.
 443. Service Order, by and between Barney’s, Inc. and Algolia, Inc., dated as of April 20, 2019.
 444. Agreement, by and between Barneys and Alarm & Security Corporation, dated as of March 15,
      2018.
 445. Letter Agreement, by and between Barney’s Inc. and ASCAP, dated as of November 25, 2014.
 446. SureTax Order Form, by and between Barney’s Inc. and SalesTax.com, dated as of April 5, 2016, as
      amended by that certain Statement of Work, dated as of April 5, 2016.
 447. Addendum to the Hardware Purchase and Software License Agreement, by and between Barneys New
      York, and NSB Retail Solutions Inc., effective as of April 25, 2007.
 448. Addendum to the Hardware Purchase and Software License Agreement, by and between Barneys New
      York, and NSB Retail Solutions Inc., effective as of December 22, 2006.




                                                    24
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 203 of 236


 449. Authorization Form, by and between Barneys New York, Inc., and Hootsuite Inc., effective as of
      March 26, 2019.
 450. Statement of Work C4-VHHHZLT for Post Implementation Consulting Support, by and between
      Barneys Inc. and IBM, dated as of January 18, 2019.
 451. Agreement, by and between Barney’s, Inc. and Hirsch Construction, dated as of May 2019.
 452. Amended and Restated Employment Agreement between Barneys New York, Inc. and Daniella
      Vitale, dated as of October 16, 2015.
 453. Letter Agreement between Barneys New York, Inc. and Jennifer Sunwoo, dated as of March 14,
      2016, as amended.
 454. Agreement between Barneys New York, Inc. and Sandro Risi, dated as of February 17, 2017.
 455. Agreement between Barneys New York, Inc. and Grace Fu, dated as of January 19, 2016.
 456. Agreement between Barneys New York, Inc. and Tony Mauro, dated as of February 14, 2017.
 457. Agreement between Barneys New York, Inc. and Katherine Monasebian, dated May 30, 2018.
 458. Agreement between Barneys New York, Inc. and Matthew Mazzucca, dated February 22, 2017.
 459. Agreement, by and between Barney’s Clothes, Inc. and Bruno Piattelli, dated as of January 8, 1970,
      as amended by that certain letter dated as of May 14, 2008.
 460. Amended and Restated License Agreement, by and between Barney's, Inc., BNY Licensing Corp.,
      Barneys Japan Co., Ltd., dated August 21, 2008, as amended by that certain First Amendment to
      Amended and Restated License Agreement, dated as of September 18, 2015.
 461. Chargeback Settlement Letter, by and between Barney’s Inc. and Eres US Inc., dated October 17,
      2017.
 462. National Settlement Agreement, by and between Barney’s, Inc. and Workers United, A/W SEIU,
      dated as of February 15, 2016.
 463. FortiCare and FortiGuard Renewal, by and between Barney’s, Inc. and Fortinet Services, dated as of
      September 27, 2019.
 464. Fortigate Renewal, by and between Barney’s, Inc. and STIGroup, Ltd., dated as of July 29, 2019.
 465. Software License Agreement, by and between Barneys New York and Maple Lake Limited, dated as
      of March 31, 2006.


 Leases
 466. Amended and Restated Lease Agreement, by and between Barney’s, Inc., Madneer Corp. and Flagship
      Partners, LLC, dated as of January 28, 1999, as amended by that certain First Amendment to Amended
      and Restated Lease, dated as of June 14, 1999, as further amended by that certain Second Amendment
      to Amended and Restated Lease, dated as of February 11, 2000, as further amended by that certain
      Third Amendment to Amended and Restated Lease, dated as of November 1, 2000, as further amended
      by that certain Amendment to Lease, dated as of March 13, 2009, as further amended by that certain
      Amendment to Lease, dated as of July 23, 2009.
 467. Amended and Restated Lease Agreement, by and between Barney’s, Inc. and Flagship Partners II
      LLC, dated as of January 28, 1999, as amended by that certain Amendment to Lease, dated as of March
      13, 2009, as further amended by that certain Amendment to Lease, dated as of July 23, 2009, as further




                                                     25
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 204 of 236


      amended by that certain Third Amendment to Amended and Restated Lease, dated as of October 12,
      2018.
 468. Retail Lease, by and between Barney’s, Inc. and Stockton Street Properties, Inc., dated as of June 23,
      2006, as amended by that certain First Amendment to Retail Lease, dated as of May 18, 2009, as
      further amended by that certain Second Amendment to Retail Lease and Limited Release, dated as of
      April 16, 2013, as further amended by that certain Third Amendment to Retail Lease, dated as of June
      12, 2015.
 469. Retail Lease, by and between Barney’s, Inc. and Stockton Street Properties, Inc., dated as of June 12,
      2015.
 470. Lease, by and between Barney’s, Inc. and Equity One (Northeast Portfolio) Inc., dated as of September
      12, 2013, as amended by that certain letter agreement, dated as of October 31, 2013, as further
      amended by that certain First Amendment of Lease, dated as of December 3, 2013, as further amended
      by that certain Second Amendment of Lease, dated as of February 10, 2015.
 471. Indenture of Lease, by and between Barney’s, Inc. and Copley Place Associates, LLC, dated as of
      April 11, 2005, as amended by that certain Lease Amendment, dated as of July 31, 2006, as further
      amended by that certain Lease Amendment, dated as of April 30, 2010, as further amended by that
      certain Third Amendment to Lease, dated as of September 28, 2011, as further amended by that certain
      Fourth Amendment to Lease, dated as of March 16, 2012, as further amended by that certain Fifth
      Lease Amendment, dated as of November 18, 2013, as further amended by that certain Sixth Lease
      Amendment, dated as of April 16, 2019.
 472. Lease, by and between Barney’s, Inc. and The Crystals Las Vegas, LLC, dated as of May 22, 2019, as
      amended by that Letter Agreement, dated as of June 6, 2019.
 473. Lease, by and between Barney’s, Inc. and AMEREAM LLC, dated as of January 25, 2019.
 474. Lease, by and between Barney’s, Inc. and Bal Harbour Shops, LLLP, dated as of December 1, 2017,
      as amended by that certain Amendment to Lease, dated as of May 10, 2019.
 475. Lease Agreement, by and between Barneys, Inc., and Plastic Center, Inc., dated as of December 23,
      2014, as amended by that certain Rider, also dated as of December 23, 2014.
 476. Lease Agreement, by and between Barneys, Inc., by and between Barneys, Inc., and CityView Plaza,
      LLC, dated as of November 8, 2011, as amended by that certain First Amendment, dated as of
      December 4, 2015.
 477. Lease Agreement, by and between Barneys, Inc., and Bany Distribution Services, Inc., and JLM
      Lyndhurst, LLC., dated as of March 31, 1992, as amended by that certain First Amendment, dated as
      of March 14, 2005, as further amended by that certain Second Amendment, dated as of October 13,
      2009, as further amended by that certain Third Amendment, dated as of November 5, 2012, as further
      amended by that certain Fourth Amendment to Lease, dated as of July 2, 2014, as further amended by
      the certain Signed Notice of Option to Renew, dated as of July 25, 2018.
 478. Lease Agreement, by and between Barney’s, Inc. and The Building At 575 Fifth LLC, dated as of
      October 5, 1998, as amended by that certain First Amendment, dated as of March 31, 2008, as further
      amended by that certain Second Amendment, dated as of November 15, 2015, as further amended by
      that certain Side Letter, also dated as of November 15, 2015, as further amended by that certain
      Expansion Space Inclusion Date Agreement, dated as of August 16, 2016.
 479. Lease, by and between Barney’s Inc. and Sawgrass Mills Phase IV L.L.C., dated as of December 3,
      2015.
 480. Lease, by and between Barney’s Inc. and Carlsbad Premium Outlets, LLC, dated as of March 19,
      2012, as amended by that certain First Amendment to Lease, dated as of March 1, 2017.


                                                     26
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 205 of 236


 481. Lease, by and between Barney’s Inc. and Premium Outlet Partners, L.P., dated as of March 19, 2012,
      as amended by that certain First Amendment to Lease, dated as of March 1, 2017 (Cabazon).
 482. Lease, by and between Barney’s Inc. and CPG Partners, L.P., dated as of March 19, 2012 (Camarillo).
 483. Lease Agreement, by and between Barney’s Inc. and Paragon Outlets Livermore Valley LLC, dated
      as of August 25, 2008, as amended by that certain First Amendment to Lease Agreement, dated as of
      February 24, 2011, as further amended by that certain Second Amendment to Lease Agreement, dated
      as of March 20, 2012.
 484. Lease, by and between Barney’s Inc. and Tanger Properties Limited Partnership, dated as of May 12,
      1997, as amended by that certain First Lease Modification Agreement, dated as of December 31, 2011.
 485. Shopping Center Lease, by and between Barney’s Inc. and Fashion Outlets of Chicago LLC, dated as
      of August 26, 2011, as amended by that certain First Amendment of Lease Agreement, dated as of
      June 14, 2016, as further amended by that certain Second Amendment of Lease Agreement, dated as
      of October 26, 2017.
 486. Lease, by and between Barney’s Inc. and CPG Partners L.P., dated as of March 19, 2012 (Waikele).
 487. Lease, by and between Barney’s Inc. and CPG Partners L.P., dated as of March 19, 2012 (Woodbury).
 488. Amended and Restated Sublease, by and between Barney’s, Inc. and IHMS LLC, dated as of March
      12, 2012.




                                                   27
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                            Pg 206 of 236


                       Schedule 2.8(b): Transferred Contracts and Assumed Leases

1. Letter Agreement, by and between Barneys, Inc., and Barneys Japan Co., effective as of July 14, 2016.
2. Amended and Restated License Agreement, by and between Barney's, Inc., BNY Licensing Corp.,
   Barneys Japan Co., Ltd., dated August 21, 2008, as amended by that certain First Amendment to
   Amended and Restated License Agreement, dated as of September 18, 2015.
3. Exhibits to Amended & Restated License Agreement, by and between BNY Licensing Corp., and
   Barneys Japan Co. Ltd., dated as of August 21, 2008.




                                                   28
19-36300-cgm       Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34               Main Document
                                            Pg 207 of 236


                           Section 3.3: Noncontravention; Government Filings

 (c)

 1. Collective Bargaining Agreement, by and between Barney's, Inc. and New York New Jersey Regional
    Joint Board Workers United, dated as of January 1, 2016 (Fred's Restaurants and Gene's Café).
 2. Collective Bargaining Agreement, by and between Barney's, Inc. and Local 340, New York-New
    Jersey Regional Joint Board, Workers United, dated as of April 1, 2014 (Master Agreement for 660
    Madison Avenue and Seventh Avenue Locations).
 3. Collective Bargaining Agreement, by and between Barney's, Inc. and Local 340, New York-New
    Jersey Regional Joint Board, Workers United, dated as of April 1, 2014 (Supplemental Agreement for
    660 Madison Avenue).
 4. Agreement, by and between Barneys Inc. and New York/New Jersey Joint Regional Board, Workers
    United, an SEIU Affiliate, Local 25/Alterations Unit, dated December 1, 2015.
 5. Agreement, by and between Barneys Inc. and New York/New Jersey Joint Regional Board, Workers
    United, an SEIU Affiliate, Local 400/Clerical Unit, dated as of December 1, 2015.
 6. Agreement, by and between Barneys, Inc. and New York New Jersey Regional Joint Board, Workers
    United a/w SEIU, dated as of March 1, 2016, as amended by that certain Extension Agreement, dated
    as of March 22, 2019 (New Jersey Distribution Center).
 7. Debtor in Possession Secured Multi-Draw Term Promissory Note, by and between Barney’s, Inc. and
    Gordon Brothers and Hilco Global, with Retail Funding (BNY), LLC as administrative agent, dated
    as of August 6, 2019.
 8. License Agreement, by and between Barney's, Inc. and lp style, llc, dated as of February 4, 2016.
 9. Amended and Restated License Agreement, by and between Barney's, Inc., BNY Licensing Corp.,
    Barneys Japan Co., Ltd., dated August 21, 2008, as amended by that certain First Amendment to
    Amended and Restated License Agreement, dated as of September 18, 2015.
 10. Letter Agreement, by and between Barneys Japan Co. and Barney's, Inc., dated as of July 11, 2016.




                                                    29
19-36300-cgm   Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                        Pg 208 of 236


               Section 3.5(b): Transferred Contracts Default or Termination Notices

 None.




                                               30
19-36300-cgm       Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                             Pg 209 of 236


                                         Section 3.6: Real Property

 1.   Amended and Restated Lease Agreement, by and between Barney’s, Inc., Madneer Corp. and Flagship
      Partners, LLC, dated as of January 28, 1999, as amended by that certain First Amendment to Amended
      and Restated Lease, dated as of June 14, 1999, as further amended by that certain Second Amendment
      to Amended and Restated Lease, dated as of February 11, 2000, as further amended by that certain
      Third Amendment to Amended and Restated Lease, dated as of November 1, 2000, as further amended
      by that certain Amendment to Lease, dated as of March 13, 2009, as further amended by that certain
      Amendment to Lease, dated as of July 23, 2009.
 2.   Amended and Restated Lease Agreement, by and between Barney’s, Inc. and Flagship Partners II
      LLC, dated as of January 28, 1999, as amended by that certain Amendment to Lease, dated as of March
      13, 2009, as further amended by that certain Amendment to Lease, dated as of July 23, 2009, as further
      amended by that certain Third Amendment to Amended and Restated Lease, dated as of October 12,
      2018.
 3.   Retail Lease, by and between Barney’s, Inc. and Stockton Street Properties, Inc., dated as of June 23,
      2006, as amended by that certain First Amendment to Retail Lease, dated as of May 18, 2009, as
      further amended by that certain Second Amendment to Retail Lease and Limited Release, dated as of
      April 16, 2013, as further amended by that certain Third Amendment to Retail Lease, dated as of June
      12, 2015.
 4.   Retail Lease, by and between Barney’s, Inc. and Stockton Street Properties, Inc., dated as of June 12,
      2015.
 5.   Lease, by and between Barney’s, Inc. and Equity One (Northeast Portfolio) Inc., dated as of September
      12, 2013, as amended by that certain letter agreement, dated as of October 31, 2013, as further
      amended by that certain First Amendment of Lease, dated as of December 3, 2013, as further amended
      by that certain Second Amendment of Lease, dated as of February 10, 2015.
 6.   Indenture of Lease, by and between Barney’s, Inc. and Copley Place Associates, LLC, dated as of
      April 11, 2005, as amended by that certain Lease Amendment, dated as of July 31, 2006, as further
      amended by that certain Lease Amendment, dated as of April 30, 2010, as further amended by that
      certain Third Amendment to Lease, dated as of September 28, 2011, as further amended by that certain
      Fourth Amendment to Lease, dated as of March 16, 2012, as further amended by that certain Fifth
      Lease Amendment, dated as of November 18, 2013, as further amended by that certain Sixth Lease
      Amendment, dated as of April 16, 2019.
 7.   Lease, by and between Barney’s, Inc. and The Crystals Las Vegas, LLC, dated as of of May 22, 2019,
      as amended by that Letter Agreement, dated as of June 6, 2019.
 8.   Lease, by and between Barney’s, Inc. and AMEREAM LLC, dated as of January 25, 2019.
 9.   Lease, by and between Barney’s, Inc. and Bal Harbour Shops, LLLP, dated as of December 1, 2017,
      as amended by that certain Amendment to Lease, dated as of May 10, 2019.
 10. Lease Agreement, by and between Barneys, Inc., and Plastic Center, Inc., dated as of December 23,
     2014, as amended by that certain Rider, also dated as of December 23, 2014.
 11. Lease Agreement, by and between Barneys, Inc., by and between Barneys, Inc., and CityView Plaza,
     LLC, dated as of November 8, 2011, as amended by that certain First Amendment, dated as of
     December 4, 2015.
 12. Lease Agreement, by and between Barneys, Inc., and Bany Distribution Services, Inc., and JLM
     Lyndhurst, LLC., dated as of March 31, 1992, as amended by that certain First Amendment, dated as
     of March 14, 2005, as further amended by that certain Second Amendment, dated as of October 13,
     2009, as further amended by that certain Third Amendment, dated as of November 5, 2012, as further


                                                     31
19-36300-cgm       Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                           Pg 210 of 236


     amended by that certain Fourth Amendment to Lease, dated as of July 2, 2014, as further amended by
     the certain Signed Notice of Option to Renew, dated as of July 25, 2018.
 13. Lease Agreement, by and between Barney’s, Inc. and The Building At 575 Fifth LLC, dated as of
     October 5, 1998, as amended by that certain First Amendment, dated as of March 31, 2008, as further
     amended by that certain Second Amendment, dated as of November 15, 2015, as further amended by
     that certain Side Letter, also dated as of November 15, 2015, as further amended by that certain
     Expansion Space Inclusion Date Agreement, dated as of August 16, 2016.
 14. Lease, by and between Barney’s Inc. and Sawgrass Mills Phase IV L.L.C., dated as of December 3,
     2015.
 15. Lease, by and between Barney’s Inc. and Carlsbad Premium Outlets, LLC, dated as of March 19,
     2012, as amended by that certain First Amendment to Lease, dated as of March 1, 2017.
 16. Lease, by and between Barney’s Inc. and Premium Outlet Partners, L.P., dated as of March 19, 2012,
     as amended by that certain First Amendment to Lease, dated as of March 1, 2017 (Cabazon).
 17. Lease, by and between Barney’s Inc. and CPG Partners, L.P., dated as of March 19, 2012 (Camarillo).
 18. Lease Agreement, by and between Barney’s Inc. and Paragon Outlets Livermore Valley LLC, dated
     as of August 25, 2008, as amended by that certain First Amendment to Lease Agreement, dated as of
     February 24, 2011, as further amended by that certain Second Amendment to Lease Agreement, dated
     as of March 20, 2012.
 19. Lease, by and between Barney’s Inc. and Tanger Properties Limited Partnership, dated as of May 12,
     1997, as amended by that certain First Lease Modification Agreement, dated as of December 31, 2011.
 20. Shopping Center Lease, by and between Barney’s Inc. and Fashion Outlets of Chicago LLC, dated as
     of August 26, 2011, as amended by that certain First Amendment of Lease Agreement, dated as of
     June 14, 2016, as further amended by that certain Second Amendment of Lease Agreement, dated as
     of October 26, 2017.
 21. Lease, by and between Barney’s Inc. and CPG Partners L.P., dated as of March 19, 2012 (Waikele).
 22. Lease, by and between Barney’s Inc. and CPG Partners L.P., dated as of March 19, 2012 (Woodbury).




                                                   32
19-36300-cgm      Doc 356      Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                           Pg 211 of 236


                                    Section 3.7: Litigation; Decrees




 3. Onward Luxury Group, et al., v. Barney’s New York Inc. Complaint filed July 30, 2019.
 4. CP Fashion Group, Inc. v. Barney’s, Inc. Complaint filed August 5, 2019.




                                                  33
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 212 of 236


                                 Section 3.10: Taxes

 (a)

 1.




                                         34
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 213 of 236


                         Section 3.11: Tangible Personal Property

 None.




                                           35
19-36300-cgm          Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                                Pg 214 of 236


                                         Section 3.12: Employee Benefits

 (a)

 1. Aetna Health Insurance
 2. CVS Caremark (pharmacy/prescriptions)
 3. Aetna Vision
 4. Metlife Dental
 5. WageWorks FSA
 6. PayFlex HSA
 7. TransitChek (Transit Benefit)
 8. Charles Schwab - 401(k)
 9. MetLife Long-term Disability / Life Insurance
 10. MetLife (Critical Illness, Accident, Legal Assistance – MetLaw, and Identity Theft)
 11. Lincoln Financial Critical Illness / Accident Insurance
 12. Provident Life and Accident Insurance (Unum) – Short-term Disability and Whole Life Insurance
 13. Agreement and Declaration of Trust - The Amalgamated Retail Retirement Fund, dated as of August
     1996, as amended
 14. Amalgamated (AliCare) – Madison, Downtown, Distribution Center’s union health insurance
 15. Health & Welfare Fund – Restaurants’ union health insurance (Madison & Downtown)
 16. HMSA (Hawaii Medical Service Association) – Hawaii medical insurance 1
 17. Agreement and Declaration of Trust - The Amalgamated Retail Retirement Fund, dated as of August
     1996, as amended




 1
       Note to Buyer: Waikele location set to close end of November.



                                                         36
19-36300-cgm       Doc 356         Filed 10/16/19 Entered 10/16/19 19:22:34            Main Document
                                               Pg 215 of 236


                                      Section 3.13: Intellectual Property

 (a)

 1. License Agreement, by and between Barney's, Inc. and lp style, llc, dated as of February 4, 2016.
 2. Agreement, by and between Barney’s Clothes, Inc. and Bruno Piattelli, dated as of January 8, 1970, as
    amended by that certain letter dated as of May 14, 2008.


 (a)(i)
 None.


 (b)

 See attached for domain names, social media handles and active trademark filings.



 (c)

 See attached for US copyrights.



 (d)

 None.



 (e)

 None.



 (g)




 (h)




                                                      37
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 216 of 236




 (i)

 None.



 (j)

 None.




                                        38
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 217 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 218 of 236
19-36300-cgm     Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                         Pg 219 of 236


                         Barneys New York, Inc. Social Media Handles
 Actively Managed:
      Facebook:
            o https://www.facebook.com/BarneysNY

       Instagram:
            o http://instagram.com/barneysny
            o http://instagram.com/barneysman
            o http://instagram.com/FredsAtBarneys
            o http://instagram.com/barneyswarehouse
            o http://instagram.com/BarneysWHS

       Twitter:
            o https://twitter.com/BarneysNY

 Inactive:
      Facebook:
           o https://www.facebook.com/BarneysWarehouse
           o https://www.facebook.com/fredsatbarneysNYC

       Instagram:
            o https://www.instagram.com/barneysnyofficial
            o http://instagram.com/FredsAtBarneysNY
            o http://instagram.com/FredsAtBNY
            o http://instagram.com/FredsAtBarneysNewYork
            o https://www.instagram.com/lockedinbarneys/
            o http://instagram.com/barneysWH
            o http://instagram.com/BarneysWHS

       Pinterest:
            o http://www.pinterest.com/barneysny/
            o http://www.pinterest.com/barneysWH/

       Snapchat:
           o @Barneysny
           o @Fredsatbarneys
           o @Barneysman

       Tumblr:
           o http://barneysny.tumblr.com/

       Twitter:
            o https://twitter.com/BarneysWH
            o https://twitter.com/FredsAtBarneys
            o https://twitter.com/lockedinbarneys
            o https://twitter.com/BarneysNY_Freds
     19-36300-cgm          Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                    Main Document
                                                     Pg 220 of 236




COUNTRY           MARK                         STATUS   APP. NO.        DATE FILED   REG. NO.           REG. DATE     OWNER


                                                                                                                     Barney’s,
   CANADA         FIVESEVENTYFIVE           PENDING          1938069    12/25/2018
                                                                                                                       Inc.


                                                                                                                     Barney’s,
   CANADA        LOCKED IN BARNEYS         REGISTERED        1728727     5/19/2015       tma957769      12/13/2016
                                                                                                                       Inc.

                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        663885      9/19/1992        663885        10/28/1993
                                                                                                                       Inc.

                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        664723      9/19/1992        664723         11/7/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        663808      9/19/1992        663808        10/28/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       92061026     9/19/1992        664760         11/7/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       92079397    11/28/1992        675785         1/28/1994
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        662948      9/19/1992        662948        10/21/1993
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED        8968181    12/20/2010        8968181       12/28/2011
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       96066690     6/4/1996         1097745        9/7/1997
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA             BARNEYS              REGISTERED       96066691     6/4/1996         1097445        9/7/1997
                                                                                                                       Inc.


                                                                                                                     Barney’s,
    CHINA         FIVESEVENTYFIVE           PENDING         35554989    12/26/2018
                                                                                                                       Inc.


EUROPEAN UNION
                                                                                                                     Barney’s,
 (EUTM & RCD)         BARNEYS              REGISTERED       010004711    5/27/2011       010004711       7/31/2015
                                                                                                                       Inc.


EUROPEAN UNION   BARNEYS NEWYORK
                                                                                                                     Barney’s,
 (EUTM & RCD)     (Stylized - Stacked)     REGISTERED       004846721   12/28/2005       004846721      12/14/2007
                                                                                                                       Inc.


                                                                                                                     Barney’s,
   FRANCE             BARNEYS              REGISTERED        4234950     5/27/2011        4234950        4/8/2016
                                                                                                                       Inc.


                 BARNEYS NEWYORK
                                                                                                                     Barney’s,
  HONG KONG       (Stylized - Stacked)     REGISTERED       199912269    1/5/1998        199912269      10/11/1999
                                                                                                                       Inc.


                 BARNEYS NEWYORK
                                                                                                                     Barney’s,
  HONG KONG       (Stylized - Stacked)     REGISTERED     199912270AA    1/5/1998      199912270AA      10/11/1999
                                                                                                                       Inc.



                                                                                        304783375       06/20/2019
                                                                                                                     Barney’s,
  HONG KONG       FIVESEVENTYFIVE          REGISTERED       304783375   12/26/2018
                                                                                                                       Inc.


                                                                                                                     Barney’s,
     INDIA            BARNEYS              REGISTERED        536893      9/13/1990        212882         9/13/1990
                                                                                                                       Inc.
 19-36300-cgm      Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34                Main Document
                                              Pg 221 of 236



                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536891       9/13/1990       215272        9/13/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536892       9/13/1990       223928        9/13/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      537050       9/17/1990       215634        9/17/1990
                                                                                                              Inc.


                                                                                                            Barney’s,
 INDIA          BARNEYS             REGISTERED      536888       9/13/1990       209332        9/13/1990
                                                                                                              Inc.


                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536894       9/13/1990       223001        9/13/1990
                                                                                                              Inc.

                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536889       9/13/1990       223010        9/13/1990
                                                                                                              Inc.

                                   REGISTERED
                                                                                                            Barney’s,
 INDIA          BARNEYS                             536890       9/13/1990       207278        9/13/1990
                                                                                                              Inc.

ITALY                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                          2015000080373   12/4/2015   302015000080373   6/23/2017
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
          B (Within a C) (Logo)                   2016-081849    8/1/2016       5935202        3/24/2017
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-105038     9/14/1989      2426232        6/30/1992
                                                                                                              Inc.



JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096253     8/24/1989      2385046        2/28/1992
                                                                                                              Inc.



JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096257     8/24/1989      2423787        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096254     8/24/1989      2423786        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H01-096260     8/24/1989      2429666        6/30/1992
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-057967     6/10/1994      3234686        12/25/1996
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-057968     6/10/1994      3250070        1/31/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-088498     8/31/1994      4021432         7/4/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           H06-088499     8/31/1994      3296543        4/25/1997
                                                                                                              Inc.


JAPAN                              REGISTERED
                                                                                                            Barney’s,
                BARNEYS                           2007-031169    4/2/2007       5255202         8/7/2009
                                                                                                              Inc.
 19-36300-cgm        Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34             Main Document
                                               Pg 222 of 236


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEYS                            2007-013857   2/20/2007    5066567       7/27/2007
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEYS                            2006-119202   12/25/2006   5190672      12/19/2008
                                                                                                          Inc.

JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S56-099906    12/1/1981    2131984       4/28/1989
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S56-099907    12/1/1981    1932216       2/25/1987
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                            2302529      11/29/1988   2302529       2/27/1991
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
                BARNEY’S                           S63-134470    11/29/1988   2345246      10/30/1991
                                                                                                          Inc.


JAPAN                               REGISTERED
                                                                                                        Barney’s,
             BARNEYS CAFE                          2016-081848    8/1/2016    5935201       3/24/2017
                                                                                                          Inc.



JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003565   1/21/2010    5337596       7/9/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003566   1/21/2010    5362562      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003567   1/21/2010    5362563      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003568   1/21/2010    5362564      10/22/2010
                                                                                                          Inc.


JAPAN                               REGISTERED
         BARNEY’S NEW YORK LAB                                                                          Barney’s,
                                                   2010-003569   1/21/2010    5327795       6/4/2010
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095895    9/20/1993    3320653       6/13/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095896    9/20/1993    3330933       7/11/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095897    9/20/1993    3265540       2/24/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   H05-095898    9/20/1993    3345087       9/5/1997
                                                                                                          Inc.


                                    REGISTERED
           BARNEYS NEWYORK
                                                                                                        Barney’s,
JAPAN       (Stacked - Stylized)                   2007-031170    4/2/2007    5282133      11/20/2009
                                                                                                          Inc.
   19-36300-cgm         Doc 356       Filed 10/16/19 Entered 10/16/19 19:22:34                    Main Document
                                                  Pg 223 of 236



                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stacked - Stylized)                    H05-095892      9/20/1993      3273487         4/4/1997
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stacked - Stylized)                    H05-095894      9/20/1993      3234685        12/25/1996
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stylized - Stacked)                    H05-095891      9/20/1993      3231024        11/29/1996
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
   JAPAN       (Stylized - Stacked)                    H05-095893      9/20/1993      3273488         4/4/1997
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003555      1/21/2010      5371949        11/26/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003556      1/21/2010      2370313        11/19/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003562      1/21/2010      5370315        11/19/2010
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
   JAPAN            THE LAB                           2010-003557      1/21/2010      5370314        11/19/2010
                                                                                                                    Inc.

                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9102344E       3/1/1991      T9102344E        9/30/1993
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9105908C       6/19/1991     T9105908C        6/15/2001
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
 SINGAPORE         BARNEYS                             T9105907E       6/19/1991     T9105907E        6/15/2001
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010929   5/4/1989    XX-XXXXXXX-0000    6/29/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010926   5/4/1989    40-199446-0000     8/31/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010927   5/4/1989    XX-XXXXXXX-0000    9/3/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           40-1989-0010930   5/4/1989    XX-XXXXXXX-0000    9/3/1990
                                                                                                                    Inc.


                                       REGISTERED
                                                                                                                  Barney’s,
SOUTH KOREA        BARNEYS                           41-1989-0001192   5/4/1989    XX-XXXXXXX-0000   11/27/1990
                                                                                                                    Inc.


                                       REGISTERED
              BARNEYS NEWYORK
                                                                                                                  Barney’s,
SOUTH KOREA    (Stylized - Stacked)                  4520070000565     2/8/2007    4500228230000      4/1/2008
                                                                                                                    Inc.

                                       REGISTERED
                                                                                                                  Barney’s,
   SPAIN           BARNEYS                             M3576519        8/25/2015     M3576519/4       1/28/2016
                                                                                                                    Inc.
  19-36300-cgm      Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34           Main Document
                                          Pg 224 of 236



                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033385   7/18/1989   00479715       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033386   7/18/1989   00481485       4/16/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033387   7/18/1989   00478052       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033388   7/18/1989   00481894       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033390   7/18/1989   00478411       4/16/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033391   7/18/1989   00476988       3/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033392   7/18/1989   00478716       3/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033393   7/18/1989   00480528       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033394   7/18/1989   00483398       5/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033395   7/18/1989   00487664       6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833396    7/18/1989   00487733       6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033397   7/18/1989   00044347       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033398   7/18/1989   00044460       4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033399   7/18/1989   00044237       4/1/1990
                                                                                                   Inc.

                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                      078033389   7/18/1989   00480266       4/1/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833396    7/18/1989   487733         6/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
TAIWAN           BARNEYS                       7833397    7/18/1989    44347         4/16/1990
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
THAILAND         BARNEYS                       389643     6/15/1989   TM96015        6/15/1989
                                                                                                   Inc.


                               REGISTERED
                                                                                                 Barney’s,
THAILAND         BARNEYS                       389644     6/15/1989   TM96006        6/15/1989
                                                                                                   Inc.
     19-36300-cgm            Doc 356     Filed 10/16/19 Entered 10/16/19 19:22:34                      Main Document
                                                     Pg 225 of 236


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389645      6/15/1989      TM99718         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389646      6/15/1989      TM96038         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389647      6/15/1989      TM37798         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389648      6/15/1989      TM96039         6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389649      6/15/1989      TM115683        6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389650      6/15/1989      TM106729        6/15/1989
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
   THAILAND             BARNEYS                                 389651      6/15/1989      TM96040         6/15/1989
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
   TURKEY          BARNEY’S NEW YORK                          2013/19111    2/28/2013     2013/19111       2/28/2013
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED KINGDOM          BARNEYS                             UK00003127499   5/27/2011    UK00003127499     3/4/2016
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES              B3                                  85/936415    5/20/2013       4573445        7/22/2014
                                                                                                                         Inc.

                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES           BARNEYS                                73/397425    9/30/1982       1371828       11/19/1985
                                                                                                                         Inc.


                                          REGISTERED
                                                                                                                       Barney’s,
UNITED STATES           BARNEYS                                73/397428    9/30/1982       1337912        5/28/1985
                                                                                                                         Inc.

                                                                                           740068
                                                                                                                       Barney’s,
UNITED STATES           BARNEY’S           REGISTERED   72/136187           1/22/1962                     10/30/1962
                                                                                                                         Inc.


                  BARNEYS BEAUTY
UNITED STATES                                                                                                          Barney’s,
                       BOX                  PENDING     88/017852           6/27/2018
                                                                                                                         Inc.

                                                                                           2073088
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   74/698082            7/6/1995                      6/24/1997
                                                                                                                         Inc.

                                                                                           1332229
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   73/397427           9/30/1982                      4/23/1985
                                                                                                                         Inc.

                                                                                           2571696
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   75/273941           4/14/1997                      5/21/2002
                                                                                                                         Inc.

                                                                                           2766664
                                                                                                                       Barney’s,
UNITED STATES      BARNEYS NEW YORK        REGISTERED   76/471826           11/26/2002                     9/23/2003
                                                                                                                         Inc.


                                                                                           2608036
                 BARNEYS NEW YORK FREE
UNITED STATES
                    STUFF (and Design)                                                                                 Barney’s,
                                           REGISTERED   76/050007           5/17/2000                      8/13/2002
                                                                                                                         Inc.

                                                                                           5860038
                   BARNEYS NEW YORK                                                                       09/17/2019
UNITED STATES                                                                                                          Barney’s,
                      INFLUENCER           REGISTERED   88/016156           6/26/2018
                                                                                                                         Inc.
    19-36300-cgm             Doc 356         Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                                         Pg 226 of 236



                                                                                     4736252
                BARNEYS NEW YORK MADE
UNITED STATES                                                                                                  Barney’s,
                      TO MEASURE               REGISTERED   86/163693   1/13/2014                  5/12/2015
                                                                                                                 Inc.


                                                                                     4343133
                  BARNEYS NEW YORK
UNITED STATES                                                                                                  Barney’s,
                      WAREHOUSE                REGISTERED   85/368485   7/11/2011                  5/28/2013
                                                                                                                 Inc.



                                                                                     3088046
                BARNEYS NEWYORK (and
UNITED STATES
                  Design - Lion - Stacked)                                                                     Barney’s,
                                               REGISTERED   76/570839   1/20/2004                  5/2/2006
                                                                                                                 Inc.

                                                                                     2963769
                BARNEYS NEWYORK (and
UNITED STATES                                                                                                  Barney’s,
                       Design - Lion)          REGISTERED   76/580230   3/10/2004                  6/28/2005
                                                                                                                 Inc.


                                                                                     2583246
                BARNEYS NEWYORK (and
UNITED STATES                                                                                                  Barney’s,
                       Design - Lion)          REGISTERED   75/981426   3/22/2000                  6/18/2002
                                                                                                                 Inc.


                                                                                     1620003
                   BARNEYS NEWYORK
UNITED STATES                                                                                                  Barney’s,
                    (Stacked - Stylized)       REGISTERED   73/792604   3/28/1989                 10/30/1990
                                                                                                                 Inc.


                        BARNEYS                                                      4508768
UNITED STATES                                                                                                  Barney’s,
                       UNIVERSITY              REGISTERED   85/056323    6/7/2010                  4/8/2014
                                                                                                                 Inc.



                                                                                     4475496
                        BARNEYS
UNITED STATES
                 UNIVERSITY (and Design)                                                                       Barney’s,
                                               REGISTERED   85/051483    6/1/2010                  1/28/2014
                                                                                                                 Inc.




                BARNEYS UNIVERSITY                                                   4478388
UNITED STATES    WHERE LEARNING IS
                 STYLISH! (and Design)
                                                                                                               Barney’s,
                                               REGISTERED   85/056459    6/7/2010                  2/4/2014
                                                                                                                 Inc.


                                                                                     4343134
                        BARNEYS
UNITED STATES                                                                                                  Barney’s,
                      WAREHOUSE                REGISTERED   85/368495   7/11/2011                  5/28/2013
                                                                                                                 Inc.

                                                                                     4760492
                                                                                                               Barney’s,
UNITED STATES             BASCO                REGISTERED   85/291849   4/12/2011                  6/23/2015
                                                                                                                 Inc.



                                                                                     4790842
                    BASCO BARNEYS
UNITED STATES
                SPORTSWEAR COMPANY                                                                             Barney’s,
                                               REGISTERED   85/497799   12/16/2011                 8/11/2015
                                                                                                                 Inc.

                                                                                     1793956
                                                                                                               Barney’s,
UNITED STATES      CHELSEA PASSAGE             REGISTERED   74/139558   2/15/1991                  9/21/1993
                                                                                                                 Inc.

                                                                                     3070632
                                                                                                               Barney’s,
UNITED STATES      CHELSEA PASSAGE             REGISTERED   78/556950   1/31/2005                  3/21/2006
                                                                                                                 Inc.

                                                                                     4233033
                                                                                                               Barney’s,
UNITED STATES            CONNOR                REGISTERED   85/545867   2/17/2012                 10/30/2012
                                                                                                                 Inc.

                                                                                     2983421
                                                                                                               Barney’s,
UNITED STATES             CO-OP                REGISTERED   75/983558   12/7/1999                  8/9/2005
                                                                                                                 Inc.
    19-36300-cgm             Doc 356           Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                                           Pg 227 of 236


                                                                                       2847734
                                                                                                                 Barney’s,
UNITED STATES              CO-OP                 REGISTERED   75/983420   12/7/1999                  6/1/2004
                                                                                                                   Inc.

                                                                                       2847733
                                                                                                                 Barney’s,
UNITED STATES              CO-OP                 REGISTERED   75/983287   12/7/1999                  6/1/2004
                                                                                                                   Inc.

                                                                                       2802702
                     CO-OP BARNEYS
UNITED STATES                                                                                                    Barney’s,
                        NEW YORK                 REGISTERED   75/983316   12/7/1999                  1/6/2004
                                                                                                                   Inc.

                                                                                       5675074
                                                                                                                 Barney’s,
UNITED STATES       FIVESEVENTYFIVE              REGISTERED   88/015994   6/26/2018                  2/12/2019
                                                                                                                   Inc.


                                                                                       4182469
                FREDS AT BARNEY’S NEW
UNITED STATES                                                                                                    Barney’s,
                           YORK                  REGISTERED   85/477858   11/21/2011                 7/31/2012
                                                                                                                   Inc.


                                                                                       2144170
                FRED’S AT BARNEYS NEW
UNITED STATES                                                                                                    Barney’s,
                           YORK                  REGISTERED   75/172667   9/26/1996                  3/17/1998
                                                                                                                   Inc.



                                                                                       4243203
                 FREDS AT BARNEYS NEW
UNITED STATES
                 YORK (Stylized - Stacked)                                                                       Barney’s,
                                                 REGISTERED   85/417225    9/7/2011                 11/13/2012
                                                                                                                   Inc.



                                                                                       4332323
UNITED STATES    GET DOWN TO BUSINESS                                                                            Barney’s,
                                                 REGISTERED   85/225017   1/24/2011                  5/7/2013
                                                                                                                   Inc.


                                                                                       2501785
                                                                                                                 Barney’s,
UNITED STATES          GET IT RIGHT              REGISTERED   76/084625    7/6/2000                 10/30/2001
                                                                                                                   Inc.

                                                                                       2479769
                                                                                                                 Barney’s,
UNITED STATES        GIVE GOOD GIFT              REGISTERED   76/086488   7/11/2000                  8/21/2001
                                                                                                                   Inc.


                                                                                                                 Barney’s,
UNITED STATES      INCLUSIVELY YOURS              ALLOWED     87/603105   9/11/2017
                                                                                                                   Inc.


                                                                                       4422006
                                                                                                                 Barney’s,
UNITED STATES      LOCKED IN BARNEYS             REGISTERED   85/890333   3/29/2013                 10/22/2013
                                                                                                                   Inc.


                                                                                       4827758
                    MADE TO MEASURE
UNITED STATES                                                                                                    Barney’s,
                   BARNEYS NEW YORK              REGISTERED   86/163689   1/13/2014                  10/6/2015
                                                                                                                   Inc.


                                                                                       3088067
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   76/579728    3/8/2004                  5/2/2006
                                                                                                                   Inc.


                                                                                       2559933
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   75/981502   3/22/2000                  4/9/2002
                                                                                                                   Inc.

                                                                                       2927627
UNITED STATES    Miscellaneous Design (Lion)                                                                     Barney’s,
                                                 REGISTERED   76/579727    3/8/2004                  2/22/2005
                                                                                                                   Inc.

                                                                                       4404251
                                                                                                                 Barney’s,
UNITED STATES          MOST LOVED                REGISTERED   85/630656   5/21/2012                  9/17/2013
                                                                                                                   Inc.



                                                                                       4401191
                MOST LOVED (and Design - V
UNITED STATES
                       shaped Hearts)                                                                            Barney’s,
                                                 REGISTERED   85/630777   5/21/2012                  9/10/2013
                                                                                                                   Inc.
    19-36300-cgm              Doc 356           Filed 10/16/19 Entered 10/16/19 19:22:34              Main Document
                                                            Pg 228 of 236


                                                                                          4235176
                                                                                                                      Barney’s,
UNITED STATES       MY BARNEYS BAG                REGISTERED    85/451602    10/19/2011                  10/30/2012
                                                                                                                        Inc.


                                                                                          4444648
UNITED STATES    N (and Design - Diamond)                                                                             Barney’s,
                                                  REGISTERED    85/631113    5/21/2012                    12/3/2013
                                                                                                                        Inc.



                                                                                          4951545
UNITED STATES   N NEW ARRIVAL (and Design
                                                                                                                      Barney’s,
                         - Diamond)               REGISTERED    85/631150    5/21/2012                    5/3/2016
                                                                                                                        Inc.

                                                                                          4439121
                                                                                                                      Barney’s,
UNITED STATES          PURPLE CARD                REGISTERED    85/860425    2/26/2013                   11/26/2013
                                                                                                                        Inc.


                      SELECT, DON’T                                                       1678142
UNITED STATES                                                                                                         Barney’s,
                          SETTLE.                 REGISTERED    74/030677    2/16/1990                    3/3/1992
                                                                                                                        Inc.


                                                                                          2552600
UNITED STATES    TASTE, LUXURY, HUMOR                                                                                 Barney’s,
                                                  REGISTERED    76/283654    7/12/2001                    3/26/2002
                                                                                                                        Inc.


                                                                                          2294407
UNITED STATES   THE BOOK OF KNOWLEDGE                                                                                 Barney’s,
                                                  REGISTERED    75/555824    9/21/1998                   11/23/1999
                                                                                                                        Inc.

                                                                                          2744455
                                                                                                                      Barney’s,
UNITED STATES       THE FOUNDATION                REGISTERED    76/368542     2/8/2002                    7/29/2003
                                                                                                                        Inc.


                                                                                          2782869
UNITED STATES   THE FOUNDATION (Stylized)                                                                             Barney’s,
                                                  REGISTERED    76/389133     4/1/2002                   11/11/2003
                                                                                                                        Inc.

                                                                                          4068621
                                                                                                                      Barney’s,
UNITED STATES          THE WINDOW                 REGISTERED    85/236974     2/8/2011                    12/6/2011
                                                                                                                        Inc.


                                                                                          4411833
UNITED STATES   V FAVORITES (and Design)                                                                              Barney’s,
                                                  REGISTERED    85/630757    5/21/2012                    10/1/2013
                                                                                                                        Inc.


                                                                                          4247329
UNITED STATES   XO (and Design - In a circle)                                                                         Barney’s,
                                                  REGISTERED    85/498555    12/19/2011                  11/20/2012
                                                                                                                        Inc.


                                                                                          4247333
                XO EXCLUSIVELY OURS
UNITED STATES
                (and Design - In a circle)                                                                            Barney’s,
                                                  REGISTERED    85/499590    12/20/2011                  11/20/2012
                                                                                                                        Inc.



                                                                                          2,867,636
UNITED STATES
                COOP BARNEYS NEW YORK                                                                                 Barney’s,
                                                   Registered   76/976,610    02/05/03                    07/27/04
                                                                                                                        Inc.
                   19-36300-cgm       Doc 356             Barney's,Entered
                                                Filed 10/16/19      Inc.   10/16/19 19:22:34   Main Document
                                                          USPg
                                                             Copyrights
                                                                229 of 236
                                                      As of October 9, 2019




                         COPYRIGHT TITLE                          COUNTRY           REG. NO.        STATUS
Copyright: Barneys New York (Book)                          United States     TX0008416685        REGISTERED




                                                                                                               Page 1
19-36300-cgm   Doc 356    Filed 10/16/19 Entered 10/16/19 19:22:34     Main Document
                                      Pg 230 of 236


                         Section 3.14: Compliance with Laws; Permits

 (a)




                                             39
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 231 of 236


                           Section 3.15: Environmental Matters

 None.




                                           40
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 232 of 236


                         Section 3.16: Related Party Transactions

 None.




                                           41
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 233 of 236


                                Section 3.20: Royalties




                                          42
19-36300-cgm       Doc 356        Filed 10/16/19 Entered 10/16/19 19:22:34          Main Document
                                              Pg 234 of 236


                         Section 5.2: Conduct of the Business Pending the Closing

 (b)(i)

 2020 Health Plan: The Company is in the process of adopting a new health insurance plan for its
 employees. The Company’s provider (Aetna) will remain the same, with marginal changes to the current
 plan structure and employer contributions expected.


 (b)(x)
 None.


 (b)(xv)
 1. Employee Seasonal Discount: 50% off (including cosmetics) (10/11-10/27)
 2. Infinite Rewards 2 Issuance and Card Redemption (10/29-11/24)
 3. Singles Day: Promotion of 11% Off Online (11/10-11/13)
 4. Private Sale: Up to 40% Off Designer Fashion (11/14-11/18)
 5. Holiday Gift Card Mailing (11/18-12/30)
 6. Launch Holiday Campaign In-Store and Online: (11/21)
 7. Presale (11/21-11/24)
 8. Designer Break: Up to 40% Off Designer Fashion (11/24)
 9. Designer Break Date (11/25)
 10. Thanksgiving: Up to 40% Off Designer Fashion + Extra 20% Off (11/28)
 11. Black Friday: Up to 40% Off Designer Fashion + Extra 20% Off (11/29)
 12. Black Friday Weekend: Up to 40% Off Designer Fashion + Extra 20% Off (11/30)
 13. Cyber Monday Preview: Up to 40% Off Designer Fashion + Earn a Gift Card up to $1,000 (includes
     beauty) (12/1)
 14. Cyber Monday: Up to 40% Off Designer Fashion + Earn a Gift Card up to $1,000 (includes beauty)
     (12/2)
 15. Cyber Tuesday: Up to 40% Off Designer Fashion + Earn a Gift Card up to $1,000 (includes beauty)
     (12/3)
 16. Designer Break Date (12/5)
 17. Second Markdowns (12/6)
 18. Gem Card (12/6-12/25)
 19. Free Shipping Day (12/16)
 20. Infinite Rewards (12/10-12/16)
 21. Holiday Cosmetic Bag Event (12/11-12/15)
 22. Holiday Rewards Promotion (12/12-1/12)
 See attached for additional promotional events and dates.


                                                    43
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 235 of 236
19-36300-cgm   Doc 356   Filed 10/16/19 Entered 10/16/19 19:22:34   Main Document
                                     Pg 236 of 236


                           Section 5.4(a): Notices and Consents

 None.




                                           44
